Exhibit 10.10

EXECUTION VERSION

CREDIT AND GUARANTY AGREEMENT

dated as of June 1, 2018

among

COVIA HOLDINGS CORPORATION,

as Borrower,

CERTAIN SUBSIDIARIES OF COVIA HOLDINGS CORPORATION,

as Guarantors,

VARIOUS LENDERS,

BARCLAYS BANK PLC and BNP PARIBAS SECURITIES CORP.,

as Joint Lead Arrangers and Joint Bookrunners,

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent,

and

ABN AMRO CAPITAL USA LLC, HSBC BANK USA, NATIONAL ASSOCIATION,

KBC BANK N.V. and PNC BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

KEYBANK NATIONAL ASSOCIATION and WELLS FARGO BANK, N.A.

as Co-Documentation Agents

CITIZENS BANK, N.A.

as Managing Agent

$1,850,000,000 Senior Secured Credit Facilities



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS AND INTERPRETATION

     7  

Section 1.01

   Definitions      7  

Section 1.02

   Accounting Terms; Capital and Operating Leases; Pro Forma Calculations;
Limited Conditionality Transaction      57  

Section 1.03

   Interpretation, Etc      58  

ARTICLE II LOANS AND LETTERS OF CREDIT

     59  

Section 2.01

   Term Loans      59  

Section 2.02

   Revolving Loans      60  

Section 2.03

   Swing Line Loans      61  

Section 2.04

   Issuance of Letters of Credit and Purchase of Participations Therein      63
 

Section 2.05

   Pro Rata Shares; Availability of Funds      68  

Section 2.06

   Use of Proceeds      69  

Section 2.07

   Evidence of Debt; Registers; Notes      69  

Section 2.08

   Interest on Loans      70  

Section 2.09

   Conversion/Continuation      72  

Section 2.10

   Default Interest      73  

Section 2.11

   Fees      73  

Section 2.12

   Scheduled Payments      74  

Section 2.13

   Voluntary Prepayments/Commitment Reductions      75  

Section 2.14

   Mandatory Prepayments      78  

Section 2.15

   Application of Prepayments/Reductions      80  

Section 2.16

   General Provisions Regarding Payments      81  

Section 2.17

   Ratable Sharing      82  

Section 2.18

   Making or Maintaining Eurodollar Rate Loans      83  

Section 2.19

   Increased Costs; Capital Adequacy      85  

Section 2.20

   Taxes; Withholding, Etc      87  

Section 2.21

   Obligation to Mitigate      90  

Section 2.22

   Defaulting Lenders      91  

Section 2.23

   Removal or Replacement of a Lender      91  

Section 2.24

   Incremental Facilities      93  

Section 2.25

   Refinancing Amendments      96  

ARTICLE III CONDITIONS PRECEDENT

     103  

Section 3.01

   Closing Date      103  

Section 3.02

   Conditions to Each Credit Extension      106  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     107  

Section 4.01

   Organization; Requisite Power and Authority; Qualification      107  

Section 4.02

   Equity Interests and Ownership      107  

Section 4.03

   Due Authorization      107  

Section 4.04

   No Conflict      107  

Section 4.05

   Governmental Consents      108  

 

i



--------------------------------------------------------------------------------

Section 4.06

   Binding Obligation      108  

Section 4.07

   Historical Financial Statements      108  

Section 4.08

   [Reserved]      108  

Section 4.09

   No Material Adverse Change      109  

Section 4.10

   Adverse Proceedings, Etc      109  

Section 4.11

   Payment of Taxes      109  

Section 4.12

   Properties      109  

Section 4.13

   Environmental Matters      110  

Section 4.14

   No Defaults      110  

Section 4.15

   Governmental Regulation      110  

Section 4.16

   Margin Stock      111  

Section 4.17

   Employee Matters      111  

Section 4.18

   Employee Benefit Plans      111  

Section 4.19

   Solvency      112  

Section 4.20

   Compliance with Law      112  

Section 4.21

   Disclosure      112  

Section 4.22

   PATRIOT Act and Anti-Bribery      112  

Section 4.23

   Sanctions      113  

Section 4.24

   Intellectual Property      113  

Section 4.25

   EEA Financial Institutions      113  

Section 4.26

   Use of Proceeds      113  

ARTICLE V AFFIRMATIVE COVENANTS

     113  

Section 5.01

   Financial Statements and Other Reports      113  

Section 5.02

   Existence      116  

Section 5.03

   Payment of Taxes and Claims      117  

Section 5.04

   Maintenance of Properties      117  

Section 5.05

   Insurance      117  

Section 5.06

   Books and Records; Inspections      118  

Section 5.07

   Compliance with Laws      118  

Section 5.08

   Environmental      119  

Section 5.09

   Subsidiaries      120  

Section 5.10

   Designation of Subsidiaries      121  

Section 5.11

   Additional Material Real Estate Assets      122  

Section 5.12

   [Reserved]      124  

Section 5.13

   Further Assurances      124  

Section 5.14

   Maintenance of Ratings      124  

Section 5.15

   Lender Calls      124  

Section 5.16

   Post-Closing Date Obligations      125  

ARTICLE VI NEGATIVE COVENANTS

     125  

Section 6.01

   Indebtedness      125  

Section 6.02

   Liens      129  

Section 6.03

   No Further Negative Pledges      132  

Section 6.04

   Restricted Junior Payments      133  

Section 6.05

   Restrictions on Subsidiary Distributions      134  

Section 6.06

   Investments      135  

 

ii



--------------------------------------------------------------------------------

Section 6.07

   Financial Covenant      137  

Section 6.08

   Fundamental Changes; Disposition of Assets; Acquisitions      137  

Section 6.09

   [Reserved      140  

Section 6.10

   [Reserved      140  

Section 6.11

   Transactions with Affiliates      140  

Section 6.12

   Conduct of Business      141  

Section 6.13

   Amendments or Waivers of Organizational Documents, Related Documents and
Certain Indebtedness      141  

Section 6.14

   Fiscal Year      141  

ARTICLE VII GUARANTY

     141  

Section 7.01

   Guaranty of the Obligations      141  

Section 7.02

   Contribution by Guarantors      142  

Section 7.03

   Payment by Guarantors      142  

Section 7.04

   Liability of Guarantors Absolute      143  

Section 7.05

   Waivers by Guarantors      145  

Section 7.06

   Guarantors’ Rights of Subrogation, Contribution, Etc      145  

Section 7.07

   Subordination of Other Obligations      146  

Section 7.08

   Continuing Guaranty      146  

Section 7.09

   Authority of Guarantors or the Borrower      146  

Section 7.10

   Financial Condition of the Borrower      146  

Section 7.11

   Bankruptcy, Etc      147  

Section 7.12

   Discharge of Guaranty Upon Sale of Guarantor      147  

ARTICLE VIII EVENTS OF DEFAULT

     147  

Section 8.01

   Events of Default      147  

Section 8.02

   Right to Cure      151  

ARTICLE IX AGENTS

     152  

Section 9.01

   Appointment of Agents      152  

Section 9.02

   Powers and Duties      153  

Section 9.03

   General Immunity      153  

Section 9.04

   Agents Entitled to Act as Lender      155  

Section 9.05

   Lenders’ Representations, Warranties and Acknowledgment      156  

Section 9.06

   Right to Indemnity      156  

Section 9.07

   Successor Administrative Agent, Collateral Agent and Swing Line Lender     
157  

Section 9.08

   Security Documents and Guaranty      159  

Section 9.09

   Administrative Agent May File Proofs of Claim      160  

Section 9.10

   ERISA Matters      160  

ARTICLE X MISCELLANEOUS

     163  

Section 10.01

   Notices      163  

Section 10.02

   Expenses      165  

Section 10.03

   Indemnity      165  

Section 10.04

   Set-Off      167  

Section 10.05

   Amendments and Waivers      167  

 

iii



--------------------------------------------------------------------------------

Section 10.06

   Successors and Assigns; Participations      171  

Section 10.07

   Independence of Covenants, Etc      177  

Section 10.08

   Survival of Representations, Warranties and Agreements      177  

Section 10.09

   No Waiver; Remedies Cumulative      177  

Section 10.10

   Marshalling; Payments Set Aside      177  

Section 10.11

   Severability      178  

Section 10.12

   Obligations Several; Independent Nature of Lenders’ Rights      178  

Section 10.13

   Table of Contents and Headings      178  

Section 10.14

   APPLICABLE LAW      178  

Section 10.15

   CONSENT TO JURISDICTION      179  

Section 10.16

   WAIVER OF JURY TRIAL      179  

Section 10.17

   Confidentiality      180  

Section 10.18

   Usury Savings Clause      181  

Section 10.19

   Counterparts      182  

Section 10.20

   Effectiveness; Entire Agreement; No Third Party Beneficiaries      182  

Section 10.21

   PATRIOT Act      182  

Section 10.22

   Electronic Execution of Assignments      182  

Section 10.23

   No Fiduciary Duty      183  

Section 10.24

   Judgment Currency      183  

Section 10.25

   Acknowledgement and Consent to Bail-In of EEA Financial Institution      184
 

SCHEDULES:

1.01(a) – Initial Term Loan Commitments

1.01(c) – Revolving Commitments

1.01(d) – Notice Addresses

1.01(e) – Existing Letters of Credit

4.01 – Jurisdiction of Organization and Qualification

4.02 – Equity Interests and Ownership

4.12 – Real Estate Assets

5.16(a) – Closing Date Mortgaged Property

5.16(b) – Post-Closing Matters

6.01 – Certain Indebtedness

6.02 –Certain Liens

6.03 –Certain Negative Pledges

6.05 –Certain Restrictions on Subsidiary Distributions

6.06 – Certain Investments

6.11 – Certain Transactions with Affiliates

EXHIBITS:

A-1 – Form of Borrowing Notice

A-2 – Form of Conversion/Continuation Notice

A-3 – Form of Issuance Notice

 

iv



--------------------------------------------------------------------------------

B-1 – Form of Initial Term Loan Note

B-2 – Form of Revolving Loan Note

B-3– Form of Swing Line Note

C – Form of Compliance Certificate

D – Form of U.S. Tax Compliance Certificates

E – Form of Assignment Agreement

F – Form of Joinder Agreement

G-1 – Form of Closing Date Certificate

G-2 – Form of Solvency Certificate

H     – Form of Counterpart Agreement

I      – Form of Pledge and Security Agreement

J      – Form of Intercompany Note

 

v



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of June 1, 2018, is entered into by
and among COVIA HOLDINGS CORPORATION (formerly known as Unimin Corporation), a
Delaware corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER, as
Guarantors, the Lenders party hereto from time to time, BARCLAYS BANK PLC
(“Barclays”), as Administrative Agent (together with its permitted successors in
such capacity, the “Administrative Agent”) and as Collateral Agent (together
with its permitted successors in such capacity, the “Collateral Agent”), ABN
AMRO CAPITAL USA LLC (“ABN AMRO”), HSBC BANK USA, NATIONAL ASSOCIATION (“HSBC”),
KBC BANK N.V. (“KBC”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as
Co-Syndication Agents (together with their permitted successors in such
capacity, the “Co-Syndication Agents”), KEYBANK NATIONAL ASSOCIATION (“Keybank”)
and WELLS FARGO BANK, N.A. (“Wells”), as Co-Documentation Agents (together with
their permitted successors in such capacity, the “Co-Documentation Agents”) and
CITIZENS BANK, N.A. (“Citizens”), as Managing Agent (together with its permitted
successors in such capacity, the “Managing Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals have the respective meanings
set forth for such terms in Section 1.01 hereof;

WHEREAS, pursuant to that certain Merger Agreement, dated as of December 11,
2017, the Borrower has agreed to acquire (the “Acquisition”) Fairmount Santrol
Holdings Inc., a Delaware Corporation (the “Target”) through a merger
transaction involving Bison Merger Sub, Inc., a wholly owned Delaware subsidiary
of the Borrower (“Merger Sub 1”) and Bison Merger Sub I, LLC (“Merger Sub 2”),
pursuant to an Agreement and Plan of Merger dated as of December 11, 2017
(together with the schedules and exhibits thereto, the “Merger Agreement”)
entered into among SCR-Sibelco N.V., the Borrower, Merger Sub 1, Merger Sub 2
and the Target. Pursuant to, and subject to the conditions set forth in, the
Merger Agreement, Merger Sub 1 will merge with and into the Target (“Merger 1”)
and then the Target will merge with and into Merger Sub 2 (“Merger 2” and,
together with Merger 1, the “Mergers”). After giving effect to the Mergers,
Merger Sub 2 will survive the Mergers as a wholly owned subsidiary of the
Borrower;

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a First Priority
Lien on substantially all of its respective assets, including a pledge of all of
the Equity Interests of each of its Domestic Subsidiaries, 65.0% of all of the
voting Equity Interests of each of its Foreign Subsidiaries and all of the
non-voting Equity Interests of each of its Foreign Subsidiaries; and

WHEREAS, the Guarantors have agreed to guarantee the Obligations of the Borrower
hereunder and to secure their respective Obligations by granting to the
Collateral Agent, for the benefit of the Secured Parties, a First Priority Lien
on substantially all of their respective assets, including a pledge of all of
the Equity Interests of each of their respective Domestic Subsidiaries, 65.0% of
all of the voting Equity Interests of each of their respective Foreign
Subsidiaries and all of the non-voting Equity Interests of each of their
respective Foreign Subsidiaries.

 

6



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01    Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

“ABN AMRO” has the meaning specified in the preamble hereto.

“Acquired EBITDA” means, with respect to any Pro Forma Entity for any period, as
the amount for such period of Consolidated EBITDA of such Pro Forma Entity
(determined as if references to the Borrower and the Subsidiaries in the
definition of the term “Consolidated EBITDA” (and in the component financial
definitions used therein) were references to such Pro Forma Entity and its
Subsidiaries which will become Subsidiaries), all as determined on a
consolidated basis for such Pro Forma Entity.

“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”

“Acquisition” has the meaning set forth in the recitals hereto.

“Acquisition Documents” means the Merger Agreement, together with all other
instruments and agreements entered into by the Borrower or its Subsidiaries in
connection therewith.

“Additional Lender” has the meaning set forth in Section 2.25(f).

“Additional Pari Passu Indebtedness” means any Indebtedness (including any
Indebtedness incurred pursuant to a Permitted Refinancing, Incremental
Facilities and Incremental Equivalent Debt) that is secured by the Collateral on
a pari passu basis (but without regard to the control of remedies) with the
Obligations.

“Adjusted Eurodollar Rate” means, for any Interest Period as to any Eurodollar
Rate Loan, (a) (i) the rate per annum determined by the Administrative Agent to
be the offered rate which appears on the page of the Reuters Screen which
displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the LIBOR01 page) (the “LIBO
Rate”) for deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time), two Business Days prior to the
commencement of such Interest Period, or (ii) in the event the rate referenced
in the preceding clause (i) does not appear on such page or service or if such
page or service shall cease to be available, the rate determined by the
Administrative Agent to be the offered rate on such other

 

7



--------------------------------------------------------------------------------

page or other service which displays the LIBO Rate for deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) two Business Days prior to the commencement of such Interest Period;
provided that if LIBO Rates are quoted under either of the preceding clauses
(i) or (ii), but there is no such quotation for the Interest Period elected, the
LIBO Rate shall be equal to the Interpolated Rate; and provided, further, that
if any such rate determined pursuant to the preceding clauses (i) or (ii) is
less than zero, the Adjusted Eurodollar Rate will be deemed to be zero;
multiplied by (b) the Applicable Reserve Requirement.

Each calculation by the Administrative Agent of Adjusted Eurodollar Rate shall
be conclusive and binding for all purposes, absent manifest error.

Notwithstanding the foregoing, the Adjusted Eurodollar Rate with respect to
Initial Term Loans will be deemed not to be less than 1.00% per annum.

“Adjustment Date” has the meaning set forth in the definition of “Applicable
Margin”.

“Administrative Agent” has the meaning specified in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of the Borrower or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of the Borrower or any of its Subsidiaries, threatened against or
affecting the Borrower or any of its Subsidiaries or any property of the
Borrower or any of its Subsidiaries.

“Affected Lender” has the meaning set forth in Section 2.18(b).

“Affected Loans” has the meaning set forth in Section 2.18(b).

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Affiliated Lender” means a Lender that is an Affiliate of the Borrower (other
than the Borrower and its Subsidiaries).

“Agent” means each of the Administrative Agent, the Collateral Agent, the Co-
Syndication Agents, the Co-Documentation Agents and the Managing Agent.

“Agent Affiliates” has the meaning set forth in Section 10.01(b)(iii).

“Aggregate Amounts Due” has the meaning set forth in Section 2.17.

“Aggregate Payments” has the meaning set forth in Section 7.02.

 

8



--------------------------------------------------------------------------------

“Agreement” means this Credit and Guaranty Agreement, dated as of June 1, 2018,
as it may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“Agreement Currency” has the meaning set forth in Section 10.24.

“All-In Yield” shall mean, as to any Indebtedness, the yield thereof, whether in
the form of interest rate, margin, original issue discount (“OID”), upfront
fees, recurring periodic fees in substance equivalent to interest or Adjusted
Eurodollar Rate or Base Rate “floor” (to the extent the operation of such floor
would increase the yield on drawn amounts on the proposed date of incurrence
thereof), or otherwise, in each case, incurred or payable by the Borrower
generally to all lenders of such Indebtedness; provided that OID and upfront
fees shall be equated to interest rate assuming a four-year life to maturity
(or, if less, the stated life to maturity at the time of incurrence of the
applicable Indebtedness); provided, further, that “All-In Yield” shall not
include customary arrangement fees, syndication and commitment fees or other
similar fees not generally paid to the providers of such Indebtedness.

“Anti-Bribery Laws” shall mean (i) the US Foreign Corrupt Practices Act of 1977,
(ii) the UK Bribery Act 2010, and (iii) any other law, rule, regulation, or
other legally binding measure of any jurisdiction that relates to bribery or
corruption, as amended, supplemented or replaced from time to time.

“Applicable Consent” means the earlier to occur of the following:

(i) affirmative consent of the Required Lenders in writing; or

(ii) failure of the Required Lenders to make written objection to the
Administrative Agent within five (5) Business Days after the first date on which
the Counterpart Agreement, each Security Document and any amendment to this
Agreement or any other Loan Document to be entered into in connection with the
applicable designation of a Foreign Subsidiary as a Foreign Guarantor are first
provided to the Lenders.

“Applicable Margin” means for any day, with respect to (i) (a) Initial Term
Loans that are Eurodollar Rate Loans, 3.75% per annum and (b) Initial Term Loans
that are Base Rate Loans, 2.75% per annum, (ii) (a) Revolving Loans that are
Eurodollar Rate Loans, 3.50% per annum and (b) Revolving Loans that are Base
Rate Loans, 2.50% per annum; provided that in the case of each clause above, the
Applicable Margin shall be adjusted on each Adjustment Date after the Closing
Date as set forth below.

 

Leverage Ratio

 

Initial Term Loans

 

Revolving Loans

   

Applicable

Margin for

Eurodollar

Loans

 

Applicable

Margin for ABR

Loans

 

Applicable

Margin for

Eurodollar

 

Applicable

Margin for

ABR Loans

Greater than or equal to 2.50x

  4.00%   3.00%   3.75%   2.75%

Greater than or equal to 2.0x and less than 2.50x

  3.75%   2.75%   3.50%   2.50%

Greater than or equal to 1.50x and less than 2.0x

  3.50%   2.50%   3.25%   2.25%

Less than 1.50x

  3.25%   2.25%   3.00%   2.00%

 

9



--------------------------------------------------------------------------------

Changes in the Applicable Margin resulting from changes in the Leverage Ratio
shall become effective on the date on which quarterly or annual financial
statements are delivered to the Lenders pursuant to Section 5.01 and shall
remain in effect until the next change to be effected pursuant to this
definition (each an “Adjustment Date”). If any financial statements referred to
above are not delivered within the time periods specified in Section 5.01, then,
at the option of (and upon delivery of notice (telephonic or otherwise) by) the
Required Lenders, until such financial statements are delivered, the Leverage
Ratio as at the end of the fiscal period that would have been covered thereby
shall for the purposes of this definition be deemed to be in excess of
2.50:1.00. In the event that any financial statement or certificate delivered
pursuant to Section 5.01 is shown to be inaccurate, and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a correct certificate required by Section 5.01 for such
Applicable Period and (ii) the Borrower shall immediately pay to the
Administrative Agent the accrued additional fees owing as a result of such
increased Applicable Margin for such Applicable Period.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. A Eurodollar
Rate Loan shall be deemed to constitute Eurocurrency liabilities and as such
shall be deemed subject to reserve requirements without benefits of credit for
proration, exceptions or offsets that may be available from time to time to the
applicable Lender. The rate of interest on Eurodollar Rate Loans shall be
adjusted automatically on and as of the effective date of any change in the
Applicable Reserve Requirement.

“Applicable Revolving Commitment Fee Percentage” means 0.50% per annum (subject
to a step-down to 0.375% per annum if and for so long as the corporate credit
and/or family ratings in respect of the Borrower are BB (with a stable or better
outlook) or higher and Ba2 (with a stable or better outlook) or higher from S&P
and Moody’s, respectively).

 

10



--------------------------------------------------------------------------------

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Agents or to the Lenders by
means of electronic communications pursuant to Section 10.01(b).

“Arrangers” means Barclays and BNPP in their capacities as joint lead arrangers.

“Asset Sale” means a non-ordinary course sale, sale and leaseback, assignment,
conveyance, transfer or other disposition to, or any exchange of property with
(or any lease or sub-lease (as lessor or sublessor) or exclusive license (as
licensor or sublicensor) having substantially the same effect as any of the
foregoing), any Person (other than the Borrower or any Subsidiary), in one
transaction or a series of transactions, of all or any part of the Borrower’s or
any of its Subsidiaries’ businesses, assets or properties of any kind, whether
real, personal, or mixed and whether tangible or intangible, whether now owned
or hereafter acquired, leased or licensed, including the Equity Interests of any
of the Borrower’s Subsidiaries, other than sales, leases, licenses or other
dispositions of other assets for aggregate consideration of less than
$10,000,000 with respect to any transaction or series of related transactions.

For purposes of clarity, “Asset Sale” shall not include the issuance of any
Equity Interests of Borrower (including the issuance by any other Person of any
warrant, right or option to purchase or other arrangements or rights to acquire
any Equity Interests of Borrower).

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by the Administrative Agent.

“Assignment Effective Date” has the meaning set forth in Section 10.06(b).

“Attributable Indebtedness” in respect of a sale and leaseback transaction
means, at the time of determination, the present value of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such sale and leaseback transaction including any period for which such lease
has been extended or may, at the option of the lessor, be extended. Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP; provided, that
if such sale and leaseback transaction results in a Capital Lease, the amount of
Indebtedness represented thereby will be determined in accordance with GAAP.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and a
Financial Officer.

“Available Amount” means, as of any date, the sum, without duplication, of:

(i) $50,000,000;

 

11



--------------------------------------------------------------------------------

(ii) the aggregate cumulative amount of any Consolidated Excess Cash Flow to the
extent not otherwise required to be applied pursuant to Section 2.14(d),
beginning with the Fiscal Year ending December 31, 2019;

(iii) the net cash proceeds received after the Closing Date and on or prior to
the date of such determination of the Available Amount, of any issuance of
Equity Interests by, or capital contribution to, the Borrower (which, in the
case of any such issuance of Equity Interests are not Disqualified Equity
Interests or Equity Interests issued in connection with a transaction described
in Section 6.06(w));

(iv) the principal amount of any Indebtedness or the net cash proceeds received
in respect of the issuance of any Disqualified Equity Interests, in each case,
to the extent such Indebtedness or Disqualified Equity Interests have been
converted into or exchanged or redeemed with Equity Interests which are not
Disqualified Equity Interests;

(v) an amount equal to any returns (including dividends, interest,
distributions, returns on principal, profits on sale, repayments, income and
similar amounts) actually received in cash and Cash Equivalents by any Loan
Party in respect of any Investments made using the Available Amount (in an
amount, together with amounts added pursuant to clause (vii) below, not to
exceed the amount of such Investment made using the Available Amount);

(vi) an amount equal to the Investments of the Borrower and its Subsidiaries
made using the Available Amount in any Unrestricted Subsidiary that has been
re-designated as a Subsidiary or that has been merged or consolidated into the
Borrower or any of its Subsidiaries or the fair market value (as determined in
good faith by the Borrower) of the assets of any Unrestricted Subsidiary that
have been transferred to the Borrower or any of its Subsidiaries (in an amount
not to exceed the amount of the Investment of the Borrower and its Subsidiaries
in such Unrestricted Subsidiary made using the Available Amount); and

(vii) the Net Cash Proceeds received by the Borrower and its Subsidiaries from
Dispositions of Investments made using the Available Amount that are not
required to be applied to repay the Loans pursuant to Section 2.14 (in an
amount, together with amounts added pursuant to clause (v) above, not to exceed
the amount of such Investment made using the Available Amount),

less, the sum of any Available Amount used to make (x) Restricted Junior
Payments pursuant to Section 6.04(g) and (y) Investments permitted by
Section 6.06(n).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

12



--------------------------------------------------------------------------------

“Barclays” has the meaning specified in the preamble hereto.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus 1•2 of 1.00%, and (iii) the Adjusted Eurodollar Rate
that would be payable on such day for a Eurodollar Rate Loan with a one-month
Interest Period plus 1.00%. Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficial Ownership Certification”    means a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Beneficiary” means each Agent, Issuing Bank, Lender and Lender Counterparty.

“Benefit Plan” means any of (a) an “employee benefit plan” (as define in ERISA)
that is subject to Part 4 of Subtitle B of Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Internal Revenue Code to which Section 4975 of
the Internal Revenue Code applies or (c) any Person whose assets include (for
within the meaning of the Plan Asset Regulations s) the assets of any such
“employee benefit plan” or “plan.

“BNPP” means BNP Paribas Securities Corp.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Bookrunners” means Barclays and BNPP in their capacities as joint lead
arrangers and joint bookrunners.

“Borrower” has the meaning specified in the preamble hereto.

“Borrowing Notice” means a notice substantially in the form of Exhibit A-1.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

“Capital Expenditures” means for any period, the aggregate of all expenditures
of the Borrower and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” or

 

13



--------------------------------------------------------------------------------

similar items reflected in the consolidated statement of cash flows of the
Borrower and its Subsidiaries; provided, that Capital Expenditures shall not
include any expenditures which constitute a Permitted Acquisition permitted
under Section 6.06 or Section 6.08. For the avoidance of doubt, Capital
Expenditures shall include, without limitation, payments with respect to mineral
interests (including, without limitation, payments with respect to leasehold
interests therein).

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person; provided, that notwithstanding the foregoing, in no event will
any lease that would have been categorized as an operating lease as determined
in accordance with GAAP as of the Closing Date, be considered a “Capital Lease”
as a result of any changes in GAAP that take effect subsequent to the Closing
Date.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means:

(a) Dollars;

(b) Canadian Dollars, Mexican Peso, Pounds, Japanese Yen, Euros, any national
currency of any participating member state of the Economic and Monetary Union of
the European Union and Swiss Franc;

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 12 months or less from the date
of acquisition;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 12 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $500,000,000 in the case of U.S. banks and
$100,000,000 (or the U.S. dollar equivalent as of the date of determination) in
the case of non-U.S. banks;

(e) repurchase obligations for underlying securities of the types described in
clauses (c), (d) and (h) entered into with any financial institution or
recognized securities dealer meeting the qualifications specified in clause
(d) above;

(f) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P (or,
if at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another rating agency) and in each case maturing within
24 months after the date of creation or acquisition thereof and Indebtedness or
preferred stock issued by Persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s with maturities of 24 months or less from the date
of acquisition;

 

14



--------------------------------------------------------------------------------

(g) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another rating agency);

(h) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another rating agency) with maturities of 24 months or less from the
date of acquisition;

(i) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another rating agency) with maturities of 24 months or less from the date
of acquisition;

(j) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another rating agency);

(k) other investments described in the Borrower’s investment policy provided to
the Administrative Agent prior to the Closing Date; and

(l) investment funds investing at least 90.0% of their assets in securities of
the types described in clauses (a) through (k) above.

In the case of Investments by any Foreign Subsidiary or Investments made in a
country outside the United States of America, Cash Equivalents shall also
include investments of the type and maturity described in clauses (a) through
(h) and clauses (j) through (l) above of foreign obligors (including investments
that are denominated in currencies other than those set forth in clauses (a) and
(b) above, provided that such amounts are converted into any currency listed in
clauses (a) and (b) as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts), which Investments or
obligors (or the parents of such obligors) have ratings described in such
clauses or equivalent ratings from comparable foreign rating agencies.

“Cash Management Products” means (a) treasury, depository, cash pooling
arrangements and cash management services (including controlled disbursements,
zero balance arrangements, cash sweeps, automated clearinghouse transactions,
return items, overdrafts, temporary advances, interest and fees and interstate
depository network services) provided to the Borrower or any Subsidiary and
(b) commercial credit card, purchasing card services and related programs
provided to the Borrower or any Subsidiary.

“CFC” has the meaning set forth in the definition of “Excluded Subsidiary”.

“Change in Law” has the meaning set forth in Section 2.19(a).

 

15



--------------------------------------------------------------------------------

“Change of Control” means, (i) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) other than the Permitted Investors
shall have acquired beneficial ownership or control of 35.0% or more on a fully
diluted basis of the voting interests in the Equity Interests of the Borrower;
or (ii) any “change of control” (or similar event, however denominated) shall
occur under and as defined in any indenture or agreement in respect of Material
Indebtedness, to which the Borrower or any of its Subsidiaries is a party.

“Citizens” has the meaning specified in the preamble hereto.

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Initial Term Loan Exposure (b) Lenders having
Revolving Exposure (including the Swing Line Lenders), (c) Lenders having
Incremental Term Loan Exposure of each applicable Series and (d) Lenders having
Extended Term Loan Exposure, and (ii) with respect to Loans, each of the
following classes of Loans: (a) Initial Term Loans (b) Revolving Loans
(including Swing Line Loans), (c) each Series of Incremental Term Loans and
(d) Extended Term Loans.

“Closing Date” shall mean June 1, 2018.

“Closing Date Certificate” means a Closing Date Certificate in form and
substance reasonably satisfactory to the Administrative Agent.

“Closing Date Mortgaged Property” has the meaning set forth in Section 5.16.

“Co-Documentation Agents” has the meaning set forth in the preamble.

“Co-Syndication Agent” has the meaning set forth in the preamble hereto.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Security Documents as security for the Obligations.

“Collateral Agent” has the meaning specified in the preamble hereto.

“Commitment” means any Revolving Commitment or Term Loan Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding cash
and Cash Equivalents.

 

16



--------------------------------------------------------------------------------

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

“Consolidated EBITDA” means, for any period, an amount determined for the
Borrower and its Subsidiaries on a consolidated basis equal to:

(i) Consolidated Net Income for such period, plus, to the extent reducing
Consolidated Net Income in such period, the sum, without duplication, of amounts
for:

(a) consolidated interest expense;

(b) provisions for taxes based on income, profits or capital;

(c) total depreciation and depletion expense;

(d) total amortization expense;

(e) costs, fees and expenses incurred in connection with the Transactions and
any related transactions;

(f) all extraordinary losses and unusual or non-recurring charges and expenses
and restructuring costs;

(g) transaction costs, fees, losses and expenses (including rationalization,
legal, tax and structuring fees, costs and expenses) incurred in connection with
the incurrence of indebtedness, disposition of assets, the making of Permitted
Acquisitions or other Investments or transactions permitted hereunder (in each
case whether or not consummated, including any such attempted transactions which
are not consummated), including any equity offering, Restricted Junior Payment,
dispositions, recapitalizations, mergers, consolidations or amalgamations,
option buyouts or incurrences, repurchases, repayments, refinancings,
amendments, waivers or modifications of Indebtedness (including any amortization
or write-off of debt issuance or deferred financings costs, premiums and
prepayment penalties or similar transactions) or any amendment, waiver or other
modification of the Loans or other Indebtedness, including (x) such fees,
expenses or charges (including rating agency fees and costs) related to the
Loans and the transactions contemplated hereby and thereby, (y) letter of credit
fees and (z) commissions, discounts, yield and other fees and charges;

(h) without duplication of any expenses or charges included in any other
subclause of this clause (i), the amount of “run rate” cost savings, operating
expense reductions and synergies related to the Transactions or any other
Specified Transaction, any restructuring, cost saving initiative or other
initiative projected by the Borrower in good faith to be realized as a result of
actions that have been taken or initiated or are expected to be taken (in the
good faith determination of the Borrower), including any cost savings, expenses
and charges (including restructuring and integration charges) in connection
with, or incurred by or on behalf of, any Joint Venture of the Borrower or any
of the Subsidiaries (whether accounted for on the financial statements of any
such Joint Venture or the Borrower) (i) with respect to the Transactions, on or
prior to the date that is 24 months after the Closing Date (including actions
initiated prior to the

 

17



--------------------------------------------------------------------------------

Closing Date) and (ii) with respect to any other Specified Transaction, any
restructuring, cost saving initiative or other initiative whether initiated
before, on or after the Closing Date, within 24 months after such Specified
Transaction, restructuring, cost saving initiative or other initiative (which
cost savings shall be added to Consolidated EBITDA until fully realized and
calculated on a Pro Forma Basis as though such cost savings had been realized on
the first day of the relevant period), net of the amount of actual benefits
realized from such actions; provided that such amount shall not be greater than
20% of Consolidated EBITDA for any applicable period; provided further that
(A) such cost savings are reasonably identifiable and factually supportable and
(B) the share of any such cost savings, expenses and charges with respect to a
Joint Venture that are to be allocated to the Borrower or any of the
Subsidiaries shall not exceed the total amount thereof for any such Joint
Venture multiplied by the percentage of income of such venture expected to be
included in Consolidated EBITDA for the relevant Test Period;

(i) other non-Cash charges reducing Consolidated Net Income for such period
including (i) any write offs or write downs, (ii) losses on sales, disposals or
abandonment of, or any impairment charges or asset write off related to,
intangible assets, long-lived assets and investments in debt and equity
securities, (iii) all losses from investments recorded using the equity method
(other than to the extent funded with cash), (iv) non-cash asset impairment or
goodwill write downs and (v) other non-cash charges, non- cash expenses or
non-cash losses reducing Consolidated Net Income for such period (provided that
if any such non-cash charges, expenses or losses represent an accrual or reserve
for potential cash items in any future period, (A) the Borrower may determine
not to add back such non-cash charge, loss or expense in the current period or
(B) to the extent the Borrower does decide to add back such non-cash charge,
loss, or expense, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period);

(j) Public Company Costs;

(k) charges, losses, lost profits, expenses (including litigation expenses, fee
and charges) or write offs to the extent indemnified or insured by a third
party, including expenses or losses covered by indemnification provisions or by
any insurance provider in connection with the Transactions, a Permitted
Acquisition or any other acquisition or Investment, disposition or any casualty
or similar event, in each case, to the extent that coverage has not been denied
and so long as such amounts are actually reimbursed in cash within one year
after the related amount is first added to Consolidated EBITDA pursuant to this
clause (k) (and if not so reimbursed within one year, such amount shall be
deducted from Consolidated EBITDA during the next measurement period);

(l) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature;

 

18



--------------------------------------------------------------------------------

(m) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or net income in any period
to the extent non-cash gains relating to such income were deducted in the
calculation of Consolidated EBITDA pursuant to clauses (ii) through (iv) below
for any previous period and not added back;

(n) stock option, restricted or performance stock unit and other equity-based
compensation expenses, to the extent the same was deducted (and not added back)
in calculating Consolidated Net Income;

(o) the amount of any expense, loss or deduction associated with any subsidiary
of such Person attributable to non-controlling interests or minority interests
of third parties;

(p) non-recurring transaction costs, fees and expenses in connection with equity
issuances by Borrower;

(q) reasonable costs and expenses directly incurred during such period in
connection with (a) the opening of any new sand processing or mining facilities
or facilities relating to transportation or logistics or (b) any substantial
expansions of existing sand processing or mining facilities or facilities
relating to transportation or logistics, in each case, with a capital cost in
excess of $5,000,000; minus

(ii) other non-Cash gains increasing Consolidated Net Income for such period
(excluding any such non-Cash gain to the extent it represents the reversal of an
accrual or reserve for potential Cash gain in any prior period); and minus

(iii) all extraordinary gains and non-recurring gains increasing Consolidated
Net Income for such period; provided that,

(I) there shall be included in determining Consolidated EBITDA for any period,
without duplication, the Acquired EBITDA of any Person, property, business or
asset acquired by the Borrower or any Subsidiary during such period (other than
any Unrestricted Subsidiary) whether such acquisition occurred before or after
the Closing Date to the extent not subsequently sold, transferred or otherwise
disposed of (but not including the Acquired EBITDA of any related Person,
property, business or assets to the extent not so acquired) (each such Person,
property, business or asset acquired, including pursuant to the Transactions or
pursuant to a transaction consummated prior to the Closing Date, and not
subsequently so disposed of, an “Acquired Entity or Business”), and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the Acquired EBITDA of such Pro Forma Entity for such period (including the
portion thereof occurring prior to such acquisition or conversion) determined on
a historical Pro Forma Basis, and

(II) there shall be (A) excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset (other
than any Unrestricted Subsidiary) sold, transferred or otherwise disposed of,
closed or classified as discontinued operations by the Borrower or any
Subsidiary during such period (but if such operations are classified as
discontinued due to the fact that they are subject to an agreement to dispose of
such operations, only when and to the extent such operations are actually
disposed of) (each such Person, property, business or asset so sold, transferred
or otherwise disposed of, closed or classified, a “Sold Entity or Business”),
and the Disposed EBITDA of any Subsidiary that is

 

19



--------------------------------------------------------------------------------

converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”), in each case based on the Disposed EBITDA of such
Sold Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer,
disposition, closure, classification or conversion) determined on a historical
Pro Forma Basis and (B) included in determining Consolidated EBITDA for any
period in which a Sold Entity or Business is disposed, an adjustment equal to
the Pro Forma Disposal Adjustment with respect to such Sold Entity or Business
(including the portion thereof occurring prior to such disposal) as specified in
the Pro Forma Disposal Adjustment certificate delivered to the Administrative
Agent (for further delivery to the Lenders).

For the avoidance of doubt, the Consolidated EBITDA for the Borrower and its
Subsidiaries (including the Target) for the fiscal quarters ended June 30, 2017,
September 30, 2017, December 31, 2017 and March 31, 2018, was $118,675,000,
$144,197,000, $130,044,000, and $151,705,000, respectively.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:

(a) the sum, without duplication, of the amounts for such period of:

(i) Consolidated Net Income, plus,

(ii) to the extent reducing Consolidated Net Income, the sum, without
duplication, of amounts for non-Cash charges reducing Consolidated Net Income,
including for depreciation and amortization and depletion (excluding any such
non-Cash charge to the extent that it represents an accrual or reserve for
potential Cash charge in any future period or amortization of a prepaid Cash
charge that was paid in a prior period), plus

(iii) the Consolidated Working Capital Adjustment, minus

(b) the sum, without duplication, to the extent not already reducing
Consolidated Net Income, the amounts for such period paid in cash from operating
cash flow (for the avoidance of doubt, not from the proceeds of indebtedness),
of:

(i) scheduled repayments of Indebtedness for borrowed money (excluding
repayments of Revolving Loans or Swing Line Loans except to the extent the
Revolving Commitments are permanently reduced in connection with such
repayments) and scheduled repayments of obligations under Capital Leases
(excluding any interest expense portion thereof), plus

(ii) Capital Expenditures, including Capital Expenditures which are contracted
to be made during the next Fiscal Year so long as (1) such amounts are
contractually committed by December 31 of the applicable Fiscal Year for which
Consolidated Excess Cash Flow is being calculated (the “ECF Calculation Year”)
to be utilized during the Fiscal Year immediately following such ECF Calculation
Year and (2) any amounts not utilized during the Fiscal Year immediately
following such ECF Calculation Year shall be included in the calculation of
Consolidated Excess Cash Flow for the Fiscal Year immediately following such ECF
Calculation Year, plus

 

20



--------------------------------------------------------------------------------

(iii) other non-Cash gains increasing Consolidated Net Income for such period
(excluding any such non-Cash gain to the extent it represents the reversal of an
accrual or reserve for potential Cash gain in any prior period), plus

(iv) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower or any of its Subsidiaries during such
period that are required to be made in connection with any prepayment of
Indebtedness, plus

(v) the aggregate amount of Restricted Junior Payments made in cash by Borrower
or any of its Subsidiaries during such period pursuant to clause (d) of Section
6.04; plus

(vi) the aggregate amount of Investments or other acquisitions made in cash by
Borrower or any of its Subsidiaries during such period pursuant to clauses (h),
(i), (j), (o), (p), (q), (u) and (bb) of Section 6.06 (other than any
intercompany Investments); plus

(vii) fees and out-of-pocket expenses paid to directors of the Borrower and its
Subsidiaries.

“Consolidated Net Income” means, for any period,

(i) the net income (or loss) of the Borrower and its Subsidiaries on a
consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP, minus

(ii) (a) the income (or loss) of any Person (other than a Subsidiary of the
Borrower) in which any other Person (other than the Borrower or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries by such Person during such period,

(b) the income of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, and

(c) any after-tax non-Cash gains (or losses) attributable to Asset Sales or
returned surplus assets of any Pension Plan.

Notwithstanding the foregoing, the amount of any cash dividends paid by any
Unrestricted Subsidiary and received by the Borrower or the Subsidiaries during
any such period shall be included, without duplication and subject to clause
(b) of the proviso in the immediately preceding sentence, in the calculation of
Consolidated Net Income for such period.

“Consolidated Tangible Assets” means, as of any date of determination, the
consolidated total assets of the Borrower and its Subsidiaries determined in
accordance with GAAP as of the end of the Borrower’s most recent Fiscal Quarter
by reference to the then most recent date for which the Borrower has delivered
(or was required to deliver, if such delivery has not been made) its financial
statements under Section 5.01 or, if the Borrower has not yet been required to
deliver financial statements under Section 5.01, determined as of December 31,
2017, less all

 

21



--------------------------------------------------------------------------------

goodwill, trade names, trademarks, patents, organization expense, unamortized
debt discount and expense and other similar intangibles properly classified as
intangibles in accordance with GAAP.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Borrower and its
Subsidiaries (or, if higher, the par value or stated face amount of all such
Indebtedness (other than zero coupon Indebtedness) consisting of debt for
borrowed money, Capital Leases and debt evidenced by bonds, notes or similar
instruments determined on a consolidated basis in accordance with GAAP.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of the Borrower and its Subsidiaries over
Consolidated Current Liabilities of the Borrower and its Subsidiaries.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period; provided, that there shall be included
with respect to any Permitted Acquisition during such period an amount (which
may be a negative number) by which the Consolidated Working Capital acquired in
such Permitted Acquisition as at the time of such acquisition exceeds (or is
less than) Consolidated Working Capital at the end of such period.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” has the meaning set forth in Section 7.02.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Converted Restricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

 

22



--------------------------------------------------------------------------------

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Loan Party pursuant to Section 5.09(a).

“Covered Entity” means the Borrower and its Subsidiaries.

“Credit Date” means the date of a Credit Extension.

“Credit Extension” means the making of a Loan or the issuing, renewal or
amendment of a Letter of Credit.

“Cure Amount” has the meaning set forth in Section 8.02(a).

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Rate” has the meaning set forth in Section 2.10.

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Revolving Commitment within two (2) Business Days of the date required to be
funded by it hereunder, (b) notified the Borrower, the Administrative Agent or
any Lender in writing, or has otherwise indicated through a public statement,
that it does not intend to comply with its funding obligations hereunder and
generally under agreements in which it commits to extend credit, (c) failed,
within three (3) Business Days after receipt of a written request from the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Revolving Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within two (2) Business
Days of the date when due, unless the subject of a good faith dispute,
(e) become the subject of a Bail-In Action or (f) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, custodian, administrator, examiner, liquidator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, provided that a Lender shall not qualify as a Defaulting Lender
solely as a result of the acquisition or maintenance of an ownership interest in
such Lender or its parent company, or of the exercise of control over such
Lender or any Person controlling such Lender, by a Governmental Authority or
instrumentality thereof; provided, further, that if the Borrower, the
Administrative Agent, the Swing Line Lenders and the Issuing Banks agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateralization of Letters of Credit and/or Swing Line
Loans), that Lender will, to the extent applicable, purchase that portion of

 

23



--------------------------------------------------------------------------------

outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the obligations of
the Swing Line Lender and/or the Issuing Bank and the funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Shares (without
giving effect to Section 2.22), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

“Defaulting Revolving Lender” has the meaning set forth in Section 2.22.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or one of its Subsidiaries in connection with a disposition that is so
designated as Designated Non-Cash Consideration pursuant to an officer’s
certificate, setting forth the basis of such valuation, less the amount of cash
received in connection with a subsequent payment, redemption, retirement, sale
or other disposition of such Designated Non-Cash Consideration. A particular
item of Designated Non-Cash Consideration will no longer be considered to be
outstanding when and to the extent it has been paid, redeemed or otherwise
retired or sold or otherwise disposed of in compliance with Section 6.08.

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Subsidiaries in
the definition of the term “Consolidated EBITDA” (and in the component financial
definitions used therein) were references to such Sold Entity or Business and
its subsidiaries or to such Converted Unrestricted Subsidiary and its
subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary.

“Disposition” means the sale, transfer, lease or other disposition by the
Borrower or any Subsidiary of any asset, including any Equity Interest owned by
it, or the issuance of any additional Equity Interest by any Subsidiary in such
Subsidiary (other than issuing directors’ qualifying shares and other than
issuing Equity Interests to the Borrower or another Subsidiary in compliance
with Section 6.06(c)).

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of

 

24



--------------------------------------------------------------------------------

the holder thereof (other than solely for Equity Interests which are not
otherwise Disqualified Equity Interests), in whole or in part, (iii) provides
for scheduled payments or dividends in cash or (iv) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Latest Maturity Date (at the time of issuance), except,
(x) in the case of clauses (i) and (ii), if as a result of a change of control
or asset sale, so long as any rights of the holders thereof upon the occurrence
of such a change of control or asset sale event are subject to the prior Payment
in Full of all Obligations and (y) only the portion of the Equity Interests
meeting one of the foregoing clauses (i) and (ii) prior to the date that is
ninety one (91) days after the Latest Maturity Date (at the time of issuance)
will be deemed to be Disqualified Equity Interests. Notwithstanding the
preceding sentence, if an Equity Interest in any Person is issued pursuant to
any plan for the benefit of directors, officers or employees of the Borrower or
any of the Subsidiaries or by any such plan to such directors, officers or
employees, such Equity Interest shall not constitute a Disqualified Equity
Interest solely because it may be required to be repurchased by the Borrower (or
any direct or indirect parent company thereof) or any of the Subsidiaries in
order to satisfy applicable statutory or regulatory obligations of such Person
or as a result of such employee’s termination, death, or disability.

“Disqualified Lender” means, collectively, (i) competitors of the Borrower, the
Target and their respective subsidiaries specified to the Administrative Agent
by the Borrower in writing from time to time, (ii) certain banks, financial
institutions, other institutional lenders and other entities that have been
specified to the Administrative Agent by the Borrower in writing on or prior to
December 11, 2017 and (iii) in each case of clauses (i) and (ii) above (the
“Primary Disqualified Lender”), any of such Primary Disqualified Lender’s known
Affiliates readily identifiable by the similarity of its name to the Primary
Disqualified Lenders, but excluding any Affiliate that is primarily engaged in,
or that advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which the Primary Disqualified Lender does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of such entity; provided, however, that the Borrower, upon reasonable
notice to the Administrative Agent, shall be permitted to supplement in writing
(including by email) the list of persons that are Disqualified Lenders to the
extent such supplemented person is or becomes a competitor or an Affiliate of a
competitor of the Borrower or the Target; it being understood that,
notwithstanding anything herein to the contrary, in no event shall an update or
supplement to the list of Disqualified Lenders apply retroactively to disqualify
any parties that have previously acquired commitments, loans or participation
interests, or entered into a trade for any of the foregoing, but upon the
effectiveness of such supplement (which shall occur one Business Day following
receipt by the Administrative Agent of such supplement) any such entity may not
acquire any additional commitments, loans or participations.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means (i) any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia and
(ii) any Subsidiary treated as a disregarded entity for U.S. federal income tax
purposes which is directly owned by the Borrower, a Guarantor or a Subsidiary
described in clause (i) or this clause (ii).

 

25



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effect” has the definition set forth in the definition of “Target Material
Adverse Effect”.

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), (ii)
a commercial bank, insurance company, investment or mutual fund or other entity
that are “accredited investors” (as defined in Regulation D under the Securities
Act) and which extends credit or buys loans in the ordinary course of business
or (iii) a Permitted Investor, so long as such Permitted Investor is an
“accredited investor” (as defined under Regulation D of the Securities Act);
provided, that (x) no Loan Party nor any or its Subsidiaries shall be an
Eligible Assignee except pursuant to Section 2.13(c) and (y) no Disqualified
Lender shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, the Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates or with respect to which the Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates has or would
reasonably be expected to have liability, contingent or otherwise, under ERISA.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, litigation, cause of action, proceeding, demand, abatement
order or other order, decree or directive (conditional or otherwise) by any
Governmental Authority or any other Person, directly or indirectly, arising
(i) pursuant to or otherwise related to any Environmental Law, (ii) in
connection with any actual or alleged violation of, or liability pursuant to,
any Environmental Law, including any Governmental Authorizations issued pursuant
to Environmental Law, (iii) in connection with any Hazardous Material, including
the generation, use, handling, transportation, storage, treatment, disposal,
presence, threatened Release or Release of, or exposure to, any Hazardous
Materials and any abatement, removal, remedial, corrective or other response
action related to Hazardous Materials or (iv) in connection with any actual or
alleged damage, injury, threat or harm to health, safety, natural resources or
the environment.

 

26



--------------------------------------------------------------------------------

“Environmental Laws” means any and all current or future foreign or domestic,
federal, state or local laws (including any common law), statutes, ordinances,
orders, rules, regulations, judgments or any other requirements of Governmental
Authorities relating to or imposing liability or standards of conduct with
respect to (i) environmental matters, (ii) the generation, use, storage,
transportation or disposal of, or exposure to, Hazardous Materials; or (iii) the
use, operation, development, mining, closure or reclamation of any surface or
underground mines or (iv) occupational and other human safety and health (with
respect to exposure to Hazardous Materials), industrial hygiene, land use or the
protection of natural resources, in any manner applicable to the Borrower or any
of its Subsidiaries or any Facility.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, the regulations promulgated thereunder and any successor
thereto.

“ERISA Affiliate” means, as applied to any Person, any trade or business
(whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(b) or 414(c)
of the Internal Revenue Code or Section 4001(a)(14) of ERISA of which that
Person is a member or, solely for purposes of Section 302 of ERISA and
Section 412 of the Internal Revenue Code, is treated as a single employer under
Section 414 of the Internal Revenue Code.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Sections 412 or 430 of the Internal Revenue Code or Sections 302 or 303 of ERISA
with respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Internal Revenue Code or Section 302(c) of ERISA) or the
failure to make by its due date a required installment under Section 430(j) of
the Internal Revenue Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (iii) a determination
that any Pension Plan is, or is reasonably expected to be, in “at risk” status
(as defined in Section 430 of the Internal Revenue Code or Section 303
of    ERISA);    (iv) the    provision    by the    administrator    of    any
Pension    Plan    pursuant    to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (v) a receipt by the Borrower from any Multiemployer
Plan of notice that such Multiemployer Plan has been determined to be or is, or
is reasonably expected to be, in “critical” or “endangered” status under
Section 432 of the Internal Revenue Code or Section 305 of ERISA; (vi) the
withdrawal by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability to the Borrower,
any of its Subsidiaries or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA; (vii) the institution by the PBGC of proceedings
to terminate any Pension Plan, or the occurrence of any event or condition which
is reasonably expected to constitute grounds under ERISA for

 

27



--------------------------------------------------------------------------------

the termination of, or the appointment of a trustee to administer, any Pension
Plan; (viii) the imposition of liability on the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (ix) the withdrawal of the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in insolvency
pursuant to Section 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (x) receipt from the Internal
Revenue Service of notice of the failure of any Employee Benefit Plan to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; (xi) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or Section 303(k) of
ERISA or a violation of Section 436 of the Internal Revenue Code with respect to
any Pension Plan; (xii) the failure of any foreign pension schemes sponsored or
maintained by any of the Borrower or any of its Subsidiaries to be maintained in
accordance with the requirements of applicable foreign law in all material
respects; or (xiii) the occurrence of a non-exempt “prohibited transaction” with
respect to which the Borrower or any of its Subsidiaries is a “disqualified
person” or a “party of interest” (within the meaning of Section 4975 of the
Internal Revenue Code or Section 406 of ERISA, respectively) which would
reasonably be expected to result in material liability in to the Borrower or any
of its Subsidiaries.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means any of the conditions or events set forth in
Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Information” shall mean any non-public information with respect to
Parent, the Borrower or its Subsidiaries or any of their respective securities
to the extent such information could have a material effect upon, or otherwise
be material to, an assigning Lender’s decision to assign Loans or a purchasing
Lender’s decision to purchase Loans.

“Excluded Subsidiary” means (i) any Subsidiary of the Borrower that (A) is a
“controlled foreign corporation” within the meaning of Section 957 of the
Internal Revenue Code of 1986, as amended (a “CFC”), (B) is a direct or indirect
Domestic Subsidiary of a Foreign Subsidiary that is a CFC or (C) has, directly
or indirectly, no material assets other than Equity Interests or indebtedness of
one or more direct or indirect Foreign Subsidiaries that are CFCs and
(ii) Unrestricted Subsidiaries, Immaterial Subsidiaries, captive insurance
subsidiaries, not-for-profit subsidiaries, special purpose vehicles and any
Subsidiary where the Borrower and the Administrative Agent agree that the cost
of obtaining a guarantee by such Subsidiary is excessive in relation to the
practical benefit to the Lenders afforded thereby.

 

28



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof or security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guaranty of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
illegal.

“Excluded Taxes” means, with respect to any Recipient receiving payments on any
Obligation hereunder or under any other Loan Document, (a) income or franchise
taxes imposed on (or measured by) its net income or net profits as a result of a
connection between such Recipient and the jurisdiction imposing such tax (or any
political subdivision thereof), other than any such connection arising from such
Recipient having executed, delivered or performed its obligations or received a
payment under, received or perfected a security interest under, engaged in any
other transaction pursuant to, or enforced, this Agreement or any other Loan
Document, or sold or assigned an interest in any Loan or Loan Document, (b) any
branch profits tax that is imposed by any jurisdiction described in clause
(a) above, (c) any U.S. Federal withholding tax that is imposed on amounts
payable to a recipient at the time the recipient becomes a party to this
Agreement, except to the extent such recipient’s assignor was entitled, at the
time of assignment, to receive additional amounts with respect to such tax
pursuant to Section 2.20 hereof, (d) any withholding taxes attributable to a
Lender’s failure to comply with Section 2.20(c) and (e) any U.S. Federal
withholding taxes imposed under FATCA.

“Existing Credit Agreement” means (i) the Term Loan Credit and Guaranty
Agreement dated as of November 1, 2017 among Fairmount Santrol Inc., FMSA Inc.,
the lenders from time to time party thereto, Barclays, as administrative agent
and as collateral agent and (ii) the Revolving Credit and Guaranty Agreement
dated as of November 1, 2017 among Fairmount Santrol Inc., FMSA Inc., the
lenders from time to time party thereto, and PNC Bank, National Association, as
administrative agent and as collateral agent.

“Existing Indebtedness” means the (i) Existing Credit Agreement, (ii) Senior
Notes, (iii) Silfin Credit Facility, (iv) Silfin Term Loan, (v) Silfin Overdraft
Facility and (vi) Parent Intercompany Note.

“Existing Indebtedness Refinancing” means, in connection with the Mergers, the
repayment, repurchase, redemption or retirement of the Existing Indebtedness and
the termination of all existing commitments, obligations and security interests
in respect of the Existing Indebtedness.

 

29



--------------------------------------------------------------------------------

“Existing Letters of Credit” shall mean the Letters of Credit (as defined in the
Existing Credit Agreement) outstanding on the Closing Date immediately prior to
the effectiveness of this Agreement. Schedule 1.1(c) contains a list of the
Existing Letters of Credit.

“Exposure” means, with respect to any Lender, such Lender’s Initial Term Loan
Exposure, Revolving Exposure, Incremental Term Loan Exposure or Extended Term
Loan Exposure, as applicable.

“Extended Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Extended Term Loans of
such Lender.

“Extended Term Loans” means any Initial Term Loans or portion thereof extended
pursuant to an amendment under Section 10.05(e).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Fair Share” has the meaning set forth in Section 7.02.

“Fair Share Contribution Amount” has the meaning set forth in Section 7.02.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code, any intergovernmental agreement
between a non-U.S. jurisdiction and the United States of America with respect to
the foregoing and any law, regulation or practice adopted pursuant to any such
intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed to be zero.

“Fiduciary Rule” has the meaning set forth in Section 9.10(b)(ii).

“Financial Covenant” means the covenant set forth in Section 6.07.

“Financial Officer” means the chief financial officer, vice president of
finance, principal accounting officer, treasurer or controller of, unless
otherwise noted, the Borrower (or any other officer acting in substantially the
same capacity of the foregoing).

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Financial Officer of the Borrower that such financial statements fairly present,
in all material respects, the financial condition of the

 

30



--------------------------------------------------------------------------------

Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.

“Financial Plan” has the meaning set forth in Section 5.01(i).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the only Lien to
which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of
1994, the Flood Insurance Reform Act of 2004 and the Biggert-Waters Flood
Insurance Reform Act of 2012, in each case as amended from time to time, and any
successor statutes.

“Flood Zone” means areas having special flood hazards as described in the Flood
Program.

“Foreign Guarantor” has the meaning set forth in Section 5.09(d).

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Guarantor” has the meaning set forth in Section 7.02.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, provincial, municipal,
national or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or a foreign entity or government.

 

31



--------------------------------------------------------------------------------

“Governmental Authorization” means any permit, license, authorization,
certification, registration, approval, plan, directive, consent order or consent
decree of or from any Governmental Authority.

“Grantor” has the meaning specified in the Pledge and Security Agreement.

“Guaranteed Obligations” has the meaning set forth in Section 7.01.

“Guarantor” means each Subsidiary of the Borrower other than any Excluded
Subsidiary (but including any Foreign Guarantor and any other Excluded
Subsidiary that the Borrower has elected to make a Guarantor).

“Guaranty” means the guaranty of each Guarantor set forth in Article VII.

“Hazardous Materials” means any pollutant, contaminant, chemical, waste,
material or substance, which is prohibited, limited or regulated by any
Governmental Authority or which may or could pose a hazard to human health and
safety or to the indoor or outdoor environment, including petroleum, petroleum
products, asbestos, urea formaldehyde, radioactive materials, and
polychlorinated biphenyls.

“Hedge Agreement” means a Swap Contract entered into with a Lender Counterparty.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means (a) audited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of each of
the Borrower and the Target for the Fiscal Years ending December 31, 2015,
December 31, 2016 and December 31, 2017 and (b) unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
each of the Borrower and the Target for the Fiscal Quarters ending March 31,
2018.

“HSBC” has the meaning specified in the preamble hereto.

“IFRS” means International Financial Reporting Standards promulgated by the
International Accounting Standards Board and interpretations issued by the
International Financial Reporting Committee from time to time, and any successor
standards or bodies thereto.

“Immaterial Subsidiary” means as of any date, a Subsidiary that, as of the last
day of the most recent fiscal quarter of the Borrower for which consolidated
financial statements have been delivered in accordance with Section 5.01 (x) did
not have (a) assets with a value in excess of 5.00% of Total Assets as of such
date or (b) Consolidated EBITDA representing in excess of

 

32



--------------------------------------------------------------------------------

5.00% of Consolidated EBITDA for the four fiscal quarters ending on such last
day and (y) when taken together with all other Immaterial Subsidiaries on a
consolidated basis as of such date, did not have assets with a value in excess
of 10.00% of Total Assets as of such date or Consolidated EBITDA representing in
excess of 10.00% of Consolidated EBITDA for the four fiscal quarters ending on
such date, each calculated by reference to the latest consolidated financial
statements delivered to the Administrative Agent in accordance with
Section 5.01. Any Immaterial Subsidiary may be designated to be a Material
Subsidiary for the purposes of this Agreement and the other Loan Documents by
written notice to the Administrative Agent.

“Increased Amount Date” has the meaning set forth in Section 2.24(d).

“Increased-Cost Lender” has the meaning set forth in Section 2.23.

“Incremental Dollar Amount” has the meaning set forth in Section 2.24(a).

“Incremental Equivalent Debt” has the meaning set forth in Section 2.24(c).

“Incremental Facilities” has the meaning set forth in Section 2.24(a).

“Incremental Ratio Amount” has the meaning set forth in Section 2.24(a).

“Incremental Request Notice” has the meaning set forth in Section 2.24(a).

“Incremental Revolving Commitments” has the meaning set forth in
Section 2.24(a).

“Incremental Revolving Loan Lender” has the meaning set forth in
Section 2.24(d).

“Incremental Revolving Loans” has the meaning set forth in Section 2.24(e).

“Incremental Term Loan Commitments” has the meaning set forth in
Section 2.24(a).

“Incremental Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Incremental Term
Loans of such Lender.

“Incremental Term Loan Lender” has the meaning set forth in Section 2.24(d).

“Incremental Term Loan Maturity Date” means the date on which Incremental Term
Loans of a Series shall become due and payable in full hereunder, as specified
in the applicable Joinder Agreement, including by acceleration or otherwise (it
being understood that pursuant to Section 2.24 the applicable Incremental Term
Loan Maturity Date of each Series shall be no shorter than the latest of the
final maturity of the Revolving Loans and the Initial Term Loans).

“Incremental Term Loans” has the meaning set forth in Section 2.24(f).

“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) all Attributable Indebtedness and that
portion of obligations with respect to Capital Leases that is properly
classified as a liability on a balance sheet in conformity with GAAP;
(iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money; (iv) any obligation
owed for all or any part of

 

33



--------------------------------------------------------------------------------

the deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of business and
any such obligations incurred under ERISA), which purchase price is (a) due more
than six (6) months from the date of incurrence of the obligation in respect
thereof or (b) evidenced by a note or similar written instrument; (v) all
indebtedness of others secured by any Lien on any property or asset owned or
held by that Person regardless of whether the indebtedness secured thereby shall
have been assumed by that Person or is nonrecourse to the credit of that Person;
(vi) the face amount of any letter of credit issued for the account of that
Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) Disqualified Equity Interests; (viii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making or discounting with recourse by such Person of
the obligation of another that would otherwise constitute Indebtedness
hereunder; (ix) any obligation of such Person the primary purpose or intent of
which is to provide assurance to an obligee that the Indebtedness obligation of
the obligor thereof will be paid or discharged, or any agreement relating
thereto will be complied with, or the holders thereof will be protected (in
whole or in part) against loss in respect thereof; (x) any liability of such
Person for an obligation of another through any agreement (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (x), the primary
purpose or intent thereof is as described in clause (ix) above; and (xi) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, including any Swap Contract, in each case, whether
entered into for hedging or speculative purposes. In no event will obligations
in respect of Equity Interests constitute Indebtedness hereunder except as
provided in clause (vii) above. Notwithstanding the foregoing, the term
“Indebtedness” shall not include purchase price adjustments, earnouts, holdbacks
or deferred payments of a similar nature (including deferred compensation
representing consideration or other contingent obligations incurred in
connection with an acquisition), except in each case to the extent that such
amount payable is, or becomes, reasonably determinable and contingencies have
been resolved or such amount would otherwise be required to be reflected on a
balance sheet prepared in accordance with GAAP. The amount of Indebtedness of
any Person for purposes of clause (v) above shall (unless such Indebtedness has
been assumed by such Person or such Person has otherwise become liable for the
payment thereof) be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other necessary response or remedial action
related to the Release or presence of any Hazardous Materials), expenses and
disbursements of any kind or nature whatsoever (including the reasonable and
documented fees and disbursements of counsel for Indemnitees in connection with
any    investigative, administrative or judicial proceeding or hearing commenced
or threatened by any Loan Party, its Affiliates (including Subsidiaries) or any
other Person, whether or not any such Indemnitee shall be designated as a party
or a potential party thereto, and any fees or expenses incurred by

 

34



--------------------------------------------------------------------------------

Indemnitees in enforcing this indemnity), whether direct, indirect, special or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby (including the Lenders’ agreement to make Credit Extensions, the
syndication of the credit facilities provided for herein or the use or intended
use of the proceeds thereof, or any enforcement of any of the Loan Documents
(including any sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty)); (ii) the fee letter (or
subsequent letter agreements entered into by any of the Borrower with any of the
Arrangers or Bookrunners) delivered by any Agent or any Lender to any of the
Borrower with respect to the transactions contemplated by this Agreement;
(iii) any Environmental Claim relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of the Borrower or any of its Subsidiaries; (iv) any Loan or the use of proceeds
thereof; or (v) any of the Transactions.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 10.03(a).

“Indemnitee Agent Party” has the meaning set forth in Section 9.06.

“Initial Term Loan” means an Initial Term Loan made by a Lender to the Borrower
pursuant to Section 2.01(a).

“Initial Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund an Initial Term Loan and “Initial Term Loan Commitments” means
such commitments of all Lenders in the aggregate. The amount of each Lender’s
Initial Term Loan Commitment, if any, is set forth on Schedule 1.01(a) or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof.     The aggregate amount of the Initial Term
Loan Commitments as of the Closing Date is $1,650,000,000.

“Initial Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Initial Term Loans of
such Lender; provided, that at any time prior to the making of the Initial Term
Loans the Initial Term Loan Exposure of any Lender shall be equal to such
Lender’s Initial Term Loan Commitment.

“Initial Term Loan Maturity Date” means the earlier of (i) the Stated Maturity
Date for the Initial Term Loans and (ii) the date on which all Initial Term
Loans shall become due and payable in full hereunder, whether by acceleration or
otherwise.

“Initial Term Loan Note” means a promissory note substantially in the form of
Exhibit B-1, as it may be amended, restated, supplemented or otherwise modified
from time to time.

 

35



--------------------------------------------------------------------------------

“Installment” has the meaning set forth in Section 2.12.

“Installment Date” has the meaning set forth in Section 2.12.

“Intellectual Property” has the meaning set forth in the Pledge and Security
Agreement.

“Intellectual Property Security Agreements” has the meaning set forth in the
Pledge and Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
J evidencing Indebtedness owed among Loan Parties and their Subsidiaries.

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan (including any Swing Line Loan), each March 31, June 30, September 30 and
December 31 of each year, commencing on the first such date to occur after the
Closing Date and the final maturity date of such Loan; and (ii) any Loan that is
a Eurodollar Rate Loan, the last day of each Interest Period applicable to such
Loan; provided, that in the case of each Interest Period of longer than three
(3) months “Interest Payment Date” shall also include each date that is three
(3) months, or an integral multiple thereof, after the commencement of such
Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months (or, if available to all of the
Lenders, twelve months or any shorter period), as selected by the Borrower in
the applicable Borrowing Notice or Conversion/Continuation     Notice,     (i)
initially,     commencing     on     the     Credit     Date     or
Conversion/Continuation Date thereof, as the case may be; and (ii) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, that (a) if an Interest Period would otherwise expire on a
day that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clauses (c) and (d), of this definition, end on the last Business Day of a
calendar month; (c) no Interest Period with respect to any portion of any
Class of Term Loans shall extend beyond such Class’s applicable Stated Maturity
Date; and (d) no Interest Period with respect to any portion of the Revolving
Loans shall extend beyond the applicable Stated Maturity Date.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the Closing Date, or any successor provision of law.

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:

 

  (i) the applicable LIBO Rate for the longest period (for which that LIBO Rate
is available) which is less than the Interest Period of that Loan; and (ii) the
applicable LIBO Rate for the shortest period (for which that LIBO Rate is
available) which exceeds the Interest Period of that Loan, and

 

36



--------------------------------------------------------------------------------

  (iii) each as of approximately 11:00 a.m. (London, England time) two Business
Days prior to the commencement of such Interest Period of that Loan.

“Investment” means (i) any purchase or other acquisition by the Borrower or any
of its Subsidiaries of, or of a beneficial interest in, any of the Equity
Interests of any other Person (other than a Guarantor); (ii) any redemption,
retirement, purchase or other acquisition for value, by any Subsidiary of the
Borrower from any Person (other than the Borrower or any Guarantor), of any
Equity Interests of such Person; (iii) any loan, advance (other than advances to
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital
contributions by the Borrower or any of its Subsidiaries to any other Person
(other than the Borrower or any Guarantor), including all indebtedness and
accounts receivable from that other Person that are not current assets or did
not arise from sales to that other Person in the ordinary course of business and
(iv) all investments consisting of any exchange traded or over the counter
derivative transaction, including any Swap Contract. The amount of any
Investment of the type described in clauses (i), (ii) and (iii) shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write-ups, write-downs
or write-offs with respect to such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and equal to or higher than BBB- (or the equivalent) by
S&P or, if the applicable instrument is not then rated by Moody’s or S&P, an
equivalent rating by any other rating agency.

“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
A-3.

“Issuing Bank” means Barclays, BNP Paribas and PNC or, in each case, one of
their respective Affiliates, each as Issuing Bank hereunder (provided that
Barclays shall only be required to issue standby letters of credit), and any
other Lender that has notified the Administrative Agent that it has agreed to a
request by the Borrower to become an Issuing Bank, together with its permitted
successors and assigns in such capacity. Each Issuing Bank shall separately
agree with the Borrower as to the portion of the Letter of Credit Sublimit that
will represent the maximum Letter of Credit Usage that may be available from
such Issuing Bank (it being understood that, notwithstanding any such portion of
the Letter of Credit Sublimit representing the maximum Letter of Credit Usage
that may be available from PNC, PNC and the Borrower agree that PNC shall remain
the Issuing Bank in respect of the Existing Letters of Credit). Unless otherwise
specified, in respect of any Letter of Credit, “Issuing Bank” shall refer to the
Issuing Bank which has issued such Letter of Credit.

“Joinder Agreement” means an agreement substantially in the form of Exhibit F.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, that in no
event shall any corporate Subsidiary of any Person be considered to be a Joint
Venture to which such Person is a party.

 

37



--------------------------------------------------------------------------------

“Judgment Currency” has the meaning set forth in Section 10.24.

“KBC” has the meaning specified in the preamble hereto.

“Keybank” has the meaning specified in the preamble hereto.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Term Loan.

“LCA Election” has the meaning set forth in the definition of Section 1.02(d).

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement. Unless the context clearly
indicates otherwise, the term “Lenders” shall include the Swing Line Lender.

“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Swap Contract or documentation governing any Cash
Management Product (including any Person who is an Agent or a Lender (and any
Affiliate thereof) as of the Closing Date but subsequently, whether before or
after entering into a Swap Contract or documentation governing any Cash
Management Product, ceases to be an Agent or a Lender, as the case may be).

“Letter of Credit” means any commercial or standby letter of credit issued or to
be issued by an Issuing Bank for the account of the Borrower or any of its
Subsidiaries pursuant to Section 2.04(a)(i) of this Agreement.

“Letter of Credit Sublimit” means the lesser of (a) $20,000,000 and (b) the
aggregate unused amount of the Revolving Commitments then in effect.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by an Issuing
Bank and not theretofore reimbursed by or on behalf of the Borrower.

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of (i)
Consolidated Total Debt (net of Unrestricted Cash in an aggregate amount not to
exceed $150,000,000) as of such day to (ii) Consolidated EBITDA for the
four-Fiscal-Quarter period most recently ended for which financial statements
have been (or were required to have been) delivered.

“LIBO Rate” has the meaning set forth in the definition of “Adjusted Eurodollar
Rate”.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, and any lease or license in the nature thereof) and any
option, trust or other preferential arrangement having the practical effect of
any of the foregoing.

 

38



--------------------------------------------------------------------------------

“Limited Conditionality Transaction” means (i) any Permitted Acquisition or
other permitted Investment by the Borrower or any of its Subsidiaries the
consummation of which is not conditioned on the availability of, or on
obtaining, third party financing and (ii) the incurrence of any Indebtedness in
connection therewith.

“Loan” means a Term Loan, a Revolving Loan and a Swing Line Loan.

“Loan Document” means any of this Agreement, the Notes, if any, the Security
Documents, any documents or certificates executed by the Borrower in favor of
any Issuing Bank relating to Letters of Credit, and all other documents,
instruments or agreements executed and delivered by a Loan Party for the benefit
of any Agent, any Issuing Bank or any Lender in connection herewith on or after
the Closing Date, including without limitation any other amendment to this
Agreement (other than any such document, instrument or agreements that have been
terminated).

“Loan Party” means the Borrower and each Guarantor.

“Managing Agent” has the meaning set forth in the preamble.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means any event circumstance or condition that has
caused or could reasonably be expected to cause a material adverse change with
respect to (i) the business, assets, financial condition or results of
operations of the Borrower and its Subsidiaries taken as a whole; (ii) the
ability of the Loan Parties, taken as a whole, to perform their payment
obligations under the Loan Documents; or (iii) the rights and remedies of the
Administrative Agent and any Lender under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrower or any Subsidiary in an individual
principal amount (or Net Mark-to-Market Exposure) of $50,000,000 or more.

“Material Real Estate Asset” means any fee-owned Real Estate Asset having a fair
market value in excess of $10,000,000 as of the date of the acquisition thereof.

“Material Subsidiary” means each Subsidiary that is not an Immaterial
Subsidiary.

“Merger 1” has the meaning set forth in the recitals hereto.

“Merger 2” has the meaning set forth in the recitals hereto.

“Merger Agreement” has the meaning set forth in the recitals hereto.

“Merger Sub 1” has the meaning set forth in the recitals hereto.

 

39



--------------------------------------------------------------------------------

“Merger Sub 2” has the meaning set forth in the recitals hereto.

“Mergers” has the meaning set forth in the recitals hereto.

“Moody’s” means Moody’s Investor Services, Inc.

“Mortgage” means a mortgage, deed of trust or similar instrument, in form and
substance reasonably acceptable to the Administrative Agent and Borrower, as it
may be amended, amended and restated, supplemented or otherwise modified from
time to time, which shall be recorded against, and create a First Priority Lien
in favor of Collateral Agent with respect to each Closing Date Mortgaged
Property and each Mortgaged Property subsequently acquired by a Loan Party.

“Mortgaged Property” means (i) the Closing Date Mortgaged Property and (ii) any
subsequently acquired Material Real Estate Asset contemplated by
Section 5.11(a).

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) or
Section 4001(a)(3) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Net Cash Proceeds” means (a) with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by the Borrower or any of its Subsidiaries from
such Asset Sale, minus (ii) any bona fide direct costs incurred in connection
with such Asset Sale, including (1) income or gains taxes payable by the seller
as a result of any gain recognized in connection with such Asset Sale,
(2) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Loans) that, in the case of a
Loan Party, is secured by a Lien on the stock or assets in question and that is
required to be repaid under the terms thereof as a result of such Asset Sale,
(3) a reasonable reserve for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by the Borrower or any of its
Subsidiaries in connection with such Asset Sale or for any other liabilities
retained by the Borrower or any of its Subsidiaries associated with such Asset
Sale, (4) bona fide selling fees, costs, commissions and expenses (including
reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes) and (5) the
Borrower’s good faith estimate of payments required to be made with respect to
unassumed liabilities relating to the properties sold within 180 days of such
Asset Sale; provided that, to the extent such Cash proceeds are not used to make
payments in respect of such unassumed liabilities within 180 days of such Asset
Sale, such Cash proceeds shall constitute Net Cash Proceeds; (b) (i) any Cash
payments or proceeds received by the Borrower or any of its Subsidiaries in
excess of $15,000,000 (1) under any casualty insurance policy in respect of a
covered loss thereunder or (2) as a result of the taking of any assets of the
Borrower or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus
(ii) (1) any actual and reasonable

 

40



--------------------------------------------------------------------------------

costs incurred by the Borrower or any of its Subsidiaries in connection with the
collection, adjustment or settlement of any claims of the Borrower or such
Subsidiary in respect thereof, and (2) any bona fide direct costs incurred in
connection with any sale of such assets as referred to in preceding clause
(i)(2), including income taxes paid or payable as a result of any gain
recognized in connection therewith and the costs and expenses incurred in
connection with the preparation of assets for transfer upon a taking or
condemnation; and (c) with respect to any issuance or incurrence of
Indebtedness, the Cash proceeds thereof, net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Contracts or other Indebtedness of the
type described in clause (xi) of the definition thereof. As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Swap Contract or such other Indebtedness as of the date
of determination (assuming the Swap Contract or such other Indebtedness were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Contract or such other
Indebtedness as of the date of determination (assuming such Swap Contract or
such other Indebtedness were to be terminated as of that date).

“New Refinancing Revolving Credit Commitments” has the meaning set forth in
Section 2.25(a).

“New Refinancing Term Commitments” has the meaning set forth in Section 2.25(a).

“Non-Consenting Lender” has the meaning set forth in Section 2.23.

“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Note” means an Initial Term Loan Note, a Revolving Loan Note or a Swing Line
Note.

“Notice” means a Borrowing Notice, an Issuance Notice, or a Conversion/
Continuation Notice.

“Obligations” means all obligations of every nature of each Loan Party,
including obligations from time to time owed to Agents (including former
Agents), the Arrangers, the Bookrunners, Lenders or any of them and Lender
Counterparties, under any Loan Document, Hedge Agreement or Cash Management
Products, whether for principal, interest (including interest which, but for the
filing of a petition in bankruptcy with respect to such Loan Party, would have
accrued on any Obligation, whether or not a claim is allowed against such Loan
Party for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under Letters of Credit, payments for early termination of Hedge
Agreements, fees, expenses, indemnification or otherwise.

“Obligee Guarantor” has the meaning set forth in Section 7.07.

 

41



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Offer” has the meaning set forth in Section 2.13(c)(i).

“Offer Loans” has the meaning set forth in Section 2.13(c)(i).

“OID” has the meaning set forth in the definition of “All-In Yield”.

“Optional Prepayment Notice” has the meaning set forth in Section 2.13(a)(ii).

“Organizational Documents” means with respect to any Person all formation,
organizational and governing documents, instruments and agreements, including
(i) with respect to any corporation, its certificate or articles of
incorporation or organization and its by-laws, (ii) with respect to any limited
partnership, its certificate of limited partnership and its partnership
agreement, (iii) with respect to any general partnership, its partnership
agreement and (iv) with respect to any limited liability company, its articles
of organization and its operating agreement. In the event any term or condition
of this Agreement or any other Loan Document requires any Organizational
Document to be certified by a secretary of state or similar governmental
official, the reference to any such “Organizational Document” shall only be to a
document of a type customarily certified by such governmental official.

“Other Taxes” means any and all present or future stamp, transfer or documentary
Taxes or any other excise or property Taxes, charges or similar levies (and
interest, fines, penalties and additions related thereto) arising directly or
indirectly from any payment made hereunder or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document, including any such Taxes directly or indirectly imposed on or with
respect to any reserve, deposit, insurance or other similar requirement that, as
a result of a Change in Law, applies or is otherwise related to the Loan, this
Agreement or any other Loan Document.

“Parent” means SCR-Sibelco N.V.

“Parent Intercompany Note” that certain intercompany note dated May 29, 2018
between Parent and Unimin Corporation.

“Participant” has the meaning set forth in Section 10.06(g)(i).

“Participant Register” has the meaning set forth in Section 10.06(g)(iv).

“PATRIOT Act” has the meaning set forth in Section 3.01(l).

“Payment in Full” or “Paid in Full” means the payment in full of all Obligations
(other than contingent obligations not yet due and payable) and cancellation,
expiration or cash collateralization of all Letters of Credit (in a manner and
in an amount acceptable to the applicable Issuing Bank) and termination of all
Commitments to lend under this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

42



--------------------------------------------------------------------------------

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 or Section 430 of the Internal Revenue Code or
Section 302 or Section 303 of ERISA.

“Perfection Certificate” means a certificate in form reasonably satisfactory to
the Collateral Agent that provides information with respect to the personal or
mixed property of each Loan Party.

“Permitted Acquisition” means any acquisition by the Borrower or any of its
Subsidiaries, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, all of the Equity Interests of, or a business line or unit
or a division of, any Person; provided, that:

(i) immediately prior to, and after giving effect thereto, no Event of Default
shall have occurred and be continuing or would result therefrom;

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(iii) in the case of the acquisition of Equity Interests, the acquisition of
such Equity Interests shall result in the applicable Person becoming a
Subsidiary;

(iv) any Person or assets or division as acquired in accordance herewith shall
comply with the requirements set forth in Section 6.12; and

(v) after giving effect to such acquisition as of the last date of the Fiscal
Quarter most recently ended, the Borrower and its Subsidiaries shall, pro forma
for such acquisition, have a Leverage Ratio (calculated on a Pro Forma Basis)
not exceeding the then applicable Leverage Ratio level set forth in Section 6.07
minus 0.50:1.00; and

(vi) such Permitted Acquisitions (together with the aggregate amount of (x) any
Investments by any Loan Party in any Subsidiary that is not a Loan Party
pursuant to Section 6.06(c) and (y) any Investments pursuant to
Section 6.06(e)(ii)) of Subsidiaries other than Guarantors shall not exceed at
any time an aggregate amount equal to the greater of $250,000,000 and 7.75% of
Consolidated Tangible Assets.

“Permitted Investors” SCR-Sibelco N.V. and its Controlled Affiliates.

“Permitted Junior Secured Refinancing Debt” has the meaning set forth in
Section 2.25(i).

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.

“Permitted Pari Passu Secured Refinancing Debt” has the meaning set forth in
Section 2.25(i).

 

43



--------------------------------------------------------------------------------

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions by the
Borrower or any of its Subsidiaries pursuant to which the Borrower or such
Subsidiary may sell, convey or otherwise transfer to one or more Special Purpose
Receivables Subsidiaries or to any other Person, or may grant a security
interest in, any Receivables Assets (whether now existing or arising in the
future) of the Borrower or such Subsidiary, and any assets related thereto
including all contracts and all guarantees or other obligations in each case in
respect of such Receivables Assets, the proceeds of such Receivables Assets and
other assets which, in each case, are customarily transferred, or in respect of
which security interests are customarily granted, in connection with sales,
factoring or securitizations involving Receivables Assets; provided that
(a) recourse in connection with such transactions shall be limited to the extent
customary for similar transactions (and in any event without any guarantee by
the Borrower or any Subsidiary (other than any Special Purpose Receivables
Subsidiary)) and (b) the aggregate Receivables Net Investment shall not exceed
the greater of $75,000,000 and 2.25% of Consolidated Tangible Assets.

“Permitted Refinancing” means, with respect to any    Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided, that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder;
(b) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended (except by virtue of amortization of or prepayment of
Indebtedness prior to such date of determination); (c) to the extent such
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended; (d) the original obligors in respect
of such Indebtedness being modified, refinanced, refunded, renewed or extended
remain the only obligors thereon; (e) if the Indebtedness being refinanced was
(or was required to be) subject to an intercreditor agreement, the holders of
such Permitted Refinancing (if such Indebtedness is secured) or their authorized
representative on their behalf, shall become party to an equivalent
intercreditor agreement; and (f) the terms and conditions of any such
modification, refinancing, refunding, renewal or extension, taken as a whole,
are not materially less favorable (as determined in good faith by an Authorized
Officer) to the Lenders than the terms and conditions of the Indebtedness being
modified, refinanced, refunded, renewed or extended.

“Permitted Unsecured Refinancing Debt” has the meaning set forth in
Section 2.25(i).

 

44



--------------------------------------------------------------------------------

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Plan Asset Regulation” means the regulations issued by the United States
Department of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29
of the United States Code of Federal Regulations, as modified by Section 3(42)
of ERISA, as the same may be amended from time to time.

“Platform” has the meaning set forth in Section 5.01(k).

“Pledge and Security Agreement” means the Pledge and Security Agreement entered
into by the Borrower and each Guarantor on the Closing Date, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“PNC” has the meaning specified in the preamble hereto.

“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date on which such Specified Transaction is consummated
and ending on the last day of the eighth full consecutive fiscal quarter of the
Borrower immediately following the date on which such Specified Transaction is
consummated. “Prime Rate” means the rate of interest last quoted by The Wall
Street Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent).

“Principal Office” means, for each of the Administrative Agent, each Swing Line
Lender and each Issuing Bank, such Person’s “Principal Office” as set forth on
Schedule 1.01(d), or such other office or office of a third party or sub-agent,
as appropriate, as such Person may from time to time designate in writing to the
Borrower, the Administrative Agent and each Lender.

“Pro Forma Adjustment” means, for any Test Period, any adjustment to
Consolidated EBITDA made in accordance with clause (h) of the definition of that
term.

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test, financial ratio or covenant hereunder
required by the terms of this Agreement to be made on a Pro Forma Basis, that
(a) to the extent applicable, the Pro Forma Adjustment shall have been made and
(b) all Specified Transactions and the following transactions in connection
therewith that have been made during the applicable period of measurement or
subsequent to such period and prior to or simultaneously with the event for
which the calculation is made shall be deemed to have occurred as of the first
day of the applicable period of measurement in such test, financial ratio or
covenant: (i) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (A) in the case
of a Disposition of all or substantially all Equity Interests in any subsidiary
of the Borrower or any division, product line, or facility used for operations
of the Borrower or any of the Subsidiaries, shall be excluded, and (B) in the
case of a Permitted

 

45



--------------------------------------------------------------------------------

Acquisition or Investment described in the definition of “Specified
Transaction,” shall be included, (ii) any retirement of Indebtedness and
(iii) any Indebtedness incurred or assumed by the Borrower or any of the
Subsidiaries in connection therewith (but without giving effect to any
simultaneous incurrence of any Indebtedness pursuant to any fixed dollar basket
or Consolidated EBITDA grower basket) and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate that is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that, without limiting the application of the Pro Forma
Adjustment pursuant to clause (a) above, the foregoing pro forma adjustments may
be applied to any such test, financial ratio or covenant solely to the extent
that such adjustments are consistent with the definition of “Consolidated
EBITDA” (and subject to the provisions set forth in clause (h) thereof) and give
effect to events (including cost savings, operating expense reductions and
synergies) that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Borrower and any of the
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of “Pro Forma Adjustment.” Except as otherwise specified in this
Agreement, the above calculations shall be based on the most recent financial
statements delivered pursuant to Sections 5.01(a) and 5.01(b).

“Pro Forma Disposal Adjustment” means, for any four-quarter period that includes
all or a portion of a fiscal quarter included in any Post-Transaction Period
with respect to any Sold Entity or Business, the pro forma increase or decrease
in Consolidated EBITDA projected by the Borrower in good faith as a result of
contractual arrangements between the Borrower or any Subsidiary entered into
with such Sold Entity or Business at the time of its disposal or within the
Post-Transaction Period and which represent an increase or decrease in
Consolidated EBITDA which is incremental to the Disposed EBITDA of such Sold
Entity or Business for the most recent four quarter period prior to its
disposal.

“Pro Forma Entity” means any Acquired Entity or Business or any Converted
Restricted Subsidiary.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Initial Term Loan of any Lender, the percentage obtained
by dividing (a) the Initial Term Loan Exposure of that Lender by (b) the
aggregate Initial Term Loan Exposure of all Lenders, (ii) with respect to all
payments, computations and other matters relating to the Revolving Commitment or
Revolving Loans of any Lender or any Letters of Credit issued or participations
purchased therein by any Lender or any participations in any Swing Line Loans
purchased by any Lender, the percentage obtained by dividing (a) the Revolving
Exposure of that Lender by (b) the aggregate Revolving Exposure of all Lenders,
(iii) with respect to all payments, computations and other matters relating to
the Extended Term Loans of any Lender, the percentage obtained by dividing
(a) the Extended Term Loan Exposure of that Lender by (b) the aggregate Extended
Term Loan Exposure of all Lenders. and (iv) with respect to all payments,
computations, and other matters relating to Incremental Term Loan Commitments or
Incremental Term Loans of a particular Series, the percentage obtained by
dividing (a) the Incremental Term Loan Exposure of that Lender with respect to
that Series by (b) the aggregate Incremental Term Loan Exposure of all Lenders
with respect to that Series. For all other purposes with respect to each Lender,
“Pro Rata Share” means the percentage obtained by dividing (A) an amount equal
to the sum of the Initial Term Loan Exposure, Extended Term Loan Exposure, the
Revolving Exposure and the Incremental Term Loan Exposure of that

 

46



--------------------------------------------------------------------------------

Lender, by (B) an amount equal to the sum of the aggregate Initial Term Loan
Exposure, Extended Term Loan Exposure the aggregate Revolving Exposure and the
aggregate Incremental Term Loan Exposure of all Lenders.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company Costs” means, as to any Person, costs associated with, or in
anticipation of, or preparation for, compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith and costs relating to compliance with the provisions of the
Securities Act and the Exchange Act or any other comparable body of laws, rules
or regulations, as companies with listed equity, directors’ compensation, fees
and expense reimbursement, costs relating to investor relations, shareholder
meetings and reports to shareholders, directors’ and officers’ insurance,
listing fees, other executive costs, legal and other professional fees and other
expenses arising out of or incidental to an entity’s status as a reporting
company.

“Real Estate Asset” means, at any time of determination, any interest then owned
in fee by any Loan Party in any real property.

“Receivables Assets” shall mean accounts receivable (including bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

“Receivables Net Investment” means the aggregate cash amount paid by the lenders
or purchasers under any Permitted Receivables Financing in connection with their
purchase of, or the making of loans secured by, Receivables Assets or interests
therein, as the same may be reduced from time to time by collections with
respect to such Receivables Assets or otherwise in accordance with the terms of
the Permitted Receivables Documents; provided, however, that, if all or any part
of such Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

“Refinanced Debt” has the meaning set forth in Section 2.25(a).

“Refinanced Loan” has the meaning set forth in Section 2.25(i).

“Refinancing Amendment” has the meaning set forth in Section 2.25(f).

“Refinancing Commitments” has the meaning set forth in Section 2.25(a).

“Refinancing Debt” has the meaning set forth in Section 2.25(a).“Refinancing
Equivalent Debt” has the meaning set forth in Section 2.25(i).

 

47



--------------------------------------------------------------------------------

“Refinancing Facility Closing Date” has the meaning set forth in
Section 2.25(d).

“Refinancing Lender” has the meaning set forth in Section 2.25(c).

“Refinancing Loan” has the meaning set forth in Section 2.25(b).

“Refinancing Loan Request” has the meaning set forth in Section 2.25(a).

“Refinancing Revolving Credit Commitments” has the meaning set forth in Section
2.25(a).

“Refinancing Revolving Credit Facility” means the Refinancing Revolving Credit
Commitments and the extensions of credit made thereunder.

“Refinancing Revolving Credit Lender” has the meaning set forth in
Section 2.25(c).

“Refinancing Revolving Credit Loan” has the meaning set forth in
Section 2.25(b).

“Refinancing Term Commitments” has the meaning set forth in Section 2.25(a).

“Refinancing Term Lender” has the meaning set forth in Section 2.25(c).

“Refinancing Term Loan” has the meaning set forth in Section 2.25(b).

“Refunded Swing Line Loans” has the meaning set forth in Section 2.03(b)(iv).

“Register” means the Revolving Commitment Register or the Term Loan Register, as
applicable.

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act.

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time.

“Reimbursement Date” has the meaning set forth in Section 2.04(d).

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

48



--------------------------------------------------------------------------------

“Replacement Lender” has the meaning set forth in Section 2.23.

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Sanctions Law.

“Repricing Transaction” means (a) any prepayment or repayment of Initial Term
Loans with the proceeds of a concurrent incurrence of Indebtedness by the
Borrower in the form of any long-term bank debt financing or any other financing
similar to such Initial Term Loans in respect of which the All-In Yield is, on
the date of such prepayment, lower than the All-In Yield on such Initial Term
Loans (calculated in accordance with standard market practice, taking into
account, in each case, the Adjusted Eurodollar Rate floor in the definition of
such term herein and any interest rate floor applicable to such financing, if
applicable on such date, the Applicable Margin hereunder and the interest rate
spreads under such Indebtedness, and any original issue discount and upfront
fees applicable to or payable in respect of such Term Loans and such
Indebtedness (but excluding arrangement, structuring, underwriting, commitment,
amendment or other fees regardless of whether paid in whole or in part to any or
all lenders of such Indebtedness and any other fees that are not paid generally
to all lenders of such Indebtedness)) or (b) any amendment, amendment and
restatement or other modification to this Agreement, the primary purpose of
which is to reduce the All-In Yield applicable to the Initial Term Loans.
Notwithstanding the foregoing, it is understood and agreed that any such
financing transaction consummated in connection with a Transformative
Acquisition or Change of Control will not in any event constitute a Repricing
Transaction. For purposes of this definition, original issue discount and
upfront fees shall be equated to interest based on an assumed four-year life to
maturity (or, if less, the actual life to maturity).

“Required Lenders” means one or more Lenders (other than Defaulting Lenders)
having or holding Initial Term Loan Exposure, Extended Term Loan Exposure,
Incremental Term Loan Exposure and/or Revolving Exposure and representing more
than 50.0% of the sum of (i) the aggregate Initial Term Loan Exposure of all
Lenders (other than Defaulting Lenders), (ii) the aggregate Revolving Exposure
of all Lenders (other than Defaulting Lenders), (iii) the aggregate Extended
Term Loan Exposure of all Lenders (other than Defaulting Lenders) and (iv) the
aggregate Incremental Term Loan Exposure of all Lenders (other than Defaulting
Lenders).

“Required Revolving Lenders” means one or more Lenders having or holding
Revolving Exposure representing more than 50.0% of the aggregate Revolving
Exposure of all Lenders.

“Restricted Amount” has the meaning set forth in Section 2.14(h).

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any Equity Interest of the Borrower or
any of its Subsidiaries (or any direct or indirect parent of the Borrower) now
or hereafter outstanding, except a dividend payable solely in shares of stock to
the holders of that class; (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value,

 

49



--------------------------------------------------------------------------------

direct or indirect, of any shares of any Equity Interest of the Borrower or any
of its Subsidiaries (or any direct or indirect parent thereof) now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any
Equity Interest of the Borrower or any of its Subsidiaries (or any direct or
indirect parent of the Borrower) now or hereafter outstanding and (iv) any
payment or prepayment of principal of, premium, if any, or interest on, or
redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Schedule 1.01(c) or in the applicable Assignment
Agreement or Joinder Agreement, as applicable, subject to any adjustment or
reduction pursuant to the terms and conditions hereof. The aggregate amount of
the Revolving Commitments as of the Closing Date is $200,000,000.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Register” has the meaning set forth in Section 2.07(b).

“Revolving Commitment Termination Date” means the earliest to occur of (i) the
fifth anniversary of the Closing Date, (ii) the date the Revolving Commitments
are permanently reduced to zero pursuant to Section 2.13(b) or 2.14 and
(iii) the date of the termination of the Revolving Commitments pursuant to
Section 8.01.

“Revolving Credit Facility” means the Revolving Commitment and the extensions of
credit made thereunder.

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of an Issuing Bank, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
such Issuing Bank (net of any participations by Lenders in such Letters of
Credit), (c) the aggregate amount of all participations by that Lender in any
outstanding Letters of Credit or any unreimbursed drawing under any Letter of
Credit, (d) in the case of the Swing Line Lender, the aggregate outstanding
principal amount of all Swing Line Loans (net of any participations therein by
other Lenders), and (e) the aggregate amount of all participations therein by
that Lender in any outstanding Swing Line Loans.

“Revolving Lender” means a Lender having a Revolving Commitment.

“Revolving Loan” means Loans made by a Lender in respect of its Revolving
Commitment to the Borrower pursuant to Section 2.02(a)(i) and/or Section 2.24.

 

50



--------------------------------------------------------------------------------

“Revolving Loan Note” means a promissory note substantially in the form of
Exhibit B- 2, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“S&P” means Standard & Poor’s Financial Services LLC.

“Sanctioned Country” shall mean any country or territory subject to a general
export, import, financial or investment embargo under any Sanctions Law.

“Sanctioned Person” shall mean any individual person, group, regime, entity or
vessel (i) designated on an OFAC list of designated persons, including the list
of Specially Designated Nationals and Blocked Persons, the Consolidated List of
Persons, Groups and Entities Subject to EU Financial Sanctions, or the
Consolidated List of Financial Sanctions Targets maintained by Her Majesty’s
Treasury, (ii) that is, or is part of, a government of a Sanctioned Country,
(iii) owned or controlled by, or acting on behalf of, any of the foregoing,
(iv) located within or operating from a Sanctioned Country, or (v) otherwise
targeted under any Sanctions Law.

“Sanctions Law” shall mean any economic or financial sanctions, anti-money
laundering laws, terrorism laws or export controls administered by OFAC, the US
State Department, any other agency of the US government, the United Nations, the
United Kingdom, the European Union, or any member state thereof, Canada and
Mexico.

“SEC” means the United States Securities and Exchange Commission and any
successor Governmental Authority performing a similar function.

“Secured Obligations” has the meaning set forth in the Pledge and Security
Agreement.

“Secured Parties” has the meaning set forth in the Pledge and Security
Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Documents” means the Pledge and Security Agreement, the Mortgages, the
Intellectual Property Security Agreements, and all other instruments, documents
and agreements delivered by any Loan Party pursuant to this Agreement or any of
the other Loan Documents in order to grant to the Collateral Agent, for the
benefit of Secured Parties, a Lien on any assets or property of that Loan Party
as security for the Obligations, including UCC financing statements and
amendments thereto and filings with the U.S. Patent and Trademark Office and the
U.S. Copyright Office.

 

51



--------------------------------------------------------------------------------

“Senior Notes” means Unimin Corporation’s 5.48% Senior Notes, Series D, due
December 16, 2019 in the principal amount of $100,000,000.

“Series” has the meaning set forth in Section 2.24.

“Silfin Credit Facility” means the loan agreement dated as of February 1, 2017
between Unimin Corporation and Silfin NV.

“Silfin Overdraft Facility” means the overdraft credit facility dated as of July
2016 between Unimin Corporation and Silfin NV.

“Silfin Term Loan” means the term loan agreement dated as of July 25, 2014
between Unimin Corporation and Silfin NV.

“Sold Entity or Business” has the meaning given such term in the definition of
“Consolidated EBITDA.”

“Solvency Certificate” means a Solvency Certificate substantially in the form of
Exhibit G-2.

“Solvent” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis, that as of the date of determination, both (i) (a) the sum
of the debt (including contingent liabilities) of the Borrower and its
Subsidiaries on a consolidated basis does not exceed the present fair saleable
value of the present assets of the Borrower and its Subsidiaries on a
consolidated basis, which for this purpose shall include rights of contribution
in respect of obligations for which the Borrower or its Subsidiaries has
provided a guarantee; (b) the capital of the Borrower and its Subsidiaries on a
consolidated basis is not unreasonably small in relation to its business as
contemplated on the Closing Date or with respect to any transaction contemplated
to be undertaken after the Closing Date; and (c) the Borrower and its
Subsidiaries taken as a whole have not incurred and do not intend to incur, or
believe (nor should they reasonably believe) that they will incur, debts beyond
their ability to pay such debts as they become due at maturity; and (ii) such
Person is “solvent” within the meaning given that term and similar terms under
the Bankruptcy Code and applicable laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Sophisticated Investor Letter” means a letter from a Lender acknowledging that
(1) an assignee may have Excluded Information, (2) the Excluded Information may
not be available to such Lender, (3) such Lender has independently and without
reliance on any other party made its own analysis and determined to assign Loans
to such assignee pursuant to Section 10.06(c)(iv) notwithstanding its lack of
knowledge of the Excluded Information and (4) such Lender waives and releases
any claims it may have against the Administrative Agent, such assignee, the
Borrower and the Subsidiaries of the Borrower with respect to the nondisclosure
of the Excluded Information; or otherwise in form and substance reasonably
satisfactory to such assignee, the Administrative Agent and assigning Lender.

 

52



--------------------------------------------------------------------------------

“Special Purpose Receivables Subsidiary” shall mean a Subsidiary of the Borrower
established in connection with a Permitted Receivables Financing for the
acquisition of Receivables Assets or interests therein, and which is organized
in a manner intended to reduce the likelihood that it would be substantively
consolidated with the Borrower or any of its Subsidiaries (other than Special
Purpose Receivables Subsidiaries) in the event the Borrower or any such
Subsidiary becomes subject to a proceeding under any debtor relief law.

“Specified Equity Contribution” has the meaning set forth in Section 8.02(a).

“Specified Merger Agreement Representations” mean the representations and
warranties made by the Target with respect to the Target in the Merger Agreement
as are material to the interests of the Lenders, but only to the extent that the
Borrower and/or its subsidiaries has the right to terminate its obligations
under the Merger Agreement or decline to consummate the Merger as a result of a
breach of such representations and warranties in the Merger Agreement.

“Specified Representations” means the representations and warranties set forth
in Sections 4.01(a), 4.01(b), 4.03, 4.04(a)(ii), 4.06, 4.15, 4.16, 4.19, 4.22
and 4.23 and Sections 5.4(a) and 5.4(b) of the Pledge and Security Agreement.

“Specified Transaction” means, with respect to any period, any Investment,
Permitted Acquisition, Disposition, incurrence, assumption or repayment of
Indebtedness (including the incurrence of Incremental Facilities), Restricted
Junior Payment, designation of a Subsidiary as an Unrestricted Subsidiary or of
an Unrestricted Subsidiary as a Subsidiary or other event that by the terms of
this Agreement requires “Pro Forma Compliance” with a test or covenant hereunder
or requires such test or covenant to be calculated on a “Pro Forma Basis”.

“Stated Maturity Date” means with respect to the Initial Term Loans, June 1,
2025, with respect to the Revolving Loans, June 1, 2023, and with respect to any
Incremental Term Loans, the date specified in the applicable Joinder Agreement.

“Subordinated Indebtedness” means any Indebtedness that by its terms is
subordinated in right of payment to any of the Obligations.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.0% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding;
provided further, that Unrestricted Subsidiaries shall be deemed not to be
Subsidiaries of the Borrower for any purpose of this Agreement or the other Loan
Documents.

 

53



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, in each case for
the purpose of hedging the foreign currency, interest rate or commodity risk
associated with the Borrower’s and its Subsidiaries’ operations and not for
speculative purposes.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Swap Contract that constitutes a “swap” within the meaning of
section 1a(47) of the Commodity Exchange Act.

“Swing Line Lender” means Barclays, in its capacity as the Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.

“Swing Line Loan” means a Loan made by the Swing Line Lender to the Borrower
pursuant to Section 2.03.

“Swing Line Note” means a promissory note substantially in the form of Exhibit
B-3, as it may be amended, restated, supplemented or otherwise modified from
time to time.

“Swing Line Sublimit” means the lesser of (i) $10,000,000 and (ii) the aggregate
unused amount of Revolving Commitments then in effect.

“Target” has the meaning set forth in the recitals hereto.

“Target Material Adverse Effect” means any fact, circumstance, effect, change,
event or development (each, an “Effect”) that would, or would reasonably be
expected to, materially adversely affect the business, properties, financial
condition or results of operations of the Target and its Subsidiaries, in each
case taken as a whole, respectively, excluding any Effect to the extent that it
results from or arises out of (A) general economic or political conditions or
securities, credit, financial or other capital markets conditions, in each case
in the United States or any foreign jurisdiction, (B) any failure, in and of
itself, by the Target to meet any internal or published projections, forecasts,
estimates or predictions in respect of revenues, earnings or other financial or
operating metrics for any period (it being understood that the facts or
occurrences giving rise to or contributing to such failure may be deemed to
constitute, or be taken into account in determining whether there has been or
will be, a Target Material Adverse Effect, unless otherwise excluded in this
definition), (C) any change, in and of itself, in the market price or trading
volume of the Target’s securities (it being understood that the facts or
occurrences

 

54



--------------------------------------------------------------------------------

giving rise to or contributing to such change may be taken into account in
determining whether there has been or will be, a Target Material Adverse Effect,
unless otherwise excluded in this definition), (D) any change in GAAP or IFRS
(or authoritative interpretation thereof), (E) geopolitical conditions, the
outbreak or escalation of hostilities, any acts of war, sabotage or terrorism,
or any escalation or worsening of any such acts of war, sabotage or terrorism
threatened or underway as of the date hereof, (F) any hurricane, tornado, flood,
earthquake or other natural disaster, or (G) any action expressly required by
Section 6.5 of the Merger Agreement, except in the case of clauses (A), (D),
(E), (F) and (G) to the extent any such Effect affects the Target and its
Subsidiaries, as applicable, in a materially disproportionate manner as compared
to other companies that participate in the businesses that the Target and its
Subsidiaries, operate, but, in such event, only the incremental disproportionate
impact of any such Effect shall be taken into account in determining whether a
Target Material Adverse Effect has occurred.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (and interest, fines, penalties and additions
related thereto) of any nature and whatever called, by any Governmental
Authority, on whomsoever and wherever imposed, levied, collected, withheld or
assessed. “Term Lender” has the meaning set forth in Section 2.13(c)(i).

“Term Loan” means an Initial Term Loan, any Extended Term Loan and any
Incremental Term Loan.

“Term Loan Commitment” means the Initial Term Loan Commitment or any Incremental
Term Loan Commitment of a Lender, and “Term Loan Commitments” means such
commitments of all Lenders.

“Term Loan Maturity Date” means the Initial Term Loan Maturity Date and, if such
Incremental Term Loans constitute a separate Series of Loans, the Incremental
Term Loan Maturity Date of such Series of Incremental Term Loans.

“Term Loan Register” has the meaning set forth in Section 2.07(b).

“Terminated Lender” has the meaning set forth in Section 2.23.

“Test Period” means, at any time, the four consecutive fiscal quarters of the
Borrower then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered pursuant to
Section 5.01(a) or (b).

“Title Company” has the meaning set forth in Section 5.11(b)(iii).

“Title Policy” has the meaning set forth in Section 5.11(b)(iii).

“Total Assets” means, as of any date, the total assets of the Borrower and its
Subsidiaries on a consolidated basis, as shown on the most recent consolidated
balance sheet of the Borrower and its Subsidiaries delivered pursuant to
Section 5.01(a) or Section 5.01(b), determined on a Pro Forma Basis.

 

55



--------------------------------------------------------------------------------

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purposes of repaying
any Refunded Swing Line Loans or reimbursing the applicable Issuing Bank for any
amount drawn under any Letter of Credit, but not yet so applied), (ii) the
aggregate principal amount of all outstanding Swing Line Loans and (iii) the
Letter of Credit Usage.

“Transaction Costs” means the fees, costs and expenses payable by the Borrower
or any of its Subsidiaries on or before the Closing Date in connection with the
transactions contemplated by the Loan Documents and the Acquisition Documents.

“Transactions” means (i) the borrowing of the Initial Term Loans and the
Revolving Loans and obtaining the Revolving Commitments on the Closing Date,
(ii) the Mergers, (iii) the Existing Indebtedness Refinancing and (iv) the
payment of the Transaction Costs.

“Transformative Acquisition” means any acquisition of a majority of the Equity
Interests of another Person or of a business unit, division or line of business
from any other Person which is not permitted hereunder or, with respect to which
and after giving effect thereto, the Borrower would not (in its good faith
judgment) have sufficient flexibility to operate under the covenants in this
Agreement.

“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan, or a Eurodollar Rate Loan and (ii) with respect to Swing Line
Loans, a Base Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“U.S. Lender” means any Lender that is a U.S. Person.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“Unrestricted Cash” means, as of any date of determination, the aggregate amount
of all cash and Cash Equivalents on the consolidated balance sheet of the
Borrower and its Subsidiaries that are not “restricted” for purposes of GAAP.

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that is
designated as an Unrestricted Subsidiary by the Borrower pursuant to
Section 5.11 subsequent to the Closing Date and (b) any subsidiary of an
Unrestricted Subsidiary.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

 

56



--------------------------------------------------------------------------------

“Wells” has the meaning specified in the preamble hereto.

“Wholly-Owned Subsidiary” means, with respect to any Person, any other Person
all of the Equity Interests of which (other than (x) directors’ qualifying
shares and (y) shares issued to foreign nationals to the extent required by
applicable law) are owned by such Person directly and/or through other
wholly-owned Subsidiaries of such Person.

“Withholding Agent” means the Borrower or the Administrative Agent (as the case
may be).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02    Accounting Terms; Capital and Operating Leases; Pro Forma
Calculations; Limited Conditionality Transaction. (a) Except as otherwise
expressly provided herein, all terms of an accounting or financial nature used
herein shall be construed in accordance with GAAP as in effect from time to
time; provided that (i) if the Borrower, by notice to the Administrative Agent,
shall request an amendment to any provision hereof to eliminate the effect of
any change occurring after the Closing Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent or
the Required Lenders, by notice to the Borrower, shall request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith and (ii) notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to (A) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities), or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of the Borrower or any Subsidiary at
“fair value”, as defined therein and (B) any treatment of Indebtedness relating
to convertible or equity-linked securities under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) requiring the valuation
of any such Indebtedness in a reduced or bifurcated manner as described therein,
and such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

(b)    Notwithstanding any change in GAAP after the Closing Date that would
require obligations that would be classified and accounted for as an operating
lease (including, without limitation, any railcar operating leases) under GAAP
as existing on the Closing Date to be classified and accounted for as Capital
Leases or otherwise reflected on the consolidated balance sheet of the Borrower
and its Subsidiaries, such obligations shall continue to be treated as operating
leases for all purposes under this Agreement.

 

57



--------------------------------------------------------------------------------

(c)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test contained in this Agreement (including
under Section 6.07), the Leverage Ratio shall be calculated on a Pro Forma Basis
to give effect to all Specified Transactions (including the Transactions) that
have been made during the applicable period of measurement or subsequent to such
period and prior to or simultaneously with the event for which the calculation
is made.

(d)    Notwithstanding anything to the contrary herein (including in connection
with any calculation made on a Pro Forma Basis), to the extent that the terms of
this Agreement require (i) compliance with any financial ratio or test,
(ii) accuracy of any representations or warranties or (iii) the absence of a
Default or Event of Default (or any type of Default or Event of Default), in
each case, as a condition to the consummation of any Limited Conditionality
Transaction, the determination of whether the relevant condition is satisfied
may be made, at the election of the Borrower, either (i) at the time of the
execution of the definitive documentation with respect to the relevant
Acquisition or other Investment (such election, an “LCA Election”) or (ii) at
the time of the consummation of the relevant Acquisition or Investment, in each
case, after giving effect to such Acquisition or Investment or incurrence of
indebtedness and any related indebtedness on a Pro Forma Basis (it being
understood that, following an LCA Election, in connection with any subsequent
calculation of any ratio or basket availability on or following such date of
execution of such definitive documentation and prior to the earlier of the date
on which such Acquisition or Investment is consummated or such definitive
documentation is terminated or expires without consummation of such Acquisition
or Investment, any such ratio or basket shall be calculated on a Pro Forma Basis
assuming such Acquisition or Investment (and other transactions in connection
therewith, including any incurrence of indebtedness and the use of proceeds
thereof) has been consummated).

Section 1.03    Interpretation, Etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Article, Section, Schedule or Exhibit
shall be to an Article, a Section, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The word “will” shall be construed to have the same meaning and effect
as the word “shall”; and the words “asset” and “property” shall be construed as
having the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. The terms lease and license shall include sub-lease and
sub-license, as applicable. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. Except as
otherwise expressly provided herein or therein, any reference in this Agreement
or any other Loan Document to any agreement, document or instrument shall mean
such agreement, document or instrument as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the

 

58



--------------------------------------------------------------------------------

express terms of this Agreement or such Loan Document. For purposes of
determining compliance at any time with Sections 6.01, 6.02, 6.04, 6.06, 6.08
and 6.11, in the event that any Indebtedness, Lien, Restricted Junior Payment,
Investment, Disposition or Affiliate transaction, as applicable, meets the
criteria of more than one of the categories of transactions or items permitted
pursuant to any clause of such Sections 6.01 (other than Sections 6.01(a) and
(c)), 6.02 (other than Section 6.02(a) and (c)), 6.04, 6.06, 6.08 and 6.11,
respectively, the Borrower, in its sole discretion, may, from time to time,
classify or reclassify such transaction or item (or portion thereof) and will
only be required to include the amount and type of such transaction (or portion
thereof) in any one category as so classified of each applicable covenant. It is
understood and agreed that any Indebtedness, Lien, Restricted Junior Payment,
Investment, Disposition or Affiliate transaction need not be permitted solely by
reference to one category of permitted Indebtedness, Lien, Restricted Junior
Payment, Investment, Disposition or Affiliate transaction under Sections 6.01,
6.02, 6.04, 6.06, 6.08 and 6.11, respectively, but may instead be permitted in
part under any combination thereof (it being understood that compliance with
each such section is separately required).

ARTICLE II

LOANS AND LETTERS OF CREDIT

Section 2.01    Term Loans. (a) Subject to the terms and conditions hereof, each
Lender severally agrees to make, on the Closing Date, a term loan (each, an
“Initial Term Loan”) to the Borrower in an amount equal to such Lender’s Initial
Term Loan Commitment.

The Borrower may make only one borrowing under the Initial Term Loan
Commitments, which shall be on the Closing Date. Any amount borrowed under this
Section 2.01(a) and subsequently repaid or prepaid may not be reborrowed.
Subject to Sections 2.13(a) and 2.14, all amounts owed hereunder with respect to
the Initial Term Loans shall be paid in full no later than the Initial Term Loan
Maturity Date. Each Lender’s Initial Term Loan Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the funding of such Initial Term Loan Commitment on such date.

(b)    Borrowing Mechanics for Term Loans. Subject to the satisfaction or waiver
of the conditions precedent specified herein, each Lender with an Initial Term
Loan Commitment shall make its Initial Term Loan available to the Administrative
Agent on the Closing Date, by wire transfer of same day funds in Dollars, at the
Principal Office designated by the Administrative Agent. The Administrative
Agent shall make the proceeds of the Initial Term Loans available to the
Borrower on the Closing Date by causing an amount of same day funds in Dollars
equal to the proceeds of all such Loans received by the Administrative Agent
from Lenders to be credited to the account of the Borrower at the Principal
Office designated by the Administrative Agent or to such other account as may be
designated in writing to the Administrative Agent by the Borrower.

 

59



--------------------------------------------------------------------------------

Section 2.02    Revolving Loans.

(a) Revolving Commitments.

(i)    Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to the Borrower in an aggregate amount up to but not exceeding such
Lender’s Revolving Commitment; provided, that after giving effect to the making
of any Revolving Loans in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect. Amounts borrowed
pursuant to this Section 2.02(a)(i) may be repaid and reborrowed during the
Revolving Commitment Period. Each Lender’s Revolving Commitment shall expire on
the Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.

(b) Borrowing Mechanics for Revolving Loans.

(i)    Except pursuant to 2.04(d), Revolving Loans that are Base Rate Loans
shall be made in an aggregate minimum amount of $500,000 and integral multiples
of $100,000 in excess of that amount, Revolving Loans that are Eurodollar Rate
Loans shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount. Whenever the Borrower desires
that Lenders make Revolving Loans to it, the Borrower shall deliver to the
Administrative Agent a fully executed Borrowing Notice no later than 1:00 p.m.
(New York City time) (x) at least three (3) Business Days in advance of the
proposed Credit Date in the case of a Eurodollar Rate Loan or (y) one (1)
Business Day in advance of the proposed Credit Date in the case of a Revolving
Loan that is a Base Rate Loan. Except as otherwise provided herein, a Borrowing
Notice for a Revolving Loan that is a Eurodollar Rate Loan shall be irrevocable
on and after the related Interest Rate Determination Date, and the Borrower
shall be bound to make a borrowing in accordance therewith.

(ii)    Notice of receipt of each Borrowing Notice in respect of Revolving
Loans, together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender by electronic transmission with
reasonable promptness on the same day as the Administrative Agent’s receipt of
such Borrowing Notice from the Borrower.

(iii)    Each Lender shall make the amount of its Revolving Loan available to
the Administrative Agent not later than 2:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
applicable Principal Office designated by the Administrative Agent. Except as
provided herein, upon satisfaction or waiver of the conditions precedent
specified herein, the Administrative Agent shall make the proceeds of such
Revolving Loans available to the Borrower on the applicable Credit Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Revolving Loans received by the Administrative Agent from Lenders to be credited
to the account of Borrower at the Principal Office designated by Administrative
Agent or such other account as may be designated in writing to the
Administrative Agent by the Borrower.

 

60



--------------------------------------------------------------------------------

Section 2.03    Swing Line Loans.

(a)    Swing Line Loans Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, the Swing Line Lender hereby agrees
to make Swing Line Loans to the Borrower in Dollars in the aggregate amount up
to but not exceeding the Swing Line Sublimit; provided, that after giving effect
to the making of any Swing Line Loan, in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect. Amounts
borrowed pursuant to this Section 2.03(a) may be repaid and reborrowed during
the Revolving Commitment Period. The Swing Line Lender’s Revolving Commitment
shall expire on the Revolving Commitment Termination Date and all Swing Line
Loans and all other amounts owed hereunder with respect to the Swing Line Loans
shall be paid in full on the Revolving Commitment Termination Date.

(b) Borrowing Mechanics for Swing Line Loans.

(i)    Swing Line Loans shall be made in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount.

(ii)    Whenever the Borrower desires that the Swing Line Lender make a Swing
Line Loan, the Borrower shall deliver to the Administrative Agent a Borrowing
Notice no later than 1:00 p.m. (New York City time) on the proposed Credit Date.

(iii)    The Swing Line Lender shall make the amount of its Swing Line Loan
available to the Administrative Agent not later than 2:00 p.m. (New York City
time) on the applicable Credit Date by wire transfer of same day funds in
Dollars at the Administrative Agent’s Principal Office. Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, the Administrative Agent shall make the proceeds of such Swing Line
Loans available to the Borrower promptly upon receipt from such Swing Line
Lender on the applicable Credit Date by causing an amount of same day funds in
Dollars equal to the proceeds of all such Swing Line Loans received by the
Administrative Agent from such Swing Line Lender to be credited to the account
of the Borrower at the Administrative Agent’s applicable Principal Office, or to
such other account as may be designated in writing to the Administrative Agent
by the Borrower.

(iv)    With respect to any Swing Line Loans which have not been voluntarily
prepaid by the Borrower pursuant to Section 2.13(a) or repaid pursuant to
Section 2.03(a) above, the Swing Line Lender may at any time in its sole and
absolute discretion, deliver to the Administrative Agent (with a copy to the
Borrower), no later than 11:00 a.m. (New York City time) at least one
(1) Business Day in advance of the proposed Credit Date, a notice (which shall
be deemed to be a Borrowing Notice given by the Borrower) requesting that with
regard to any Swing Line Loan outstanding on such date, each Lender holding a
Revolving Commitment make Revolving Loans that are Base Rate Loans to the
Borrower on such Credit Date in an amount equal to the amount of such Swing Line
Loans (the “Refunded Swing Line Loans”) in order to repay such outstanding Swing
Line Loans. Anything contained in this Agreement to the contrary
notwithstanding, (1) the proceeds of such Revolving Loans made by the Lenders
other than the Swing Line Lender shall be immediately delivered by the
Administrative Agent to the Swing Line Lender (and not to the Borrower) and
applied to repay a corresponding

 

61



--------------------------------------------------------------------------------

portion of the applicable Refunded Swing Line Loans and (2) on the day such
Revolving Loans are made, the Swing Line Lender’s Pro Rata Share of the Refunded
Swing Line Loans shall be deemed to be paid with the proceeds of a Revolving
Loan made by the Swing Line Lender to the Borrower, and such portion of the
Swing Line Loans deemed to be so paid shall no longer be outstanding as Swing
Line Loans and shall no longer be due under the Swing Line Note of the Swing
Line Lender but shall instead constitute part of the Swing Line Lender’s
outstanding Revolving Loans to the Borrower and shall be due under the
applicable Revolving Loan Note issued by the Borrower to the Swing Line Lender.
If any portion of any such amount paid (or deemed to be paid) to the Swing Line
Lender should be recovered by or on behalf of the Borrower from the Swing Line
Lender in bankruptcy, by assignment for the benefit of creditors or otherwise,
the loss of the amount so recovered shall be ratably shared among all Lenders in
the manner contemplated by Section 2.17.

(v)    If for any reason Revolving Loans are not made pursuant to
Section 2.03(b)(iv) in an amount sufficient to repay any amounts owed to the
Swing Line Lender in respect of any outstanding Swing Line Loans on or before
the third Business Day after demand for payment thereof by the Swing Line
Lender, each Lender holding a Revolving Commitment shall be deemed to, and
hereby agrees to, have purchased a participation in any outstanding Swing Line
Loans in an amount equal to its Pro Rata Share of the applicable unpaid amount
together with accrued interest thereon. Upon one (1) Business Day’s notice from
the Swing Line Lender, each Lender holding a Revolving Commitment shall deliver
to such Swing Line Lender an amount equal to its respective participation in the
applicable unpaid amount in same day funds at the Principal Office of such Swing
Line Lender. In the event any Lender holding such a Revolving Commitment fails
to make available to the Swing Line Lender the amount of such Lender’s
participation as provided in this paragraph, such Swing Line Lender shall be
entitled to recover such amount on demand from such Lender together with
interest thereon for three (3) Business Days at the rate customarily used by
such Swing Line Lender for the correction of errors among banks and thereafter
at the Base Rate.

(vi)    Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to Section 2.03(b)(iv) and each Lender’s
obligation to purchase a participation in any unpaid Swing Line Loans pursuant
to the immediately preceding paragraph shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, any Loan Party or any other Person for any reason
whatsoever; (B) the occurrence or continuation of a Default or Event of Default;
(C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party; (D) any
breach of this Agreement or any other Loan Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided, that such obligations of each Lender
are subject to the condition that the Swing Line Lender had not received prior
notice from the Borrower or the Required Lenders that any of the conditions
under Section 3.02 to the making of the applicable Refunded Swing Line Loans or
other unpaid Swing Line Loans were not satisfied at the

 

62



--------------------------------------------------------------------------------

time such Refunded Swing Line Loans or unpaid Swing Line Loans were made; and
(2) the Swing Line Lender shall not be obligated to make any Swing Line Loans
(A) if it has elected not to do so after the occurrence and during the
continuation of a Default or Event of Default, (B) it does not in good faith
believe that all conditions under Section 3.02 to the making of such Swing Line
Loan have been satisfied or waived by the Required Lenders or (C) at a time when
any Lender is a Defaulting Revolving Lender, unless such Swing Line Lender has
entered into arrangements satisfactory to it and the Borrower to eliminate such
Swing Line Lender’s risk with respect to the Defaulting Revolving Lender’s
participation in such Swing Line Loan, including by the Borrower cash
collateralizing such Defaulting Revolving Lender’s Pro Rata Share of the
outstanding Swing Line Loans.

Section 2.04    Issuance of Letters of Credit and Purchase of Participations
Therein.

(a) Letters of Credit.

(i)    During the Revolving Commitment Period, subject to the terms and
conditions hereof, each Issuing Bank agrees to issue Letters of Credit for the
account of the Borrower (and, so long as the Borrower is the primary obligor,
for the account of the Borrower on behalf of any of its Subsidiaries) in the
aggregate amount up to but not exceeding the Letter of Credit Sublimit;
provided, that (1) each Letter of Credit shall be denominated in Dollars;
(2) the stated amount of each Letter of Credit shall not be less than $250,000
or such lesser amount as is acceptable to the applicable Issuing Bank; (3) after
giving effect to such issuance, in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect; (4) after
giving effect to such issuance, in no event shall the Letter of Credit Usage
exceed the Letter of Credit Sublimit then in effect; (5) unless otherwise agreed
to by the applicable Issuing Bank, in no event shall any standby Letter of
Credit have an expiration date later than the earlier of (x) 12 months after its
date of issuance and (y) the fifth Business Day prior to the final maturity of
the Revolving Credit Facility; provided that any letter of credit having a
12-month tenor may provide for the renewal of such letter of credit for
additional 12-month periods (which shall, in no event, extend beyond the date
referred to in clause 5(y) of this paragraph); and (6) unless otherwise agreed
to by the applicable Issuing Bank, in no event shall any commercial Letter of
Credit (x) have an expiration date later than the earlier of (1) 12 months after
its date of issuance and (2) the fifth Business Day prior to the final maturity
of the Revolving Credit Facility; provided that any Letter of Credit having a
12-month tenor may provide for the renewal of such Letter of Credit for
additional 12-month periods (which shall, in no event, extend beyond the date
referred to in clause 6(x)(2) of this paragraph) or (y) be issued if such
commercial Letter of Credit is otherwise unacceptable to the Issuing Bank in its
reasonable discretion. Except as expressly provided in Section 2.04(d) with
respect to same day reimbursement of any draft on any Letter of Credit, the
amount of the Borrower’s reimbursement obligations under Section 2.04(d) for any
amounts paid by the Issuing Bank in connection with any such Letter of Credit,
shall be determined on the date of reimbursement pursuant to Section 2.04(d).

 

63



--------------------------------------------------------------------------------

(ii)    Subject to the foregoing, each Issuing Bank may agree that a standby
Letter of Credit shall automatically be extended for one or more successive
periods not to exceed one year each, unless such Issuing Bank elects not to
extend for any such additional period; provided, that such Issuing Bank shall
not extend any such Letter of Credit if it has received written notice that an
Event of Default has occurred and is continuing at the time such Issuing Bank
must elect to allow such extension; provided, further, that at any time when any
Lender is a Defaulting Revolving Lender, no Issuing Bank shall be required to
issue, renew or extend any Letter of Credit unless such Issuing Bank has entered
into arrangements satisfactory to it and the Borrower to eliminate such Issuing
Bank’s risk with respect to the participation in Letters of Credit of the
Defaulting Revolving Lender, including by cash collateralizing such Defaulting
Revolving Lender’s Pro Rata Share of the Letter of Credit Usage.

(iii)    No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it; or

(B)    the issuance of such Letter of Credit would violate one or more policies
of such Issuing Bank now or hereafter in effect and applicable to letters of
credit generally.

(b)    Notice of Issuance. Whenever the Borrower desires the issuance of a
Letter of Credit, it shall deliver to the Administrative Agent an Issuance
Notice (together with a completed application for Letter of Credit executed by
the Borrower in such form as the applicable Issuing Bank may specify) no later
than 1:00 p.m. (New York City time) at least three (3) Business Days, or in each
case such shorter period as may be agreed to by the applicable Issuing Bank in
any particular instance, in advance of the proposed date of issuance. Upon
satisfaction or waiver of the conditions set forth in Section 3.02, the
applicable Issuing Bank shall issue the requested Letter of Credit only in
accordance with such Issuing Bank’s standard operating procedures. Upon the
issuance of any Letter of Credit or amendment or modification to a Letter of
Credit, the applicable Issuing Bank shall promptly notify the Administrative
Agent and each Lender with an applicable Revolving Commitment of such issuance,
amendment or modification which notice shall be accompanied by a copy of such
Letter of Credit or amendment or modification to a Letter of Credit and the
amount of such Lender’s respective participation in such Letter of Credit
pursuant to Section 2.04(e).

 

64



--------------------------------------------------------------------------------

(c)    Responsibility of the Issuing Bank With Respect to Requests for Drawings
and Payments. In determining whether to honor any drawing under any Letter of
Credit by the beneficiary thereof, the applicable Issuing Bank shall be
responsible only to examine the documents delivered under such Letter of Credit
with reasonable care so as to ascertain whether they appear on their face to be
in accordance with the terms and conditions of such Letter of Credit. As between
the Borrower and the applicable Issuing Bank, the Borrower assumes all risks of
the acts and omissions of, or misuse of the Letters of Credit issued by the
applicable Issuing Bank by, the respective beneficiaries of such Letters of
Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. In
furtherance and not in limitation of the foregoing, the applicable Issuing Bank
shall not be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any such Letter of Credit to comply
fully with any conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Bank, including any Governmental
Acts; none of the above shall affect or impair, or prevent the vesting of, any
of the Issuing Bank’s rights or powers hereunder. Without limiting the foregoing
and in furtherance thereof, no action taken or omitted by an Issuing Bank under
or in connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted in good faith and in the absence of
gross negligence and willful misconduct (as determined by a final,
non-appealable judgment of a court of competent jurisdiction), shall give rise
to any liability on the part of such Issuing Bank to the Borrower.

(d)    Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters of
Credit. In the event an Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify the Borrower and the
Administrative Agent, and the Borrower shall reimburse the Issuing Bank not
later than one Business Day after such drawing is honored (the “Reimbursement
Date”) in an amount in Dollars and in same day funds equal to the amount of such
honored drawing;); provided, that anything contained herein to the contrary
notwithstanding, (i) unless the Borrower shall have notified the Administrative
Agent and the applicable Issuing Bank prior to 10:00 a.m. (New York City time)
on the date such drawing is honored that the Borrower intends to reimburse the
Issuing Bank for the amount of such honored drawing with funds other than the
proceeds of Revolving Loans, the Borrower shall be deemed to have given a timely
Borrowing Notice to the Administrative Agent requesting or (x) with respect to
any Letter

 

65



--------------------------------------------------------------------------------

of Credit, that Lenders with Revolving Commitments to make Revolving Loans that
are Base Rate Loans on the Reimbursement Date in an amount in Dollars equal to
the amount of such honored drawing and (ii) subject to satisfaction or waiver of
the conditions specified in Section 3.02, such Lenders with Revolving
Commitments shall, on the Reimbursement Date, make such Revolving Loans that are
Base Rate Loans, as applicable, in the amount of such honored drawing, the
proceeds of which shall be applied directly by the Administrative Agent to
reimburse the applicable Issuing Bank for the amount of such honored drawing;
provided, further, that if for any reason proceeds of Revolving Loans are not
received by such Issuing Bank on the Reimbursement Date in an amount equal to
the amount of such honored drawing, the Borrower shall reimburse such Issuing
Bank, on demand, in an amount in same day funds equal to the excess of the
amount of such honored drawing over the aggregate amount of such Revolving
Loans, if any, which are so received. Nothing in this Section 2.04 shall be
deemed to relieve any Lender with a Revolving Commitment from its obligation to
make Revolving Loans on the terms and conditions set forth herein, and the
Borrower shall retain any and all rights it may have against any such Lender
resulting from the failure of such Lender to make such Revolving Loans under
this Section 2.04(d).

(e)    Lenders’ Purchase of Participations in Letters of Credit. Immediately
upon the issuance of each Letter of Credit, each Lender having a Revolving
Commitment shall be deemed to have purchased, and hereby agrees to irrevocably
purchase, from the applicable Issuing Bank a participation in such Letter of
Credit and any drawings honored thereunder in an amount equal to such Lender’s
Pro Rata Share (with respect to the Revolving Commitments) of the maximum amount
which is or at any time may become available to be drawn thereunder. In the
event that the Borrower shall fail for any reason to reimburse the applicable
Issuing Bank as provided in Section 2.04(d), such Issuing Bank shall promptly
notify each Lender with an applicable Revolving Commitment of the unreimbursed
amount of such honored drawing and of such Lender’s respective participation
therein based on such Lender’s Pro Rata Share of the applicable Revolving
Commitments. Each Lender with a Revolving Commitment shall make available to the
applicable Issuing Bank an amount equal to its respective participation, in
Dollars and in same day funds, at the office of such Issuing Bank specified in
such notice, not later than 12:00 noon (New York City time) on the first
Business Day (under the laws of the jurisdiction in which such office of the
Issuing Bank is located) after the date notified by such Issuing Bank. In the
event that any Lender with a Revolving Commitment fails to make available to the
applicable Issuing Bank on such Business Day the amount of such Lender’s
participation in such Letter of Credit as provided in this Section 2.04(e), the
applicable Issuing Bank shall be entitled to recover such amount on demand from
such Lender together with interest thereon for three (3) Business Days at the
rate customarily used by the applicable Issuing Bank for the correction of
errors among banks and thereafter, in respect of Letters of Credit, at the Base
Rate. In the event the applicable Issuing Bank shall have been reimbursed by
other Lenders pursuant to this Section 2.04(e) for all or any portion of any
drawing honored by the Issuing Bank under a Letter of Credit, the Issuing Bank
shall distribute to each Lender which has paid all amounts payable by it under
this Section 2.04(e) with respect to such honored drawing such Lender’s Pro Rata
Share (with respect to the applicable Revolving Commitments) of all payments
subsequently received by the applicable Issuing Bank from the Borrower in
reimbursement of such honored drawing when such payments are received. Any such
distribution shall be made to a Lender at its primary address set forth below
its name on Schedule 1.01(d) or at such other address as such Lender may
request.

 

66



--------------------------------------------------------------------------------

(f)    Obligations Absolute. The obligation of the Borrower to reimburse an
Issuing Bank for drawings honored under Letters of Credit issued by it and to
repay any Revolving Loans made by the Lenders pursuant to Section 2.04(d) and
the obligations of the Lenders under Section 2.04(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which the Borrower or any Lender may have
at any time against a beneficiary or any transferee of any Letter of Credit (or
any Persons for whom any such transferee may be acting), any Issuing Bank, any
Lender or any other Person or, in the case of a Lender, against the Borrower,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or one of its Subsidiaries and the beneficiary for which any Letter of Credit
was procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by an Issuing Bank under any Letter of Credit against presentation of a draft or
other document which does not substantially comply with the terms of such Letter
of Credit; (v) any adverse change in the business, general affairs, assets,
liabilities, operations, management, condition (financial or otherwise),
stockholders’ equity, results of operations or value of any Loan Party; (vi) any
breach hereof or any other Loan Document by any party thereto; (vii) the fact
that an Event of Default or a Default shall have occurred and be continuing; or
(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

(g)    Indemnification. Without duplication of any obligation of the Borrower
under Section 10.02 or 10.03, in addition to amounts payable as provided herein,
the Borrower hereby agrees to protect, indemnify, pay and save harmless each
applicable Issuing Bank from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel) which such Issuing Bank may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of any Letter of Credit by such Issuing
Bank, other than as a result of (1) the gross negligence or willful misconduct
of such Issuing Bank (as determined by a final, non-appealable judgment of a
court of competent jurisdiction) or (2) the wrongful dishonor by such Issuing
Bank of a proper demand for payment made under any Letter of Credit issued by it
or (ii) the failure of such Issuing Bank to honor a drawing under any such
Letter of Credit as a result of any Governmental Act.

(h)    Resignation and Removal of an Issuing Bank. An Issuing Bank may resign as
an Issuing Bank upon 60 days prior written notice to the Administrative Agent,
the Lenders and the Borrower. An Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank (provided that no consent of the replaced Issuing Bank will be
required if the replaced Issuing Bank has no Letters of Credit or reimbursement
Obligations with respect thereto outstanding) and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement or
resignation of such Issuing Bank. At the time any such replacement or
resignation shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced or resigned Issuing Bank. From and after
the effective date of any such replacement or resignation, (i) any successor
Issuing Bank shall have all the rights and obligations of an Issuing Bank under
this Agreement with respect to Letters of Credit to be issued by it thereafter
and (ii) references herein to the term

 

67



--------------------------------------------------------------------------------

“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement or resignation of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto to the extent
that Letters of Credit issued by it remain outstanding and shall continue to
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement or
resignation, but shall not be required to issue additional Letters of Credit or
to renew existing Letters of Credit.

(i)    Conflict with Application for Letter of Credit. In the event of any
conflict between the terms of this Agreement and the terms of any application
for Letter of Credit, the terms hereof shall control.

(j)    Reporting. Not later than three (3) Business Days following the last day
of each month (or at such other intervals as the Administrative Agent and the
applicable Issuing Bank shall agree), each Issuing Bank shall provide to the
Administrative Agent a schedule of the Letters of Credit issued by it, in form
and substance reasonably satisfactory to the Administrative Agent, showing the
date of issuance of each Letter of Credit, the account party, the original face
amount (if any), the expiration date, and the reference number of any Letter of
Credit outstanding at any time during such month, and showing the aggregate
amount (if any) payable by the Borrower to such Issuing Bank during such month.

(k)    Existing Letters of Credit. On the Closing Date, the Existing Letters of
Credit will automatically, without any action on the part of any Person, be
deemed to be Letters of Credit issued hereunder on the Closing Date for the
account of the applicable Subsidiary of the Borrower that is the account party
for such Existing Letter of Credit under the Existing Credit Agreement for all
purposes of this Agreement and the other Loan Documents.

Section 2.05    Pro Rata Shares; Availability of Funds.

(a)    Pro Rata Shares. All Loans shall be made, and all participations
purchased, by the Lenders simultaneously and proportionately to their respective
Pro Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Term Loan Commitment or any Revolving Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby.

(b)    Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such Credit Date and the Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to the Borrower a corresponding amount
on such Credit Date. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon, for each day from such Credit Date until the
date such amount is paid to the Administrative Agent at the

 

68



--------------------------------------------------------------------------------

customary rate set by the Administrative Agent for the correction of errors
among banks for three (3) Business Days and thereafter at the Base Rate. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent shall promptly notify the
Borrower and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent together with interest thereon, for each day from such
Credit Date until the date such amount is paid to the Administrative Agent at
the rate payable hereunder for Base Rate Loans for such Class of Loans. Nothing
in this Section 2.05(b) shall be deemed to relieve any Lender from its
obligation to fulfill its Term Loan Commitment and Revolving Commitment
hereunder or to prejudice any rights that the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

Section 2.06    Use of Proceeds. The proceeds of the Initial Term Loans will be
used by the Borrower on the Closing Date solely (i) first, to pay the
Transaction Costs, (ii) second, to consummate the Existing Indebtedness
Refinancing and (iii) third, together with cash on hand, to pay the
consideration for the Mergers as set forth in the Merger Agreement. The proceeds
of Revolving Loans and Swing Line Loans will be used by the Borrower for working
capital and other general corporate purposes (including, without limitation,
Permitted Acquisitions and other permitted Investments). Letters of Credit will
be used to support obligations of the Borrower and its Subsidiaries incurred in
the ordinary course of business. Additionally, Letters of Credit may be used on
the Closing Date in order to, among other things, backstop or replace letters of
credit outstanding on the Closing Date under facilities no longer available to
the Borrower or its Subsidiaries as of the Closing Date. The proceeds of loans
under any Incremental Term Loan Commitments will be used by the Borrower for
working capital and other general corporate purposes (including, without
limitation, Permitted Acquisitions and other permitted Investments).

Section 2.07    Evidence of Debt; Registers; Notes.

(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof.

(b)    Registers. The Administrative Agent (or its agent or sub-agent appointed
by it) shall maintain at its Principal Office a register for the recordation of
the names, addresses of, and the principal and stated interest owing to, the
Lenders and the Term Loans of each Lender from time to time (the “Term Loan
Register”). The Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at its Principal Office a register for the recordation of the
names, addresses of, and the principal and stated interest owing to, the Lenders
and the Revolving Commitment and Revolving Loans of each Lender from time to
time (the “Revolving Commitment Register”). The Registers shall be available for
inspection by the Administrative Agent, the Borrower or any Lender (but solely
with respect to any entry relating to such Lender’s Loans) at any reasonable
time and from time to time upon reasonable prior notice. The Administrative
Agent shall record, or shall cause to be recorded, in the Term Loan Register or
the Revolving Commitment Register, as applicable, the Revolving Commitments and
the Loans in accordance with the provisions of Section 10.06, and each repayment
or prepayment in respect of the principal amount of the Loans, and any such
recordation shall be conclusive and binding on the Borrower and each Lender,
absent manifest error; provided, that failure to make any such

 

69



--------------------------------------------------------------------------------

recordation, or any error in such recordation, shall not affect any Lender’s
Revolving Commitment or the Borrower’s Obligations in respect of any Loan. The
Borrower hereby designates the Administrative Agent to serve as the Borrower’s
agent solely for purposes of maintaining the Term Loan Register and the
Revolving Commitment Register as the case may be, as provided in this
Section 2.07, and the Borrower hereby agrees that, to the extent the
Administrative Agent serves in such capacity, the Administrative Agent and its
officers, directors, employees, agents, sub-agents and Affiliates shall
constitute “Indemnitees.”

(c)    Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent) at least five (5) Business Days prior
to the Closing Date, or at any time thereafter, the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.06) on the Closing Date (or, if such notice is delivered after the
Closing Date, promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Term Loan, Revolving Loan or Swing Line Loan, as
the case may be.

Section 2.08    Interest on Loans.

(a)    Except as otherwise set forth herein, each Class of Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

(i)    in the case of Term Loans and Revolving Loans:

(A)    if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(B)    if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin; and

(ii)    in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin for Revolving Loans.

(b)    The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as a Base Rate Loan
only), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by the Borrower and notified to the Administrative Agent pursuant to
the applicable Borrowing Notice or Conversion/Continuation Notice, as the case
may be; provided, that until the date on which the Arrangers notify the Borrower
that the primary syndication of the Loans and Revolving Commitments has been
completed, as determined by the Arrangers, the Term Loans shall be maintained as
Base Rate Loans. If on any day a Loan is outstanding with respect to which a
Borrowing Notice or Conversion/Continuation Notice has not been delivered to the
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.

(c)    In connection with (i) Term Loans that are Eurodollar Rate Loans there
shall be no more than fourteen (14) Interest Periods outstanding at any time and
(ii) Revolving Loans that are Eurodollar Rate Loans there shall be no more than
six (6) Interest Periods outstanding at

 

70



--------------------------------------------------------------------------------

any time. In the event the Borrower fails to specify between a Base Rate Loan or
a Eurodollar Rate Loan in the applicable Borrowing Notice or
Conversion/Continuation Notice, such Loan (if outstanding as a Dollar
denominated Eurodollar Rate Loan) shall be automatically converted into a Base
Rate Loan on the last day of the then-current Interest Period for such Loan (or
if outstanding as a Base Rate Loan shall remain as, or (if not then outstanding)
shall be made as, a Base Rate Loan). In the event the Borrower fails to specify
an Interest Period for any Eurodollar Rate Loan in the applicable Borrowing
Notice or Conversion/Continuation Notice, the Borrower shall be deemed to have
selected an Interest Period of one month. As soon as practicable after 10:00
a.m. (New York City time) on each Interest Rate Determination Date, the
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to the Borrower
and each Lender.

(d)    Interest payable pursuant to Section 2.08(a) shall be computed (i) in the
case of Base Rate Loans based on the Prime Rate, on the basis of a 365-day or
366-day year, as the case may be and (ii) in the case of Eurodollar Rate Loans
and Base Rate Loans not based on the Prime Rate, on the basis of a 360-day year,
in each case for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Term Loan, the last Interest Payment Date with respect to such Term Loan
or, with respect to a Base Rate Loan being converted from a Eurodollar Rate
Loan, the date of such conversion, as the case may be, shall be included, and
the date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted to
a Eurodollar Rate Loan, the date of such conversion, as the case may be, shall
be excluded; provided, that if a Loan is repaid on the same day on which it is
made, one day’s interest shall be paid on that Loan.

(e)    Except as otherwise set forth herein, interest on each Loan (i) shall
accrue on a daily basis and shall be payable in arrears on each Interest Payment
Date with respect to interest accrued on and to each such payment date;
(ii) shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of such Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) shall accrue on a daily basis and shall
be payable in arrears at maturity of such Loan, including final maturity of such
Loan; provided, that with respect to any voluntary prepayment of a Base Rate
Loan, accrued interest shall instead be payable on the applicable Interest
Payment Date.

(f)    The Borrower agrees to pay to the applicable Issuing Bank, with respect
to drawings honored under any Letter of Credit issued by it, interest on the
amount paid by such Issuing Bank in respect of each such honored drawing from
the date such drawing is honored to but excluding the date such amount is
reimbursed by or on behalf of the Borrower at a rate equal to (i) for the period
from the date such drawing is honored to but excluding the applicable
Reimbursement Date, the rate of interest otherwise payable hereunder with
respect to Revolving Loans that are Base Rate Loans and (ii) thereafter, a rate
which is 2.00% per annum in excess of the rate of interest otherwise payable
hereunder with respect to Revolving Loans that are Base Rate Loans.

 

71



--------------------------------------------------------------------------------

(g)    Interest payable pursuant to Section 2.08(f) shall be computed on the
basis of a 365/366-day year for the actual number of days elapsed in the period
during which it accrues, and shall be payable on demand or, if no demand is
made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full. Promptly upon receipt by the applicable Issuing Bank of any
payment of interest pursuant to Section 2.08(f), such Issuing Bank shall
distribute to each applicable Lender, out of the interest received by such
Issuing Bank in respect of the period from the date such drawing is honored to
but excluding the date on which the Issuing Bank is reimbursed for the amount of
such drawing (including any such reimbursement out of the proceeds of any
Revolving Loans), the amount that such Lender would have been entitled to
receive in respect of the letter of credit fee that would have been payable in
respect of such Letter of Credit for such period if no drawing had been honored
under such Letter of Credit. In the event an Issuing Bank shall have been
reimbursed by the applicable Lenders for all or any portion of such honored
drawing, such Issuing Bank shall distribute to each Lender which has paid all
amounts payable by it under Section 2.04(e) with respect to such honored drawing
such Lender’s Pro Rata Share of any interest received by such Issuing Bank in
respect of that portion of such honored drawing so reimbursed by the applicable
Lenders for the period from the date on which such Issuing Bank was so
reimbursed by the applicable Lenders to but excluding the date on which such
portion of such honored drawing is reimbursed by the Borrower.

Section 2.09    Conversion/Continuation.

(a)    Subject to Section 2.18 and so long as no Default or Event of Default
shall have occurred and then be continuing, the Borrower shall have the option:

(i)    to convert at any time all or any part of any Term Loan or Revolving Loan
equal to $1,000,000 (or, in the case of a conversion to a Base Rate Loan,
$500,000) and integral multiples of $1,000,000 (or, in the case of a conversion
to a Base Rate Loan, $100,000) in excess of that amount from one Type of Loan to
another Type of Loan; provided, that a Eurodollar Rate Loan may only be
converted on the expiration of the Interest Period applicable to such Eurodollar
Rate Loan unless the Borrower shall pay all amounts due under Section 2.18 in
connection with any such conversion; or

(ii)    upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $1,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loan.

(b)    The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 1:00 p.m. (New York City time) at least one
(1) Business Day in advance of the proposed conversion date (in the case of a
conversion to and from a Base Rate Loan) and at least three (3) Business Days in
advance of the proposed Conversion/Continuation Date (in the case of a
conversion to or from, or a continuation of, a Eurodollar Rate Loan). Except as
otherwise provided herein, a Conversion/Continuation Notice for conversion to,
or continuation of, any Eurodollar Rate Loans shall be irrevocable on and after
the related Interest Rate Determination Date, and the Borrower shall be bound to
effect a conversion or continuation in accordance therewith.

 

72



--------------------------------------------------------------------------------

Section 2.10    Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 8.01(a), (f) or (g), amounts not paid when
due (which, in the case of interest payments, will be to the extent permitted by
applicable law) shall thereafter bear interest (including post-petition interest
in any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate (the “Default Rate”) that is 2.00% per annum in
excess of the interest rate otherwise payable hereunder with respect to the
applicable Loans (or, in the case of any such fees and other amounts, at a rate
which is 2.00% per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans that are Revolving Loans); provided, that in the
case of Eurodollar Rate Loans, upon the expiration of the Interest Period in
effect at the time any such increase in interest rate is effective such
Eurodollar Rate Loans shall thereupon become Base Rate Loans, as applicable, and
shall thereafter bear interest payable upon demand at a rate which is 2.00% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.10 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent or any Lender.

Section 2.11    Fees.

(a)    The Borrower agrees to pay to Lenders (other than Defaulting Lenders)
having Revolving Exposure:

(i)    commitment fees equal to (1) the average of the daily difference between
(a) the Revolving Commitments and (b) the aggregate principal amount of (x) all
outstanding Revolving Loans plus (y) the Letter of Credit Usage, times (2) the
Applicable Revolving Commitment Fee Percentage; and

(ii)    letter of credit fees equal to (1) the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans, times (2) the average aggregate daily
maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).

All fees referred to in this Section 2.11(a) shall be paid to the Administrative
Agent at its Principal Office and upon receipt, the Administrative Agent shall
promptly distribute to each Lender that has Revolving Exposure its Pro Rata
Share thereof. Notwithstanding the foregoing, the aggregate outstanding
principal amount of all Swing Line Loans of all Lenders shall be disregarded for
purposes of calculating the commitment fee.

All fees referred to in this Section 2.11(b) shall be paid in Dollars to the
Administrative Agent at its Principal Office and upon receipt, the
Administrative Agent shall promptly distribute to each Lender that has Revolving
Exposure its Pro Rata Share thereof.

 

73



--------------------------------------------------------------------------------

(b)    The Borrower agrees to pay directly to each Issuing Bank, for its own
account, the following fees:

(i)    a fronting fee equal to 0.25%, per annum, times the average aggregate
daily maximum amount available to be drawn under all Letters of Credit issued by
it (determined as of the close of business on any date of determination); and

(ii)    such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with the Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

(c)    All fees referred to in Section 2.11(a), 2.11(b) and 2.11(c) shall be
calculated on the basis of a 360-day year and the actual number of days elapsed
and shall be payable quarterly in arrears on March 31, June 30, September 30 and
December 31 of each year during the Revolving Commitment Period, commencing on
the first such date to occur after the Closing Date, and on the Revolving
Commitment Termination Date.

(d)    In addition to any of the foregoing fees, the Borrower agrees to pay to
Agents such other fees in the amounts and at the times separately agreed upon.

Section 2.12    Scheduled Payments. The principal amounts of the Initial Term
Loans shall be repaid in consecutive quarterly installments (each, an
“Installment”) in the aggregate amounts set forth below on the dates set forth
below (each, an “Installment Date”), commencing September 30, 2018:

 

Amortization Date

   Initial Term
Loan Installments  

September 30, 2018

   $ 4,125,000  

December 31, 2018

   $ 4,125,000  

March 31, 2019

   $ 4,125,000  

June 30, 2019

   $ 4,125,000  

September 30, 2019

   $ 4,125,000  

December 31, 2019

   $ 4,125,000  

March 31, 2020

   $ 4,125,000  

June 30, 2020

   $ 4,125,000  

September 30, 2020

   $ 4,125,000  

December 31, 2020

   $ 4,125,000  

March 31, 2021

   $ 4,125,000  

June 30, 2021

   $ 4,125,000  

September 30, 2021

   $ 4,125,000  

December 31, 2021

   $ 4,125,000  

March 31, 2022

   $ 4,125,000  

June 30, 2022

   $ 4,125,000  

September 30, 2022

   $ 4,125,000  

December 31, 2022

   $ 4,125,000  

March 31, 2023

   $ 4,125,000  

June 30, 2023

   $ 4,125,000  

September 30, 2023

   $ 4,125,000  

December 31, 2023

   $ 4,125,000  

March 31, 2024

   $ 4,125,000  

June 30, 2024

   $ 4,125,000  

September 30, 2024

   $ 4,125,000  

December 31, 2024

   $ 4,125,000  

March 31, 2025

   $ 4,125,000  

 

74



--------------------------------------------------------------------------------

Amortization Date

  

Initial Term Loan
Installments

Initial Term Loan Maturity Date

   Remaining outstanding principal amount of the Initial Term Loans

provided, that in the event any Incremental Term Loans are made, such
Incremental Term Loans shall be repaid on each Installment Date occurring on or
after the applicable Increased Amount Date as set forth in the applicable
Joinder Agreement (including, if such Incremental Term Loans are documented as
an increase in an existing Class of Term Loans) and, in connection with any such
Incremental Term Loans, the foregoing amortization (and any other relevant
Class of Term Loans) may be increased to enable the Initial Term Loans and any
Incremental Term Loans which are to be an increase to an existing Class of Term
Loans, as applicable, to be fungible for tax purposes.

Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Initial Term Loans
in accordance with Sections 2.13, 2.14 and 2.15, as applicable; (y) the Initial
Term Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full no later than the Initial Term Loan
Maturity Date; and (z) Incremental Term Loans, together with all other amounts
owed hereunder with respect thereto, shall, in any event, be paid in full no
later than the applicable Incremental Term Loan Maturity Date.

Section 2.13    Voluntary Prepayments/Commitment Reductions.

(a)    Voluntary Prepayments.

(i)    Any time and from time to time (1) with respect to Base Rate Loans, the
Borrower may prepay any such Loans on any Business Day in whole or in part, in
an aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount; (2) with respect to Eurodollar Rate Loans, the Borrower
may prepay any such Loans on any Business Day in whole or in part in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess of that amount and (3) with respect to Swing Line Loans, the Borrower may
prepay any such Loans on any Business Day in whole or in part in an aggregate
minimum amount of $100,000, and in integral multiples of $100,000 in excess of
that amount.

(ii)    All such prepayments shall be made (1) upon not less than one (1)
Business Day’s prior written notice in the case of Base Rate Loans; (2) upon not
less than three (3) Business Days’ prior written notice in the case of
Eurodollar Rate Loans; and (3) upon written notice on the date of prepayment, in
the case of Swing Line Loans, in each case given to the Administrative Agent or
Swing Line Lender, as the case may be, by 12:00 noon (New York City time) on the
date required (and the Administrative Agent or Swing Line Lender, as the case
may be, shall promptly transmit such original notice for Term Loans, Revolving
Loans or Swing Line Loans, as the case may be, by electronic transmission or
telephone to each Lender). Upon the giving of any such notice, the principal
amount of the Loans specified in such notice shall become due and payable on

 

75



--------------------------------------------------------------------------------

the prepayment date specified therein. Any such voluntary prepayment shall be
applied as specified in Section 2.15(a). Any notice in respect of a prepayment
of the Term Loans (an “Optional Prepayment Notice”) may be conditioned upon the
effectiveness of other transactions, in which case such notice may be revoked by
the Borrower by providing notice to the Administrative Agent on or prior to the
date of prepayment as specified in such Optional Prepayment Notice, and the
failure to make a prepayment pursuant to such an Optional Prepayment Notice
shall not constitute an Event of Default under Section 8.01(a).

(b)    Voluntary Commitment Reductions.

(i)    The Borrower may, upon not less than three (3) Business Days’ prior
written notice confirmed in writing to the Administrative Agent (which original
written notice the Administrative Agent shall promptly transmit by electronic
transmission or telephone to each applicable Lender), at any time and from time
to time terminate in whole or permanently reduce in part, without premium or
penalty, the Revolving Commitments in an amount up to the amount by which the
Revolving Commitments exceed the Total Utilization of Revolving Commitments at
the time of such proposed termination or reduction; provided, that any such
partial reduction of the Revolving Commitments shall be in an aggregate minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess of that
amount.

(ii)    The Borrower’s notice to the Administrative Agent shall designate the
date (which shall be a Business Day) of such termination or reduction and the
amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on the date specified in the Borrower’s
notice and shall reduce the Revolving Commitment of each Lender proportionately
to its Pro Rata Share thereof.

(c)    Below-Par Purchases. Notwithstanding anything to the contrary contained
in this Section 2.13 or any other provision of this Agreement and without
otherwise limiting the rights in respect of prepayments of the Loans of the
Borrower and its Subsidiaries or the rights of any Term Lender (as defined
below) to receive payments of the Term Loans at par value, so long as no Default
or Event of Default has occurred and is continuing or would result therefrom,
the Borrower may repurchase outstanding Term Loans pursuant to this
Section 2.13(c) on the following basis:

(i)    The Borrower may make one or more offers (each, an “Offer”) to repurchase
all or any portion of the Term Loans (such Term Loans, the “Offer Loans”),
provided that, (A) the Borrower delivers notice of its intent to make such Offer
to the Administrative Agent at least five (5) Business Days in advance of the
launch of any proposed Offer, (B) upon the launch of such proposed Offer, the
Borrower delivers an irrevocable notice of such Offer to the Administrative
Agent (and upon receipt by the Administrative Agent of such notice, the
Administrative Agent shall promptly notify each Lender holding a Term Loan (each
such Lender, a “Term Lender”) thereof) indicating (1) the last date on which
such Offer may be accepted, (2) the maximum Dollar amount of such Offer and
(3) the repurchase price per Dollar of principal amount of such Offer

 

76



--------------------------------------------------------------------------------

Loans at which the Borrower is willing to repurchase such Offer Loans (which
price shall be below par), (C) the maximum Dollar amount of each Offer shall be
an amount reasonably determined by the Borrower in consultation with the
Administrative Agent prior to the making of any such Offer; (D) the Borrower
shall hold such Offer open for a minimum period of days to be reasonably
determined by the Administrative Agent and the Borrower prior to the making of
any such Offer; (E) a Term Lender who elects to participate in the Offer may
choose to sell all or part of such Term Lender’s Offer Loans; (F) such Offer
shall be made to all Term Lenders holding the Offer Loans on a pro rata basis in
accordance with the respective principal amount then due and owing to the Term
Lenders; provided, further that, if any Term Lender elects not to participate in
the Offer, either in whole or in part, the amount of such Term Lender’s Offer
Loans not being tendered shall be excluded in calculating the pro rata amount
applicable to the balance of such Offer Loans; and (G) such Offer shall be
conducted pursuant to such procedures the Administrative Agent may establish in
consultation with the Borrower (which shall be consistent with this
Section 2.13(c)) and that a Lender must follow in order to have its Offer Loans
repurchased;

(ii)    With respect to all repurchases made by the Borrower such repurchases
shall be deemed to be voluntary prepayments pursuant to this Section 2.13 in an
amount equal to the aggregate principal amount of such Term Loans, provided that
such repurchases shall not be subject to the provisions of paragraphs (a) and
(b) of this Section 2.13 or Section 2.17;

(iii)    Upon the purchase by the Borrower of any Term Loans, (A) automatically
and without the necessity of any notice or any other action, all principal and
accrued and unpaid interest on the Term Loans so repurchased shall be deemed to
have been paid for all purposes and shall be cancelled and no longer outstanding
for all purposes of this Agreement and all other Loan Documents (and in
connection with any Term Loan purchased pursuant to this Section 2.13(c), the
Administrative Agent is authorized to make appropriate entries in the Term Loan
Register to reflect such cancellation) and (B) the Borrower will promptly advise
the Administrative Agent of the total amount of Offer Loans that were
repurchased from each Lender who elected to participate in the Offer;

(iv)    Failure by the Borrower to make any payment to a Lender required by an
agreement permitted by this Section 2.13(c) shall not constitute an Event of
Default under Section 8.01(a);

(v)    No proceeds of any Revolving Loans may be used to purchase any Offer
Loans; and

(vi)    The amount of such repurchases (based on the face value of the Term
Loans purchased thereby) shall be applied on a pro rata basis to reduce the
remaining Installments on the applicable Class of Term Loans pursuant to
Section 2.12.

 

77



--------------------------------------------------------------------------------

(d)    Initial Term Loan Call Protection. All (i) voluntary prepayments of
Initial Term Loans pursuant to Section 2.13(a) effected on or prior to the date
that is six months after the Closing Date with the proceeds of a Repricing
Transaction and (ii) amendments, amendments and restatements or other
modifications of this Agreement on or prior to the date that is six months after
the Closing Date constituting a Repricing Transaction, shall in each case be
accompanied by a fee payable to the Term Lenders in an amount equal to 1.00% of
the aggregate principal amount of the Initial Term Loan borrowings so prepaid,
in the case of a transaction described in clause (i) of this paragraph, or 1.00%
of the aggregate principal amount of Initial Term Loans affected by such
amendment, amendment and restatement or other modification (including any such
Loans assigned in connection with the replacement of a Term Lender not
consenting thereto), in the case of a transaction described in clause (ii) of
this sentence. Such fee shall be paid by the Borrower to the Administrative
Agent, for the account of the Lenders in respect of the Initial Term Loans, on
the date of such prepayment.

Section 2.14    Mandatory Prepayments.

(a)    Asset Sales. No later than the third Business Day following the date of
receipt by the Borrower or any of its Subsidiaries of any Net Cash Proceeds in
respect of any Asset Sale pursuant to Section 6.08(d), (p), (t)(i) or (t)(iii),
the Borrower shall prepay the Term Loans as set forth in Section 2.15(b) in an
aggregate amount equal to such Net Cash Proceeds; provided that the Borrower may
exclude such Net Cash Proceeds in an aggregate amount not exceeding $10,000,000
in any fiscal year (which amount shall be increased by any unused portion of
such $10,000,000 exclusion from the immediately preceding fiscal year) from the
prepayment required by this Section 2.14(a); provided, further, that the
Borrower shall have the option directly or through one or more of its
Subsidiaries, to invest such Net Cash Proceeds within twelve (12) months of
receipt thereof in assets used in the business of the Loan Parties and their
Subsidiaries (provided that if, prior to the expiration of such twelve
(12) month period, the Borrower, directly or through its Subsidiaries, shall
have entered into a binding agreement providing for such investment on or prior
to the date that is six (6) months after the expiration of such twelve
(12) month period, such twelve (12) month period shall be extended to an
eighteen (18) month period).

(b)    Insurance/Condemnation Proceeds. No later than the third Business Day
following the date of receipt by the Borrower or any of its Subsidiaries of any
Net Cash Proceeds of the type described in clause (b) of the definition thereof,
the Borrower shall prepay the Term Loans as set forth in Section 2.15(b) in an
aggregate amount equal to such Net Cash Proceeds; provided, that the Borrower
shall have the option directly or through one or more of its Subsidiaries to
invest such Net Cash Proceeds within twelve (12) months of receipt thereof, in
assets used in the business of the Borrower and its Subsidiaries, which
investment may include the repair, restoration or replacement of the applicable
assets thereof (provided that if, prior to the expiration of such twelve
(12) month period, the Borrower, directly or through its Subsidiaries, shall
have entered into a binding agreement providing for such investment on or prior
to the date that is six (6) months after the expiration of such twelve
(12) month period, such twelve (12) month period shall be extended to an
eighteen (18) month period).

(c)    Issuance or Incurrence of Debt. On the date of receipt by the Borrower or
any of its Subsidiaries of any Net Cash Proceeds from the issuance or incurrence
of any Indebtedness of the Borrower or any of its Subsidiaries (other than with
respect to any Indebtedness permitted to be incurred pursuant to Section 6.01),
the Borrower shall prepay the Term Loans as set forth in Section 2.15(b) in an
aggregate amount equal to 100.0% of such Net Cash Proceeds.

 

78



--------------------------------------------------------------------------------

(d)    Consolidated Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending December 31, 2019), the Borrower shall, no later than ten Business
Days after delivery of the annual audited financial statements delivered in
connection with such Fiscal Year, prepay the Term Loans as set forth in
Section 2.15(b) in an aggregate amount equal to (i) 50% of such Consolidated
Excess Cash Flow minus (ii) voluntary repayments of the Loans during the
applicable Fiscal Year or after year-end and prior to the time such Consolidated
Excess Cash Flow prepayment is due (excluding repayments of Revolving Loans or
Swing Line Loans except to the extent the Revolving Commitments are permanently
reduced in connection with such repayments and including the actual amount paid
by the Borrower in connection with any repurchase of Term Loans described in
Section 2.13(c)), other than any such repayments of Loans funded with the
proceeds of Indebtedness; provided, that if, as of the last day of the most
recently ended Fiscal Year, the Leverage Ratio (determined for any such period
by reference to the Compliance Certificate delivered pursuant to Section 5.01(c)
calculating the Leverage Ratio as of the last day of such Fiscal Year) shall be
less than or equal to 3.00:1.00 and greater than 2.00:1.00, the Borrower shall
only be required to make the prepayments required hereby in an amount equal to
(i) 25% of such Consolidated Excess Cash Flow minus (ii) voluntary repayments of
the Loans during the applicable Fiscal Year or after year-end and prior to the
time such Consolidated Excess Cash Flow prepayment is due (excluding repayments
of Revolving Loans or Swing Line Loans except to the extent the Revolving
Commitments are permanently reduced in connection with such repayments and
including the actual amount paid by the Borrower in connection with any
repurchase of Term Loans described in Section 2.13(c)), other than any such
repayments of Loans funded with the proceeds of Indebtedness; provided further
that if, as of the last day of the most recently ended Fiscal Year, the Leverage
Ratio (determined for any such period by reference to the Compliance Certificate
delivered pursuant to Section 5.01(c) calculating the Leverage Ratio as of the
last day of such Fiscal Year) shall be less than or equal to 2.00:1.00, the
Borrower shall not be required to make a prepayment of such Consolidated Excess
Cash Flow; provided that no prepayment will be made under this clause (d) for
such fiscal year if the aggregate amount of such prepayment would not exceed
$10,000,000.

(e) [Reserved].

(f)    Revolving Loans, Swing Loans and Letters of Credit. The Borrower shall
from time to time prepay first, Swing Line Loans, second, its Revolving Loans
and third cash collateralize its outstanding Letters of Credit, to the extent
necessary so that the Total Utilization of Revolving Commitments shall not at
any time exceed the Revolving Commitments then in effect.

(g) [Reserved].

(h)    Restricted Amount. If the Borrower determines in good faith that it would
incur a material tax liability, including a deemed dividend pursuant to
Section 956 of the Internal Revenue Code, if all or a portion of the funds
required to make a mandatory prepayment from the proceeds of an Asset Sale,
insurance proceeds or other disposition or with respect to Consolidated

 

79



--------------------------------------------------------------------------------

Excess Cash Flow were up-streamed or transferred from a Foreign Subsidiary as a
distribution or dividend (a “Restricted Amount”), the amount the Borrower will
be required to mandatorily prepay shall be reduced by the Restricted Amount
until such time as the Borrower determines that the Borrower and its
Subsidiaries may upstream or transfer such Restricted Amount without incurring
such material tax liability. Prepayment from Consolidated Excess Cash Flow
attributable to Foreign Subsidiaries or from Net Cash Proceeds of their Asset
Sales, insurance proceeds or other dispositions will not be required to the
extent such prepayments (including the repatriation of cash in connection
therewith) would be restricted by applicable law, rule or regulation. The
non-application of any prepayment amounts as a consequence of the foregoing
provisions will not, for the avoidance of doubt, constitute an Event of Default.

(i)    Additional Pari Passu Indebtedness. Additional Pari Passu Indebtedness
may share in any mandatory prepayment under this Section on a ratable basis
(but, for the avoidance of doubt, not on a greater than pro rata basis) to the
extent such prepayment is required under the terms of such Additional Pari Passu
Indebtedness and such prepayment shall reduce, without duplication, the amount
of any prepayment of Term Loans otherwise required under this Section 2.14.

Section 2.15    Application of Prepayments/Reductions.

(a)    Application of Voluntary Prepayments by Type of Loans. Any prepayment of
any Loan pursuant to Section 2.13(a) shall be applied as specified by or on
behalf of the Borrower in the applicable notice of prepayment; provided that any
voluntary prepayment pursuant to this Section 2.15(a) must be applied pro rata
to all Term Loans of the same Class (but may be applied to (x) any Class of Term
Loans (and, for the avoidance of doubt, prepayments of the Term Loans do not
have to be applied to all Classes of Term Loan) and (y) the Installments
thereof, in each case as specified by the Borrower); and provided further, that
in the event the Borrower fails to specify the Loans (including, in the case of
the Term Loans, the Class) to which any such prepayment shall be applied, such
prepayment shall be applied as follows:

first, to repay outstanding Swing Line Loans of the Borrower to the full extent
thereof;

second, to repay outstanding Revolving Loans of the Borrower to the full extent
thereof; and

third, if such prepayment is made by (or on behalf of) the Borrower, to prepay
the Term Loans on a pro rata basis (in accordance with the respective
outstanding principal amounts thereof); and further applied to prepay to the
next eight (8) scheduled Installments of such Term Loans in direct order of
maturity and thereafter applied on a pro rata basis to the remaining scheduled
Installments of principal of such Term Loans on a pro rata basis (in accordance
with respective outstanding principal amounts thereof).

(b)    Application of Mandatory Prepayments by Type of Loans. Any amount
required to be paid pursuant to Sections 2.14(a) through 2.14(e) shall be
applied to prepay to the next eight (8) scheduled Installments of the Term Loans
in direct order of maturity and thereafter applied on a pro rata basis to the
remaining scheduled Installments of principal of the Term Loans on a pro rata
basis (in accordance with respective outstanding principal amounts thereof).

 

80



--------------------------------------------------------------------------------

(c)    Application of Prepayments of Loans to Base Rate Loans and Eurodollar
Rate Loans. Considering each Class of Loans being prepaid separately, any
prepayment thereof shall be applied first to Base Rate Loans to the full extent
thereof before application to Eurodollar Rate Loans, in each case in a manner
which minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.18(c).

Section 2.16    General Provisions Regarding Payments.

(a)    All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to the
Administrative Agent not later than 12:00 noon (New York City time) on the date
due at the Principal Office designated by the Administrative Agent for the
account of the applicable Lenders. For purposes of computing interest and fees,
funds received by the Administrative Agent after that time on such due date
shall be deemed to have been paid by the Borrower on the next succeeding
Business Day.

(b)    All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans and Base Rate Loans) shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

(c)    The Administrative Agent (or its agent or sub-agent appointed by it)
shall promptly distribute to each Lender at such address as such Lender shall
indicate in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by the Administrative Agent.

(d)    Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, the Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e)    Subject to the provisos set forth in the definition of “Interest Period”
as they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

(f)    The Borrower hereby authorizes the Administrative Agent to charge the
Borrower’s respective accounts, with the Administrative Agent in order to cause
timely payment to be made to the Administrative Agent of all principal,
interest, fees and expenses due hereunder (subject to sufficient funds being
available in its accounts for that purpose).

 

81



--------------------------------------------------------------------------------

(g)    The Administrative Agent shall deem any payment by or on behalf of the
Borrower hereunder that is not made in same day funds prior to 12:00 noon (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by the Administrative Agent until the later of
(i) the time such funds become available funds, and (ii) the applicable next
Business Day. The Administrative Agent shall give prompt telephonic notice to
the Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 8.01(a). Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the Default Rate from the date such amount was due and payable until the date
such amount is paid in full.

(h)    If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.01, all payments or proceeds received by Agents hereunder in respect
of any of the Obligations, shall be applied in accordance with the application
arrangements described in Section 9.2 of the Pledge and Security Agreement.

Section 2.17    Ratable Sharing. The Lenders hereby agree among themselves that
if any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross-action or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Loan Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify the
Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided, that if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of the Borrower or otherwise,
those purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. The Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by the Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder. The provisions of this Section 2.17 shall not be construed
to apply to (a) any payment made by the Borrower pursuant to and in accordance
with the express terms of this Agreement or (b) any payment obtained by any
Lender as consideration for the assignment or sale of a participation in any of
its Loans or other Obligations owed to it.

 

82



--------------------------------------------------------------------------------

Section 2.18    Making or Maintaining Eurodollar Rate Loans.

(a)    Inability to Determine Applicable Interest Rate.

(i)    In the event that the Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any Eurodollar
Rate Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such Loans on the basis provided for in the definition of Adjusted
Eurodollar Rate, the Administrative Agent shall on such date give notice (by
electronic transmission or by telephone confirmed in writing) to the Borrower
and each Lender of such determination, whereupon (A) no Loans may be made as, or
converted to, Eurodollar Rate Loans until such time as the Administrative Agent
notifies the Borrower and Lenders that the circumstances giving rise to such
notice no longer exist and (B) any Borrowing Notice or Conversion/Continuation
Notice given by the Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by the Borrower.

(ii)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (A) the circumstances set forth
in Section 2.18(a)(i) have arisen and such circumstances are unlikely to be
temporary or (B) the circumstances set forth in Section 2.18(a)(i) have not
arisen but the supervisor for the administrator of the LIBO Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 10.05, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Provided that, if such alternate rate of interest
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

(b)    Illegality or Impracticability of Eurodollar Rate Loans. In the event
that on any date any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful)
or (ii) has become impracticable, as a

 

83



--------------------------------------------------------------------------------

result of contingencies occurring after the Closing Date which materially and
adversely affect the London interbank market or the position of such Lender in
that market, then, and in any such event, such Lender shall be an “Affected
Lender” and it shall on that day give notice (by electronic transmission or by
telephone confirmed in writing) to the Borrower and the Administrative Agent of
such determination (which notice the Administrative Agent shall promptly
transmit to each other applicable Lender). If the Administrative Agent receives
a notice from (x) any Lender pursuant to clause (i) of the preceding sentence or
(y) a notice from Lenders constituting the Required Lenders pursuant to clause
(ii) of the preceding sentence, then (1) the obligation of the Lenders (or, in
the case of any notice pursuant to clause (i) of the preceding sentence, such
Lender) to make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be
suspended until such notice shall be withdrawn by each Affected Lender, (2) to
the extent such determination by the Affected Lender relates to a Eurodollar
Rate Loan then being requested by the Borrower pursuant to a Borrowing Notice or
a Conversion/Continuation Notice, the Lenders (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Lenders’ (or, in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law and
(4) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan then being requested by the Borrower pursuant to a Borrowing Notice or
a Conversion/Continuation Notice, the Borrower shall have the option, subject to
the provisions of Section 2.18(c), to rescind such Borrowing Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by electronic
transmission) to the Administrative Agent of such rescission on the date on
which the Affected Lender gives notice of its determination as described above
(which notice of rescission the Administrative Agent shall promptly transmit to
each other Lender).

(c)    Compensation for Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender for all reasonable losses, expenses and
liabilities (including any interest paid by such Lender to Lenders of funds
borrowed by it to make or carry its Eurodollar Rate Loans and any loss, expense
or liability sustained by such Lender in connection with the liquidation or
re-employment of such funds but excluding loss of anticipated profits) which
such Lender may sustain: (i) if for any reason (other than a default by such
Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a Borrowing Notice, or a conversion to or continuation of
any Eurodollar Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice; (ii) if any prepayment or other principal
payment of, or any conversion of, any of its Eurodollar Rate Loans occurs on a
date prior to the last day of an Interest Period applicable to that Loan; or
(iii) if any prepayment of any of its Eurodollar Rate Loans is not made on any
date specified in a notice of prepayment given by the Borrower. Such Lender
shall deliver to the Borrower a written statement setting forth in reasonable
detail any amount or amounts such Lender is entitled to receive under this
Section 2.18(c), which statement shall be conclusive and binding absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
statement within five (5) Business Days after the Borrower’s receipt of such
statement.

 

84



--------------------------------------------------------------------------------

(d)    Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e)    Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of
all amounts payable to a Lender under this Section 2.18 and under Section 2.19
shall be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (a)(i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, that each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

Section 2.19    Increased Costs; Capital Adequacy.

(a)    Compensation For Increased Costs and Taxes. In the event that any Lender
(which term shall include the Issuing Banks for purposes of this
Section 2.19(a)) shall determine (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto) that any
law, treaty or governmental rule, regulation or order, or any change therein or
in the interpretation, administration, implementation or application thereof
(including the introduction of any new law, treaty or governmental rule,
regulation or order), or the making or issuance of any request, rule, guideline
or directive (whether or not having the force of law) by any court or
Governmental Authority, in each case is adopted or becomes effective after the
Closing Date (a “Change in Law”), or compliance by such Lender with any
guideline, request or directive issued or made after the Closing Date by any
central bank or other Governmental Authority or quasi-Governmental Authority
(whether or not having the force of law): (i) imposes, modifies or holds
applicable any reserve (including any marginal, emergency, supplemental, special
or other reserve), special deposit, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to Eurodollar Rate Loans that are
reflected in the definition of Adjusted Eurodollar Rate); (ii) subject any
Recipient to any Taxes (other than (A) Indemnified Taxes or (B) Excluded Taxes)
on its loans, loan principal, letters of credit, commitments or other
obligations, or its deposits reserves, other liabilities or capital attributable
thereto; or (iii) imposes any other condition, cost or expense (other than
Taxes) on or affecting such Lender (or its applicable lending office) or its
obligations hereunder or the London interbank market; and the result of any of
the foregoing is to increase the cost to such Lender of agreeing to make,
making, continuing or maintaining any Loan or of maintaining its obligation to
make any such Loan or to reduce the amount of any sum received or receivable by
such Lender (or its applicable lending office) with respect thereto (whether of
principal, interest or any other amount); then, in any such case, the Borrower
shall within five (5) Business Days after receipt of the statement referred to
in the next sentence, pay such additional amount or amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its sole discretion shall determine) as may be necessary to
compensate such Lender for any

 

85



--------------------------------------------------------------------------------

such increased cost incurred or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to the Borrower (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.19(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error. Any demand for compensation made by any
Lender pursuant to this Section 2.19(a) shall be made only to the extent such
Lender is making similar demand with respect to its similarly situated
commercial borrowers.

(b)    Capital Adequacy Adjustment. In the event that any Lender (which term
shall include the Issuing Banks for purposes of this Section 2.19(b)) shall have
determined that a Change in Law after the Closing Date regarding capital
adequacy, liquidity requirements, or any change therein or in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Lender (or its applicable lending office) with any guideline,
request or directive regarding capital adequacy or liquidity requirements
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, in each case, after the Closing Date, has or
would have the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of, or with
reference to, such Lender’s Loans or Revolving Commitment or Letters of Credit,
or participations therein or other obligations hereunder with respect to the
Loans or the Letters of Credit, to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy or liquidity requirements), then from time to time,
within five (5) Business Days after receipt by the Borrower from such Lender of
the statement referred to in the next sentence, the Borrower shall pay to such
Lender such additional amount or amounts as shall compensate such Lender or such
controlling corporation on an after-tax basis for such reduction. Such Lender
shall deliver to the Borrower (with a copy to the Administrative Agent) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to Lender under this Section 2.19(b), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error. Any demand for compensation made by any Lender pursuant to this
Section 2.19(b) shall be made only to the extent such Lender is making similar
demand with respect to its similarly situated commercial borrowers.

(c)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to the foregoing provisions of this
Section 2.19 shall not constitute a waiver of such Lender’s or such Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or an Issuing Bank pursuant to the foregoing
provisions of this Section 2.19 for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six (6)-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

86



--------------------------------------------------------------------------------

(d)    Dodd-Frank Act. Notwithstanding anything herein to the contrary, the
Dodd- Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, publications, orders, guidelines and directives thereunder or issued in
connection therewith shall be deemed to have been adopted and gone into effect
after the Closing Date regardless of when adopted, enacted or issued.

(e)    Basel III. Notwithstanding anything herein to the contrary, all requests,
rules, publications, orders, guidelines and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
have been adopted and gone into effect after the Closing Date regardless of when
adopted, enacted or issued.

Section 2.20    Taxes; Withholding, Etc.

(a)    Defined Terms. For purposes of this Section 2.20, the term “Lender”
includes any Issuing Bank and “applicable law” includes FATCA.

(b)    Payments to Be Free and Clear. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax and if the applicable
Lender has not exercised its discretion under the final sentence of
Section 2.20(c)(i) by choosing not to complete, execute, or submit the relevant
documentation, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(c)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in paragraphs (c)(ii)(A), (ii)(B) and (ii)(D) of this
Section) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

87



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A)    any U.S. Lender shall deliver to the Borrower and the Administrative
Agent on or about the date on which such U.S. Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(B)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)    executed copies of IRS Form W-8ECI;

(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

(4)    to the extent a Non-U.S. Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W- 8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-2 or Exhibit D-3, IRS Form W- 9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
is a partnership and one or more direct or

 

88



--------------------------------------------------------------------------------

indirect partners of such Non-U.S. Lender are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-4 on behalf of each such direct and
indirect partner;

(C)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such Non-
U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount, if any,
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
agreement.

(d)    Without limiting the provisions of Section 2.20(b), the Borrower shall
timely pay all Other Taxes to the relevant Governmental Authorities in
accordance with applicable law. The Borrower shall deliver to the Administrative
Agent official receipts or other evidence of such payment reasonably
satisfactory to the Administrative Agent in respect of any Other Taxes payable
hereunder promptly after payment of such Other Taxes.

(e)    The Borrower shall indemnify the Administrative Agent and any Lender for
the full amount of Indemnified Taxes, in each case arising in connection with
payments made under, or otherwise with respect to, this Agreement or any other
Loan Document (including any such Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.20) paid by the
Administrative Agent or Lender or any of their respective Affiliates and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to such Loan Party shall be conclusive absent manifest
error. Such payment shall be due within thirty (30) days of such Loan Party’s
receipt of such certificate.

 

89



--------------------------------------------------------------------------------

(f)    Each Lender shall severally indemnify the Administrative Agent within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.06(g) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (f).

(g)    If a Lender, the Administrative Agent, in good faith and in its sole
discretion, receives a refund of any Indemnified Taxes (including any additions
to tax, interest and penalties) with respect to which the Borrower has paid
additional amounts under this Section 2.20, it shall pay over such refund to the
Borrower (including any additions to tax, interest or penalties received with
respect thereto), but only to the extent of additional amounts paid by the
Borrower under this Section 2.20 with respect to the Indemnified Taxes giving
rise to such refund, and net of all reasonable out-of-pocket expenses of such
Lender or Agent (including any Taxes imposed with respect to such refund);
provided that the Borrower, upon the request of such Lender or Agent, agrees to
repay as soon as reasonably practicable the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Lender or Agent in the event such Lender or
Agent is required to repay such refund to a Governmental Authority. This
Section 2.20(f) shall not be construed to require any Lender or Agent to make
available its tax returns (or any other information relating to its Taxes which
it deems confidential) to the Borrower or any other Person.

Section 2.21    Obligation to Mitigate. Each Lender (which term shall include
the Issuing Banks for purposes of this Section 2.21) agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans or Letters of Credit, as the case may be, becomes aware of the occurrence
of an event or the existence of a condition that would cause such Lender to
become an Affected Lender or that would entitle such Lender to receive payments
under Section 2.18, 2.19 or 2.20, it shall, to the extent not inconsistent with
the internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender or (b) take such other measures as such Lender may deem reasonable, if as
a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.18, 2.19
or 2.20 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding

 

90



--------------------------------------------------------------------------------

or maintaining of such Revolving Commitments, Loans or Letters of Credit through
such other office or in accordance with such other measures, as the case may be,
would not otherwise adversely affect such Revolving Commitments, Loans or
Letters of Credit or the interests of such Lender; provided, that such Lender
shall not be obligated to utilize such other office pursuant to this
Section 2.21 unless the Borrower agrees to pay all incremental expenses incurred
by such Lender as a result of utilizing such other office as described above. A
certificate as to the amount of any such expenses payable by the Borrower
pursuant to this Section 2.21 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to the Borrower (with a copy to
the Administrative Agent) shall be conclusive absent manifest error.

Section 2.22    Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any obligations of any Lender to purchase
participations in or otherwise refinance or support any Swing Line Loans or
Letters of Credit exist at the time any Revolving Lender becomes a Defaulting
Lender (such Lender, a “Defaulting Revolving Lender”) then:

(a)    all obligations of the applicable Defaulting Revolving Lender to purchase
participations in or otherwise refinance or support such Swing Line Loans and
Letters of Credit shall be reallocated among the non-Defaulting Revolving
Lenders of the applicable Class in accordance with their respective Pro Rata
Share thereof, but only to the extent (i) with respect to Swing Line Loans and
Letters of Credit, the sum of the non-Defaulting Revolving Lenders’ Pro Rata
Shares of the Total Utilization of Revolving Commitments plus such Defaulting
Revolving Lender’s Pro Rata Share of Revolving Exposure do not exceed the total
of all non-Defaulting Revolving Lenders’ Revolving Commitments, and (ii) in each
case, the conditions set forth in Section 3.02 are satisfied at such time;

(b)    if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall (i) first, within one (1) Business
Day following notice by the Administrative Agent, prepay any outstanding Swing
Line Loans to the extent the obligations of the applicable Defaulting Revolving
Lender to purchase participations in or otherwise refinance or support Swing
Line Loans have not been reallocated pursuant to clause (a) above and (ii)
second, within three (3) Business Days following notice by the Administrative
Agent, cash collateralize such Defaulting Revolving Lender’s Pro Rata Share of
the obligations to purchase participations in or otherwise refinance or support
Letters of Credit (after giving effect to any partial reallocation pursuant to
clause (a) above) for so long as such obligations are outstanding; and

(c)    if the obligations of the applicable Defaulting Revolving Lender to
purchase participations in or otherwise refinance or support Letters of Credit
are reallocated among the non-Defaulting Revolving Lenders pursuant to clause
(a) above, then the fees payable to the Lenders pursuant to Section 2.11 shall
be adjusted in accordance with such non-Defaulting Revolving Lenders’ Pro Rata
Shares.

Section 2.23    Removal or Replacement of a Lender. Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) is or becomes an Affected Lender or is or becomes
entitled to receive payments under Section 2.18, 2.19 or 2.20 and (ii) the
circumstances which have caused such Lender to be an Affected Lender or which
entitle such Lender to receive such payments shall remain in effect; or (b) (i)
any

 

91



--------------------------------------------------------------------------------

Lender shall become a Defaulting Lender, (ii) such Defaulting Lender’s default
shall remain in effect and (iii) such Defaulting Lender shall fail to cure the
default as a result of which it has become a Defaulting Lender within five
(5) Business Days thereafter; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 10.05(b), the consent of Required
Lenders shall have been obtained but the consent of one or more of such other
Lenders (each a “Non-Consenting Lender”) whose consent is required shall not
have been obtained; then, with respect to each such Increased-Cost Lender,
Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”), the
Borrower may, by giving written notice to the Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans and its Revolving Commitments, if any, in full to one or more
Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 10.06 and the Borrower shall pay the fees, if any, payable
thereunder in connection with any such assignment from an Increased-Cost Lender,
a Non-Consenting Lender or a Defaulting Lender shall pay the fees, if any,
payable thereunder in connection with any such assignment from such Defaulting
Lender; provided, that (1) on the date of such assignment, the Replacement
Lender shall pay to Terminated Lender an amount equal to the sum of (A) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Terminated Lender, (B) an amount equal to all unreimbursed drawings
that have been funded by such Terminated Lender, together with all then unpaid
interest with respect thereto at such time and (C) an amount equal to all
accrued but theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.11; (2) on the date of such assignment, the Borrower shall pay any
amounts payable to such Terminated Lender pursuant to Section 2.13(c), 2.18(c),
2.19 or 2.20; or otherwise as if it were a prepayment, (3) in the event such
Terminated Lender is a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender and (4) in the case of any such
assignment resulting from a claim for compensation under Section 2.20 or
payments required to be made pursuant to Section 2.19, such assignment will
result in a reduction in such compensation or payments thereafter; provided,
that the Borrower may not make such election with respect to any Terminated
Lender that is also an Issuing Bank unless, prior to the effectiveness of such
election, the Borrower shall have caused each outstanding Letter of Credit
issued thereby to be cancelled. Upon the prepayment of all amounts owing to any
Terminated Lender and the termination of such Terminated Lender’s Revolving
Commitment, if any, such Terminated Lender shall no longer constitute a “Lender”
for purposes hereof; provided, that any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender. Each
Lender agrees that if the Borrower exercises its option hereunder to cause an
assignment by such Lender as a Non-Consenting Lender or Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.06. In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one (1) Business
Day after receipt of such notice, each Lender hereby authorizes and directs the
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.06 on
behalf of a Non-Consenting Lender, Defaulting Lender or Terminated Lender and
any such documentation so executed by the Administrative Agent shall be
effective for purposes of documenting an assignment pursuant to Section 10.06.

 

92



--------------------------------------------------------------------------------

Section 2.24    Incremental Facilities. (a) The Borrower may by written notice
(an “Incremental Request Notice”) to the Administrative Agent elect to request
(i) prior to the Revolving Commitment Termination Date, an increase to the
existing Revolving Commitments (any such increase, the “Incremental Revolving
Commitments”) and/or (ii) the increase in or the establishment of one or more
new term loan commitments (the “Incremental Term Loan Commitments” and, together
with the Incremental Revolving Commitments, the “Incremental Facilities”), by an
aggregate principal amount not to exceed for all such increases and Incremental
Facilities the sum of (x) $250,000,000 (the “Incremental Dollar Amount”); (y)
the maximum aggregate principal amount that can be incurred such that, after
giving effect to the incurrence or establishment, as applicable, of any
Incremental Facility or Incremental Equivalent Debt pursuant to this clause
(y) on a Pro Forma Basis (but excluding the cash proceeds of such incurrence and
assuming, in the case of any Incremental Revolving Commitments, that the
commitments in respect thereof are fully drawn) the Leverage Ratio would not
exceed 2.75:1.00 (the “Incremental Ratio Amount”) for the most recent Test
Period then ended; and (z) the aggregate principal amount of all voluntary
prepayments of the Initial Term Loans and any pari passu Incremental Term Loan
Commitments originally incurred under the Incremental Dollar Amount (including
all prepayments or purchases made at a discount to par) prior to the date of any
such incurrence (it being understood that (I) the Borrower shall be deemed to
have used amounts under clause (y), if available at the time of determination,
prior to utilization of amounts under clause (x) or (z) and (II) loans may be
incurred under clause (y) and one or both of clauses (x) and (z), and proceeds
from any such incurrence under such multiple clauses may be utilized in a single
transaction by first calculating the incurrence under clause (y) above and then
calculating the incurrence under clause (x) and/or (z), as applicable, and, for
avoidance of doubt, any such incurrence under clause (x) or (z) above shall not
be given Pro Forma Effect for purposes of determining the Leverage Ratio for
purposes of effectuating the incurrence under clause (y) in such single
transaction); provided that both immediately before and immediately after the
effectiveness of any Incremental Facility (or, in the case of any Limited
Conditionality Transaction, at the option of the Borrower, at the time of an LCA
Election or at the time of the consummation of the relevant Acquisition or
Investment) no Default or Event of Default exists or would exist after giving
effect to such Incremental Facility (or in connection with any Limited
Conditionality Transaction, no Event of Default under Section 8.01(a), (f) or
(g) exists or would exist after giving effect to such Incremental Facility), (b)
all fees and expenses owing in respect of such Incremental Facility to the
Administrative Agent have been paid and (c) no Lender shall be required to
participate in any such Incremental Facility; provided further that the loans
under any Incremental Term Loan Commitments (i) will rank pari passu or junior
in right of payment and security with the other Term Loans and Revolving Loans
or be unsecured, (ii) will mature no earlier than the final maturity of the
Initial Term Loans and (iii) will have a Weighted Average Life to Maturity no
shorter than the remaining Weighted Average Life to Maturity of the Initial Term
Loans.

(b)    If the All-In Yield applicable to any Incremental Term Loan Commitments
exceeds the All-In Yield applicable to the Initial Term Loans by more than
0.50%, then Applicable Margin applicable to the Initial Term Loans shall be
increased so that the All-In Yield on the Initial Term Loans is equal to the
All-In Yield applicable to such Incremental Term Loan Commitments less 0.50%.
Any Incremental Term Loan Commitments will have terms as shall be agreed to
between the Borrower and the Lenders providing such Incremental Term Loan
Commitments; provided that to the extent such terms are not substantially
consistent with the Initial Term Loans (other than with respect to pricing,
amortization and maturity), such terms

 

93



--------------------------------------------------------------------------------

shall, as determined in good faith by the Borrower, not be more favorable, taken
as a whole, to the Lenders providing such Incremental Term Loans than the terms
of the existing Initial Term Loans (except for covenants or other provisions
that are applicable only to periods after the latest final maturity date of the
Initial Term Loans existing under this Agreement at the time of incurrence of
such Incremental Term Loan Commitments); provided further that any Incremental
Term Loans may be provided the right to ratable or less than ratable (with the
Initial Term Loans and any other Incremental Term Loan Commitments) prepayment
in connection with any voluntary or mandatory prepayments.

(c)    Incremental Facilities may be in the form of (in addition to Incremental
Term Loan Commitments and Incremental Revolving Commitments and subject to the
satisfaction of the requirements in Section 2.24(a)) (a) senior unsecured notes
or loans (subject to a Leverage Ratio that, on a Pro Forma Basis, would not
exceed 3.75:1.00), (b) senior secured notes or loans that are secured by the
Collateral on a junior basis (subject to a Leverage Ratio that, on a Pro Forma
Basis, would not exceed 3.25:1.00) or (c) senior secured notes that are secured
by the Collateral on a pari passu basis (subject to a Leverage Ratio that, on a
Pro Forma Basis, would not exceed 2.75:1.00) (“Incremental Equivalent Debt”);
provided that, in addition to the requirements with respect to the amount,
incurrence and maturity of any such Incremental Facilities set forth above,
(a) in the case of any such Incremental Equivalent Debt in the form of notes,
such Incremental Equivalent Debt is not required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, upon the occurrence of an Event of Default, a change in control,
an event of loss or an asset disposition) prior to the date that is 91 days
after the latest maturity date of the Initial Term Loans at such time, (b) if
such Incremental Equivalent Debt is secured, (i) such indebtedness shall not be
secured by any assets or property other than the Collateral and (ii) all
security therefor shall be granted pursuant to documentation substantially
similar to the applicable Security Documents, and the secured parties
thereunder, or a trustee or collateral agent on their behalf, shall have become
a party to a first lien intercreditor agreement or a junior lien intercreditor
agreement, in each case in form and substance reasonably satisfactory to the
Administrative Agent, (c) such Incremental Equivalent Debt is not guaranteed by
any subsidiaries of the Borrower other than the Guarantors, (d) any Incremental
Equivalent Debt does not have a shorter Weighted Average Life to Maturity than
the remaining Weighted Average Life to Maturity of the Initial Term Loans and
(e) the other terms and conditions of such Incremental Equivalent Debt
(excluding pricing) are, as determined in good faith by the Borrower, no more
favorable, taken as a whole, to the investors providing such Incremental
Equivalent Debt than those applicable to the Initial Term Loans (except for
covenants or other provisions that are applicable only to periods after the
latest final maturity date of the Initial Term Loans existing under this
Agreement at the time of incurrence of such Incremental Equivalent Debt).

(d)    Each Incremental Request Notice shall specify (A) the date (each, an
“Increased Amount Date”) on which the Borrower proposes that the Incremental
Revolving Commitments or Incremental Term Loan Commitments, as applicable, shall
be effective, which shall be a date not less than ten (10) Business Days after
the date on which such notice is delivered to the Administrative Agent and
(B) the identity of each Lender or other Person that is an Eligible Assignee
(each, an “Incremental Revolving Loan Lender” or “Incremental Term Loan Lender”,
as applicable) to whom the Borrower proposes any portion of such Incremental
Revolving Commitments or Incremental Term Loan Commitments, as applicable, be
allocated

 

94



--------------------------------------------------------------------------------

and the amounts of such allocations and any Lender approached to provide all or
a portion of the Incremental Revolving Commitments or Incremental Term Loan
Commitments may elect or decline, in its sole discretion, to provide an
Incremental Revolving Commitment or an Incremental Term Loan Commitment, as
applicable. Such Incremental Revolving Commitments or Incremental Term Loan
Commitments shall become effective as of such Increased Amount Date (or, in the
case of a Permitted Acquisition or Investment, at the time of an LCA Election or
at the time of the consummation of the relevant Acquisition or Investment);
provided that (1) the Incremental Revolving Commitments or Incremental Term Loan
Commitments, as applicable, shall be effected pursuant to one or more Joinder
Agreements executed and delivered by the Borrower, the Incremental Revolving
Loan Lender or Incremental Term Loan Lender, as applicable, and the
Administrative Agent, and each of which shall be recorded in the Revolving
Commitment Register or the Term Loan Register, as applicable, and each
Incremental Revolving Loan Lender and Incremental Term Loan Lender shall be
subject to the requirements set forth in Section 2.20(c); (2) the Borrower shall
make (or cause to be made) any payments required pursuant to Section 2.18(c) in
connection with the Incremental Revolving Commitments or Incremental Term Loan
Commitments, as applicable; and (3) the Borrower shall deliver or cause to be
delivered any legal opinions or other documents (including modifications of
Mortgages and title insurance endorsements or policies) reasonably requested by
the Administrative Agent in connection with any such transaction. Any
Incremental Term Loans made on an Increased Amount Date may be designated a
separate series (a “Series”) of Incremental Term Loans for all purposes of this
Agreement or may be designated as an increase to an existing Class of Term
Loans. If such Incremental Term Loans are designated as an increase to an
existing Class of Term Loans, the terms and provisions of such Incremental Term
Loans shall be identical to the Class of Term Loans so increased.

(e)    On any Increased Amount Date on which Incremental Revolving Commitments
are effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the applicable Revolving Lenders shall assign to each of the
Incremental Revolving Loan Lenders, and each of the Incremental Revolving Loan
Lenders shall purchase from each of the applicable Revolving Loan Lenders, at
the principal amount thereof (together with accrued interest), such interests in
the applicable Revolving Loans outstanding on such Increased Amount Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans will be held by existing applicable
Revolving Loan Lenders and Incremental Revolving Loan Lenders ratably in
accordance with their Revolving Commitments after giving effect to the addition
of such Incremental Revolving Commitments to the Revolving Commitments, (b) each
Incremental Revolving Commitment shall be deemed for all purposes a Revolving
Commitment and each Loan made thereunder (an “Incremental Revolving Loan”) shall
be deemed, for all purposes, a Revolving Loan and (c) each Incremental Revolving
Loan Lender shall become a Lender with respect to the Incremental Revolving
Commitment and all matters relating thereto.

(f)    On any Increased Amount Date on which any Incremental Term Loan
Commitments are effective, subject to the satisfaction of the foregoing terms
and conditions, (i) each Incremental Term Loan Lender shall make a Loan to the
Borrower (an “Incremental Term Loan”) in an amount equal to its Incremental Term
Loan Commitment and (ii) each Incremental Term Loan Lender shall become a Lender
hereunder with respect to the Incremental Term Loan Commitment and the
Incremental Term Loans made pursuant thereto.

 

95



--------------------------------------------------------------------------------

(g)    The Administrative Agent shall notify the Lenders promptly upon receipt
of the Borrower’s notice of each Increased Amount Date and in respect thereof
(y) the Incremental Revolving Commitments and the Incremental Revolving Loan
Lenders or the Series of Incremental Term Loan Commitments and the Incremental
Term Loan Lenders of such Series, as applicable and (z) in the case of each
notice to any applicable Revolving Loan Lender, the respective interests in such
Revolving Loan Lender’s Revolving Loans, in each case subject to the assignments
contemplated by this Section.

Section 2.25    Refinancing Amendments. (a) The Borrower may, at any time or
from time to time after the Closing Date, with the consent of the Borrower and
the lenders providing the refinancing term loans or refinancing revolving credit
commitments, by notice to the Administrative Agent (a “Refinancing Loan
Request”), request (A) (i) the establishment of one or more new Classes of term
loans under this Agreement (any such new Class, “New Refinancing Term
Commitments”) or (ii) increases to one or more existing Classes of Term Loans
under this Agreement (provided that the loans under such new commitments shall
be fungible for U.S. federal income tax purposes with the existing Class of Term
Loans proposed to be increased on the Refinancing Facility Closing Date for such
increase) (any such increase to an existing Class, collectively with New
Refinancing Term Commitments, “Refinancing Term Commitments”), or (B) (i) the
establishment of one or more new Classes of revolving credit commitments under
this Agreement (any such new Class, “New Refinancing Revolving Credit
Commitments”) or (ii) increases to one or more existing Classes of revolving
credit commitments (any such increase to an existing Class, collectively with
the New Refinancing Revolving Credit Commitments, “Refinancing Revolving Credit
Commitments”, and collectively with any Refinancing Term Commitments,
“Refinancing Commitments”), in each case, established in exchange for, or to
extend, renew, replace, repurchase, retire or refinance, in whole or in part, as
selected by the Borrower, any one or more then existing Class or Classes of
Loans or Commitments (with respect to a particular Refinancing Commitment or
Refinancing Loan, such existing Loans or Commitments, “Refinanced Debt”),
whereupon the Administrative Agent shall promptly deliver a copy of each such
notice to each of the Lenders.

(b)    Any Refinancing Term Loans made pursuant to New Refinancing Term
Commitments or any New Refinancing Revolving Credit Commitments made on a
Refinancing Facility Closing Date shall be designated a separate Class of
Refinancing Term Loans or Refinancing Revolving Credit Commitments, as
applicable, for all purposes of this Agreement. On any Refinancing Facility
Closing Date on which any Refinancing Term Commitments of any Class are
effected, subject to the satisfaction of the terms and conditions in this
Section 2.25, (i) each Refinancing Term Lender of such Class shall make a Term
Loan to the Borrower (a “Refinancing Term Loan”) in an amount equal to its
Refinancing Term Commitment of such Class and (ii) each Refinancing Term Lender
of such Class shall become a Lender hereunder with respect to the Refinancing
Term Commitment of such Class and the Refinancing Term Loans of such Class made
pursuant thereto. On any Refinancing Facility Closing Date on which any
Refinancing Revolving Credit Commitments of any Class are effected, subject to
the satisfaction of the terms and conditions in this Section 2.25, (i) each
Refinancing Revolving Credit Lender of such Class shall make its Refinancing
Revolving Credit Commitment available to the Borrower (when borrowed, (a
“Refinancing Revolving Credit Loan” and collectively with any Refinancing Term
Loan, a “Refinancing Loan” and, together with the Refinancing Commitments, the
“Refinancing Debt”) and (ii) each Refinancing Revolving Credit Lender of such
Class shall become a Lender hereunder with respect to the Refinancing Revolving
Credit Commitment of such Class and the Refinancing Revolving Credit Loans of
such Class made pursuant thereto.

 

96



--------------------------------------------------------------------------------

(c) Each Refinancing Loan Request from the Borrower pursuant to this Section
2.25 shall set forth the requested amount and proposed terms of the relevant
Refinancing Term Loans or Refinancing Revolving Credit Commitments and identify
the Refinanced Debt with respect thereto. Refinancing Term Loans may be made,
and Refinancing Revolving Credit Commitments may be provided, by any existing
Lender (but each existing Term Lender shall not have an obligation to make a
portion of any Refinancing Term Loan, and each existing Revolving Lender shall
not have an obligation to provide a portion of any Refinancing Revolving Credit
Commitments, in each case on terms permitted in this Section 2.25) or by any
Additional Lender; provided that the Administrative Agent shall have consented
(not to be unreasonably conditioned, withheld or delayed) to such Lenders or
Additional Lenders making such Refinancing Term Loans or providing such
Refinancing Revolving Credit Commitments if such consent would be required under
Section 10.06(c) for an assignment of Loans or Revolving Commitments, as
applicable, to such Lender or Additional Lender (each such existing Lender or
Additional Lender providing such Commitment or Loan, a “Refinancing Revolving
Credit Lender” or “Refinancing Term Lender,” as applicable, and, collectively,
“Refinancing Lenders”).

(d)    The effectiveness of any Refinancing Amendment, and the Refinancing
Commitments thereunder, shall be subject to the satisfaction on the date thereof
(a “Refinancing Facility Closing Date”) of each of the following conditions,
together with any other conditions set forth in the Refinancing Amendment:

(i)    after giving effect to such Refinancing Commitments, the conditions of
Sections 3.02(a) and (b) shall be satisfied (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 3.02 shall be deemed to refer to the applicable Refinancing Facility
Closing Date),

(ii)    each Refinancing Commitment shall be in an aggregate principal amount
that is not less than $10,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $10,000,000 and not in an increment
of $1,000,000 if such amount is equal to (x) the entire outstanding principal
amount of Refinanced Debt that is in the form of Term Loans or (y) the entire
outstanding principal amount of Refinanced Debt (or commitments) that is in the
form of Revolving Commitments),

(iii)    to the extent reasonably requested by the Administrative Agent, the
receipt by the Administrative Agent (A) (I) customary officer’s certificates and
board resolutions and (II) customary opinions of counsel to the Loan Parties, in
each case, consistent with those delivered on the Closing Date (conformed as
appropriate) other than changes to such legal opinions resulting from a Change
in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent) and (B) supplemental or reaffirmation
agreements and/or such amendments to the Security Documents as may be reasonably
requested by the Administrative Agent (including Mortgage amendments, if
applicable) in order to ensure that any Refinancing Term Commitment or
Refinancing Revolving Credit Commitments (as applicable) are provided with the
benefit of the applicable Loan Documents, and

 

97



--------------------------------------------------------------------------------

(iv)    the Refinancing Term Loans made pursuant to any increase in any existing
Class of Term Loans shall be added to (and form part of) each borrowing of
outstanding Term Loans under the respective Class so incurred on a pro rata
basis (based on the principal amount of each borrowing) so that each Lender
under such Class will participate proportionately in each then outstanding
borrowing of Term Loans under such Class.

(e)    The terms and provisions of the Refinancing Term Commitments or
Refinancing Revolving Credit Commitments, as the case may be (and the Loans in
respect of the foregoing), of any Class shall be as agreed between the Borrower
and the lenders providing such Refinancing Term Commitments or Refinancing
Revolving Credit Commitment; provided, that:

(i)    such Refinancing Term Commitments and Refinancing Revolving Credit
Commitments shall (x) rank pari passu in right of payment and of security with
the Revolving Loans and the Term Loans made on the Closing Date and (y) may not
be (I) secured by any assets other than Collateral or (II) guaranteed by any
Person other than a Guarantor,

(ii)    Refinancing Term Loans shall not mature earlier than the Stated Maturity
Date of the applicable Refinanced Debt (prior to any extension thereto), except
with respect to customary bridge loans which, subject to customary conditions,
would either automatically be converted into or required to be exchanged for
permanent refinancing which does not mature earlier than the Stated Maturity
Date of the applicable Refinanced Debt (prior to any extension thereto),

(iii)    Refinancing Term Loans shall have a Weighted Average Life to Maturity
of no less than the Weighted Average Life to Maturity as then in effect for the
applicable Refinanced Debt (prior to any extension thereto), except with respect
to customary bridge loans which, subject to customary conditions, would either
automatically be converted into or required to be exchanged for permanent
refinancing which has a Weighted Average Life to Maturity of no less than the
Weighted Average Life to Maturity as then in effect for the applicable
Refinanced Debt (prior to any extension thereto),

(iv)    (x) the discounts, premiums, fees, optional prepayment and redemptions
terms and, subject to clauses (ii) and (iii) above, the amortization schedule
applicable to any Refinancing Term Loans shall be determined by the Borrower and
the Lenders thereunder, and (y) the discounts, premiums, fees and optional
prepayment and redemptions terms applicable to any Refinancing Revolving Credit
Commitments shall be determined by the Borrower and the Lenders thereunder,

(v)    the interest rate (including margin and floors) applicable to any
Refinancing Term Loans or Refinancing Revolving Credit Commitments will be
determined by the Borrower and the Lenders providing such Refinancing Term Loans
or such Refinancing Revolving Credit Commitments,

(vi)    the Refinancing Term Loans may provide for the ability to participate on
a pro rata basis or less than pro rata basis (but not greater than a pro rata
basis) in any voluntary repayments or prepayments of principal of Term Loans
hereunder and on a pro rata basis or less than a pro rata basis (but not greater
than a pro rata basis) in any mandatory repayments or prepayments of principal
of Term Loans hereunder,

 

98



--------------------------------------------------------------------------------

(vii)    the maturity date of any Class of Refinancing Revolving Credit
Commitments shall be no earlier than the Stated Maturity Date of the applicable
Refinanced Debt and will require no scheduled amortization or mandatory
commitment reduction prior to the maturity of the applicable Refinanced Debt,
with respect to any New Refinancing Revolving Credit Commitments, (1) the
borrowing and repayment (except for (A) payments of interest and fees at
different rates on Refinancing Revolving Credit Commitments (and related
outstandings), (B) repayments required upon the Revolving Commitment Termination
Date of any Revolving Commitments and (C) repayments made in connection with a
permanent repayment and termination of commitments (subject to clause
(3) below)) of Revolving Loans with respect to Refinancing Revolving Credit
Commitments after the associated Refinancing Facility Closing Date shall be made
on a pro rata basis with all other Revolving Commitments, (2) subject to the
provisions of Section 2.13(b) and 2.14 to the extent dealing with Letters of
Credit which mature or expire after a Stated Maturity Date when there exist
Revolving Commitments with a longer Stated Maturity Date, all Letters of Credit
shall be participated on a pro rata basis by all Lenders with Commitments in
accordance with their percentage of the Revolving Commitments (and except as
provided in Section 2.13(b) and 2.14, without giving effect to changes thereto
on an earlier Stated Maturity Date with respect to Letters of Credit theretofore
issued) and (3) the permanent repayment of Revolving Loans with respect to, and
termination of, Refinancing Revolving Credit Commitments after the associated
Refinancing Facility Closing Date shall be made on a pro rata basis with all
other Revolving Commitments, except that the Borrower shall be permitted, in its
sole discretion, to permanently repay and terminate commitments of any such
Class on better than a pro rata basis (x) as compared to any other Class with a
later Stated Maturity Date than such Class and (y) as compared to any other
Class in connection with the refinancing thereof with Refinancing Revolving
Credit Commitments,

(viii)    Refinancing Term Loans shall not have a greater principal amount than
the principal amount of the applicable Refinanced Debt plus any accrued but
unpaid interest and fees on such Refinanced Debt plus existing commitments
unutilized under such Refinanced Debt to the extent permanently terminated at
the time of incurrence of such new Indebtedness plus the amount of any tender
premium or penalty or premium required to be paid under the terms of the
instrument or documents governing such Refinanced Debt and any defeasance costs
and any reasonable fees and expenses (including OID, upfront fees or similar
fees) incurred in connection with the issuance of such Refinancing Term Loans,

(ix)    Refinancing Revolving Credit Commitments shall not have a greater
principal amount of Commitments than the principal amount of the utilized
Commitments of the applicable Refinanced Debt plus any accrued but unpaid
interest and fees on such Refinanced Debt plus existing commitments unutilized
under such Refinanced Debt to the extent permanently terminated at the time of
incurrence of such new Indebtedness plus the amount of any tender premium or
penalty or premium required to be paid under the terms of the instrument or
documents governing such Refinanced Debt and any defeasance costs and any
reasonable fees and expenses (including OID, upfront fees or similar fees)
incurred in connection with the issuance of such Refinancing Revolving Credit
Commitments or Refinancing Revolving Credit Loans, and

(x)    except as set forth above, the material terms and conditions of any such
Refinancing Term Commitments or Refinancing Revolving Credit Commitments (and
the Loans in respect thereof) shall be (taken as a whole) no more favorable (as
reasonably determined by the Borrower in good faith) to the Refinancing Lenders
or investors, as the case may be, providing such Refinancing Term Commitments or
Refinancing Revolving Credit

 

99



--------------------------------------------------------------------------------

Commitments, as applicable, than those applicable to the applicable Refinanced
Debt (except for (A) covenants or other provisions applicable only to periods
after either (i) the latest final maturity date of the Term Loans and Revolving
Commitments existing under this Agreement at the time of such refinancing or
(ii) after the Borrower and all Guarantors have been released from all
obligations with respect to such Refinancing Debt and/or Refinancing Commitments
and such Refinancing Debt and/or Refinancing Commitments have been assumed in
full by a new borrower or borrowers as agreed by the applicable Lenders at the
time of the incurrence of such Refinancing Debt and (B) pricing, fees, rate
floors, premiums, optional prepayment or redemption terms); provided that except
as provided in preceding clauses (i) through (x) above, the terms and conditions
applicable to such Refinancing Term Commitments, Refinancing Term Loans and
Refinancing Revolving Credit Commitments may be materially different from those
of the applicable Refinanced Debt to the extent such differences are reflective
of market terms and conditions at the time of incurrence or issuance thereof, in
each case, as determined by the Borrower; provided, that no financial
maintenance covenant applicable to the Borrower may be added to such Refinancing
Term Commitments or Refinancing Revolving Credit Commitments (and the Loans in
respect thereof) pursuant to this proviso without also being included in the
Revolving Credit Facility and the Term Loans (which may be achieved by an
amendment solely among the Borrower and the Administrative Agent, and, for the
avoidance of doubt, it being understood that if such financial covenant is a
“springing” financial maintenance covenant applicable only to Refinancing
Revolving Credit Commitments, such financial maintenance covenant shall be
automatically included in the Revolving Credit Facility only for the benefit of
the Revolving Credit Facility and any Refinancing Revolving Credit Facility and
not for the benefit of the Term Loans, any Refinancing Term Loans or any
Refinancing Term Commitments).

(f) Commitments in respect of Refinancing Term Loans and Refinancing Revolving
Credit Commitments shall become Commitments under this Agreement pursuant to an
amendment (a “Refinancing Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, each existing Lender agreeing to
provide such Commitment, if any, each additional Lender agreeing to provide such
Commitment (each, an “Additional Lender”), if any, and the Administrative Agent.
The Refinancing Amendment may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.25. The Borrower
will, on or prior to the date which is five (5) Business Days after the receipt
of such proceeds, use the proceeds, if any, of the Refinancing Term Loans and
Refinancing Revolving Credit Commitments in exchange for, or to extend, renew,
replace, repurchase, retire or refinance, and shall permanently terminate
applicable commitments under, the applicable Refinanced Debt.

(g) Upon any Refinancing Facility Closing Date on which Refinancing Revolving
Credit Commitments are effected through the establishment of a new Class of
revolving credit commitments pursuant to this Section 2.25, (a) if, on such
date, there are any revolving loans under any Revolving Credit Facility then
outstanding, such revolving loans shall be prepaid from the proceeds of a new
borrowing of the Refinancing Revolving Credit Loans under such new Class of
Refinancing Revolving Credit Commitments in such amounts as shall be necessary
in order that, after giving effect to such borrowing and all such related
prepayments, all revolving credit loans under all Revolving Credit Facilities
will be held by all Lenders under the Revolving Credit Facilities (including
Lenders providing such Refinancing Revolving Credit Commitments) ratably in
accordance with their revolving credit commitments under all Revolving Credit

 

100



--------------------------------------------------------------------------------

Facilities (after giving effect to the establishment of such Refinancing
Revolving Credit Commitments), (b) in the case of a Revolving Commitment, there
shall be an automatic adjustment to the participations hereunder in Letters of
Credit by each Lender under the Revolving Credit Facilities so that each such
Lender shares ratably in such participations in accordance with their revolving
credit commitments under all Revolving Commitments (after giving effect to the
establishment of such Refinancing Revolving Credit Commitments), (c) each
Refinancing Revolving Credit Commitment shall be deemed for all purposes a
Revolving Commitment and each Loan made thereunder shall be deemed, for all
purposes, a Revolving Loan and (d) each Refinancing Revolving Credit Lender
shall become a Lender with respect to the Refinancing Revolving Credit
Commitments and all matters relating thereto. Upon any Refinancing Facility
Closing Date on which Refinancing Revolving Credit Commitments are effected
through the increase to any existing Class of Revolving Commitments pursuant to
this Section 2.25, if, on the date of such increase, there are any Revolving
Loans outstanding, each of the Revolving Lenders under such Class shall be
deemed to assign to each of the Refinancing Revolving Credit Lenders, and each
of the Refinancing Revolving Credit Lenders shall purchase from each of the
Revolving Lenders under such Class, at par, such interests in the Revolving
Loans outstanding on such Refinancing Facility Closing Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans under such Class will be held by existing
Revolving Lenders under such Class and Refinancing Revolving Credit Lenders
ratably in accordance with their Revolving Commitments under such Class after
giving effect to the addition of such Refinancing Revolving Credit Commitments
to the Revolving Commitments under such Class. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing and prepayment requirements in
Section 2.09 and 2.13(a) of this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(h) Any Refinancing Term Commitment or Refinancing Revolving Credit Commitment
may be designated a separate Class of Term Loans or Revolving Commitments, as
applicable, for all purposes of this Agreement.

(i) In lieu of incurring any Refinancing Term Loans, the Borrower may, upon
notice to the Administrative Agent, at any time or from time to time after the
Closing Date issue, incur or otherwise obtain (A) secured Indebtedness in the
form of one or more series of senior secured notes that are secured on a pari
passu basis with the Obligations (but without regard to the control of remedies)
(such notes, “Permitted Pari Passu Secured Refinancing Debt”), (B) secured
Indebtedness in the form of one or more series of second lien (or other junior
lien) secured notes or second lien (or other junior lien) secured loans (such
notes or loans, “Permitted Junior Secured Refinancing Debt”) and (C) unsecured
or subordinated Indebtedness in the form of one or more series of unsecured or
subordinated notes or loans (such notes or loans, “Permitted Unsecured
Refinancing Debt” and together with Permitted Pari Passu Secured Refinancing
Debt and Permitted Junior Secured Refinancing Debt, “Refinancing Equivalent
Debt”), in each case, in exchange for, or to extend, renew, replace, repurchase,
retire or refinance, in whole or in part, any existing Class or Classes of Loans
(such Loans, “Refinanced Loans”).

 

101



--------------------------------------------------------------------------------

(i)    Any Refinancing Equivalent Debt:

(A)    (1) shall not have a final scheduled maturity date earlier than the
Stated Maturity Date of the Refinanced Loans, except with respect to customary
bridge loans which, subject to customary conditions, would either automatically
be converted into or required to be exchanged for permanent refinancing which
does not mature earlier than the Stated Maturity Date of the Refinanced Loans,
(2) shall not have a Weighted Average Life to Maturity shorter than the
remaining Weighted Average Life to Maturity of the Refinanced Loans (prior to
any extension thereto), except with respect to customary bridge loans which,
subject to customary conditions, would either automatically be converted into or
required to be exchanged for permanent refinancing which does not have a
Weighted Average Life to Maturity shorter than the remaining Weighted Average
Life to Maturity of the Refinanced Loans (prior to any extension thereto), (3)
shall not be guaranteed by Persons other than Guarantors, (4) if in the form of
subordinated Permitted Unsecured Refinancing Debt, shall be subject to a
subordination agreement or provisions as reasonably agreed by the Administrative
Agent, (5) shall not have a greater principal amount than the principal amount
of the Refinanced Loans plus any accrued but unpaid interest and fees on such
Refinanced Loans plus existing commitments unutilized under such Refinanced
Loans to the extent permanently terminated at the time of incurrence of such new
Indebtedness plus the amount of any tender premium or penalty or premium
required to be paid under the terms of the instrument or documents governing
such Refinanced Loans and any defeasance costs and any reasonable fees and
expenses (including OID, upfront fees or similar fees) incurred in connection
with the issuance of such Refinancing Equivalent Debt, and (6) the covenants and
events of default applicable to such Refinancing Equivalent Debt shall not be,
when taken as a whole, materially more favorable, to the holders of such
Indebtedness than those applicable to the Refinanced Loans unless such terms and
conditions for such Refinancing Equivalent Debt are reflective of market terms
and conditions for the type of Indebtedness incurred or issued at the time of
incurrence or issuance thereof, in each case, as determined by the Borrower in
good faith (it being understood that terms applicable only after the Stated
Maturity Date of the applicable Refinanced Debt are acceptable in any event);
provided, that no financial maintenance covenant applicable to the Borrower may
be added to such Refinancing Equivalent Debt pursuant to this proviso without
also being included in the Revolving Credit Facility and the Term Loans (which
may be achieved by an amendment solely among the Borrower and the Administrative
Agent, and, for the avoidance of doubt, it being understood that if such
financial covenant is a “springing” financial maintenance covenant applicable
only to Refinancing Revolving Credit Commitments, such financial maintenance
covenant shall be automatically included in the Revolving Credit Facility only
for the benefit of the Revolving Credit Facility and any Refinancing Revolving
Credit Facility and not for the benefit of the Term Loans, any Refinancing Term
Loans or any Refinancing Term Commitments).

(B)    (1) if either Permitted Pari Passu Secured Refinancing Debt or Permitted
Junior Secured Refinancing Debt, shall be subject to security agreements
substantially the same as the Security Documents (with such differences as are
appropriate to reflect the nature of such Refinancing Equivalent Debt and are
otherwise reasonably satisfactory to the Administrative Agent), (2) if Permitted
Pari Passu Secured Refinancing Debt, (x) shall be secured by the Collateral on a
pari passu basis (but without regard to control of remedies) with the
Obligations and shall not be secured by any property or assets of the Borrower
or any Subsidiary other than the Collateral, and (y) shall be subject to a first
lien intercreditor agreement or to other customary intercreditor agreements or
arrangements reasonably acceptable to the Borrower and the Administrative Agent,
and (3) if Permitted Junior Secured Refinancing Debt, (x) shall be secured by
the Collateral on a second priority (or other junior priority) basis to the
Liens

 

102



--------------------------------------------------------------------------------

securing the Obligations and shall not be secured by any property or assets of
the Borrower or any Subsidiary other than the Collateral, and (y) shall be
subject to a second lien intercreditor agreement or to other customary
intercreditor agreements or arrangements reasonably acceptable to the Borrower
and the Administrative Agent.

(C) shall be incurred, and the proceeds thereof used, solely to repay,
repurchase, retire or refinance the Refinanced Loans and terminate all
commitments thereunder within five (5) Business Days after the receipt by the
Borrower of such proceeds.

(j)    This Section 2.25 shall supersede any provisions in Section 2.13, 2.14,
2.15, Section 2.16, Section 2.17, Section 8.01 or Section 10.05 to the contrary.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.01 Closing Date. The obligation of each Lender to make an Initial Term
Loans on the Closing Date and the effectiveness of the Revolving Commitments
hereunder are subject to the satisfaction, or waiver in accordance with
Section 10.05, of the following conditions on or before the Closing Date:

(a) Loan Documents. The Administrative Agent shall have received this Agreement
and each other Loan Document identified by it to be delivered on the Closing
Date, duly executed and delivered by each applicable Loan Party.

(b) Organizational Documents; Incumbency. The Administrative Agent shall have
received (1) copies of the Organizational Documents of each Loan Party, as
applicable, and, to the extent applicable, certified as of a recent date by the
appropriate governmental official, each dated the Closing Date or a recent date
prior thereto; (2) signature and incumbency certificates of each such Person of
each Loan Party executing the Loan Documents to which it is a party;
(3) resolutions of the board of directors or similar governing body of each Loan
Party approving and authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party or by which it or
its assets may be bound as of the Closing Date, certified as of the Closing Date
by its secretary or an assistant secretary of such Person as being in full force
and effect without modification or amendment; and (4) a good standing
certificate from the applicable Governmental Authority of each Loan Party’s
jurisdiction of incorporation, organization or formation, each dated a recent
date prior to the Closing Date.

(c) Consummation of the Acquisition.

(i) The Borrower shall have consummated Merger 1 prior to or substantially
simultaneously with the closing of the Initial Term Loans and Revolving Loans in
all material respects in accordance with the terms of the Merger Agreement
(without giving effect to any amendments, consents or waivers to or of such
documents that are materially adverse to the Lenders in their capacities as such
and not consented to by the Arrangers (such consent not to be unreasonably
withheld, delayed or conditioned)).

 

103



--------------------------------------------------------------------------------

(ii) Since June 30, 2017, there shall not have been any occurrence, event,
change, effect or development that has had or would reasonably be expected to
have, individually or in the aggregate, a Target Material Adverse Effect.

(iii) The Existing Indebtedness Refinancing shall have occurred or shall occur
simultaneously with the closing of the Initial Term Loans and Revolving Loans.

(d) Personal Property Collateral. In order to create in favor of the Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, each Loan Party shall
have delivered to the Collateral Agent a completed Perfection Certificate dated
the Closing Date and executed by an Authorized Officer of each Loan Party,
together with all attachments contemplated thereby and all documents and
instruments required to create or perfect the Collateral Agent’s security
interest, on behalf of the Lenders and the other Secured Parties, in the
Collateral (in proper form for filing) (it being understood that, to the extent
any security interest in any Collateral is not or cannot be provided and/or
perfected on the Closing Date (other than the creation of and perfection
(including by delivery of stock or other equity certificates, if any) of
security interests (i) in the Equity Interests in any Material Subsidiaries
which are Domestic Subsidiaries (to the extent constituting Collateral under
this Agreement and other than in respect of the Target or its Subsidiaries,
which shall be delivered to the extent made available by the Target on the
Closing Date) and (ii) in other assets located in the United States with respect
to which a lien may be perfected by the filing of a financing statement under
the UCC) after the Borrower’s use of commercially reasonable efforts to do so or
without undue burden or expense, then the provision and/or perfection of a
security interest in such Collateral shall not constitute a condition precedent
to the availability of the Initial Term Loans and Revolving Loans on the Closing
Date, but instead shall be required to be provided or delivered after the
Closing Date pursuant to arrangements to be mutually agreed by the
Administrative Agent and the Borrower acting reasonably, but at least 90 days
after the Closing Date with respect to personal property and 120 days after the
Closing Date with respect to real property (or, in each case, such longer period
as the Administrative Agent may determine in its reasonable discretion)).

(e) Financial Statements. The Administrative Agent shall have received the
Historical Financial Statements from the Borrower and the Target; provided that
the filing of the required financial statements on Form 10-K, Form S-4 or Form
10-Q by the Borrower and the Target, as applicable, will satisfy the
requirements of this clause (e).

(f) Balance Sheet. The Lenders shall have received a pro forma consolidated
balance sheet of the Borrower and its Subsidiaries as of the last day of the
most recent fiscal period for which financial statements were delivered under
Section 3.01(e), prepared after giving effect to the Transactions and the other
transactions contemplated hereby.

(g) Opinions of Counsel to Loan Parties. The Agents and the Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of (i) Freshfields Bruckhaus Deringer US LLP, as
counsel for the Loan Parties, and (ii) Calfee, Halter & Griswold LLP, as Ohio
counsel for the Loan Parties, and in each case otherwise in form and substance
reasonably satisfactory to the Administrative Agent (and each Loan Party hereby
instructs such counsel to deliver such opinions to the Agents and the Lenders).

 

104



--------------------------------------------------------------------------------

(h) [Reserved].

(i) Solvency; Solvency Certificate. The Administrative Agent shall have received
a certificate from a Financial Officer of the Borrower in substantially the form
of Exhibit G-2 hereto confirming the solvency of the Borrower and its
subsidiaries on a consolidated basis after giving effect to the Transactions and
the other transactions contemplated hereby.

(j) Specified Merger Agreement Representations and the Specified
Representations. The Specified Merger Agreement Representations and the
Specified Representations shall be true and correct in all material respects.

(k) Closing Date Certificate. The Borrower shall have delivered to the
Administrative Agent a Closing Date Certificate, together with all attachments
thereto, and which shall include certifications to the effect that each of the
conditions precedent described in this Section 3.01 and Section 3.02 will be
satisfied on the Closing Date (except that no opinion need be expressed as to
Administrative Agent’s or Required Lenders’ satisfaction with any document,
instrument or other matter).

(l)    Bank Regulatory Information.

(i) At least three (3) Business Days prior to the Closing Date, the Lenders
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (as amended, supplemented or
modified from time to time, the “PATRIOT Act”), in each case requested at least
ten (10) Business Days prior to the Closing Date.

(ii) To the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least five days prior to the Closing Date,
any Lender that has requested, in a written notice to the Borrower at least 10
days prior to the Closing Date, a Beneficial Ownership Certification in relation
to the Borrower shall have received such Beneficial Ownership Certification
(provided that, upon the execution and delivery by such Lender of its signature
page to this Agreement, the condition set forth in this clause (ii) shall be
deemed to be satisfied).

(m) Lien and Judgment Searches. The Collateral Agent shall have received the
results of recent lien and judgment searches in each of the jurisdictions in
which Uniform Commercial Code financing statements or other filings or
recordations should be made to evidence or perfect security interests in all
assets of the Loan Parties, and such search shall reveal no liens on any of the
assets of the Loan Party, except for Permitted Liens or liens to be discharged
on or prior to the Closing Date.

(n) Borrowing Notice. The Borrower shall have delivered to the Administrative
Agent a fully executed Borrowing Notice no later than one (1) Business Day prior
to the Closing Date. Promptly upon receipt by the Administrative Agent of such
Borrowing Notice, the Administrative Agent shall notify each Lender of the
proposed borrowing.

 

105



--------------------------------------------------------------------------------

(o) Fees. All fees required to be paid by the Borrower on the Closing Date and
reasonable out-of-pocket expenses required to be reimbursed by the Borrower on
the Closing Date, shall, upon the initial borrowing under the Initial Term Loans
and Revolving Loans, have been paid (which amounts may be offset against the
proceeds of the Initial Term Loans and Revolving Loans) to the extent invoiced
at least three (3) Business Days prior to the Closing Date.

Section 3.02    Conditions to Each Credit Extension.

(a) Conditions Precedent. The obligation of each Lender to make any Loan, or the
Issuing Bank to issue any Letter of Credit, on any Credit Date, including the
Closing Date, are subject to the satisfaction, or waiver in accordance with
Section 10.05, of the following conditions precedent:

(i) the Administrative Agent shall have received a fully executed and delivered
Borrowing Notice or Issuance Notice, as the case may be;

(ii) as of such Credit Date, the representations and warranties contained herein
and in the other Loan Documents shall be true and correct in all material
respects on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; provided, that to the extent any such representation or
warranty is already qualified by materiality or Material Adverse Effect, such
representation or warranty shall be true and correct in all respects; provided,
further, that for purposes of the initial extensions of credit on the Closing
Date and in the case of any extension of credit under any Incremental Facility
in connection with any Limited Conditionality Transaction, the representations
and warranties for purposes of this Section 3.02(a)(ii) shall be limited to the
Specified Representations and the applicable Specified Merger Agreement
Representations (or, with respect to any extension of credit under any
Incremental Facility in connection with any Limited Conditionality Transaction,
the equivalent representations under the applicable definitive document with
respect to such Limited Conditionality Transaction); and

(iii) as of such Credit Date (other than the Credit Date occurring on the
Closing Date), no event shall have occurred and be continuing or would result
from the consummation of the applicable Credit Extension that would constitute a
Default or an Event of Default (provided that both immediately before and
immediately after the effectiveness of any Incremental Facility (or, in the case
of any extension of credit under any Incremental Facility in connection with any
Limited Conditionality Transaction, at the option of the Borrower if agreed by
the lenders providing such Incremental Facility, at the time of an LCA Election
or at the time of the consummation of the relevant Acquisition or Investment) no
Default or Event of Default exists or would exist after giving effect to such
Incremental Facility (or, in the case of any extension of credit under any
Incremental Facility in connection with any Limited Conditionality Transaction,
if agreed by the lenders providing such Incremental Facility, no Event of
Default under Section 8.01(a), (f) or (g) exists or would exist after giving
effect to such Incremental Facility).

 

106



--------------------------------------------------------------------------------

(b) Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to the Administrative Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders and the Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, each Loan Party represents
and warrants to each Lender and the Issuing Bank, on the Closing Date and on
each Credit Date that the following statements are true and correct (it being
understood and agreed that the representations and warranties made on the
Closing Date are deemed to be made concurrently with the consummation of the
Transactions contemplated hereby):

Section 4.01 Organization; Requisite Power and Authority; Qualification. Each of
the Borrower and its Subsidiaries (a) is duly organized, validly existing and,
to the extent such concept is applicable in the relevant jurisdiction, in good
standing under the laws of its jurisdiction of organization (which
jurisdictions, as of the Closing Date are identified on Schedule 4.01), (b) has
all requisite power and authority to own and operate its properties, to carry on
its business as now conducted and as proposed to be conducted, (c) has all
requisite power and authority to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby and (d) to the
extent such concept is applicable in the relevant jurisdiction, is qualified to
do business and in good standing in every jurisdiction where any material
portion of its assets are located and wherever necessary to carry out its
material business and operations, except in the case of clause (a) (other than
with respect to any Loan Party), clause (b) (other than with respect to the
Borrower) and clause (d), where failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 4.02 Equity Interests and Ownership. The outstanding Equity Interests of
each of the Borrower and its Subsidiaries has been duly authorized and validly
issued and is fully paid and, to the extent applicable, non-assessable. Schedule
4.02 correctly sets forth the ownership interest of the Borrower and each of its
Subsidiaries in their respective Subsidiaries as of the Closing Date after
giving effect to the Transactions.

Section 4.03 Due Authorization. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary corporate or other
organizational action on the part of each Loan Party that is a party thereto.

Section 4.04 No Conflict. The execution, delivery and performance by the Loan
Parties of the Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents do not and will not
(a) violate (i) any provision of any law or any governmental rule or regulation
applicable to the Borrower or any of its Subsidiaries except with respect to
performance of the Loan Documents only, as would not be material to the
operation of the Loan Parties or the rights of the Secured Parties, (ii) any of
the Organizational Documents of the Borrower or any of its Subsidiaries or
(iii) any order, judgment or decree of any court or other agency of government
binding on the Borrower or any of its Subsidiaries except, with respect to
clauses (i) and (iii), to the extent such violation could not reasonably be

 

107



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of the Borrower or any of its Subsidiaries
except to the extent such conflict, breach or default could not reasonably be
expected to have a Material Adverse Effect; (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of the
Borrower or any of its Subsidiaries (other than any Liens created under any of
the Loan Documents in favor of the Collateral Agent on behalf of the Secured
Parties); or (d) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of the
Borrower or any of its Subsidiaries, except for such approvals or consents which
have been obtained on or before the Closing Date and disclosed in writing to the
Lenders and except for any such approvals or consents the failure of which to
obtain could not reasonably be expected to have a Material Adverse Effect.

Section 4.05 Governmental Consents. The execution, delivery and performance by
the Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except (i) as otherwise
set forth in the Merger Agreement, (ii) for filings and recordings with respect
to the Collateral to be made, or otherwise delivered to the Collateral Agent for
filing and/or recordation, as of the Closing Date, (iii) for those approvals,
consents, exemptions, registrations, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and (iv) with respect to performance only, approvals, consents,
exemptions, registrations, authorizations, actions, notices or filings, which
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect on the operation of the Loan Parties or the rights of
the Secured Parties.

Section 4.06 Binding Obligation. Each Loan Document has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

Section 4.07 Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year-end adjustments. As of the Closing Date, neither the
Borrower nor any of its Subsidiaries has any contingent liability or liability
for Taxes, long-term lease or unusual forward or long-term commitment that is
not reflected in the Historical Financial Statements or the notes thereto but
should have been reflected in such statements or the notes thereto in accordance
with GAAP and which in any such case is material in relation to the Borrower and
its Subsidiaries taken as a whole.

Section 4.08    [Reserved].

 

108



--------------------------------------------------------------------------------

Section 4.09 No Material Adverse Change. Since December 31, 2017, no event,
circumstance or change has occurred that has caused, either individually or in
the aggregate, a Material Adverse Effect.

Section 4.10 Adverse Proceedings, Etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect.

Section 4.11 Payment of Taxes. Except for any failure that would not be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect, all Tax returns and reports of the Borrower and its Subsidiaries
required to be filed by any of them have been timely filed, and all Taxes shown
on such Tax returns to be due and payable and all material assessments, fees,
Taxes and other governmental charges upon the Borrower and its Subsidiaries and
upon their respective properties, assets, income, businesses and franchises
which are due and payable have been paid when due and payable except for Taxes
that are being contested in accordance with the terms of Section 5.03. To the
knowledge of the Borrower, there is no proposed material Tax assessment against
the Borrower or any of its Subsidiaries which is not being actively contested by
the Borrower or such Subsidiary in good faith and by appropriate proceedings;
provided, that such reserves or other appropriate provisions, if any, as shall
be required in conformity with GAAP shall have been made or provided therefor.

Section 4.12    Properties.

(a) Title. Subject to Permitted Liens, each of the Borrower and its Subsidiaries
(as applicable) has (i) valid and legal title to (in the case of fee interests
in each parcel of land, including the Closing Date Mortgaged Property, that is
material to the operation of the business), (ii) valid leasehold interests in
(in the case of leasehold interests in real property or personal property that
is material to the operation of the business), (iii) valid licensed rights in
(in the case of licensed interests in intellectual property) and (iv) good title
to (in the case of all other material personal property) all of their respective
properties and assets reflected in their respective Historical Financial
Statements referred to in Section 4.07 and in the most recent financial
statements delivered pursuant to Section 5.01, in each case (1) except which
would not, individually or in the aggregate, be reasonably expected to result in
a Material Adverse Effect and (2) except for assets disposed of since the date
of such financial statements in the ordinary course of business or as otherwise
permitted under Section 6.08. Except as permitted by this Agreement, including
Permitted Liens, all such properties and assets are free and clear of Liens.

(b) Real Estate. As of the Closing Date, Schedule 4.12 contains a true, accurate
and complete list of all Material Real Estate Assets.

(c) Mortgages. Each of the Mortgages shall be effective to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a legal, valid,
binding and enforceable Lien on the Mortgaged Properties described therein; and
when the Mortgages are filed or recorded in the offices designated by the
Borrower, each Mortgage shall constitute a fully perfected First Priority Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Mortgaged Properties described therein, as security for the Obligations,
subject only to Permitted Liens.

 

109



--------------------------------------------------------------------------------

(d) Flood Zone Properties. As of the Closing Date, no Closing Date Mortgaged
Property is located in a Flood Zone (except any such property as to which flood
insurance has been obtained and is in full force and effect as required by this
Agreement).

Section 4.13 Environmental Matters. Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: (a) the
Borrower and each of its Subsidiaries is in compliance with, and have no
liability under, any Environmental Law, and any past noncompliance has been
fully resolved without any pending, on-going or future obligation or cost;
(b) the Borrower and each of its Subsidiaries has obtained and maintained in
full force and effect all Governmental Authorizations required pursuant to any
Environmental Law for the current and reasonably anticipated future operation of
their respective business and to own, lease, mine or operate their respective
assets; (c) there are and, to the Borrower’s knowledge, are, and have been, no
conditions, circumstances, activities, occurrences, violations of Environmental
Law, or presence or Releases of, or exposure to, Hazardous Materials which could
reasonably be expected to form the basis of an Environmental Claim against, or
require any investigation, remediation, remedial action or cleanup by, the
Borrower or any of its Subsidiaries or related to any Real Estate Assets;
(d) there are no pending or, to the Borrower’s knowledge, threatened
Environmental Claims against the Borrower or any of its Subsidiaries, and
neither the Borrower nor any of its Subsidiaries has received any written
notification of any alleged violation of, or liability pursuant to, any
Environmental Law or responsibility for the Release or threatened Release of, or
exposure to, any Hazardous Materials; (e) the Borrower and each of its
Subsidiaries possess all bonds, guarantees, surety or other financial assurances
or security requirements required pursuant to any Environmental Law or by any
Governmental Authority to own, lease, mine or operate their respective assets;
(f) neither the Borrower nor any of its Subsidiaries is conducting, funding or
otherwise responsible for any investigation, remediation, remedial action or
cleanup of any Hazardous Materials and (g) no Lien imposed pursuant to any
Environmental Law has attached to any Collateral and, to the knowledge of the
Borrower, no conditions exist that would reasonably be expected to result in the
imposition of such a Lien on any Collateral.

Section 4.14 No Defaults. Neither the Borrower nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement governing its Material
Indebtedness, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.

Section 4.15 Governmental Regulation. Neither the Borrower nor any of its
Subsidiaries is subject to regulation under the Investment Company Act of 1940
or under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as such term is defined in the
Investment Company Act of 1940.

 

110



--------------------------------------------------------------------------------

Section 4.16 Margin Stock. None of the Borrower or any Subsidiary is engaged,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock (within the meaning of Regulation U of the Board of
Governors), or extending credit for the purpose of purchasing or carrying Margin
Stock. No part of the proceeds of any Loan will be used, directly or indirectly,
to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying Margin Stock or to refinance any Indebtedness
originally incurred for such purpose, or for any other purpose that would entail
a violation of Regulation U or Regulation X of the Board of Governors.

Section 4.17 Employee Matters. Neither the Borrower nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect. There is (a) no unfair labor practice complaint
pending against the Borrower or any of its Subsidiaries, or to the best
knowledge of the Borrower, threatened against any of them before the National
Labor Relations Board and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement that is so pending against the
Borrower or any of its Subsidiaries or to the best knowledge of the Borrower,
threatened against any of them, (b) no strike or work stoppage in existence or
threatened involving the Borrower or any of its Subsidiaries and (c) to the best
knowledge of the Borrower, no union representation question existing with
respect to the employees of the Borrower or any of its Subsidiaries and, to the
best knowledge of the Borrower, no union organization activity that is taking
place, except (with respect to any matter specified in clause (a), (b) or
(c) above, either individually or in the aggregate) such as is not reasonably
likely to have a Material Adverse Effect.

Section 4.18 Employee Benefit Plans. Except as would not reasonably be expected
to have a Material Adverse Effect, the Borrower, each of its Subsidiaries and,
to the knowledge of the Borrower, each of their respective ERISA Affiliates are
in compliance with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed in all
material respects all their obligations under each Employee Benefit Plan. No
ERISA Event has occurred or is reasonably expected to occur that would
reasonably be expected to have a Material Adverse Effect. Except to the extent
required under Section 4980B of the Internal Revenue Code or similar state laws,
no liability exists under any Employee Benefit Plan that provides health or
welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates except for liabilities that would not
reasonably be expected to have a Material Adverse Effect. The present value of
the aggregate benefit liabilities under each Pension Plan sponsored, maintained
or contributed to by the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates (determined as of the end of the most recent plan
year on the basis of the actuarial assumptions specified for funding purposes in
the most recent actuarial valuation for such Pension Plan) did not exceed the
aggregate current fair market value of the assets of such Pension Plan except
when such excess would not reasonably be expected to have a Material Adverse
Effect. As of the most recent valuation date for each Multiemployer Plan, the
potential liability of the Borrower, its Subsidiaries and their respective ERISA
Affiliates for a complete or partial withdrawal from such Multiemployer Plan
(within the meaning of Section 4203 or Section 4205 of ERISA), when aggregated
with such potential liability for a complete or partial withdrawal from all
Multiemployer Plans would not reasonably be expected to result in a Material
Adverse Effect. Except for instances of non-compliance or default which would
not reasonably be expected to result in a Material Adverse Effect, the Borrower,
each of its Subsidiaries and each of their ERISA Affiliates have complied with
the requirements of Section 515 of ERISA with respect to each Multiemployer Plan
and are not in “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan.

 

111



--------------------------------------------------------------------------------

Section 4.19 Solvency. The Borrower and its Subsidiaries are and, upon the
incurrence of any Obligation by any Loan Party on any date on which this
representation and warranty is made, shall be, Solvent on a consolidated basis.

Section 4.20 Compliance with Law. Each of the Borrower and its Subsidiaries is
in compliance with all applicable laws, statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, applicable
to it or its property, except such non-compliance that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 4.21    Disclosure.

(a) No representation or warranty of any Loan Party contained in any Loan
Document or in any other documents, certificates or written statements furnished
to any Agent or Lender by or on behalf of the Borrower or any of its
Subsidiaries for use in connection with the transactions contemplated hereby,
other than projections and information of a general economic or general industry
nature, contains any untrue statement of a material fact or omits to state a
material fact (known to the Borrower, in the case of any document not furnished
by either of them) necessary in order to make the statements contained herein or
therein not misleading, in light of the circumstances in which the same were
made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by the
Borrower to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and such differences may be material.

(b) As of the Closing Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Closing Date to any Lender in connection with this Agreement is
true and correct.

Section 4.22    PATRIOT Act and Anti-Bribery.

(a) To the extent applicable, each Loan Party is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act. No part of the
proceeds of the Loans shall be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

(b) No Loan Party or any Subsidiary of such Loan Party, is (i) a person on the
list of “Specially Designated Nationals and Blocked Persons” or (ii) currently
the subject of any U.S. sanctions administered by OFAC. The proceeds of the
Loans or the Letters of Credit will not be

 

112



--------------------------------------------------------------------------------

used directly or, to the knowledge of any Loan Party, indirectly for the purpose
of financing the activities of any person currently the subject of any U.S.
sanctions administered by OFAC or located within or operating from a Sanctioned
Country, or for any payments that would constitute a violation of any
Anti-Bribery Law.

Section 4.23    Sanctions.

(a) The Borrower represents and warrants that (i) no Covered Entity, or, to the
knowledge of the Borrower, any officer or director thereof, is a Sanctioned
Person and (ii) no Covered Entity, either in its own right or through any third
party, (A) has any of its assets in a Sanctioned Country or in the possession,
custody or control of a Sanctioned Person in violation of any Sanctions Law;
(B) does business in or with, or derives any of its income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any Sanctions Law; or (C) engages in any dealings or transactions prohibited
by any Sanctions Law.

(b) The Borrower represents and warrants that no Covered Entity, either in its
own right or through any third party, will use any Loans or Letters of Credit to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Sanctions Law.

Section 4.24 Intellectual Property. Except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
(i) each of the Loan Parties owns, or is licensed to use, all Intellectual
Property necessary for or used in the conduct of its business as currently
conducted and (ii) the use of Intellectual Property by each of the Loan Parties
does not infringe on the rights of the other Person and, to the knowledge of the
Loan Parties, the intellectual property owned by any Loan Party is not being
infringed by any other Person.

Section 4.25    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

Section 4.26 Use of Proceeds. The proceeds of the Loans and Letters of Credit
shall be used solely for the respective purposes set forth in Section 2.06.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until Payment in Full of all Obligations, such Loan Party shall, and
shall cause each of its Subsidiaries to:

Section 5.01 Financial Statements and Other Reports. In the case of the
Borrower, deliver to the Administrative Agent (which shall furnish to each
Lender):

(a) Quarterly Financial Statements. Within 45 days after the end of each of the
first three (3) Fiscal Quarters of each Fiscal Year (or 60 days in the case of
the first three Fiscal Quarters ended after the Closing Date), commencing with
the Fiscal Quarter in which the Closing

 

113



--------------------------------------------------------------------------------

Date occurs, (i) the unaudited consolidated balance sheets of the Borrower and
its Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification and (ii) a discussion and
analysis by management with respect to the financial statements of such fiscal
quarter and year to date results compared to the same periods in the prior year;

(b) Annual Financial Statements. Within 90 days after the end of each Fiscal
Year (or 120 days in the case of the first Fiscal Year ended after the Closing
Date), commencing with the Fiscal Year in which the Closing Date occurs, (i) the
consolidated balance sheets of the Borrower and its Subsidiaries as at the end
of such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year and the corresponding figures
from the Financial Plan for the Fiscal Year covered by such financial
statements, in reasonable detail, together with a Financial Officer
Certification; (ii) a discussion and analysis by management with respect to the
financial statements of such fiscal year compared to the financial statements of
the prior fiscal year; and (iii) with respect to such consolidated financial
statements of such Fiscal Year a report thereon of Ernst & Young, LLP, or other
independent certified public accountants of recognized national standing
selected by the Borrower, and reasonably satisfactory to the Administrative
Agent, (which report and/or the accompanying financial statements shall be
unqualified as to going concern and scope of audit (except for any such
qualification pertaining to impending debt maturities of any Indebtedness
occurring within 12 months of such audit or any breach of any financial
covenant), and shall state that such consolidated financial statements of such
Fiscal Year fairly present, in all material respects, the consolidated financial
position of the Borrower and its Subsidiaries as at the date(s) indicated and
the results of their operations and their cash flows for the period(s) indicated
in conformity with GAAP applied on a basis consistent with prior years (except
as otherwise disclosed in such financial statements) and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards);

(c) Unrestricted Subsidiary Designation. Simultaneously with the delivery of
each set of consolidated financial statements referred to in Section 5.01(a) and
Section 5.01(b) above, the related consolidating financial information (which
may be unaudited) reflecting adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements;

(d) Compliance Certificate. Together with each delivery of financial statements
of the Borrower and its Subsidiaries pursuant to Sections 5.01(a) and 5.01(b), a
duly executed and completed Compliance Certificate; provided that if any change
in GAAP or in the application thereof has occurred since the date of the
consolidated balance sheet of the Borrower most recently theretofore delivered
under Section 5.01(a) or Section 5.01(b) above (or, prior to the first such
delivery, referred to in Section 4.07) that has had, or would reasonably be
expected to have, a material effect on the calculation of the Leverage Ratio,
the Compliance Certificate shall specify the nature of such change and the
effect thereof on such calculation;

 

114



--------------------------------------------------------------------------------

(e) [Reserved];

(f) Notice of Default and Material Adverse Effect. Promptly upon any officer of
the Borrower obtaining knowledge (i) of any condition or event that constitutes
a Default or an Event of Default or (ii) of the occurrence of any event or
change that has caused, either individually or in the aggregate, a Material
Adverse Effect, a certificate of an Authorized Officer specifying the nature and
period of existence of such condition, event or change and any action taken or
proposed to be taken by the Borrower with respect thereto. The Borrower shall
deliver to the applicable Lender prompt written notice, upon any officer of the
Borrower obtaining knowledge of, any change in the information provided in the
Beneficial Ownership Certification delivered to such Lender that would result in
a change to the list of beneficial owners identified in such certification.

(g) Notice of Litigation. Promptly upon any officer of the Borrower obtaining
knowledge of (i) any Adverse Proceeding not previously disclosed in writing by
the Borrower to the Lenders or (ii) any development in any Adverse Proceeding
that, in the case of either clause (i) or (ii), could be reasonably expected to
have a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, or the exercise of rights or performance of
obligations under any Loan Document written notice thereof together with such
other information as may be reasonably available to the Borrower to enable the
Lenders and their counsel to evaluate such matters;

(h) ERISA. (i) Promptly upon the occurrence of or upon any officer of the
Borrower becoming aware of the forthcoming occurrence of any ERISA Event other
than any ERISA Event which would not reasonably be expected to result in a
Material Adverse Effect; and (ii) with reasonable promptness, copies of (A) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates with the Internal Revenue Service with respect to each Pension Plan
as the Administrative Agent shall reasonably request; (B) all notices received
by the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event; and
(C) copies of such other documents or governmental reports or filings relating
to any Employee Benefit Plan as the Administrative Agent shall reasonably
request;

(i) Financial Plan. As soon as practicable and in any event no later than thirty
(30) days after the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year (a “Financial Plan”), including (1) a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for such Fiscal Year,
and an explanation of the assumptions on which such forecasts are based and
(2) forecasted consolidated statements of income and cash flows of the Borrower
and its Subsidiaries for each fiscal quarter of such Fiscal Year;

(j)    [Reserved].

 

115



--------------------------------------------------------------------------------

(k) Certification of Public Information. The Borrower and each Lender
acknowledge that certain of the Lenders may be “public-side” Lenders (Lenders
that do not wish to receive material non-public information with respect to the
Borrower, its Subsidiaries or their securities) and, if documents or notices
required to be delivered pursuant to this Section 5.01 or otherwise are being
distributed through IntraLinks/IntraAgency, SyndTrak or another relevant website
or other information platform (the “Platform”), any document or notice that the
Borrower has indicated contains Non-Public Information shall not be posted on
that portion of the Platform designated for such public-side Lenders. The
Borrower agrees to clearly designate all information provided to the
Administrative Agent by or on behalf of the Loan Parties which is suitable to
make available to Public Lenders. If the Borrower has not indicated whether a
document or notice delivered pursuant to this Section 5.01 contains Non-Public
Information, the Administrative Agent reserves the right to post such document
or notice solely on that portion of the Platform designated for Lenders who wish
to receive material non-public information with respect to the Borrower, its
Subsidiaries and their securities; and

(l) Other Information. (A) Promptly upon their becoming available, copies of all
regular and periodic reports and all registration statements and prospectuses,
if any, filed by the Borrower with any securities exchange or with the SEC or
any governmental or private regulatory authority, (B) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” requirements under
the PATRIOT Act and other applicable anti-money laundering laws and (C) such
other information and data with respect to the Borrower or any of its
Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent or any Lender; provided that such other information is of a
type customarily provided to lenders in similar syndicated credit facilities.

Documents required to be delivered pursuant to Sections 5.01(a), (b), (d) or
(l) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on its website as provided to the Administrative Agent;
(ii) on which such documents are available on the website of the SEC at
http://www.sec.gov; or (iii) on which such documents are posted on the
Borrower’s behalf on a website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Section 5.02 Existence. Except as otherwise permitted under Section 6.08, at all
times preserve and keep in full force and effect its existence and all rights
and franchises, licenses and permits material to its business; provided, that no
Loan Party (other than the Borrower with respect to existence) or any of its
Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

116



--------------------------------------------------------------------------------

Section 5.03 Payment of Taxes and Claims. Except for failures that, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, pay all (x) Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon, and (y) claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, that no such Tax or claim need be paid to the extent it is
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as (a) adequate reserves or other appropriate
provisions as shall be required in conformity with GAAP shall have been made
therefor and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim.

Section 5.04 Maintenance of Properties. Maintain or cause to be maintained in
good repair, working order and condition, ordinary wear and tear excepted, all
properties used or useful in the business of the Borrower and its Subsidiaries
except to the extent failure to do so could not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect.

Section 5.05    Insurance.

(a) In the case of the Borrower, maintain or cause to be maintained, with
financially sound and reputable (in the good faith judgment of its management)
insurance in respect of the assets, properties and businesses of the Borrower
and its Subsidiaries in at least such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar business
operating in the same or similar locations.

(b) Without limiting the generality of clause (a), the Borrower shall maintain
or cause to be maintained (i) flood insurance that covers each Material Real
Estate Asset subject to a Mortgage in favor of Collateral Agent for the benefit
of the Secured Parties that is located in a Flood Zone in each case, in
compliance with the Flood Program and otherwise in form and substance reasonably
acceptable to the Collateral Agent and (ii) replacement value property damage
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses in the same or
similar locations. Each such policy of insurance shall (i) name the Collateral
Agent, on behalf of the Secured Parties, as an additional insured thereunder as
its interests may appear and (ii) in the case of each property damage insurance
policy, contain a mortgagee and lender loss payable clause or endorsement,
reasonably satisfactory in form and substance to the Collateral Agent, that
names the Collateral Agent of the benefit of the Secured Parties as the
mortgagee and lender loss payee thereunder and provides, to the extent agreed to
by the applicable insurance provider after commercially reasonable efforts on
the part of the Borrower to obtain such agreement, for at least thirty
(30) days’ prior written notice (or ten (10) days’ prior written notice in the
case of cancellation due to non-payment of premium) to the Collateral Agent of
any modification or cancellation of such policy.

 

117



--------------------------------------------------------------------------------

Section 5.06    Books and Records; Inspections. Maintain proper books of record
and accounts in which full, true and correct entries shall be made of all
material financial transactions and matters involving its assets and business,
in a form in which financial statements conforming with GAAP can be generated.
Each Loan Party shall, and shall cause each of its Subsidiaries to, permit any
authorized representation designated by the Administrative Agent or any Lender
to visit and inspect any of the properties of any Loan Party and any of its
respective Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested; provided, that in the case of any
meeting with any independent public accountants, representatives of the Loan
Parties shall have an opportunity to be present; provided, further, that in the
absence of an Event of Default, only the Administrative Agent on behalf of the
Lenders may exercise visitation and inspection rights of the Administrative
Agent and the Lenders under this Section 5.06 and no more than one such visit
will be permitted in any Fiscal Year. The Lenders will use commercially
reasonable efforts to coordinate any visits or inspections made pursuant to this
Section 5.06 so as to minimize inconvenience to the Loan Parties.
Notwithstanding anything to the contrary in this Section 5.06, none of the
Borrower or any of its Subsidiaries will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (a) constitutes non-financial trade
secrets or non-financial proprietary information, (b) in respect of which
disclosure is prohibited by law or any binding agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.

Section 5.07    Compliance with Laws.

(a) Comply with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including all Environmental Laws), except
to the extent noncompliance with which could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The Borrower will
maintain in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with all applicable Anti-Bribery Laws and Sanctions Laws.

(b) The Borrower covenants and agrees that (i) no Covered Entity will become a
Sanctioned Person, (ii) no Covered Entity, either in its own right or, to the
knowledge of the Borrower, through any third party, will (A) have any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Sanctions Law; (B) do business in or with,
or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Sanctions Law;
(C) engage in any dealings or transactions prohibited by any Sanctions Law or
(D) use any Loans or Letters of Credit to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Sanctions Law, (iii) the funds used to
repay the Obligations will not be derived from any unlawful activity, (iv) each
Covered Entity shall comply with all applicable Sanctions Laws and Anti-Bribery
Laws and (v) the Borrower shall promptly notify the Administrative Agent in
writing upon the occurrence of a Reportable Compliance Event.

 

118



--------------------------------------------------------------------------------

Section 5.08    Environmental.

(a) In the case of the Borrower, deliver to the Administrative Agent:

(i) as soon as practicable following receipt thereof, copies of all written
environmental assessments, audits, investigations, analyses and reports of any
kind or character, whether prepared by personnel of the Borrower or any of its
Subsidiaries or by any independent consultants, Governmental Authorities or any
Persons with respect to any matters or with respect to any Environmental Claims
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect;

(ii) promptly upon the occurrence or receipt thereof, written notice relating to
(1) any Release of Hazardous Materials which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, (2) any remedial
action taken by the Borrower or any other Person in response to (A) any
Hazardous Materials the existence of which could reasonably be expected to
result in one or more Environmental Claims having, individually or in the
aggregate, a Material Adverse Effect or (B) any Environmental Claim that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, (3) the Borrower’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any Facility that
could cause such Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Law that could reasonably be expected to result, individually
or in the aggregate, in a Material Adverse Effect;

(iii) as soon as practicable following the sending or receipt thereof by the
Borrower or any of its Subsidiaries, a copy of any and all written
communications with respect to any Release of Hazardous Materials or any actual
or threatened Environmental Claims that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;

(iv) prompt written notice describing in reasonable detail (A) any proposed
acquisition of stock, assets, or other property by the Borrower or any of its
Subsidiaries that could reasonably be expected to (1) expose the Borrower or any
of its Subsidiaries to, or result in, Environmental Claims that could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or (2) adversely affect the ability of the Borrower or any of its Subsidiaries
to maintain compliance with Environmental Laws to a degree that could reasonably
be expected to result, individually or in the aggregate, in a Material Adverse
Effect and (B) any proposed actions to be taken by the Borrower or any of its
Subsidiaries to modify current operations in a manner that could reasonably be
expected to subject Borrower or any of its Subsidiaries to any additional
obligations or requirements under any Environmental Law, to the extent any such
obligation or requirement could reasonably be expected to result in a Material
Adverse Effect; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 5.09(a).

 

119



--------------------------------------------------------------------------------

(b) Promptly take any and all actions necessary to (i) cure any violation of any
Environmental Law by such Loan Party or any of its Subsidiaries that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (ii) conduct any investigative or remedial action that may be
required pursuant to any Environmental Law by such Loan Party or any of its
Subsidiaries in response to any Hazardous Materials the existence of which could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and (iii) make an appropriate response to any Environmental
Claim against such Loan Party or any of its Subsidiaries and discharge any
obligations it may have to any Person thereunder where failure to do so could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, except in each case to the extent such Loan Party or Subsidiary
is contesting such violation, action, Environmental Claim or obligation in good
faith by proper proceedings promptly instituted and diligently conducted and
appropriate reserves are being maintained in accordance with GAAP.

(c) Use and operate all of its Facilities in compliance with all Environmental
Laws, obtain and maintain in full force and effect all necessary Governmental
Authorizations required pursuant to any Environmental Laws, and cause all
lessees, contractors and other Persons that are agents or invitees of a Loan
Party operating or occupying any property owned or leased by any Loan Party to
comply in all material respects, with all Environmental Law, in each case except
where the failure to comply, obtain or maintain could not reasonably be expected
to have a Material Adverse Effect.

Section 5.09    Subsidiaries.

(a) In the case of the Borrower, in the event that any Person becomes a
Subsidiary of the Borrower (other than an Excluded Subsidiary) after the Closing
Date or ceases to be an Excluded Subsidiary after the Closing Date, within 60
days (or such longer period as the Administrative Agent may determine in its
discretion) after the occurrence thereof (a) cause such Subsidiary to become a
Guarantor hereunder and a Grantor under the Pledge and Security Agreement by
executing and delivering to the Administrative Agent and the Collateral Agent a
Counterpart Agreement, and (b) take all such actions and execute and deliver, or
cause to be executed and delivered, all such documents, instruments, agreements,
and certificates as are similar to those described in Section 3.01(b), 3.01(g),
3.01(i), 3.01(l), Section 5.11(b) (if applicable) and Section 5.13.

(b) In the case of the Borrower, with respect to any new Subsidiary created or
acquired, as the case may be, after the Closing Date by the Borrower or any of
its Subsidiaries, within 60 days (or such longer period as the Administrative
Agent may determine in its discretion) after the creation or acquisition
thereof, execute deliver, all such documents, instruments, agreements, and
certificates as are similar to those described in Section 3.01(b)(1), and the
Borrower shall take all of the actions referred to in Section 5.13 necessary to
grant and to perfect a First Priority Lien in favor of the Collateral Agent, for
the benefit of Secured Parties, under the Pledge and Security Agreement in the
Equity Interests (other than Excluded Equity Interests (as defined in the Pledge
and Security Agreement)) of such new Subsidiary that is owned by the Borrower or
any of its Subsidiaries (provided that in no event shall more than 65.0% of the
voting Equity Interests and 100% of the non-voting Equity Interests of any new
Excluded Subsidiary described in clause (i) of the definition thereof be
required to be so pledged).

 

120



--------------------------------------------------------------------------------

(c) With respect to each new Subsidiary, within 60 days (or such longer period
as the Administrative Agent may determine in its discretion) after the formation
or acquisition thereof, the Borrower shall send to the Collateral Agent written
notice setting forth with respect to such Subsidiary (i) the date on which such
Person became a Subsidiary of the Borrower and (ii) all of the data required to
be set forth in Schedules 4.01 and 4.02 with respect to such Subsidiary; and
such written notice shall be deemed to supplement Schedule 4.01 and 4.02 for all
purposes hereof.

(d) Notwithstanding anything to the contrary in this Agreement or in any other
Loan Document, the Borrower may cause any Foreign Subsidiary organized under the
laws of Canada, Mexico or any other jurisdiction approved by the Administrative
Agent and with the Applicable Consent of the Required Lenders (each such Foreign
Subsidiary, a “Foreign Guarantor”) to become a Guarantor hereunder by executing
and delivering to the Administrative Agent a Counterpart Agreement and to grant
Liens on substantially all of its assets (subject to exclusions and limitations
similar to those afforded to the Domestic Subsidiaries under the Loan Documents)
to secure the Obligations by executing and delivering to the Collateral Agent a
security, pledge or similar agreement governed by the laws of its jurisdiction
of organization in form and substance reasonably satisfactory to the Collateral
Agent; provided that, in connection with any such designation of any such
Foreign Subsidiary as a Foreign Guarantor, this Agreement and the other Loan
Documents may be amended with the written consent of the Borrower and the
Administrative Agent solely to the extent necessary or advisable to effect such
Guaranty and Liens to be provided by such Foreign Guarantor; provided further
that the designation of any such Foreign Subsidiary as a Foreign Guarantor shall
be subject to the following conditions: (i) such Foreign Guarantor shall take
all such actions and execute and deliver, or cause to be executed and delivered,
all such documents, instruments, agreements, and certificates as are similar to
those described in Section 3.01(b), 3.01(g), 3.01(i), 3.01(l), Section 5.11(b)
(if applicable) and Section 5.13 (which, for the avoidance of doubt and
notwithstanding anything to the contrary in any Loan Document, shall include
documents and actions governed by, required by or advisable under the local laws
of such Foreign Guarantor’s jurisdiction of organization in order to effect
fully the purposes of the Loan Documents or to perfect the security interest of
the Administrative Agent or the Lenders with respect to the Collateral owned by
such Foreign Guarantor) and (ii) the Counterpart Agreement, each Security
Document and any amendment to this Agreement or any other Loan Document to be
entered into in connection with such designation shall have been provided to the
Lenders and, to the extent applicable, the Applicable Consent of the Required
Lenders shall have been received.

Section 5.10 Designation of Subsidiaries. The Borrower may at any time designate
any Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Subsidiary by delivering to the Administrative Agent a certificate of an
Authorized Officer of the Borrower specifying such designation and certifying
that the conditions to such designation set forth in this Section 5.10 are
satisfied; provided that:

(i)    both immediately before and immediately after any such designation, no
Event of Default shall have occurred and be continuing or would result
therefrom;

 

121



--------------------------------------------------------------------------------

(ii)    if the Financial Covenant is then in effect, the Borrower shall be in
Pro Forma Compliance with the Financial Covenant, recomputed as of the last day
of the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, the last day of the fiscal quarter ending
December 31, 2017); and

(iii)    in the case of a designation of a Subsidiary as an Unrestricted
Subsidiary, each subsidiary of such Subsidiary has been, or concurrently
therewith will be, designated as an Unrestricted Subsidiary in accordance with
this Section 5.10.

The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the Borrower in such Subsidiary on the date of designation in
an amount equal to the fair market value of the Borrower’s or its Subsidiary’s
(as applicable) Investment therein (as determined reasonably and in good faith
by a Financial Officer of the Borrower). The designation of any Unrestricted
Subsidiary as a Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Permitted Liens of such
Subsidiary existing at such time and (ii) a return on any Investment by the
Borrower in such Unrestricted Subsidiary pursuant to the preceding sentence in
an amount equal to the fair market value at the date of such designation of the
Borrower’s or its Subsidiary’s (as applicable) Investment in such Subsidiary.

Section 5.11    Additional Material Real Estate Assets.

(a) In the event that any Loan Party subsequently acquires a Real Estate Asset
that constitutes a Material Real Estate Asset, and such interest has not
otherwise been made subject to the Lien of the Security Documents in favor of
the Collateral Agent, for the benefit of Secured Parties, at the time of the
acquisition thereof (or within a reasonable time after the completion of the
construction of the improvement), such Loan Party shall within 120 days
thereafter (or such later date as the Collateral Agent may agree in its
reasonable discretion) take all such actions and execute and deliver, or cause
to be executed and delivered, all such documents in the manner contemplated by
Section 5.11(b) with respect to each such subsequently acquired Material Real
Estate Asset, that the Collateral Agent shall reasonably request to create in
favor of the Collateral Agent, for the benefit of Secured Parties, a valid and,
subject to any filing and/or recording referred to herein, perfected First
Priority Lien in such subsequently acquired Material Real Estate Assets. In
addition to the foregoing, at the reasonable request of the Collateral Agent,
deliver, from time to time, to the Collateral Agent such appraisals as are
required by law or regulation with respect to Material Real Estate Assets for
which the Collateral Agent has been granted a Lien.

(b) In order to create in favor of the Collateral Agent, for the benefit of
Secured Parties, a valid and, subject to any filing and/or recording referred to
herein, perfected First Priority security interest in a Material Real Estate
Asset as required by Section 5.11(a), the applicable Loan Party shall promptly
take such actions, and execute and deliver, or cause to be executed and
delivered the following, in each case, to the extent reasonably requested by the
Administrative Agent:

(i) a fully executed and notarized Mortgage, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering such Material
Real Estate Asset;

 

122



--------------------------------------------------------------------------------

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
the Collateral Agent) in each jurisdiction in which such Material Real Estate
Asset is located with respect to the enforceability of the form(s) of Mortgages
to be recorded in such jurisdiction and such other matters of local law as the
Collateral Agent may reasonably request, in each case in form and substance
reasonably satisfactory to the Collateral Agent;

(iii) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by Chicago Title Insurance Company, First American Title
Insurance Company or another title company reasonably acceptable to the
Collateral Agent (the “Title Company”) with respect to each such Material Real
Estate Asset (each, a “Title Policy”), in amounts as reasonably agreed by the
Collateral Agent and the Borrower insuring the fee simple title to each of the
Material Real Estate Assets vested in the applicable Loan Party and insuring the
Collateral Agent that the relevant Mortgage creates a valid and enforceable
First Priority mortgage Lien on such Material Real Estate Asset encumbered
thereby, each which Title Policy shall include endorsements reasonably requested
by the Collateral Agent to the extent available in each jurisdiction at
commercially reasonably rates, together with evidence satisfactory to the
Collateral Agent that the applicable Loan Party has (i) delivered to the Title
Company such affidavits as reasonably and customarily required by the Title
Company in connection with the issuance of the applicable Title Policy and
(ii) has paid to the Title Company or to the appropriate Governmental
Authorities all expenses and premiums of the Title Company and all other sums
required in connection with the issuance of the Title Policies and all recording
and stamp taxes (including mortgage recording and intangible taxes) payable in
connection with recording the Mortgages with respect to such Material Real
Estate Asset in the applicable real property records, it being agreed that the
Collateral Agent shall reasonably cooperate with the applicable Loan Party in
order to minimize all such taxes; together with a title commitment issued by a
title company with respect thereto, dated not more than thirty (30) days prior
to the date of the creation of the Mortgage on such Material Real Estate Asset
and copies of all recorded documents listed as exceptions to title or otherwise
referred to therein, each in form and substance reasonably satisfactory to the
Collateral Agent;

(iv) (A) a completed Flood Certificate with respect to each such Material Real
Estate Asset, which Flood Certificate shall (i) be addressed to the Collateral
Agent, (ii) be completed by a company which has guaranteed the accuracy of the
information contained therein, and (iii) otherwise comply with the Flood
Program; (B) evidence describing whether the community in which each such
Material Real Estate Asset is located participates in the Flood Program; (C) if
any Flood Certificate states that such Material Real Estate Asset is located in
a Flood Zone, the Borrower’s written acknowledgement of receipt of written
notification from the Collateral Agent (i) as to the existence of each such
Material Real Estate Asset, and (ii) as to whether the community in which each
such Material Real Estate Asset is located is participating in the Flood

 

123



--------------------------------------------------------------------------------

Program; and (D) if any such Material Real Estate Asset is located in a Flood
Zone and is located in a community that participates in the Flood Program,
evidence that the applicable Loan Party has obtained a policy of flood insurance
that is in compliance with the Flood Program; and

(v) to the extent requested by the Administrative Agent, either a new ALTA
survey or express map of each Mortgaged Property or an existing survey or
express map together with an “affidavit of no change” sufficient for such Title
Company to remove all standard survey exceptions from the Title Policy relating
to such Mortgaged Property and issue the survey related endorsements or
otherwise reasonably acceptable to the Administrative Agent; provided that the
Collateral Agent will only require new ALTA surveys or express maps to the
extent the benefit to the Lenders of such new ALTA surveys or express maps
outweigh the cost of obtaining such new ALTA surveys or express maps or are
required by applicable law or regulation.

Notwithstanding anything to the contrary contained herein, no Loan Party shall
be required to execute and deliver a Mortgage on any Mortgaged Property until
the Borrower receives confirmation from the Administrative Agent that flood
insurance due diligence and flood insurance compliance as required by this
Section 5.11(b) has been completed.

Section 5.12 [Reserved].

Section 5.13 Further Assurances. At any time or from time to time upon the
reasonable request of the Administrative Agent, at the expense of the Loan
Parties, promptly execute, acknowledge and deliver such further documents and do
such other acts and things as the Administrative Agent or the Collateral Agent
may reasonably request in order to effect fully the purposes of the Loan
Documents or to more fully perfect (subject to limitations contained in the Loan
Documents) or renew the rights of the Administrative Agent or the Lenders with
respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds thereof or with respect to any other property or assets
hereafter acquired by the Borrower or any Subsidiary which may be deemed to be
part of the Collateral). In furtherance and not in limitation of the foregoing,
each Loan Party shall take such actions as the Administrative Agent or the
Collateral Agent may reasonably request from time to time to ensure that the
Obligations are guaranteed by the Guarantors and are secured by substantially
all of the assets of the Borrower and its Subsidiaries (subject to limitations
contained herein and in the other Loan Documents).

Section 5.14 Maintenance of Ratings. At all times, Borrower shall use
commercially reasonable efforts to maintain (x) (i) a corporate family rating
(but not any specific rating), in the case of Moody’s and (ii) an issuer credit
rating (but not any specific rating), in the case of S&P and (y) credit ratings
(but not any specific rating) issued by Moody’s and S&P with respect to the
credit facilities hereunder.

Section 5.15 Lender Calls. In the case of the Borrower, upon the request of the
Administrative Agent, participate in an annual telephonic conference call with
the Administrative Agent and the Lenders, such telephonic conference call to be
held at such time as may be agreed to by the Borrower and the Administrative
Agent but in any event no later than ninety (90) days after the end of any
Fiscal Year (or 120 days in the case of the first Fiscal Year ended after the
Closing Date); provided that no such call shall be required for any year in
which the Borrower conducts a public earnings call.

 

124



--------------------------------------------------------------------------------

Section 5.16    Post-Closing Date Obligations.

(a) Within 120 days following the Closing Date (or such later date as the
Collateral Agent may agree in its reasonable discretion), the Borrower and each
applicable Guarantor shall comply with each of the requirements set forth in
Section 5.11(b) in the case of each Material Real Estate Asset listed on
Schedule 5.16(a) (each, a “Closing Date Mortgaged Property”).

(b) The Borrower and each applicable Guarantor shall comply with each
requirement set forth on Schedule 5.16(b) on or before the date specified for
such requirement (or such later date as the Administrative Agent may agree in
its reasonable discretion).

ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until Payment in Full of all Obligations, such Loan Party shall not,
nor shall it cause or permit any of its Subsidiaries to:

Section 6.01 Indebtedness. Create, incur, assume or otherwise become or remain
liable with respect to any Indebtedness, except:

(a) the Obligations (including, without limitation, with respect to Refinancing
Debt, Incremental Term Loans and Incremental Revolving Loans);

(b) Indebtedness of any Subsidiary owed to the Borrower or to any other
Subsidiary, or of the Borrower owed to any Subsidiary; provided, that (i) all
such Indebtedness shall be evidenced by the Intercompany Note, and, if owed to a
Loan Party, shall be subject to a First Priority Lien pursuant to the Pledge and
Security Agreement, (ii) all such Indebtedness shall be unsecured and all such
Indebtedness owing by any Loan Party to a Subsidiary which is not a Loan Party
shall be subordinated in right of payment to the Payment in Full of the
Obligations pursuant to the terms of the Intercompany Note and (iii) in respect
of any Indebtedness owing by a Subsidiary that is not a Loan Party to a Loan
Party, such Indebtedness is permitted as an Investment under the proviso to
Section 6.06(e);

(c) Incremental Equivalent Debt and any Permitted Refinancing thereof;

(d) Refinancing Equivalent Debt and any Permitted Refinancing thereof;

(e) obligations of the Borrower or any of its Subsidiaries in connection with
any Permitted Receivables Financing, to the extent such obligations constitute
Indebtedness;

(f) Indebtedness in respect of Swap Contracts not entered into for speculative
purposes;

 

125



--------------------------------------------------------------------------------

(g) Subordinated Indebtedness that (i) matures after, and does not require any
scheduled amortization or other scheduled payments of principal prior to, the
maturity date of the Term Loans in existence as of the date of such issuance (it
being understood that such Indebtedness may have mandatory prepayment,
repurchase or redemptions provisions satisfying the requirement of clause
(ii) hereof), (ii) has terms and conditions that (other than interest rate,
redemption premiums and subordination terms), as determined in good faith by the
Borrower, taken as a whole, are not materially less favorable to the Borrower
than the terms and conditions customary at the time for high-yield debt
securities issued in a public offering (or if applicable, high-yield
subordinated debt securities so issues) and (iii) is incurred by the Borrower or
a Guarantor; provided, that (x) both immediately prior and after giving effect
to the incurrence thereof, no Default or Event of Default shall exist or result
therefrom and (y) at the time of incurrence of such Indebtedness, the Borrower
shall be in compliance with a Leverage Ratio (calculated on a Pro Forma Basis)
not exceeding (I) prior to December 31, 2018, 4.50:1.00 and (II) on or after
December 31, 2018, 4.00:1.00;

(h) Indebtedness incurred by the Borrower or any of its Subsidiaries arising
from agreements providing for indemnification, adjustment of purchase price or
similar obligations (including Indebtedness consisting of the deferred purchase
price of assets or property acquired in a Permitted Acquisition), or from
guaranties or letters of credit, surety bonds or performance bonds or similar
obligations securing the performance of the Borrower or any such Subsidiary
pursuant to such agreements, in connection with any Permitted Acquisitions,
permitted Investments or permitted Dispositions;

(i) Indebtedness which may be deemed to exist pursuant to any workers’
compensation claims, health, disability or other employee benefits, unemployment
insurance or other social security laws or regulations or property, casualty or
liability insurance and premiums related thereto, self-insurance obligations,
obligations in respect of bankers’ acceptances, bids, tenders, trade contracts,
governmental contracts and leases, customs, guaranties, performance, surety,
stay, statutory, appeal or similar obligations in each case incurred in the
ordinary course of business;

(j) cash management obligations and Indebtedness incurred by the Borrower or any
Subsidiary in respect of netting services, overdraft protections, commercial
credit cards, stored value cards, purchasing cards and treasury management
services, automated clearing-house arrangements, employee credit card programs,
controlled disbursement, ACH transactions, return items, interstate deposit
network services, dealer incentive, supplier finance or similar programs,
Society for Worldwide Interbank Financial Telecommunication transfers, cash
pooling and operational foreign exchange management and similar arrangements, in
each case entered into in the ordinary course of business in connection with
Deposit Accounts;

(k) to the extent constituting Indebtedness, guaranties in the ordinary course
of business of the obligations of suppliers, customers, franchisees and
licensees of the Borrower and its Subsidiaries;

(l) guaranties by the Borrower of Indebtedness of a Subsidiary or guaranties by
a Subsidiary of Indebtedness of the Borrower or any other Subsidiary, in each
case with respect to Indebtedness otherwise permitted to be incurred pursuant to
this Section 6.01; provided, that (i) if

 

126



--------------------------------------------------------------------------------

the Indebtedness that is being guarantied is unsecured and/or subordinated to
the Obligations, the guaranty shall also be unsecured and/or subordinated to the
Obligations to the same extent and (ii) in respect of any guaranty by a Loan
Party of Indebtedness of a Subsidiary that is not a Loan Party, such guaranty is
permitted as an Investment pursuant to Section 6.06(c);

(m) Indebtedness described in Schedule 6.01 and any Permitted Refinancing
thereof;

(n) Indebtedness of the Borrower and its Subsidiaries incurred to finance the
acquisition, lease, construction, replacement, repair or improvement of any
assets or other Investments permitted hereunder (including rolling stock),
including (i) Capital Leases and (ii) purchase money Indebtedness (including any
industrial revenue bonds, industrial development bonds and similar financings);
provided that the aggregate principal amount at any time outstanding of
Indebtedness under this clause (n) shall not exceed the greater of $75,000,000
and 2.25% of Consolidated Tangible Assets; provided, further, that such
Indebtedness shall be secured only by the asset acquired in connection with the
incurrence of such Indebtedness;

(o) Indebtedness of Subsidiaries that are not Guarantors in an aggregate
principal amount at any time outstanding not to exceed the greater of
$100,000,000 and 3.00% of Consolidated Tangible Assets;

(p) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by the Borrower or any of its Subsidiaries, in each case after
the Closing Date as the result of a Permitted Acquisition or other Investment
permitted under Section 6.06, provided, that (x) such Indebtedness existed at
the time such Person became a Subsidiary or at the time such assets were
acquired and, in each case, was not created in anticipation thereof (y) such
Indebtedness is not guaranteed in any respect by the Borrower or any of its
Subsidiaries (other than by any such person that so becomes a Subsidiary) and
(z) the Borrower shall be in compliance with a Leverage Ratio (calculated on a
Pro Forma Basis) not exceeding the then applicable Leverage Ratio level set
forth in Section 6.07 minus 0.50:1.00 and (ii) any Permitted Refinancing
thereof;

(q) Capital Leases resulting from any sale and leaseback transaction that is
permitted pursuant to Section 6.08(t)(iii);

(r) (i) Indebtedness incurred by the Borrower or any of its Subsidiaries owing
to any insurance company in connection with the financing of any insurance
premiums and (ii) take-or-pay obligations constituting Indebtedness of the
Borrower or any Subsidiary, in each case, in the ordinary course of business;

(s) Indebtedness consisting of customer deposits and advance payments received
in the ordinary course of business from customers for goods and services
purchased, or otherwise in connection with services rendered, in the ordinary
course of business;

(t) to the extent constituting Indebtedness, contingent obligations arising
under indemnity agreements to title insurance companies to cause such title
insurers to issue title insurance policies in the ordinary course of business
with respect to the real property of the Borrower or any Subsidiary;

 

127



--------------------------------------------------------------------------------

(u) to the extent constituting Indebtedness, unfunded pension fund and other
employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law;

(v) to the extent constituting Indebtedness, deferred compensation or similar
arrangements payable to future, present or former directors, officers,
employees, members of management or consultants of the Borrower and the
Subsidiaries to the extent incurred in the ordinary course of business;

(w) Indebtedness consisting of unsecured promissory notes issued by the Borrower
or any Subsidiary to future, present or former directors, officers, members of
management, employees or consultants of the Borrower or any of its Subsidiaries
or their respective estates, executors, administrators, heirs, family members,
legatees, distributes, spouses or former spouses, domestic partners or former
domestic partners to finance the purchase or redemption of Equity Interests of
the Borrower permitted by Section 6.04;

(x) unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money;

(y) Indebtedness in respect of any letter of credit or bank guarantee issued in
favor of any Issuing Bank to support any Defaulting Lender’s participation in
Letters of Credit pursuant to Section 2.22(b);

(z) Indebtedness of Borrower or any Subsidiary supported by a Letter of Credit,
in a principal amount not in excess of the stated amount of such Letter of
Credit;

(aa) any Attributable Indebtedness of the Borrower or any of its Subsidiaries in
an aggregate principal amount at any time outstanding not to exceed the greater
of $75,000,000 and 2.25% of Consolidated Tangible Assets; provided that
Dispositions pursuant to Section 6.08(t)(ii) shall not be included in
calculating the foregoing basket or otherwise constitute Attributable
Indebtedness for the purposes of this Agreement;

(bb) [Reserved];

(cc) other Indebtedness of the Borrower and its Subsidiaries in an aggregate
principal amount at any time outstanding not to exceed the greater of
$175,000,000 and 5.50% of Consolidated Tangible Assets; and

(dd) without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness permitted hereunder.

 

128



--------------------------------------------------------------------------------

Section 6.02    Liens. Create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of the Borrower or any of
its Subsidiaries, whether now owned or hereafter acquired or licensed, or any
income, profits or royalties therefrom, except:

(a) Liens in favor of the Collateral Agent for the benefit of Secured Parties
granted pursuant to any Loan Document; and (ii) Liens on cash or deposits to
cash collateralize any Letters of Credit contemplated hereunder;

(b) Liens securing any Permitted Junior Secured Refinancing Debt or any
Permitted Pari Passu Secured Refinancing Debt;

(c) Liens securing any Incremental Equivalent Debt that is permitted to be
secured in accordance with Section 2.24(c) and any Permitted Refinancing
thereof;

(d) Liens for Taxes to the extent obligations with respect to such Taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted so long as adequate reserves or other appropriate
provisions as shall be required in conformity with GAAP shall have been made
therefor;

(e) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law and securing obligations, in each case incurred in the ordinary
course of business that are not yet overdue by more than sixty (60) days or, if
more than sixty (60) days overdue are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

(f) Liens incurred in the ordinary course of business in connection with
(i) workers’ compensation, health, disability or other employee benefits,
unemployment insurance and other types of social security laws or regulations,
property, casualty or liability insurance or premiums related thereto or
self-regulation obligations, or (ii) to secure the performance of contracts,
customs, tenders, statutory obligations, surety, stay and appeal bonds, bids,
leases, government contracts, trade contracts, performance and return-of-money
bonds, performance and completion guarantees and other similar obligations
(exclusive of obligations for the payment of borrowed money or other
Indebtedness), in each case including letters of credit, bank guarantees or
similar instruments posted to support payment of items set forth in the
foregoing clause (f); provided that such letters of credit (other than Letters
of Credit), bank guarantees or similar instruments are issued in compliance with
Section 6.01;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries and that, in the aggregate, do not
materially detract from the value of the property subject thereto;

(h) any interest or title of a lessor, lessee, sublessor or sublessee under any
lease or sublease permitted hereunder and any interest of a licensor, licensee,
sublicensor or sublicensee under any license or sublicense permitted hereunder
and covering only the assets so leased;

 

129



--------------------------------------------------------------------------------

(i) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any of its Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;

(j) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property,
consignments and similar arrangements entered into in the ordinary course of
business;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
that (a) are not overdue more than thirty (30) days or, if more than thirty
(30) days overdue, are being contested in a manner consistent with Section 5.03
or (b) with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect;

(l) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(m) leases, licenses, subleases or sublicenses (including with respect to
software, patents, copyrights, trademarks and other intellectual property
rights) granted by the Borrower or any of its Subsidiaries in the ordinary
course of business;

(n) Liens described in Schedule 6.02 and any refinancings, renewals or
extensions thereof; provided that (i) no additional property is covered thereby
(other than proceeds of products thereof and accessions and improvements
thereto), (ii) the amount secured or benefitted thereby is not increased
(except, in connection with any refinancing, refunding, renewal or extension
thereof, by an amount equal to accrued interest, a reasonable premium paid in
connection with such renewal, replacement, extension or refinancing, as
applicable, and fees and expenses reasonably incurred in connection therewith)
and (iii) if such Lien secures Indebtedness, such Indebtedness is permitted by
Section 6.01;

(o) Liens securing Indebtedness permitted pursuant to Section 6.01(n) and any
Permitted Refinancing in respect thereof; provided, that any such Lien shall
encumber only the asset acquired with the proceeds of such Indebtedness;

(p) Liens securing Indebtedness permitted by Section 6.01(p) and any Permitted
Refinancing in respect thereof, provided, that any such Lien shall encumber only
those assets which secured such Indebtedness at the time such assets were
acquired by the Borrower or its Subsidiaries;

(q) Liens arising from judgments, writs or warrants of attachment or similar
process in circumstances not constituting an Event of Default under
Section 8.01(h);

(r) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provisions, banker’s liens, rights of
setoff or similar rights and remedies as to deposit accounts or other funds
maintained with depository institutions and securities accounts and other
financial assets maintained with a securities intermediary;

 

130



--------------------------------------------------------------------------------

(s) Liens of a collection bank arising under Section 4-208 of the UCC or other
similar provisions of applicable laws on items in the course of collection;

(t) Liens on specific items of inventory or other goods arising under Article 2
of the UCC in the ordinary course of business securing such Person’s obligations
in respect of bankers’ acceptances and letters of credit issued or created for
the account of such Person to facilitate the purchase, shipment or storage of
such inventory or other goods, in any case covering only goods actually sold;

(u) Liens on insurance policies and the proceeds thereof securing the financing
of premiums with respect thereto to the extent permitted hereunder;

(v) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Loan Party in the
ordinary course of business and consistent with the past practices of such Loan
Party;

(w) Liens on repurchase agreements constituting Cash Equivalents pursuant to
clause (e) of the definition thereof;

(x) Liens securing Indebtedness permitted pursuant to Section 6.01(o); provided,
that any such Lien shall encumber only the assets of the Subsidiary that
incurred the Indebtedness secured by such Lien;

(y) Liens in respect of Permitted Receivables Financings that extend only to the
receivables subject thereto, the agreements governing the receivables included
in such Permitted Receivables Financings, the rights under any such agreements,
the proceeds thereof and the accounts into which such proceeds are paid;

(z) Liens (A) on advances of cash or Cash Equivalents in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Sections 6.06
or 6.08 to be applied against the purchase price for such Investment, and
(B) consisting of an agreement to dispose of any property in a disposition
permitted under Section 6.08, in each case, solely to the extent such Investment
or disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(aa) Liens (i) consisting of customary rights of first refusal and tag, drag and
similar rights in joint venture agreements and agreements with respect to
non-wholly owned Subsidiaries and (ii) consisting of any encumbrances or
restriction (including put and call arrangements) in favor of a joint venture
party with respect to Equity Interests of, or assets owned by, any joint venture
or similar arrangement pursuant to any joint venture or similar agreement;

(bb) Liens on cash or Cash Equivalents used for a defeasance, discharge or
redemption of Indebtedness; provided such defeasance, discharge or redemption is
permitted hereunder;

(cc) Liens constituting customary cash collateral arrangements in relation to
obligations under Swap Contracts permitted by Section 6.01(f);

 

131



--------------------------------------------------------------------------------

(dd) (i) deposits of cash with the owner or lessor of premises leased or
operated by the Borrower or any of the Subsidiaries and (ii) cash collateral on
deposit with banks or other financial institutions issuing letters of credit (or
backstopping such letters of credit) or other equivalent bank guarantees issued
naming as beneficiaries the owners or lessors of premises leased or operated by
the Borrower or any of the Subsidiaries, in each case in the ordinary course of
business of the Borrower and such Subsidiaries to secure the performance of the
Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises;

(ee) Liens securing obligations under any Attributable Indebtedness of the
Borrower and any Subsidiary; provided that any such Lien shall encumber only the
property interest subject to such sale and leaseback transaction;

(ff) other Liens on assets securing obligations in an aggregate principal amount
at any time outstanding not to exceed the greater of $75,000,000 and 2.25% of
Consolidated Tangible Assets (it being understood that, for purposes of this
Section 6.02(ee), the amount of any such Lien shall be the lesser of (x) the
fair market value of the assets subject to such Lien and (y) the aggregate
amount of the obligations secured by such Lien);

(gg) Liens and other interests of lessor in respect of rental obligations under
mining leases entered into by the Borrower and its Subsidiaries in the ordinary
course of business; and

(hh) Liens arising in the ordinary course of business under sand leases,
division orders, contracts for the sale, transportation or exchange of sand,
marketing agreements, processing agreements, net profits agreements, development
agreements, sand balancing or deferred production agreements and other
agreements that are usual and customary for dispositions of mineral rights in
respect of the sand business and are for claims which are not delinquent or that
are being contested in good faith and by appropriate proceedings for which
appropriate reserves have been established to the extent required by and in
accordance with GAAP; provided that any such Lien referred to in this
Section 6.2(hh) does not materially impair the use of the property covered by
such Lien for the purposes for which such property is held by the Borrower or
any Subsidiary or materially impair the value of such property subject thereto.

Section 6.03 No Further Negative Pledges. Enter into any agreement prohibiting
the creation or assumption by any Loan Party of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, to secure the
Obligations, except with respect to (a) Indebtedness permitted by this Agreement
and the other Loan Documents, (b) specific assets or property encumbered to
secure payment of particular Indebtedness or to be sold pursuant to an executed
agreement with respect to a permitted Asset Sale or other sale or disposition
permitted by Section 6.08, (c) Liens permitted by Section 6.02 (g), (o), (p),
(x), (y) and (z) or any document or agreement governing such Liens; provided
that such restrictions are limited by the assets and/or property securing such
Lien, (d) restrictions and conditions imposed by law, rule, regulation or order,
(e) restrictions identified on Schedule 6.03 and any refinancings, renewals or
extensions thereof, except to the extent any such refinancing, renewal or
extension expands the scope of any such restriction, (f) customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures and non-wholly owned Subsidiaries permitted under Section 6.06 and
applicable solely to such Person entered into in the ordinary course of business
and (g) restrictions by reason of customary provisions restricting assignments,

 

132



--------------------------------------------------------------------------------

subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the assets or property secured by such Liens or the
assets or property subject to such leases, licenses or similar agreements, as
the case may be).

Section 6.04    Restricted Junior Payments. Directly or indirectly declare,
order, pay, make or set apart any sum for any Restricted Junior Payment except
that:

(a) any Subsidiary of the Borrower may declare and pay dividends or make other
distributions ratably with respect to its Equity Interests; provided that if
such Subsidiary is not a Wholly-Owned Subsidiary of the Borrower, such dividends
must be made on a pro rata basis to the holders of its Equity Interests or on a
greater than ratable basis to the extent such greater payments are made solely
to the Borrower or a Subsidiary;

(b) the Borrower or any Subsidiary may make regularly scheduled payments of
interest and principal in respect of any Subordinated Indebtedness in accordance
with the terms of, and only to the extent required by, and subject to any
subordination provisions contained in, the agreement pursuant to which such
Indebtedness was issued;

(c) [Reserved];

(d) so long as no Event of Default shall have occurred and be continuing or
shall be caused thereby, the Borrower may make Restricted Junior Payments in an
aggregate amount not to exceed the greater of $50,000,000 and 1.50% of
Consolidated Tangible Assets to purchase common stock or common stock options
from shareholders (including, without limitation, present or former officers,
directors or employees of the Borrower or any of the Borrower’s Subsidiaries
(x) upon the death, disability or termination of employment of such officer,
director or employee or (y) pursuant to any employee, management or director
profit interests or equity plan, employee, management or director stock option
plan or any other employee, management, or director benefit plan or any
agreement with any employee, director or officer);

(e) [Reserved];

(f) the Borrower may make payments in cash, in lieu of the issuance of
fractional shares, upon the exercise of warrants or upon the conversion or
exchange of Equity Interests of any such Person;

(g) so long as no Event of Default shall have occurred and be continuing (in the
case of clause (i) of the definition of “Restricted Junior Payments”, on the
date of declaration), other Restricted Junior Payments in an aggregate amount
not to exceed, if the Leverage Ratio (calculated on a Pro Forma Basis) is less
than 3.50:1.00, an amount equal to the Available Amount;

(h) so long as no Event of Default shall have occurred and be continuing (in the
case of clause (i) of the definition of “Restricted Junior Payments”, on the
date of declaration), other Restricted Junior Payments in an aggregate amount
such that the Leverage Ratio (calculated on a Pro Forma Basis) shall not exceed
2.75:1.00;

 

133



--------------------------------------------------------------------------------

(i) other Restricted Junior Payments in an aggregate amount not to exceed the
greater of $50,000,000 and 1.50% of Consolidated Tangible Assets; and

(j) refinancings, replacements, substitutions, extensions, restructurings,
exchanges and renewals of Subordinated Indebtedness for Subordinated
Indebtedness to the extent such refinancing, replacement, exchange or renewed
Subordinated Indebtedness is permitted by Section 6.01;

provided that the proceeds of any Specified Equity Contribution shall not be
used to make payments otherwise permitted pursuant to this Section 6.04.

Section 6.05 Restrictions on Subsidiary Distributions. Except as provided
herein, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary of the Borrower to (a) pay dividends or make any other distributions
on any of such Subsidiary’s Equity Interests owned by the Borrower or any other
Subsidiary of the Borrower or (b) make or repay loans or advances to any Loan
Party, other than restrictions:

(a) imposed by law or by any Loan Document;

(b) in agreements evidencing Indebtedness permitted by Section 6.01(e), (n) and
(p) that impose restrictions on the property so acquired or the property
securing such Permitted Receivables Financing, as applicable, and any
amendments, modifications, extensions or renewals thereof (including any such
extension or renewal arising as a result of an extension, renewal or refinancing
of any Indebtedness containing such restriction or condition) that does not
expand the scope of any such restriction or condition in any material respect;

(c)    in agreements evidencing Indebtedness permitted by Section 6.01(o);

(d) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, joint venture agreements and
similar agreements entered into in the ordinary course of business;

(e) that are or were created by virtue of any transfer of, agreement to transfer
or option or right with respect to any property, assets or Equity Interests not
otherwise prohibited under this Agreement;

(f) in the case of any Subsidiary that is not a Wholly-Owned Subsidiary of the
Borrower, restrictions and conditions imposed by its Organizational Documents or
any related joint venture, shareholders’ or similar agreement; provided that
such restrictions and conditions apply only to such Subsidiary and to any Equity
Interests in such Subsidiary;

(g) identified on Schedule 6.05 and any amendments, modifications, extensions or
renewals thereof (including any such extension or renewal arising as a result of
an extension, renewal or refinancing of any Indebtedness containing such
restriction or condition) that does not expand the scope of any such restriction
or condition in any material respect; or

 

134



--------------------------------------------------------------------------------

(h) that are customary restrictions in any Incremental Equivalent Debt, any
Refinancing Equivalent Debt or any Indebtedness permitted by Section 6.01(cc),
in each case, so long as such restrictions shall not conflict with this
Agreement.

Section 6.06    Investments. Make or own any Investment in any Person, including
any Joint Venture, except:

(a) Investments in cash and Cash Equivalents;

(b) equity Investments owned as of the Closing Date in any Subsidiary and

Investments made after the Closing Date in any Loan Party;

(c) (i) additional Investments by the Borrower in any Guarantor and by any
Guarantor in the Borrower or in another Guarantor, and (ii) Investments
(including by way of capital contributions or guaranties of their obligations)
by the Borrower and the Subsidiaries in any Subsidiary; provided, in the case of
clause (ii), the aggregate amount of Investments by any Loan Party in any
Subsidiary that is not a Loan Party (together with the aggregate amount of
(x) any Investments pursuant to Section 6.06(e)(ii) and (y) Permitted
Acquisitions of Subsidiaries that do not become Guarantors) at any one time
outstanding shall not exceed the greater of $250,000,000 and 7.75% of
Consolidated Tangible Assets;

(d) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) consisting of accounts receivables, deposits, prepayments and other trade
credits to suppliers created, acquired or made in the ordinary course of
business consistent with the past practices of the Borrower and its
Subsidiaries;

(e) intercompany loans to the extent permitted under Section 6.01(b) and other
Investments (i) in (including guarantees of obligations of) any Loan Party,
(ii) by any Loan Party in (including (without duplication for purposes of the
proviso in this clause (ii)) guarantees of obligations of) Subsidiaries of
Borrower which are not Guarantors; provided that the aggregate amount of such
Investments under this clause (ii) (together with the aggregate amount of
(x) any Investments by any Loan Party in any Subsidiary that is not a Loan Party
pursuant to Section 6.06(c) and (y) the aggregate amount of Permitted
Acquisitions of Subsidiaries other than Guarantors) at any one time outstanding
shall not exceed the greater of $250,000,000 and 7.75% of Consolidated Tangible
Assets and (iii) by any Subsidiary of the Borrower that is not a Guarantor in
(including guarantees of obligations of) any other Subsidiary of the Borrower
that is not a Guarantor;

(f)    Investments (if any) arising as a result of Permitted Receivables
Financings;

(g) loans and advances to future, present or former employees, officers, members
of management, consultants and directors of the Borrower and its Subsidiaries
made (i) in the ordinary course of business for travel and entertainment
expenses, relocation costs and similar purposes or consistent with past
practices and (ii) for any other purposes in an aggregate principal amount at
any time outstanding not to exceed $5,000,000;

(h) Permitted Acquisitions permitted pursuant to Section 6.08;

 

135



--------------------------------------------------------------------------------

(i)    Investments described in Schedule 6.06;

(j)    Swap Contracts of the type permitted under Section 6.01;

(k) loans by the Borrower or any of its Subsidiaries to the employees, officers
or directors of the Borrower or any of their respective Subsidiaries in
connection with any non-qualified retirement plan or similar compensation or
management incentive plans; provided that such loans represent cashless
transactions pursuant to which such employees, officers or directors directly
invest the proceeds of such loans in Equity Interests issued by the Borrower;

(l)    [Reserved];

(m) Investments arising directly out of the receipt by the Borrower or any
Subsidiary of non-cash consideration that is permitted to be received for any
sale of assets permitted under Section 6.08(d);

(n)    Investments in an aggregate amount equal to the Available Amount;

(o) Investments in Unrestricted Subsidiaries and similar businesses in an
aggregate amount at any time outstanding not to exceed the greater of
$25,000,000 and 0.75% of Consolidated Tangible Assets;

(p) Investments in Joint Ventures in an aggregate amount at any time outstanding
not to exceed the greater of $25,000,000 and 0.75% of Consolidated Tangible
Assets;

(q) so long as no Event of Default shall have occurred and be continuing or
shall be caused thereby, other Investments in an aggregate principal amount such
that, as of the last day of the most recent Fiscal Quarter for which financial
statements are available, the Borrower shall be in compliance with a Leverage
Ratio (calculated on a Pro Forma Basis) not exceeding the then applicable
Leverage Ratio level set forth in Section 6.07 minus 0.75:1.00;

(r) Investments received (i) upon the foreclosure with respect to any secured
Investment, (ii) as a result of the settlement, compromise or resolution of
litigation, arbitration or other disputes or (iii) in settlement of debt created
in the ordinary course of business;

(s) Investments consisting of advances or extensions of trade credit in the
ordinary course of business;

(t)    Investments consisting of Restricted Junior Payments permitted under
Section 6.04;

(u) Investments consisting of advances of payroll payments to employees in the
ordinary course of business;

(v) any Investments in any Subsidiary or Joint Venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business; provided that any entity that serves to hold cash
balances for the purposes of making such advances to Subsidiaries or Joint
Ventures is a Loan Party;

 

136



--------------------------------------------------------------------------------

(w) any acquisition of assets or Equity Interests solely in exchange for the
substantially contemporaneous issuance of Equity Interests (other than
Disqualified Equity Interests) of the Borrower;

(x) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(y) non-cash Investments in Subsidiaries in connection with reorganizations or
other activities related to Tax planning; provided that, after giving effect to
any such reorganization or other activity related to Tax planning, the security
interest of the Administrative Agent in the Collateral, taken as a whole, is not
materially impaired;

(z) Investments held by any Subsidiary acquired after the Closing Date, or of
any Person acquired by, or merged into or consolidated or amalgamated with the
Borrower or any Subsidiary after the Closing Date, in each case as part of an
Investment otherwise permitted by this Section 6.06 to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of the relevant acquisition, merger, amalgamation or consolidation;

(aa) Investments (i) constituting deposits, prepayments and/or other credits to
suppliers, (ii) made in connection with obtaining, maintaining or renewing
client and customer contracts and/or (iii) in the form of advances made to
distributors, suppliers, licensors and licensees, in each case, in the ordinary
course of business; and

(bb) other Investments in an aggregate amount at any time outstanding not to
exceed the sum of (i) the greater of $50,000,000 and 1.50% of Consolidated
Tangible Assets and (ii) the amount of any cash returns actually received by the
Borrower or any Guarantor with regard to any such Investments made pursuant to
this clause (bb) during the term of this Agreement; provided that the amount of
cash returns included in this clause (ii) with respect to each Investment shall
not exceed the amount of such related Investment made pursuant to this clause
(bb)).

Section 6.07 Financial Covenant. Solely with respect to the Revolving Credit
Facility, the Borrower covenants and agrees that it shall not (a) as of the last
day of any Fiscal Quarter ending on or after September 30, 2018 and before
December 31, 2018, permit the Leverage Ratio to exceed 4.50:1.00, or (b) in the
case of any Fiscal Quarter ending on or after December 31, 2018, permit the
Leverage Ratio to exceed 4.00:1.00.

 

137



--------------------------------------------------------------------------------

Section 6.08 Fundamental Changes; Disposition of Assets; Acquisitions.
(i) Merge, or consolidate, or liquidate, wind-up or dissolve itself (or suffer
any liquidation or dissolution), or (ii) convey, sell, lease or license,
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, or (iii) acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and capital expenditures in the ordinary course of
business) all or substantially all assets of, or stock or other evidence of
beneficial ownership of, any Person or any division or line of business or other
business unit of any Person, except:

(a) (i) any Subsidiary of the Borrower may be merged with or into the Borrower
or any Subsidiary or be liquidated, wound up or dissolved, or all or any part of
its business, assets or property may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to the
Borrower or any Subsidiary; provided, that in the case of such a transaction
involving the Borrower or a Guarantor, the Borrower or such Guarantor shall, as
applicable, be the continuing or surviving Person or the Person to whom the
applicable business, assets and/or property are conveyed, sold, leased,
transferred or otherwise disposed; (ii) any Person may merge into the Borrower
in an Investment permitted by Section 6.06 in which the Borrower is the
surviving Person; and (iii) any Person may merge with a Subsidiary in an
Investment permitted by Section 6.06 in which the surviving person is a
Subsidiary so long as if any party to such merger is a Loan Party, the surviving
entity is a Loan Party (or the surviving Person is a Domestic Subsidiary that,
simultaneously with the consummation of such merger, becomes a Loan Party and
assumes the Obligations of such non-surviving Loan Party in a manner reasonably
acceptable to the Administrative Agent);

(b) any Subsidiary may liquidate or dissolve or change in legal form if the
Borrower determines in good faith that such liquidation or dissolution or change
in legal form is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders;

(c) sales or other Dispositions of assets that do not constitute Asset Sales;

(d) Asset Sales; provided, that (1) the consideration received for such assets
shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the Borrower), (2) no less than 75% of the
consideration for such asset sale shall be paid in Cash or Designated Non-Cash
Consideration to the extent that all Designated Non-Cash Consideration at such
time does not exceed $50,000,000 (with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value), (3) no Event of Default
is continuing or would exist after giving effect thereto and (4) the Net Cash
Proceeds thereof shall be applied as required by Section 2.14(a);

(e) (i) disposals of damaged, obsolete, used, worn out or surplus assets or
property no longer useful to the business of such Person or economically
impracticable to maintain and (ii) dispositions of inventory (including on an
intercompany basis) and vehicles in the ordinary course of business consistent
with past practice;

(f) (i) the Acquisition and any merger, amalgamation, consolidation, liquidation
or dissolution by the Borrower or its Subsidiaries expressly contemplated
pursuant to the Merger Agreement shall be permitted and (ii) Permitted
Acquisitions;

(g) sales or other Dispositions of property (including like-kind exchanges) to
the extent that (x) such property is exchanged for credit (on a fair market
value basis) against the purchase price of similar replacement property or
(y) such property is sold or otherwise disposed of for fair market value and the
proceeds of such sale or Disposition are promptly applied to the purchase price
of similar replacement property;

 

138



--------------------------------------------------------------------------------

(h) any Disposition of real property to a Governmental Authority that results in
Net Cash Proceeds applied in accordance with Section 2.14(b);

(i) the abandonment, cancellation or other Disposition of Intellectual Property
that is not material or is no longer used or useful in any material respect in
the operation of the Borrower and its Subsidiaries;

(j) the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof (and not as part of any bulk sale or financing of receivables);

(k) Dispositions to effect (or which constitute) Liens permitted by Sections
6.02, Restricted Junior Payments permitted by 6.04 and Investments permitted by
Section 6.06, in each case, other than by reference to this Section 6.08(k);

(l) Disposition of property subject to or resulting from casualty losses and
condemnation proceedings (including in lieu thereof or any similar proceedings);

(m) any surrender or waiver of contract rights pursuant to a settlement,
release, recovery on or surrender of contract, tort or other claims of any kind;

(n) Dispositions of residential real property and related assets in the ordinary
course of business in connection with relocation activities for directors,
officers, members of management, employees or consultants of the Loan Parties;

(o) unwinding of Swap Contracts;

(p) Dispositions of Investments in Joint Ventures to the extent required by, or
made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in the joint venture agreement or similar binding agreements
entered into with respect to such Investment in such Joint Venture;

(q) the expiration of any option agreement with respect to real or personal
property;

(r) leases, subleases, non-exclusive licenses or sublicenses of property or
intellectual property in the ordinary course of business;

(s) Dispositions of non-core assets (which may include real property) acquired
in an acquisition permitted under this Agreement to the extent such Disposition
is consummated within two (2) years of such acquisition;

 

139



--------------------------------------------------------------------------------

(t) (i) Dispositions in connection with Attributable Indebtedness permitted
under Section 6.01(aa), (ii) Dispositions of fixed or capital assets (including,
without limitation, equipment and railcars) that have been owned by the Borrower
or its Subsidiaries for less than six months at the time of such Disposition
pursuant to a sale and leaseback transaction with respect to which the resulting
lease is an operating lease and (iii) Dispositions of railcars and related
assets pursuant to a sale and leaseback transaction to the extent such railcars
and related assets were owned by the Borrower or its Subsidiaries on the Closing
Date; and

(u) the purchase and sale or other transfer (including capital contribution) of
Receivables Assets pursuant to Permitted Receivables Financings.

Section 6.09 [Reserved.]

Section 6.10 [Reserved.]

Section 6.11 Transactions with Affiliates. Directly or indirectly, enter into or
permit to exist any transaction (including the purchase, sale, lease or exchange
of any property, the rendering of any service or the payment of any management,
advisory or similar fees) with any Affiliate of the Borrower on terms that are
less favorable to the Borrower or that Subsidiary, as the case may be, than
those that might be obtained in a comparable arm’s length transaction at the
time from a Person who is not such a holder or Affiliate; provided, that the
foregoing restriction shall not apply to:

(a) any transaction between or among the Borrower or any Subsidiary (or any
Person that becomes a Subsidiary as a result of, or in connection with, such
transaction, so long as neither such Person nor the selling entity was an
Affiliate of the Borrower or any Subsidiary prior to such transaction);

(b) any Restricted Junior Payment permitted by Section 6.04; (c) the
consummation of the Transactions;

(d) transactions described in Schedule 6.11;

(e) any agreement between any Person and an Affiliate of such Person existing at
the time such Person is acquired by or merged into the Borrower or its
Subsidiaries pursuant to the terms of this Agreement to the extent such
agreement was not made in contemplation of or in connection with such
acquisition or merger;

(f) payments to or from, and transactions with, Joint Ventures (to the extent
any such Joint Venture is only an Affiliate as a result of Investments by the
Borrower and its Subsidiaries in such Joint Venture), non-Wholly Owned
Subsidiaries and Unrestricted Subsidiaries in the ordinary course of business to
the extent otherwise permitted under Section 6.06;

(g) transactions with customers, clients, suppliers or purchasers or sellers of
goods or services, or transactions otherwise relating to the purchase or sale of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement, which are fair to the Borrower
and its Subsidiaries, in the reasonable determination of the board of directors
of the Borrower;

 

140



--------------------------------------------------------------------------------

(h) the formation and maintenance of any consolidated group or subgroup for Tax,
accounting or cash pooling or management purposes in the ordinary course of
business;

(i) transactions undertaken in good faith (as certified by an Authorized Officer
of the Borrower) for the purpose of improving the consolidated Tax efficiency of
the Borrower and its Subsidiaries and not for the purpose of circumventing any
covenant set forth in this Agreement;

(j) reasonable and customary fees paid to officers, employees, consultants and
members of the board of directors (or similar governing body) of the Borrower
and its Subsidiaries;

(k) employment and severance arrangements between the Borrower and any
Subsidiary and their respective directors, officers, employees, members of
management and consultants in the ordinary course of business;

(l) compensation arrangements for officers and other employees of the Borrower
and its Subsidiaries entered into in the ordinary course of business; and

(m) transactions pursuant to any Permitted Receivables Financing.

Section 6.12 Conduct of Business. Engage in any business other than the
businesses engaged in by the Borrower and its Subsidiaries on the Closing Date
and businesses which are reasonably related, ancillary or complementary thereto
or are reasonable extensions thereof and, in the case of a Special Purposes
Receivables Subsidiary, Permitted Receivables Financings.

Section 6.13 Amendments or Waivers of Organizational Documents, Related
Documents and Certain Indebtedness. Agree to any material amendment,
restatement, supplement or other modification to, waiver of or termination of
(other than in accordance with the regularly scheduled termination date) any of
its Organizational Documents, any Subordinated Indebtedness or any Acquisition
Document if such amendment, restatement, supplement or other modification or
termination would be materially adverse to the Lenders without the consent of
the Administrative Agent; provided that it is understood and agreed that the
foregoing shall not prohibit any Permitted Refinancing in respect of any
Subordinated Indebtedness that is otherwise permitted by Section 6.01.

Section 6.14 Fiscal Year. Change its Fiscal Year-end from December 31.

ARTICLE VII

GUARANTY

Section 7.01 Guaranty of the Obligations. Subject to the provisions of
Section 7.02, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to the Administrative Agent for the ratable benefit of
the Beneficiaries the due and punctual Payment in Full of all Obligations other
than any Excluded Swap Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
(collectively, the “Guaranteed

 

141



--------------------------------------------------------------------------------

Obligations”). For the avoidance of doubt, in no event shall any Excluded
Subsidiary described in clause (i) of the definition thereof, except any Foreign
Guarantor, guaranty the Obligations of the Borrower or of any other Domestic
Subsidiary that is a Loan Party.

Section 7.02 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, that solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.02, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.02), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.02. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.02 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.02.

Section 7.03 Payment by Guarantors. Subject to Section 7.02, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of the Borrower to
pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)), Guarantors shall upon demand pay, or cause to be paid, in
Cash, to the Administrative Agent for the ratable benefit of Beneficiaries, an
amount equal to the sum of the unpaid principal amount of all

 

142



--------------------------------------------------------------------------------

Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for the Borrower
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against the
Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Beneficiaries as aforesaid.

Section 7.04 Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than Payment in Full of the
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability;

(b) this Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(c) the Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between the
Borrower and any Beneficiary with respect to the existence of such Event of
Default;

(d) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrower or any of such other
guarantors and whether or not the Borrower is joined in any such action or
actions;

(e) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(f) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive,

 

143



--------------------------------------------------------------------------------

alter, subordinate or modify, with or without consideration, any security for
payment of the Guaranteed Obligations, any other guaranties of the Guaranteed
Obligations, or any other obligation of any Person (including any other
Guarantor) with respect to the Guaranteed Obligations; (v) enforce and apply any
security now or hereafter held by or for the benefit of such Beneficiary in
respect hereof or the Guaranteed Obligations and direct the order or manner of
sale thereof, or exercise any other right or remedy that such Beneficiary may
have against any such security, in each case as such Beneficiary in its
discretion may determine consistent herewith or the applicable Hedge Agreements
and any applicable security agreement, including foreclosure on any such
security pursuant to one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable, and even though such
action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against the Borrower or
any security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Loan Documents or any Hedge Agreements; and

(g) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than Payment in Full of the
Obligations), including the occurrence of any of the following, whether or not
any Guarantor shall have had notice or knowledge of any of them: (i) any failure
or omission to assert or enforce or agreement or election not to assert or
enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Loan Documents or any Hedge
Agreements, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents, any of the Hedge Agreements or
any agreement or instrument executed pursuant thereto, or of any other guaranty
or security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Loan Document, such Hedge Agreement or
any agreement relating to such other guaranty or security; (iii) the Guaranteed
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than payments received pursuant to the
other Loan Documents or any of the Hedge Agreements or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Beneficiary might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of the
Borrower or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which the Borrower
may allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

 

144



--------------------------------------------------------------------------------

Section 7.05 Waivers by Guarantors. To the fullest extent permitted by
applicable law, each Guarantor hereby waives, for the benefit of the
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against the Borrower,
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from the Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of any Beneficiary in favor of the Borrower or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
the Borrower or any other Guarantor from any cause other than Payment in Full of
the Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any Beneficiary’s errors or omissions in the administration of the
Guaranteed Obligations, except behavior which amounts to bad faith; (e) (i) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of such
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Hedge Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to the Borrower and notices of any of the matters referred
to in Section 7.04 and any right to consent to any thereof; and (g) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

Section 7.06 Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Obligations shall have been Paid in Full, each Guarantor hereby waives, to the
fullest extent permitted by applicable law, any claim, right or remedy, direct
or indirect, that such Guarantor now has or may hereafter have against the
Borrower or any other Guarantor or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement, contribution or indemnification that such Guarantor
now has or may hereafter have against the Borrower with respect to the
Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against the Borrower, and (c) any benefit of, and any right to participate in,
any collateral or security now or hereafter held by any Beneficiary. In
addition, until the Obligations shall have been Paid in Full, each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including any such right of contribution as contemplated by
Section 7.02. Each Guarantor further agrees that, to the extent the waiver or
agreement to

 

145



--------------------------------------------------------------------------------

withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
the Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against the
Borrower, to all right, title and interest any Beneficiary may have in any such
collateral or security, and to any right any Beneficiary may have against such
other guarantor. If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Obligations shall not have been Paid in Full, such amount shall be
held in trust for the Administrative Agent on behalf of Beneficiaries and shall
forthwith be paid over to the Administrative Agent for the benefit of
Beneficiaries to be credited and applied against the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms hereof.

Section 7.07 Subordination of Other Obligations. Any Indebtedness of the
Borrower or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for the Administrative Agent on behalf of Beneficiaries and shall
forthwith be paid over to the Administrative Agent for the benefit of
Beneficiaries to be credited and applied against the Guaranteed Obligations but
without affecting, impairing or limiting in any manner the liability of the
Obligee Guarantor under any other provision hereof.

Section 7.08 Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Obligations shall have been Paid in
Full. Each Guarantor hereby irrevocably waives any right to revoke this Guaranty
as to future transactions giving rise to any Guaranteed Obligations.

Section 7.09 Authority of Guarantors or the Borrower. It is not necessary for
any Beneficiary to inquire into the capacity or powers of any Guarantor or the
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.

Section 7.10 Financial Condition of the Borrower. Any Credit Extension may be
made to the Borrower or continued from time to time, and any Hedge Agreements
may be entered into from time to time, in each case without notice to or
authorization from any Guarantor regardless of the financial or other condition
of the Borrower at the time of any such grant or continuation or at the time
such Hedge Agreement is entered into, as the case may be. No Beneficiary shall
have any obligation to disclose or discuss with any Guarantor its assessment, or
any Guarantor’s assessment, of the financial condition of the Borrower. Each
Guarantor has adequate means to obtain information from the Borrower on a
continuing basis concerning the financial condition of the Borrower and its
ability to perform its obligations under the Loan Documents and Hedge
Agreements, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of the Borrower and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations. Each
Guarantor hereby waives and relinquishes any duty on the part of any Beneficiary
to disclose any matter, fact or thing relating to the business, operations or
conditions of the Borrower now known or hereafter known by any Beneficiary.

 

146



--------------------------------------------------------------------------------

Section 7.11    Bankruptcy, Etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of the Administrative Agent acting
pursuant to the instructions of Required Lenders, commence or join with any
other Person in commencing any bankruptcy, reorganization or insolvency case or
proceeding of or against the Borrower or any other Guarantor. The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of the Borrower or any other Guarantor or by any
defense which the Borrower or any other Guarantor may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve the Borrower of any portion
of such Guaranteed Obligations. Guarantors shall permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person to pay the Administrative Agent, or allow the claim
of the Administrative Agent in respect of, any such interest accruing after the
date on which such case or proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by the Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

Section 7.12 Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger, amalgamation or
consolidation) to a Person other than the Borrower and its Subsidiaries in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01 Events of Default. If any one or more of the following conditions
or events occur:

(a) Failure to Make Payments When Due. Failure by the Borrower to pay (i) when
due, any principal of any Loan; (ii) when due, any reimbursement of any drawing
under a Letter of Credit; or (iii) within three (3) Business Days after the date
due, any interest on any Loan or any fee or any other amount due hereunder; or

 

147



--------------------------------------------------------------------------------

(b) Default Under Other Agreements.

(i) Failure of any Loan Party or any of their respective Subsidiaries to pay
when due any principal of or interest on or any other amount payable in respect
of Indebtedness (other than Indebtedness referred to in Section 8.01(a)) in an
individual principal amount (or Net Mark-to-Market Exposure) of $50,000,000 or
more beyond the grace period, if any, provided therefor; or

(ii) breach or default by any Loan Party with respect to any other material term
of (1) Indebtedness in the individual or aggregate principal amounts (or Net
Mark-to-Market Exposure) referred to in clause (i) above or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or
redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; provided, that clause (ii) of this
Section 8.01(b) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary disposition of the property or assets securing such
Indebtedness, if such disposition is permitted hereunder and such Indebtedness
that becomes due is paid upon such disposition; or

(c) Breach of Certain Covenants. Failure of any Loan Party to perform or comply
with any term or condition contained in Section 2.06, Section 5.01(f)(i),
Section 5.02 (with respect to the Borrower), or Article VI; provided that, to
the extent that such financial covenant is in effect, failure to comply with the
financial covenant set forth in Section 6.07 will not constitute an Event of
Default for purposes of any Term Loan, and no Term Lender will be permitted to
exercise any remedies with respect to an Event of Default in respect of the
financial covenant set forth in Section 6.07 until the date, if any, on which
the Revolving Commitments have been terminated and the Revolving Loans have been
accelerated as a result of such breach of the covenant set forth in
Section 6.07; or

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Loan Party in any Loan Document or
in any statement or certificate at any time given by any Loan Party or any of
its Subsidiaries in writing pursuant hereto or thereto or in connection herewith
or therewith shall be false in any material respect as of the date made or
deemed made or, to the extent that any such representation, warranty,
certification or other statement is already qualified by materiality or material
adverse effect in the text thereof, such representation, warranty, certification
or other statement shall be false in any respect as of the date made or deemed
made; or

 

148



--------------------------------------------------------------------------------

(e) Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Section 8.01, and such default shall not have been remedied or waived
within thirty (30) days after an Authorized Officer of such Loan Party becoming
aware of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower, any Guarantor or any of the Borrower’s Material Subsidiaries in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against the Borrower, any Guarantor or any of the Borrower’s Material
Subsidiaries under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, conservator, custodian or other officer
having similar powers over the Borrower, any Guarantor or any of the Borrower’s
Material Subsidiaries, or over all or a substantial part of its property, shall
have been entered; or there shall have occurred the involuntary appointment of
an interim receiver, trustee, conservator or other custodian of the Borrower,
any Guarantor or any of the Borrower’s Material Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of the Borrower, any Guarantor or any of the Borrower’s Material
Subsidiaries, and any such event described in this clause (ii) shall continue
for sixty (60) days without having been dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) the Borrower, any
Guarantor or any of the Borrower’s Material Subsidiaries shall have an order for
relief entered with respect to it or shall commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee, conservator or other custodian for all
or a substantial part of its property; or the Borrower, any Guarantor or any of
the Borrower’s Material Subsidiaries shall make any assignment for the benefit
of creditors; or (ii) the Borrower, any Guarantor or any of the Borrower’s
Material Subsidiaries shall be unable, or shall fail generally, or shall admit
in writing its inability, to pay its debts as such debts become due; or the
board of directors (or similar governing body) of the Borrower, any Guarantor or
any of the Borrower’s Material Subsidiaries (or any committee thereof) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to herein or in Section 8.01(f); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving (i) in any individual case an amount in excess of
$50,000,000 or (ii) in the aggregate at any time an amount in excess of
$50,000,000 (in either case to the extent not covered by insurance or
indemnities as to which the applicable insurance company or third party has not
denied its obligation) shall be entered or filed against the Borrower or any of
its Subsidiaries or any of their respective assets (other than any such
judgment, writ or warrant of attachment or similar process entered or filed
against a dormant or inactive Subsidiary that has no assets or de minimis
assets, to the extent there is no recourse against the Borrower or any other
Subsidiary or any of their respective assets as a result of such judgment, writ
or warrant of attachment or similar process) and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty (60) days; or

 

149



--------------------------------------------------------------------------------

(i) [Reserved.]

(j) Employee Benefit Plans. There shall occur one or more ERISA Events which
individually or in the aggregate results in or would reasonably be expected to
result in a Material Adverse Effect; or

(k) Change of Control. A Change of Control occurs; or

(l) Guaranties, Security Documents and other Loan Documents. At any time after
the execution and delivery thereof, (i) the Guaranty for any reason, other than
the satisfaction in full of the Obligations being Paid in Full, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or any Guarantor shall repudiate in writing its
obligations thereunder, (ii) this Agreement or any Security Document ceases to
be in full force and effect (other than by reason of a release of Collateral in
accordance with the terms hereof or thereof or the Obligations being Paid in
Full) or shall be declared null and void, or the Collateral Agent shall not have
or shall cease to have a valid and perfected Lien in any material portion of the
Collateral purported to be covered by the Security Documents with the priority
required by the relevant Security Document, in each case for any reason other
than the failure of the Collateral Agent or any Secured Party to take any action
within its control, or (iii) any Loan Party shall contest the validity or
enforceability of any Loan Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Loan Document to which it is a party or shall contest in writing the
validity or perfection of any Lien in any Collateral purported to be covered by
the Security Documents;

THEN, (x) (1) upon the occurrence of any Event of Default described in
Section 8.01(f) or 8.01(g), automatically, and (2) upon the occurrence and
during the continuance of any other Event of Default (other than any Event of
Default under Section 8.01(c) arising from failure to comply with the financial
covenant set forth in Section 6.07, which has not been accelerated in accordance
with clause (y) below), at the request of or with the consent of the Required
Lenders, (A) the Revolving Commitments, if any, of each Lender having such
Revolving Commitments, the obligation of any Issuing Bank to issue any Letter of
Credit and the obligation of any Swing Line Lender to make any Swing Line Loan
shall immediately terminate; (B) each of the following shall immediately become
due and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each Loan
Party: (I) the unpaid principal amount of and accrued interest on the Loans,
(II) an amount equal to the maximum amount that may at any time be drawn under
all Letters of Credit then outstanding (regardless of whether any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letters of Credit), and (III) all other Obligations; provided,
that the foregoing shall not affect in any way the obligations of Lenders under
Section 2.03(b)(v) or Section 2.04(e); (C) the Administrative Agent may cause
the Collateral Agent to enforce any and all Liens and security interests created
pursuant to Security Documents; (D) the Administrative Agent shall direct the
Borrower to pay (and the Borrower hereby agrees upon receipt of such notice, or
upon the occurrence of any Event of Default

 

150



--------------------------------------------------------------------------------

specified in Sections 8.01(f) and (g) to pay) to the Administrative Agent such
additional amounts of cash as reasonable requested by any Issuing Bank, to be
held as security for the Borrower’s reimbursement Obligations in respect of
Letters of Credit then outstanding; and (E) the Administrative Agent and the
Collateral Agent may exercise on behalf of themselves, the Lenders, each Issuing
Bank and the other Secured Parties all rights and remedies available to the
Administrative Agent, the Collateral Agent, the Lenders and any Issuing Bank
under the Loan Documents or under applicable law or in equity and (y) upon the
occurrence and during the continuance of an Event of Default described in
Section 8.01(c) arising from failure to comply with the financial covenant set
forth in Section 6.07, at the request of or with the consent of the Required
Revolving Lenders, (A) the Revolving Commitments, if any, of each Lender having
such Revolving Commitments, the obligation of any Issuing Bank to issue any
Letter of Credit and the obligation of any Swing Line Lender to make any Swing
Line Loan shall immediately terminate; (B) each of the following shall
immediately become due and payable, in each case without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by each Loan Party: (I) the unpaid principal amount of and accrued
interest on the Revolving Loans and Swing Line Loans, (II) an amount equal to
the maximum amount that may at any time be drawn under all Letters of Credit
then outstanding (regardless of whether any beneficiary under any such Letter of
Credit shall have presented, or shall be entitled at such time to present, the
drafts or other documents or certificates required to draw under such Letters of
Credit), and (III) all other Obligations in respect of the Revolving Loans,
Revolving Commitments, Swing Line Loans and Letters of Credit; provided, that
the foregoing shall not affect in any way the obligations of Lenders under
Section 2.03(b)(v) or Section 2.04(e); (C) the Administrative Agent may cause
the Collateral Agent to enforce any and all Liens and security interests created
pursuant to Security Documents; (D) the Administrative Agent shall direct the
Borrower to pay (and the Borrower hereby agrees upon receipt of such notice, or
upon the occurrence of any Event of Default specified in Sections 8.01(f) and
(g) to pay) to the Administrative Agent such additional amounts of cash as
reasonable requested by any Issuing Bank, to be held as security for the
Borrower’s reimbursement Obligations in respect of Letters of Credit then
outstanding; and (E) the Administrative Agent and the Collateral Agent may
exercise on behalf of themselves, the Lenders, each Issuing Bank and the other
Secured Parties all rights and remedies available to the Administrative Agent,
the Collateral Agent, the Lenders and any Issuing Bank under the Loan Documents
or under applicable law or in equity.

Section 8.02    Right to Cure.

(a)    In the event that the Borrower fails to comply with the covenant set
forth in Section 6.07 and, after the last day of the applicable Fiscal Quarter
with respect to which covenant in Section 6.07 is being tested and on or prior
to the day that is 15 Business Days after the day on which financial statements
are required to be delivered for such Fiscal Quarter if (i) the Borrower issues
Equity Interests (other than Disqualified Equity Interests) for cash or
otherwise receive cash contributions on account of its existing Equity Interests
(the “Specified Equity Contribution”) and the net cash proceeds from such
issuance or contribution (the “Cure Amount”) are contributed to the Borrower)
and (ii) upon the receipt by the Borrower of such Cure Amount, then, the
covenant set forth in such Section 6.07 shall be recalculated, giving effect to
a pro forma increase to Consolidated EBITDA for such four Fiscal Quarter period
in an amount equal to the Cure Amount.

 

151



--------------------------------------------------------------------------------

(b)    If, after the exercise of the Specified Equity Contribution and the
recalculations pursuant to clause (a) above, the Borrower shall then be in
compliance with the requirements of the covenant set forth in Section 6.07
during such four Fiscal Quarter period, the Borrower shall be deemed to have
satisfied the requirements of such covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable Default or Event of Default under
Section 8.01 that had occurred shall be deemed cured; provided that during the
term of this Agreement (i) in each consecutive four Fiscal Quarter period there
will be at least two Fiscal Quarters in which no Specified Equity Contribution
is made, (ii) the amount of any Specified Equity Contribution will be no greater
than the amount required to cause the Borrower to be in compliance with the
Financial Covenant, (iii) each Specified Equity Contribution will be disregarded
for purposes of the calculation of Consolidated EBITDA for all other purposes,
including calculating basket levels, pricing, determining compliance with
incurrence based or pro forma calculations or conditions, and other items
governed by reference to Consolidated EBITDA, (iv) there shall be no more than
five Specified Equity Contributions made in the aggregate after the Closing Date
and (v) there shall be no reduction in indebtedness, through either the netting
of cash or prepayment of Loans or other indebtedness, in connection with any
Specified Equity Contribution for purposes of determining compliance with the
Financial Covenant for the current fiscal quarter.

ARTICLE IX

AGENTS

Section 9.01    Appointment of Agents. Barclays is hereby appointed the
Administrative Agent and the Collateral Agent hereunder and under the other Loan
Documents and each Lender hereby authorizes Barclays to act as the
Administrative Agent and the Collateral Agent in accordance with the terms
hereof and the other Loan Documents. ABN AMRO, HSBC, KBC and PNC are hereby
appointed the Co-Syndication Agents hereunder, and each Lender hereby authorizes
ABN AMRO, HSBC, KBC and PNC to act as the Co-Syndication Agents in accordance
with the terms hereof and the other Loan Documents. Keybank and Wells are hereby
appointed the Co-Documentation Agents hereunder, and each Lender hereby
authorizes Keybank and Wells to act as the Co-Documentation Agents in accordance
with the terms hereof and the other Loan Documents. Citizens is hereby appointed
the Managing Agent hereunder, and each Lender hereby authorizes Citizens to act
as the Managing Agent in accordance with the terms hereof and the other Loan
Documents. Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Loan Documents, as applicable.
The provisions of this Article IX (other than as expressly provided herein) are
solely for the benefit of the Agents and the Lenders and no Loan Party shall
have any rights as a third party beneficiary of any of the provisions of this
Article IX (other than as expressly provided herein). In performing its
functions and duties hereunder, each Agent shall act solely as an agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for the Borrower
or any of its Subsidiaries. The Co- Syndication Agents, each of the
Co-Documentation Agents and the Managing Agent, without consent of or notice to
any party hereto, may assign any and all of their respective rights or
obligations hereunder to any of their respective Affiliates. Notwithstanding any
other provision of this Agreement or any provision of any other Loan Document,
each of the Arrangers, the Bookrunners, the Co-Syndication Agents, the
Co-Documentation Agents and the Managing Agent are named as such for recognition
purposes only, and in their respective capacities as such

 

152



--------------------------------------------------------------------------------

shall have no duties, responsibilities or liabilities with respect to this
Agreement or any other Loan Document; it being understood and agreed that each
of the Arrangers, the Bookrunners, Co-Syndication Agents, the Co-Documentation
Agents and the Managing Agent shall be entitled to all indemnification and
reimbursement rights in favor of the Agents provided herein and in the other
Loan Documents and all of the other benefits of this Article IX. Without
limitation of the foregoing, none of the Arrangers, the Bookrunners, the
Co-Syndication Agents, the Co- Documentation Agents nor the Managing Agent in
their respective capacities as such shall, by reason of this Agreement or any
other Loan Document, have any fiduciary relationship in respect of any Lender,
Loan Party or any other Person.

Section 9.02    Powers and Duties. Each Lender irrevocably authorizes each Agent
to take such action on such Lender’s behalf and to exercise such powers, rights
and remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. In
the event that any obligations (other than the Obligations) are permitted to be
incurred hereunder and secured by Liens permitted to be incurred hereunder on
all or a portion of the Collateral, each Lender authorizes the Administrative
Agent to enter into intercreditor agreements, subordination agreements and
amendments to the Security Documents to reflect such arrangements on terms
acceptable to the Administrative Agent. Each Agent shall have only those duties
and responsibilities that are expressly specified herein and the other Loan
Documents. Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. No Agent shall have, by
reason hereof or any of the other Loan Documents, a fiduciary relationship or
other implied duties in respect of any Lender; and nothing herein or any of the
other Loan Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or any
of the other Loan Documents except as expressly set forth herein or therein.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Agreement and in the other Loan Documents with reference to any
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under the agency doctrine of any applicable law. Instead,
such term is used merely as a matter of market custom, and is intended to create
or reflect only an administrative relationship between independent contracting
parties.

Section 9.03    General Immunity.

(a)    No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Loan Document,
or for the creation, perfection or priority of any Lien, or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to the Lenders or by or on behalf of any Loan Party or to any Agent or
Lender in connection with the Loan Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Loan Party or
any other Person liable for the payment of any Obligations, nor shall any Agent
be required to ascertain or inquire as to the performance or observance of any
of the terms, conditions, provisions, covenants or agreements contained in any
of the Loan Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or as to the
value or sufficiency of any Collateral or as to the satisfaction of

 

153



--------------------------------------------------------------------------------

any condition set forth in Article III or elsewhere herein (other than confirm
receipt of items expressly required to be delivered to such Agent) or to inspect
the properties, books or records of the Borrower or any of its Subsidiaries or
to make any disclosures with respect to the foregoing. Anything contained herein
to the contrary notwithstanding, the Administrative Agent shall not have any
liability arising from confirmations of the amount of outstanding Loans or the
Letter of Credit Usage or the component amounts thereof.

(b)    Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to the Lenders (i) for any action
taken or omitted by any Agent (A) under or in connection with any of the Loan
Documents or (B) with the consent or at the request of the Required Lenders (or,
if so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement) except to the extent caused by such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction or (ii) for any failure of any
Loan Party to perform its obligations under this Agreement or any other Loan
Document. No Agent shall, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose or be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by such Agent or any of its Affiliates in any
capacity. Each Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection herewith or
any of the other Loan Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent shall
have received instructions in respect thereof from Required Lenders (or such
other Lenders as may be required to give such instructions under Section 10.05)
and, upon receipt of such instructions from Required Lenders (or such other
Lenders, as the case may be), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions and shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law. Without prejudice to the generality of the foregoing, (i) each Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for the Borrower and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Loan Documents in accordance with the instructions of
Required Lenders (or such other Lenders as may be required to give such
instructions under Section 10.05).

(c)    Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may perform any and all of its duties and exercise its rights and powers
under this Agreement or under any other Loan Document by or through any one or
more sub-agents appointed by it. Each of the Administrative Agent, the
Collateral Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Affiliates.
The exculpatory, indemnification and other provisions of this Section 9.03 and
of Section 9.06 shall apply to any of the Affiliates of the Administrative Agent
or the Collateral Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities of the Administrative Agent or

 

154



--------------------------------------------------------------------------------

Collateral Agent, as applicable. All of the rights, benefits, and privileges
(including the exculpatory and indemnification provisions) of this Section 9.03
and of Section 9.06 shall apply to any such sub-agent and to the Affiliates of
any such sub-agent, and shall apply to their respective activities as sub-agent
as if such sub-agent and Affiliates were named herein. Notwithstanding anything
herein to the contrary, with respect to each sub-agent appointed by the
Administrative Agent, (i) such sub-agent shall be a third party beneficiary
under this Agreement with respect to all such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) and shall have all
of the rights and benefits of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of Loan Parties
and the Lenders, (ii) such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) shall not be modified or
amended without the consent of such sub-agent, and (iii) such sub-agent shall
only have obligations to the Administrative Agent and not to any Loan Party,
Lender or any other Person and no Loan Party, Lender or any other Person shall
have any rights, directly or indirectly, as a third party beneficiary or
otherwise, against such sub-agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

(d)    Notice of Default or Event of Default. No Agent shall be deemed to have
knowledge of any Default or Event of Default unless and until written notice
describing such Default or Event of Default is given to such Agent by a Loan
Party or a Lender. In the event that the Administrative Agent shall receive such
a notice, the Administrative Agent shall give notice thereof to the Lenders;
provided that failure to give such notice shall not result in any liability on
the part of the Administrative Agent.

Section 9.04    Agents Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, any Agent in its individual capacity as a Lender
hereunder. With respect to its participation in the Loans and the Letters of
Credit, each Agent shall have the same rights and powers hereunder in its
capacity as a Lender as any other Lender and may exercise the same as if it were
not performing the duties and functions delegated to it hereunder, and the term
“Lender” shall, unless the context clearly otherwise indicates, include each
Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with the Borrower
or any of its Affiliates as if it were not performing the duties specified
herein, and may accept fees and other consideration from the Borrower for
services in connection herewith and otherwise without having to account for the
same to Lenders. The Lenders acknowledge that pursuant to such activities, the
Agents or their Affiliates may receive information regarding any Loan Party or
any Affiliate of any Loan Party (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Agents and their Affiliates shall be under no obligation to
provide such information to them.

 

155



--------------------------------------------------------------------------------

Section 9.05    Lenders’ Representations, Warranties and Acknowledgment.

(a)    Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of the
Borrower and its Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.

(b)    Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement or a Joinder Agreement and funding its Loans on the Closing
Date or by the funding of any Incremental Term Loans or Incremental Revolving
Loans, as the case may be, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be approved by any Agent, Required Lenders or Lenders, as applicable on the
Closing Date or as of the date of funding of such Loans.

Section 9.06    Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each (a) Agent, their Affiliates and their
respective officers, partners, directors, trustees, employees and agents of each
Agent and (b) Issuing Bank, their Affiliates and their respective officers,
partners, directors, trustees, employees and agents of each Issuing Bank (each
Person described in the foregoing clauses (a) and (b), an “Indemnitee Agent
Party”), to the extent that such Indemnitee Agent Party shall not have been
reimbursed by any Loan Party (and without limiting its obligation to do so), for
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against such Indemnitee Agent Party in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other Loan Documents or otherwise in its capacity as such Agent in any
way relating to or arising out of this Agreement or the other Loan Documents, in
all cases, whether or not caused by or arising, in whole or in part, out of the
negligence of such Indemnitee Agent Party; provided, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Indemnitee Agent Party’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. If any indemnity furnished to any Indemnitee Agent Party for any
purpose shall, in the opinion of such Indemnitee Agent Party, be insufficient or
become impaired, such Indemnitee Agent Party may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided, that in no event shall this
sentence require any Lender to indemnify any Indemnitee Agent Party against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement in excess of such Lender’s Pro Rata Share thereof; and
provided, further, that this sentence shall not be deemed to require any Lender
to indemnify any Indemnitee Agent Party against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement described
in the proviso in the immediately preceding sentence.

 

156



--------------------------------------------------------------------------------

Section 9.07    Successor Administrative Agent, Collateral Agent and Swing Line
Lender.

(a)    The Administrative Agent shall have the right to resign at any time by
giving prior written notice thereof to the Lenders and the Borrower, and, if the
Administrative Agent is deemed insolvent or becomes the subject of an
insolvency, bankruptcy, dissolution, liquidation or reorganization proceeding,
or if the Administrative Agent or any substantial part of its property becomes
the subject of an appointment of a receiver, intervenor or conservator, or a
trustee or similar officer becomes the subject of a bankruptcy under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, the Administrative Agent may be removed at any
time thereafter by an instrument or concurrent instruments in writing delivered
to the Borrower and the Administrative Agent and signed by Required Lenders. The
Administrative Agent shall have the right to appoint a financial institution to
act as the Administrative Agent and/or the Collateral Agent hereunder, subject
to the reasonable satisfaction of the Borrower and the Required Lenders, and the
Administrative Agent’s resignation shall become effective on the earlier of
(i) the acceptance of such successor the Administrative Agent by the Borrower
and the Required Lenders or (ii) the thirtieth day after such notice of
resignation. Upon any such notice of resignation or any such removal, if a
successor the Administrative Agent has not already been appointed by the
retiring the Administrative Agent, the Required Lenders shall have the right,
upon five (5) Business Days’ notice to the Borrower, to appoint a successor the
Administrative Agent; provided that so long as no Default or Event of Default
exists, such appointment shall be reasonably satisfactory to the Borrower. If
neither Required Lenders nor the Administrative Agent have appointed a successor
Administrative Agent, then the Required Lenders shall be deemed to have
succeeded to and become vested with all the rights, powers, privileges and
duties of the retiring the Administrative Agent; provided, that until a
successor the Administrative Agent is so appointed by Required Lenders or the
Administrative Agent, the Administrative Agent, by notice to the Borrower and
Required Lenders, may retain its role as the Collateral Agent under any Security
Document. Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor the Administrative Agent, that successor the
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed the
Administrative Agent and the retiring or removed the Administrative Agent shall
promptly (i) transfer to such successor the Administrative Agent all sums,
Securities and other items of Collateral held under the Security Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor the
Administrative Agent under the Loan Documents, and (ii) execute and deliver to
such successor the Administrative Agent such amendments to financing statements,
and take such other actions, as may be necessary or appropriate in connection
with the assignment to such successor the Administrative Agent of the security
interests created under the Security Documents, whereupon such retiring or
removed the Administrative Agent shall be discharged from its duties and
obligations hereunder. Except as provided above, any resignation or removal of
Barclays or its successor as the Administrative Agent pursuant to this Section
shall also constitute the resignation or removal of Barclays or its successor as
the Collateral Agent. After any retiring or removed the Administrative Agent’s
resignation or removal hereunder as the Administrative Agent, the provisions of
this Section 9.07 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative Agent hereunder. Any successor
the Administrative Agent appointed pursuant to this Section shall, upon its
acceptance of such appointment, become the successor the Collateral Agent for
all purposes hereunder. If Barclays or its successor as the Administrative Agent
pursuant to this Section has resigned as the Administrative Agent but

 

157



--------------------------------------------------------------------------------

retained its role as the Collateral Agent and no successor the Collateral Agent
has become the Collateral Agent pursuant to the immediately preceding sentence,
Barclays or its successor may resign as the Collateral Agent upon notice to the
Borrower and Required Lenders at any time.

(b)    In addition to the foregoing, the Collateral Agent may resign at any time
by giving thirty (30) days’ prior written notice thereof to Lenders and the
Borrower. The Administrative Agent shall have the right to appoint a financial
institution as the Collateral Agent hereunder, subject to the reasonable
satisfaction of the Borrower and the Required Lenders and the Collateral Agent’s
resignation shall become effective on the earlier of (i) the acceptance of such
successor Collateral Agent by the Borrower and the Required Lenders or (ii) the
thirtieth day after such notice of resignation. Upon any such notice of
resignation, Required Lenders shall have the right, upon five (5) Business Days’
notice to the Administrative Agent, to appoint a successor Collateral Agent
provided that so long as no Default or Event of Default exists, such appointment
shall be reasonably satisfactory to the Borrower. Upon the acceptance of any
appointment as the Collateral Agent hereunder by a successor Collateral Agent,
that the successor Collateral Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Collateral
Agent under this Agreement and the Security Documents, and the retiring
Collateral Agent under this Agreement shall promptly (i) transfer to such
successor Collateral Agent all sums, Securities and other items of Collateral
held hereunder or under the Security Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Collateral Agent under this Agreement and the
Security Documents, and (ii) execute and deliver to such successor Collateral
Agent or otherwise authorize the filing of such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Collateral Agent of the
security interests created under the Security Documents, whereupon such retiring
Collateral Agent shall be discharged from its duties and obligations under this
Agreement and the Security Documents. After any retiring Collateral Agent’s
resignation hereunder as the Collateral Agent, the provisions of this Agreement
and the Security Documents shall inure to its benefit as to any actions taken or
omitted to be taken by it under this Agreement or the Security Documents while
it was the Collateral Agent hereunder.

(c)    Any resignation or removal of Barclays or its successor as the
Administrative Agent pursuant to this Section shall also constitute the
resignation or removal of Barclays or its successor as the Swing Line Lender,
and any successor Administrative Agent appointed pursuant to this Section shall,
upon its acceptance of such appointment, become the successor Swing Line Lender
for all purposes hereunder. In such event (i) the Borrower shall prepay any
outstanding Swing Line Loans made by the retiring or removed Administrative
Agent in its capacity as Swing Line Lender, (ii) upon such prepayment, the
retiring or removed Administrative Agent and Swing Line Lender shall surrender
any Swing Line Note held by it to the Borrower for cancellation and (iii)    the
Borrower shall issue, if so requested by the successor Administrative Agent and
the Swing Line Lender, a new Swing Line Note to the successor Administrative
Agent and the Swing Line Lender, in the principal amount of the Swing Line
Sublimit then in effect and with other appropriate insertions.

 

158



--------------------------------------------------------------------------------

Section 9.08    Security Documents and Guaranty.

(a)    Agents under Security Documents and Guaranty. Each Secured Party hereby
further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of Secured Parties with respect to the Guaranty, the
Collateral and the Security Documents; provided, that neither the Administrative
Agent nor the Collateral Agent shall owe any fiduciary duty, duty of loyalty,
duty of care, duty of disclosure or any other obligation whatsoever to any
holder of Obligations with respect to any Hedge Agreement.

(b)    Right to Realize on Collateral and Enforce Guaranty. Anything contained
in any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent, the Collateral Agent and each Secured Party hereby agree
that (i) no Secured Party shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Security Documents
may be exercised solely by the Collateral Agent and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by the Collateral Agent
at such sale or other disposition.

(c)    Rights under Swap Contracts and Cash Management Products. No Swap
Contract nor any document governing any Cash Management Product shall create (or
be deemed to create) in favor of any Lender Counterparty that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Guarantor under the Loan Documents except as expressly
provided in Section 10.05(c)(v) of this Agreement and Section 9.2 of the Pledge
and Security Agreement. By accepting the benefits of the Collateral, such Lender
Counterparty shall be deemed to have appointed the Collateral Agent as its agent
and agreed to be bound by the Loan Documents as a Secured Party, subject to the
limitations set forth in this clause (c).

(d)    Release of Collateral and Guarantees, Termination of Loan Documents.
Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations have been Paid in Full, upon request of the
Borrower, (i) the Administrative Agent and the Collateral Agent shall (without
notice to, or vote or consent of, any Lender or any Lender Counterparty) take
such actions as shall be required to release its security interest in all
Collateral and (ii) the Administrative Agent shall (without notice to, or the
vote or consent of, any Lender or any Lender Counterparty) take such actions as
shall be required to release all guarantee obligations provided for in any Loan
Document. Any such release of guarantee obligations shall be deemed subject to
the provision that such guarantee obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the

 

159



--------------------------------------------------------------------------------

appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made. In
addition (without notice to, or vote or consent of, any Lender or any Lender
Counterparty), upon (x) any Disposition of Collateral (A) permitted by this
Agreement or (B) to which Required Lenders (or such other Lenders as may be
required to give consent under Section 10.05) have otherwise consented, the
Liens granted thereon shall be deemed to be automatically released and such
assets shall automatically revert to the applicable Grantor with no further
action on the part of any Person and (y) the consummation of any transaction
permitted by the Loan Documents as a result of which a Guarantor ceases to be a
Subsidiary of the Borrower (including as a result of the designation of any
Subsidiary as an Unrestricted Subsidiary in accordance with this Agreement),
such Guarantor shall automatically be released from its obligations hereunder
and under the Security Documents and the guaranty and security interest in the
Collateral of such Guarantor shall automatically be released. To the extent the
Collateral Agent or the Administrative Agent, as applicable, is required to
execute any release documents in accordance with this Section 9.08, the
Collateral Agent or the Administrative Agent, as applicable, shall do so
promptly upon request of the Borrower without the consent or further agreement
of any Secured Party.

Section 9.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under the Bankruptcy Code or other applicable law or
any other judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the other Secured Parties (including
fees, disbursements and other expenses of counsel) allowed in such judicial
proceeding and (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same. Any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and other
Secured Party to make such payments to the Administrative Agent. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or other
Secured Party any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or other Secured Party to
authorize the Administrative Agent to vote in respect of the claim of such
Person or in any such proceeding.

Section 9.10    ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
Letter of Credit or the Commitments,

 

160



--------------------------------------------------------------------------------

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), and the conditions for
exemptive relief thereunder will be satisfied in connection with respect to,
such Lender’s entrance into, participation in, administration of and performance
of the Loans, Letter of Credit or the Commitments,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
Letter of Credit or the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, Letter of
Credit or the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to, and the conditions for exemptive relief
under PTE 84-14 will be satisfied in connection with, such Lender’s entrance
into, participation in, administration of and performance of the Loans, Letter
of Credit or the Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender to the effect that such Lender’s entrance into, participation in,
administration of and performance of the Loans, Letter of Credit or the
Commitments and this Agreement will not give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Internal Revenue
Code.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates that:

(i)    none of the Administrative Agent or the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

 

161



--------------------------------------------------------------------------------

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, Letter of Credit or the Commitments and this Agreement
is independent (within the meaning of 29 CFR § 2510.3-21, as amended from time
to time (the “Fiduciary Rule”)) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, Letter of Credit or the Commitments and this Agreement
is capable of evaluating investment risks independently, both in general and
with regard to particular transactions and investment strategies, within the
meaning of the Fiduciary Rule,

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, Letter of Credit or the Commitments and this Agreement
is a fiduciary under ERISA or the Internal Revenue Code, or both, with respect
to the Loans, Letter of Credit or the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Arrangers or any of their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, Letter of Credit or
the Commitments or this Agreement.

(c)    The Administrative Agent and the Arrangers hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, Letter of
Credit or the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, Letter of Credit or the Commitments for an amount less than
the amount being paid for an interest in the Loans, Letter of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

162



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.01 Notices.

(a)    Notices Generally. Any notice or other communication herein required or
permitted to be given to a Loan Party, the Collateral Agent, the Administrative
Agent, the Swing Line Lender or an Issuing Bank, shall be sent to such Person’s
address as set forth on Schedule 1.01(d) or in the other relevant Loan Document,
and in the case of any Lender, the address as indicated on Schedule 1.01(d) or
otherwise indicated to the Administrative Agent in writing. Except as otherwise
set forth in paragraph (b) below, each notice hereunder shall be in writing and
may be personally served, telexed or sent by electronic transmission or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of electronic transmission, ordinary or registered post,
or three (3) Business Days after depositing it in ordinary or prepaid post or
United States mail with postage prepaid and properly addressed; provided, that
no notice to any Agent shall be effective until received by such Agent;
provided, further, that any such notice or other communication shall at the
request of the Administrative Agent be provided to any sub-agent appointed
pursuant to Section 9.03(c) hereto as designated by the Administrative Agent
from time to time.

(b) Electronic Communications.

(i)    Notices and other communications to the Administrative Agent, the Swing
Line Lender, Lenders and any Issuing Bank hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites, including the Platform) pursuant to procedures approved by the
Administrative Agent or, in the case of notices to the Swing Line Lender or any
Issuing Bank, approved by such Person; provided, that the foregoing shall not
apply to notices to any Lender or an Issuing Bank pursuant to Article II if such
Lender or such Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided,
further, that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided, that if such notice
or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(ii)    Each Loan Party understands that the distribution of material through an
electronic medium by the Administrative Agent, a Lender or Issuing Bank is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution and agrees and assumes the risks associated with such
electronic distribution, except to the extent caused by the willful misconduct
or gross negligence of such Administrative Agent, Lender or Issuing Bank, as
applicable, as determined by a final, non-appealable judgment of a court of
competent jurisdiction.

 

163



--------------------------------------------------------------------------------

(iii)    The Platform and any Approved Electronic Communications are provided
“as is” and “as available”. None of the Agents nor any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform and the
Approved Electronic Communications. Each party hereto agrees that no Agent has
any responsibility for maintaining or providing any equipment, software,
services or any testing required in connection with any Approved Electronic
Communication or otherwise required for the Platform. In no event shall any
Agent nor any of the Agent Affiliates have any liability to any Loan Party, any
Lender or any other Person for damages of any kind, whether or not based on
strict liability and including (A) direct or damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party’s or any
Agent’s transmission of communications through the internet, except to the
extent the liability of any such Person if found in a final ruling by a court of
competent jurisdiction to have resulted from such Person’s gross negligence or
willful misconduct or (B) indirect, special, incidental or consequential
damages. No Agent or Agent Affiliate shall be liable for any damages arising
from the use by others of any information or other materials obtained through
internet, electronic, telecommunications or other information transmission
systems, except to the extent same resulted primarily from the gross negligence
or willful misconduct of such Agent or Agent Affiliate (to the extent determined
by a court of competent jurisdiction in a final and non-appealable judgment).

(iv)    Each Loan Party, each Lender, the Issuing Bank and each Agent agrees
that the Administrative Agent may, but shall not be obligated to, store any
Approved Electronic Communications on the Platform in accordance with the
Administrative Agent’s customary document retention procedures and policies.

(v)    All uses of the Platform shall be governed by and subject to, in addition
to this Section 10.01, separate terms and conditions posted or referenced in
such Platform and related agreements executed by the Lenders and their
Affiliates in connection with the use of such Platform.

(vi)    Any notice of Default or Event of Default may be provided by telephonic
notice if confirmed promptly thereafter by delivery of written notice thereof.

(c)    Change of Address. Any party hereto may changes its address or telecopy
number for notices and other communications hereunder by written notice to the
other parties hereto.

 

164



--------------------------------------------------------------------------------

Section 10.02 Expenses.    Whether or not the transactions contemplated hereby
are consummated, the Borrower agrees to pay promptly (and without
duplication) (a) all the documented and reasonable out-of-pocket expenses
incurred by the Agents and their respective Affiliates in connection with the
negotiation, preparation, execution, delivery and administration of the Loan
Documents and any consents, amendments, supplements, waivers or other
modifications thereto; (b) all the costs of furnishing all opinions by counsel
for the Borrower and the other Loan Parties; (c) the actual, reasonable and
documented fees and out-of-pocket expenses and disbursements of counsel to the
Agents (in each case limited to a single outside counsel for such persons and
one local counsel in each jurisdiction as the Administrative Agent shall deem
advisable in connection with the creation and perfection of security interests
in the Collateral) in connection with the negotiation, preparation, execution
and administration of the Loan Documents and any consents, amendments,
supplements, waivers or other modifications thereto and any other documents or
matters requested by the Borrower; (d) all the documented costs and reasonable
out-of-pocket expenses of creating, perfecting, recording, maintaining and
preserving Liens in favor of the Collateral Agent, for the benefit of Secured
Parties, including filing and recording fees, expenses and Taxes, stamp or
documentary Taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of outside counsel to each Agent and of outside
counsel providing any opinions that any Agent or Required Lenders may request in
respect of the Collateral or the Liens created pursuant to the Security
Documents; (e) all the documented costs and reasonable out-of-pocket expenses
(including the reasonable fees, expenses and disbursements of any agents
employed or retained by the Collateral Agent and its counsel) in connection with
the custody or preservation of any of the Collateral; (f) all other documented
and reasonable costs and out-of-pocket expenses incurred by each Agent in
connection with the syndication of the Loans and Commitments; (g) all the
documented and reasonable costs and out-of-pocket expenses incurred by the
Issuing Banks in connection with the negotiation, preparation and execution of
the letters of credit or any demand for payment thereunder and (h) all
documented costs and reasonable out-of-pocket expenses and costs of settlement,
incurred by the Administrative Agent, the Issuing Banks and the Lenders
(including the fees, charges and disbursements of counsel for the Administrative
Agent, the Issuing Banks and the Lenders) in enforcing any Obligations of or in
collecting any payments due from any Loan Party hereunder or under the other
Loan Documents.

Section 10.03 Indemnity.

(a)    In addition to the payment of expenses pursuant to Section 10.02, whether
or not the transactions contemplated hereby are consummated, each Loan Party
agrees to defend (subject to Indemnitees’ rights to selection of counsel),
indemnify, pay and hold harmless, the Administrative Agent, the Arrangers, the
Issuing Banks, and Lenders and their respective Affiliates and each of their and
the officers, directors, employees, agents, advisors, representatives and
controlling persons of each of the Administrative Agent, the Arrangers, the
Issuing Banks, and Lenders, as well as the respective heirs, successors and
assigns of the foregoing (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities; provided, that no Loan Party shall have any obligation
to any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise (i) from the gross negligence, bad
faith or willful misconduct of that Indemnitee, in each case, as determined by a
final, non-appealable judgment of a court of competent jurisdiction, (ii) from a
claim brought by the Borrower or any of its subsidiaries against such
indemnified person for material breach of such indemnified person’s

 

165



--------------------------------------------------------------------------------

obligations hereunder if the Borrower or such subsidiary has obtained a final
and non-appealable judgment in its or its subsidiary’s favor on such claim as
determined by a court of competent jurisdiction or (iii) from or out of any
dispute among Indemnitees (other than a dispute involving claims against the
Administrative Agent, the Collateral Agent, the Arrangers, the Bookrunners or
any other agent or co-agent (if any) designated by the Arrangers with respect to
the credit facilities hereunder, in each case in their respective capacities as
such, or the Arrangers or any Bookrunner, solely in connection with its
syndication activities as contemplated hereunder) that did not involve an act or
omission of the Loan Parties. Without limiting the foregoing, and to the extent
permitted by applicable law, each Loan Party agrees not to assert and hereby
waives all rights for contribution or any other rights of recovery against any
Indemnitee with respect to all Indemnified Liabilities relating to or arising
out of any Environmental Claim or related to any actual or alleged presence,
release of, or exposure to, any Hazardous Materials; provided, that any Loan
Party (i) shall not have any obligation to any Indemnitee hereunder and (ii) may
assert and does not waive any rights for contribution or recovery with respect
to any Indemnified Liabilities or Environmental Claim arising from or related to
any Release of Hazardous Materials to the extent such Indemnified Liabilities or
Environmental Claims arise and are incurred as a result of any Indemnitee’s
gross negligence or willful misconduct following foreclosure or deed in lieu or
other similar transfer of such real property and are attributable to acts of
such Indemnitee. To the extent that the undertakings to defend, indemnify, pay
and hold harmless set forth in this Section 10.03 may be unenforceable in whole
or in part because they are violative of any law or public policy, the
applicable Loan Party shall contribute the maximum portion that it is permitted
to pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them.

(b)    To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against each Agent, the Arrangers,
the Bookrunners, the Issuing Bank, the Swing Line Lender and Lender and their
respective Affiliates, officers, partners, members, directors, trustees,
shareholders, advisors, employees, representatives, attorneys, controlling
persons, agents and sub-agents on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of or in any way related to this Agreement or any Loan Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and each Loan Party hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor. No Indemnitee shall be liable for
any damages arising from the use by others of any information or other materials
obtained through internet, electronic, telecommunications or other information
transmission systems, except to the extent same resulted primarily from the
gross negligence or willful misconduct of such Indemnitee (to the extent
determined by a court of competent jurisdiction in a final and non-appealable
judgment).

(c)    All amounts due under this Section 10.03 shall be due and payable within
thirty (30) days after demand therefor.

 

166



--------------------------------------------------------------------------------

Section 10.04 Set-Off.    In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, during the
continuance of any Event of Default each Lender (other than a Defaulting Lender,
to the fullest extent permitted by law) is hereby authorized at any time or from
time to time subject to the consent of the Administrative Agent, to set off and
to apply any and all deposits (time or demand, provisional or final, general or
special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender to or for the credit or
the account of the Borrower or any other Loan Party against and on account of
the obligations and liabilities of the Borrower or any other Loan Party to such
Lender hereunder, the Letters of Credit and participations therein and under the
other Loan Documents, including all claims of any nature or description arising
out of or connected hereto, the Letters of Credit and participations therein or
with any other Loan Document, irrespective of whether or not such Lender shall
have made any demand hereunder. Each Lender agrees to notify the Borrower
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

Section 10.05 Amendments and Waivers.

(a)    Required Lenders’ Consent. Subject to the additional requirements of
Sections 10.05(b) and 10.05(c) and except as provided in Section 2.24 and
Sections 10.05(d) and (e), no amendment, supplement, modification, termination
or waiver of any provision of the Loan Documents, or consent to any departure by
any Loan Party therefrom, shall in any event be effective without the written
concurrence of the Required Lenders and the Borrower (delivery of an executed
counterpart of a signature page to the applicable amendment, supplement,
modification, termination or waiver by facsimile or other electronic
transmission will be effective as delivery of a manually executed counterpart
thereof); provided that all Loans held by an Affiliated Lender shall be
disregarded for purposes of this Section 10.05(a).

(b)    Affected Lenders’ Consent. Without the written consent of each Lender
(other than a Defaulting Lender) that would be directly and adversely affected
thereby, no amendment, supplement, modification, termination, or consent shall
be effective if the effect thereof would:

(i)     [Reserved];

(ii)    extend the scheduled amortization, final maturity of any Loan or Note;

(iii)    waive, reduce or postpone any scheduled repayment (but not prepayment)
of principal (it being understood that a waiver of any condition precedent or
the waiver of any Default, Event of Default or mandatory prepayment shall not
constitute a reduction in principal);

(iv)    reduce the rate of interest on any Loan or any fee or any premium
payable hereunder (it being understood that (i) only the consent of the Required
Lenders shall be necessary to amend the Default Rate in Section 2.10 or to waive
any obligation

 

167



--------------------------------------------------------------------------------

of the Borrower to pay interest at the Default Rate and (ii) any change to the
definition of “Leverage Ratio” or in the component definitions thereof shall not
constitute a reduction of interest or fees);

(v) waive or postpone the time for payment of any such interest, fees or
premiums;

(vi)    reduce or forgive the principal amount of any Loan or any reimbursement
obligation in respect of any Letter of Credit;

(vii)    amend, modify, terminate or waive Section 2.16(c), Section 2.17, this
Section 10.05(b), Section 10.05(c) or Section 9.2 of the Pledge and Security
Agreement;

(viii)    amend the definition of “Required Lenders” or amend Section 10.05(a)
in a manner that has the same effect as an amendment to such definition or the
definition of “Pro Rata Share”; provided that with the consent of Required
Lenders, additional extensions of credit pursuant hereto may be included in the
determination of “Required Lenders” or “Pro Rata Share” on substantially the
same basis as the Term Loan Commitments, the Term Loans, the Revolving
Commitments and the Revolving Loans are included on the Closing Date;

(ix)    release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Loan Documents;

(x)    consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under any Loan Document except as expressly provided in
any Loan Document; or

(xi)    change the stated currency in which the Borrower is required to make
payments of principal, interest, fees or other amounts hereunder or under any
other Loan Document; provided that, for the avoidance of doubt, all Lenders
shall be deemed directly and adversely affected thereby with respect to any
amendment described in clauses (vii), (viii), (ix) and (x).

(c)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Loan Party
therefrom, shall:

(i)    increase any Commitment of any Lender over the amount thereof then in
effect or extend the outside date for such Commitment without the consent of
such Lender; provided that no amendment, modification or waiver of any condition
precedent, covenant, Default or Event of Default shall be deemed to constitute
an increase in any Commitment of any Lender;

(ii)    amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
Lender;

 

168



--------------------------------------------------------------------------------

(iii)    alter the required application of any repayments or prepayments as
between Classes pursuant to Section 2.15 without the consent of Lenders holding
more than 50.0% of the aggregate Exposure of all Lenders, as applicable, of each
Class which is being allocated a lesser repayment or prepayment as a result
thereof; provided, that Required Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment which is still required to be made is not altered;

(iv)    amend, modify, terminate or waive any obligation of Lenders relating to
the purchase of participations in Letters of Credit as provided in
Section 2.04(e) without the written consent of the Administrative Agent and of
the applicable Issuing Banks;

(v)    amend, modify or waive this Agreement, the Pledge and Security Agreement
or any Security Document so as to alter the ratable treatment of Obligations
arising under the Loan Documents and Obligations arising under Hedge Agreements
or the definition of “Lender Counterparty,” “Obligations,” “Hedge Agreement” or
“Secured Obligations” (as defined in any applicable Security Document) in each
case in a manner adverse to any Lender Counterparty with Obligations then
outstanding without the written consent of any such Lender Counterparty or
release all or substantially all of the Collateral or all or substantially all
of the Guarantors from the Guaranty except as expressly provided in the Loan
Documents without the written consent of each Lender Counterparty with
Obligations then outstanding;

(vi)    amend, modify, terminate or waive any provision of Article IX as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of any Agent, in each case without the consent of such
Agent or the Administrative Agent, as applicable;

(vii)    (x) increase or extend the Commitment or Loan of any Defaulting Lender,
nor may the principal of any Loan of a Defaulting Lender be reduced, in each
case without the consent of such Lender and (y) in the case of any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms, affects any Defaulting Lender more adversely than
other affected Lenders shall require the consent of each such Defaulting Lender;
or

(viii)    amend any condition for any Credit Extensions set forth in
Section 3.02 without the consent of the Required Revolving Lenders (it being
understood that the waiver of a Default or Event of Default shall not be deemed
to be an amendment to the conditions set forth in Section 3.02);

provided that, notwithstanding the foregoing, any waiver, amendment, supplement
or other modification with respect to Section 6.07 (or, for purposes of the
financial covenant set forth in Section 6.07, the definition of “Leverage Ratio”
or any defined terms set forth in the definition of “Leverage Ratio” or any
defined term used therein) shall require the written consent only of the
Borrower and the Required Revolving Lenders.

 

169



--------------------------------------------------------------------------------

(d)    Refinancing Amendments. In addition, notwithstanding Sections 10.05(a),
(b) and (c), this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the Replacement
Term Loans (as defined below) to permit the refinancing of all outstanding Term
Loans of a tranche (“Refinanced Term Loans”) with a replacement term loan
(“Replacement Term Loans”) hereunder; provided that (i) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans, (ii) the Applicable Margin with respect to
such Replacement Term Loans (or similar interest rate spread applicable to such
Replacement Term Loans) shall not be higher than the Applicable Margin for such
Refinanced Term Loans (or similar interest rate spread applicable to such
Refinanced Term Loans) immediately prior to such refinancing, (iii) the Weighted
Average Life to Maturity of such Replacement Term Loans shall not be shorter
than the Weighted Average Life to Maturity of such Refinanced Term Loans at the
time of such refinancing (except to the extent of nominal amortization for
periods where amortization has been eliminated as a result of prepayment of the
Term Loans) and (iv) all other terms applicable to such Replacement Term Loans
shall, as determined in good faith by the Borrower, be substantially identical
to, or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Term Loans in effect immediately prior to such
refinancing (and, without limiting the foregoing, the Administrative Agent and
Collateral Agent are authorized to amend any Security Document to the extent
necessary to ensure that all such Term Loans or Revolving Commitments are
provided with the benefit of the applicable Security Documents on a pari passu
basis with the other Obligations).

(e) Extensions of Maturity. In addition and notwithstanding Sections 10.05(a),
(b) and (c), the Agreement may be amended to extend the maturity date of any
Term Loan or Revolving Commitments hereunder; in each case with the consent
solely of the Administrative Agent, Collateral Agent and Lenders providing such
extended Term Loans or extended Revolving Commitments as applicable; provided
that such extended Term Loans or Revolving Commitments otherwise meet the
requirements set forth in clauses (i), (iii) (with respect to Term Loans only)
and (iv) of the preceding clause (d) (and, without limiting the foregoing, the
Administrative Agent and the Collateral Agent are authorized to amend any
Security Document to the extent necessary to ensure that all such Term Loans or
Revolving Commitments (including as so extended) are provided with the benefit
of the applicable Security Documents on a pari passu basis with the other
Obligations). For the avoidance of doubt, the Applicable Margin with respect to
any such extended Term Loans or Revolving Commitments may be greater than the
Applicable Margin applicable to non-extended Term Loans or Revolving Commitments
and such extended Term Loans or Revolving Commitments may be deemed to
constitute a separate Class of Term Loans or Revolving Commitments.

(f)    Limitation on Rights of Affiliated Lenders. No Affiliated Lender shall
have any right, (i) to consent to any amendment, modification, waiver, consent
or other such action with respect to any of the terms of this Agreement or any
other Loan Document except with respect to any amendment, modification, waiver,
consent or other action to (w) increase the commitment of the relevant
Affiliated Lender, (x) extend or postpone the Term Loan Maturity Date,
(y) reduce the principal, interest or fees applicable to the Term Loans held by
such Affiliated Lender or (z) release all or substantially all of the Guarantors
from the Guaranty or

 

170



--------------------------------------------------------------------------------

release Liens on all or substantially all of the Collateral, in each case,
except as expressly provided in the Loan Documents, (ii) to require any Agent or
other Lender to undertake any action (or refrain from taking any action) with
respect to this Agreement or any other Loan Document, (iii) to otherwise vote on
any matter related to this Agreement or any other Loan Document, (iv) to attend
any meeting with any Agent or Lender or receive any information from any Agent
or Lender or (v) to make or bring any claim, in its capacity as a Lender,
against the Agent or any Lender with respect to the duties and obligations of
such Persons under the Loan Documents, but no amendment, modification or waiver
shall deprive such Affiliated Lender of its share of any payments which the
Lenders are entitled to share on a pro rata basis or disproportionately affects
such Affiliated Lender more adversely than any other Lender of the same Class.

(g)    Execution of Amendments, Etc. The Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
supplements, modifications, waivers or consents on behalf of such Lender. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. In the case of any waiver, the parties
hereto shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing, but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. No notice to or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 10.05 shall be binding upon each Lender
at the time outstanding, each future Lender and, if signed by a Loan Party, on
such Loan Party.

Notwithstanding anything to the contrary contained in this Section 10.05, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
or manifest error or any error or omission of a technical or immaterial nature,
in each case, in any provision of the Loan Documents, then the Administrative
Agent and the Borrower shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders within five (5) Business Days following receipt of notice
thereof. In addition, notwithstanding anything to the contrary provided herein,
no consent of any Lender shall be required in connection with the marking of any
amendment to any Loan Document of the type described in Section 2.24 hereof
which states in such Section that no consent of any Lender, other than the
applicable Incremental Revolving Loan Lender or Incremental Term Loan Lender, is
required.

Section 10.06 Successors and Assigns; Participations.

(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and permitted assigns and shall inure to the benefit
of the parties hereto and the successors and permitted assigns of Lenders. No
Loan Party’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by any Loan Party without the prior written consent of all
Lenders (and any purported assignment or delegation without such consent shall
be null and void).

 

171



--------------------------------------------------------------------------------

(b)    Register. The Borrower, the Administrative Agent and Lenders shall deem
and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof, and notwithstanding anything else herein, no assignment or
transfer of any such Commitment or Loan shall be effective, in each case, unless
and until recorded in the Register following receipt of a fully executed
Assignment Agreement effecting the assignment or transfer thereof, together with
the required forms and certificates regarding Tax matters and any fees payable
in connection with such assignment, in each case, as provided in
Section 10.06(d). Each assignment shall be recorded in the Register promptly
following receipt by the Administrative Agent of the fully executed Assignment
Agreement and all other necessary documents and approvals, prompt notice thereof
shall be provided to the Borrower and a copy of such Assignment Agreement shall
be maintained, as applicable. The date of such recordation of a transfer shall
be referred to herein as the “Assignment Effective Date.” Any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

(c)    Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations:

(i)    to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to the Administrative
Agent and, if such Eligible Assignee is not, or is not an Affiliate of, a
Revolving Lender, the applicable Issuing Bank and Swing Line Lender;

(ii)    to any Person meeting the criteria of clause (ii) or (iii) of the
definition of the term of “Eligible Assignee” upon giving of notice to the
Borrower and the Administrative Agent and consented to by each of the Borrower
(provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof), the Administrative Agent and (unless such assignment is an assignment
of Term Loans) the applicable Issuing Banks and the Swing Line Lender (such
consents not to be (x) unreasonably withheld or delayed or (y) in the case of
the Borrower, required at any time an Event of Default has occurred and is
continuing); provided, that further each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than (A)
$5,000,000 (or such lesser amount as may be agreed to by the Borrower (unless an
Event of Default has occurred and is continuing) and the Administrative Agent)
or as shall constitute the aggregate amount of the Revolving Commitments and
Revolving Loans of the assigning Lender) with respect to the assignment of the
Revolving Commitments and Revolving Loans and (B) $1,000,000 (or such lesser
amount as may be agreed to by the Borrower (unless an Event of Default has
occurred and is continuing) and the Administrative Agent or as shall constitute
the aggregate amount of the Initial Term Loans or with respect to Incremental
Term Loans constituting a separate Series, such Incremental Term Loans of such
Series of the assigning Lender) with respect to the assignment of Term Loans;
provided, that the Related Funds of any individual Lender may aggregate their
Loans for purposes of determining compliance with such minimum assignment
amounts;

 

172



--------------------------------------------------------------------------------

(iii)    if the Eligible Assignee is an Affiliated Lender, such assignment may
be of Term Loans only and (1) after giving effect to such assignment, to all
other assignments and participations with all Affiliated Lenders and to all
Offer Loans purchased and cancelled pursuant to Section 2.13(c), the aggregate
principal amount of all Term Loans then held by all Affiliated Lenders (whether
by assignment, participation, or other derivative transaction) shall not at any
time exceed 25% of the aggregate unpaid principal amount of the Term Loans then
outstanding, (2) no Affiliated Lender may purchase any Term Loans if any Default
or Event of Default is then existing or would result therefrom; and (3) such
Affiliated Lender shall execute a waiver in form and substance satisfactory to
the Administrative Agent that it shall have no right whatsoever, so long as such
Person is an Affiliated Lender (A) to consent to any amendment, modification,
waiver, consent or other such action with respect to any of the terms of this
Agreement or any other Loan Document except to the extent set forth in
Section 10.05(f), (B) to require any Agent or other Lender to undertake any
action (or refrain from taking any action) with respect to this Agreement or any
other Loan Document, (C) to attend or participate in (or receive any notice of)
any meeting, conference call or correspondence with any Agent or Lender or
receive any information from any Agent or Lender (other than administrative
notices), (D) to have access to the Platform (including, without limitation,
that portion of the Platform that has been designated for “private-side”
Lenders) or (E) to make or bring any claim, in its capacity as Lender, against
the Agent or any Lender with respect to the duties and obligations of such
Persons under the Loan Documents, but no amendment, modification or waiver shall
deprive any Affiliated Lender of its share of any payments which the Lenders are
entitled to share on a pro rata basis hereunder or disproportionately affect
such Affiliated Lender more adversely than any other Lender of the same Class.
By purchasing or being assigned the Loans and by its acceptance of the benefits
of this Agreement, each Affiliated Lender acknowledges and agrees that the Loans
owned by it shall be non-voting under sections 1126 and 1129 of the Bankruptcy
Code in the event that any proceeding thereunder shall be instituted by or
against the Borrower or any other Loan Party;

(iv)    with respect to Tem Loans only, to the Borrower on a non-pro rata basis
pursuant to open market purchases, subject to the following limitations:

(A)    immediately and automatically, without any further action on the part of
the Borrower, any Lender, the Administrative Agent or any other Person, upon the
effectiveness of such assignment of Term Loans from a Lender to the Borrower,
such Term Loans and all rights and obligations as a Lender related thereto
shall, for all purposes under this Agreement, the other Loan Documents and
otherwise, be deemed to be irrevocably prepaid, terminated, extinguished,
cancelled and of no further force and effect and the Borrower shall neither
obtain nor have any rights as a Lender hereunder or under the other Loan
Documents by virtue of such assignment;

 

173



--------------------------------------------------------------------------------

(B)    no Default or Event of Default shall have occurred and be continuing
before or immediately after giving effect to such assignment;

(C)    each Lender that assigns any Loans to the Borrower pursuant to this
clause (iv) shall deliver to the Administrative Agent and the Borrower a
customary Sophisticated Investor Letter; and

(D)    purchases of Term Loans pursuant to this Section 10.06(c)(iv) shall not
be funded with the proceeds of Revolving Loans.

(d)    Mechanics. Assignments and assumptions of Loans and Commitments by
Lenders shall be effected by manual execution and delivery to the Administrative
Agent of an Assignment Agreement. Assignments made pursuant to the foregoing
provision shall be effective as of the Assignment Effective Date. In connection
with all assignments there shall be delivered to the Administrative Agent such
forms, certificates or other evidence, if any, with respect to United States
federal income Tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver pursuant to Section 2.20(c), together with
payment to the Administrative Agent of a registration and processing fee of
$3,500 (except that no such registration and processing fee shall be payable
(y) in connection with an assignment by or to Barclays or any Affiliate thereof
or (z) in the case of an assignee which is already a Lender or is an Affiliate
or Related Fund of a Lender or a Person under common management with a Lender).

(e)    Representations and Warranties of Assignee. Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the Assignment Effective Date, as applicable, that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be; and (iii) it shall make or invest in, as the case may be, its
Commitments or Loans for its own account in the ordinary course and without a
view to distribution of such Commitments or Loans within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this Section 10.06, the
disposition of such Commitments or Loans or any interests therein shall at all
times remain within its exclusive control).

(f)    Effect of Assignment. Subject to the terms and conditions of this
Section 10.06, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the applicable
Register(s) and shall thereafter be a party hereto and a “Lender” for all
purposes hereof; (ii) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned to the assignee, relinquish
its rights (other than any rights which survive the termination hereof,
including under Section 10.08) and be released from its obligations hereunder
(and, in the case of an assignment covering all or the remaining portion of an
assigning Lender’s rights and obligations hereunder, such Lender shall cease to
be a party hereto on the Assignment Effective Date; provided, that anything
contained in any of the Loan Documents to the contrary notwithstanding, (y) the
Issuing Bank shall continue to have all rights and obligations thereof with
respect to such Letters of Credit until the cancellation or expiration of such
Letters of Credit and the reimbursement of any amounts drawn

 

174



--------------------------------------------------------------------------------

thereunder and (z) such assigning Lender shall continue to be entitled to the
benefit of all indemnities hereunder as specified herein with respect to matters
arising out of the prior involvement of such assigning Lender as a Lender
hereunder); (iii) the Commitments shall be modified to reflect any Commitment of
such assignee and any Revolving Commitment of such assigning Lender, if any; and
(iv) if any such assignment occurs after the issuance of any Note hereunder, the
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Notes to the Administrative
Agent for cancellation, and thereupon the Borrower shall issue and deliver new
Notes, if so requested by the assignee and/or assigning Lender, to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the new
Revolving Commitments and/or outstanding Loans of the assignee and/or the
assigning Lender. Subject to Section 10.06(b), any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply the
requirements of this Section 10.06 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.06(g).

(g) Participations.

(i)    Each Lender shall have the right at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, to sell one or more
participations to any Person (other than Borrower, any of its Subsidiaries or
any of its Affiliates) (a “Participant”) in all or any part of its Commitments,
Loans or in any other Obligation; provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Agents, the Lenders and the Issuing
Banks shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.

(ii)    The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Revolving Commitment Termination Date) in which such
Participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the Participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any Participant
if the Participant’s participation is not increased as a result thereof), (B)
consent to the assignment or transfer by any Loan Party of any of its rights and
obligations under this Agreement, or (C) release all or substantially all of the
Guarantors or the Collateral under the Security Documents (except as expressly
provided in the Loan Documents) supporting the Loans hereunder in which such
Participant is participating.

 

175



--------------------------------------------------------------------------------

(iii)    The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 (subject to the requirements and
limitations therein, including the requirements under Section 2.20(c) (it being
understood that the documentation required under Section 2.20(c) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided, that a Participant shall not be entitled to receive any
greater payment under Section 2.18(c), 2.19 or 2.20 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation ; provided, further, that, except as specifically
set forth in this sentence, nothing herein shall require any notice to the
Borrower or any other Person in connection with the sale of any participation.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.04 as though it were a Lender; provided, that such
Participant agrees to be subject to Section 2.17 as though it were a Lender.

(iv)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register in the
United States on which it enters the name and address of each Participant and
the principal amounts (and stated interest) of each Participant’s interest in
the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Credit Extensions or other obligations under any Loan Document)
except to the extent that such disclosure is necessary to establish that any
such Commitment, Credit Extension or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(h)    Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.06 any Lender
may assign and/or pledge (without the consent of the Borrower or any Agent) all
or any portion of its Loans, the other Obligations owed by or to such Lender,
and its Notes, if any, to secure obligations of such Lender including any
Federal Reserve Bank as collateral security pursuant to Regulation A of the
Board of Governors and any operating circular issued by such Federal Reserve
Bank; provided, that no Lender, as between the Borrower and such Lender, shall
be relieved of any of its obligations hereunder as a result of any such
assignment and pledge; provided, further, that in no event shall the applicable
Federal Reserve Bank, pledgee or trustee, be considered to be a “Lender” or be
entitled to require the assigning Lender to take or omit to take any action
hereunder.

 

176



--------------------------------------------------------------------------------

(i)    No Responsibility or Liability. The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Lenders or Affiliated Lenders. Without limiting the generality of
the foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Lender or Affiliated Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
loans or commitments, or disclosure of confidential information, to any
Disqualified Lender or Affiliated Lender. Upon the request of any Lender, the
Administrative Agent may and the Borrower will make the list of Disqualified
Lenders available to such Lender so long as such Lender agrees to keep the list
of Disqualified Lenders confidential in accordance with the terms hereof.

Section 10.07 Independence of Covenants, Etc. All covenants, conditions and
other terms hereunder and under the other Loan Documents shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, conditions or other terms, the fact that it would be
permitted by an exception to, or would otherwise be within the limitations of,
another covenant, condition or other term shall not avoid the occurrence of a
Default or an Event of Default if such action is taken or condition exists.

Section 10.08 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension as long as
the Obligations shall not have been Paid in Full. Notwithstanding anything
herein or implied by law to the contrary, the agreements of each Loan Party set
forth in Sections 2.18(c), 2.19, 2.20, 10.02 and 10.03 and the agreements of
Lenders set forth in Sections 2.17, 9.03(b), 9.06, 9.09 and 10.04 shall survive
the payment of the Loans, the cancellation or expiration of the Letters of
Credit and the reimbursement of any amounts drawn thereunder, and the
termination hereof.

Section 10.09 No Waiver; Remedies Cumulative. No failure or delay or course of
dealing on the part of any Agent or any Lender in the exercise of any power,
right or privilege hereunder or under any other Loan Document shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege. The rights, powers and remedies given to each
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Loan Documents or any of the Hedge
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy. Without limiting the generality of
the foregoing, the making of any Credit Extension shall not be construed as a
waiver of any Default or Event of Default, regardless of whether any Agent,
Issuing Bank or Lender may have had notice or knowledge of such Default or Event
of Default at the time of the making of any such Credit Extension.

Section 10.10 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Loan Party makes a payment or payments to the
Administrative Agent or Lenders (or to the Administrative Agent on behalf of
Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights

 

177



--------------------------------------------------------------------------------

of setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

Section 10.11 Severability. In case any provision in or obligation hereunder or
under any other Loan Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby (it being
understood that the invalidity, illegality or unenforceability of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity, legality or enforceability of such provision in any other
jurisdiction). The parties hereto shall endeavor in good faith negotiations to
replace any invalid, illegal or unenforceable provisions with valid, legal and
enforceable provisions the economic effect of which comes as close as reasonably
possible to that of the invalid, illegal or unenforceable provisions.

Section 10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Loan Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

Section 10.13 Table of Contents and Headings. The Table of Contents hereof and
Article and Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose,
modify or amend the terms or conditions hereof, be used in connection with the
interpretation of any term or condition hereof or be given any substantive
effect.

Section 10.14 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK. UNLESS OTHERWISE EXPRESSLY AGREED BY THE ISSUING
BANK AND THE BORROWER WHEN A LETTER OF CREDIT IS ISSUED, (A) EACH STANDBY LETTER
OF CREDIT ISSUED UNDER THIS AGREEMENT SHALL BE SUBJECT EITHER TO THE RULES OF
THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, AS MOST RECENTLY
PUBLISHED BY THE INTERNATIONAL CHAMBER OF COMMERCE AT THE TIME OF ISSUANCE
(“UCP”) OR THE RULES OF THE INTERNATIONAL

 

178



--------------------------------------------------------------------------------

STANDBY PRACTICES (ICC PUBLICATION NUMBER 590), AS DETERMINED BY THE ISSUING
BANK, AND (B) EACH COMMERCIAL LETTER OF CREDIT SHALL BE SUBJECT TO UCP, AND IN
EACH CASE TO THE EXTENT NOT INCONSISTENT HEREWITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES.

Section 10.15 CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER LOAN DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN ANY STATE OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY HERETO, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, HEREBY EXPRESSLY AND IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF
RIGHTS UNDER ANY SECURITY DOCUMENT GOVERNED BY A LAWS OTHER THAN THE LAWS OF THE
STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B)
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, (I) JURISDICTION AND
VENUE OF COURTS IN ANY OTHER JURISDICTION IN WHICH IT MAY BE ENTITLED TO BRING
SUIT BY REASON OF ITS PRESENT OR FUTURE DOMICILE OR OTHERWISE AND (II) ANY
DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY
SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.01; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE AGENTS
AND THE LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

Section 10.16 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER
OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING
TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE

 

179



--------------------------------------------------------------------------------

TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER
IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS
WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT
OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.

Section 10.17 Confidentiality. Each Agent and each Lender (which term shall for
the purposes of this Section 10.17 include the Issuing Bank) shall hold all
non-public information regarding the Loan Parties and their Subsidiaries and
their businesses identified as such by the Borrower and obtained by such Agent
or such Lender pursuant to the requirements hereof in accordance with such
Agent’s and such Lender’s customary procedures for handling confidential
information of such nature, it being understood and agreed by the Borrower that,
in any event, the Administrative Agent may disclose such information to the
Lenders and each Agent and each Lender may make (i) disclosures of such
information to Affiliates or Related Funds of such Lender or Agent and to their
respective officers, directors, employees, representatives, agents and advisors
(and to other Persons authorized by a Lender or Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.17); provided that prior to any disclosure, such
Affiliates, Related Funds, officers, directors, employees, representatives,
agents and advisors and other persons are instructed to preserve the
confidentiality of any confidential information relating to the Loan Parties
received by it from any Agent or any Lender, (ii) disclosures of such
information reasonably required by (A) any pledgee referred to in
Section 10.06(h), (B) any bona fide or potential assignee, transferee or
Participant in connection with the contemplated assignment, transfer or
participation of any Loans or any participations therein, (C) any bona fide or
potential direct or indirect contractual counterparties (or the professional
advisors thereto) to any swap or derivative transaction relating to the Borrower
and its obligations or (D) any direct or indirect investor or prospective
investor in a Related Fund; provided, that such pledgees, assignees,
transferees, Participants, counterparties, advisors and investors are advised of
and agree to be bound by either the provisions of this Section 10.17 or other
provisions at least as restrictive as this Section 10.17, (iii) disclosure to
any rating agency when required by it; provided, that, prior to any disclosure,
such rating agency be instructed to preserve the confidentiality of any
confidential information relating to the Loan Parties received by it from any
Agent or any

 

180



--------------------------------------------------------------------------------

Lender, (iv) disclosures in connection with the exercise of any remedies
hereunder or under any other Loan Document, (v) disclosures required or
requested by any governmental agency or representative thereof or by the NAIC or
pursuant to legal or judicial process (in which case the disclosing Agent or
Lender agrees, to the extent practicable and not prohibited by applicable law,
to inform the Borrower promptly thereof prior to such disclosure) and
(vi) disclosure to the extent requested or required by regulatory authorities
(in which case the disclosing Agent or Lender agrees, to the extent practicable
and not prohibited by applicable law, to inform the Borrower promptly thereof
prior to such disclosure); provided, that unless specifically prohibited by
applicable law or court order, each Lender and each Agent shall make reasonable
efforts to notify the Borrower of any request by any governmental agency or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information. In addition, each Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.

Notwithstanding anything to the contrary set forth herein, each party (and each
of their respective employees, representatives or other agents) may disclose to
any and all persons without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions and other tax analyses) that are provided to any
such party relating to such tax treatment and tax structure. However, any
information relating to the tax treatment or tax structure shall remain subject
to the confidentiality provisions hereof (and the foregoing sentence shall not
apply) to the extent reasonably necessary to enable the parties hereto, their
respective Affiliates, and their respective Affiliates’ directors and employees
to comply with applicable securities laws. For this purpose, “tax structure”
means any facts relevant to the federal income tax treatment of the transactions
contemplated by this Agreement but does not include information relating to the
identity of any of the parties hereto or any of their respective Affiliates.

Section 10.18 Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law, shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent,
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender

 

181



--------------------------------------------------------------------------------

contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the Loans made hereunder or be refunded to the
Borrower.

Section 10.19 Counterparts.    This Agreement may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or other electronic transmission will be effective as delivery of a
manually executed counterpart thereof.

Section 10.20 Effectiveness; Entire Agreement; No Third Party
Beneficiaries.    This Agreement, the other Loan Documents and any fee letter or
commitment letter entered into in connection with this Agreement, represent the
entire agreement of the Borrower and its Subsidiaries, the Agents, the Issuing
Bank, the Swing Line Lender, the Arrangers, the Bookrunners and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent, Issuing Bank, Swing
Line Lender, the Arrangers or any of the Bookrunners or Lender relative to the
subject matter hereof or thereof not expressly set forth or referred to herein
or in the other Loan Documents. Nothing in this Agreement or in the other Loan
Documents, express or implied, shall be construed to confer upon any Person
(other than the parties hereto and thereto, their respective successors and
assigns permitted hereunder and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and Lenders, holders of participations in all
or any part of a Lender’s Commitments, Loans or in any other Obligations, and
the Indemnitees) any rights, remedies, obligations, claims or liabilities under
or by reason of this Agreement or the other Loan Documents. In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of any Agent, the Issuing
Bank or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement.

Section 10.21 PATRIOT Act. Each Lender, the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies each Loan Party that pursuant to
the requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that shall allow such
Lender, the Administrative Agent to identify such Loan Party in accordance with
the PATRIOT Act.

Section 10.22 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

182



--------------------------------------------------------------------------------

Section 10.23 No Fiduciary Duty.    Each Agent, each Lender, the Arrangers, the
Bookrunners, the Issuing Bank, the Swing Line Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower, their
respective stockholders and/or their respective Affiliates. The Borrower agrees
that nothing in the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower, its respective
stockholders or their respective Affiliates, on the other. The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrower, its stockholders or its
respective Affiliates with respect to the transactions contemplated hereby (or
the exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Lender has advised, is currently advising
or will advise the Borrower, its stockholders or its Affiliates on other
matters) or any other obligation to the Borrower except the obligations
expressly set forth in the Loan Documents and (y) each Lender is acting solely
as principal and not as the agent or fiduciary of the Borrower, its management,
stockholders, creditors or any other Person. The Borrower acknowledges and
agrees that the Borrower have consulted its own legal and financial advisors to
the extent each deemed appropriate and that each is responsible for making its
own respective independent judgment with respect to such transactions and the
process leading thereto. The Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower, in connection with such transaction
or the process leading thereto.

Section 10.24 Judgment Currency.    If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which, in accordance with normal banking procedures, the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment in given. The
obligation of the Borrower in respect of such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

 

183



--------------------------------------------------------------------------------

Section 10.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institution.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Remainder of page intentionally left blank]

 

184



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COVIA HOLDINGS CORPORATION, as Borrower By:  

/s/ Jenniffer D. Deckard

Name:   Jenniffer D. Deckard Title:   President and Chief Executive Officer

 

 

[Signature Page to Covia Credit Agreement]



--------------------------------------------------------------------------------

BISON MERGER SUB I, LLC, as Guarantor By:  

/s/ Kurt Decat

Name:   Kurt Decat Title:   President and Secretary

 

 

[Signature Page to Covia Credit Agreement]



--------------------------------------------------------------------------------

  AQUILA MINERAL COMPANY   POLYMORPHOUS MINERAL INVESTMENT  

CORPORATION

  TINACO FELDSPAR COMPANY LLC   UNIMIN FINANCE COMPANY L.L.C.   UNIMIN LIME LLC
  UNIMIN PATRIOT HOLDINGS LLC   UNIMIN SPECIALTY MINERALS INC.   UNIMIN
WISCONSIN EQUIPMENT CORPORATION   WINCHESTER AND WESTERN RAILROAD COMPANY,  
each as Guarantor   By:  

/s/ Andrew D. Eich

  Name:   Andrew D. Eich   Title:   Senior Vice President and Chief Commercial
Officer of each of the entities set forth above

 

[Signature Page to Covia Credit Agreement]



--------------------------------------------------------------------------------

  ALPHA RESINS, LLC   BEST SAND CORPORATION   BEST SAND OF PENNSYLVANIA, INC.  
BLACK LAB LLC   CHEYENNE SAND CORP.  

CONSTRUCTION AGGREGATES CORPORATION

OF MICHIGAN, INC.

  FAIRMOUNT LOGISTICS LLC   FAIRMOUNT MINERALS, LLC   FAIRMOUNT SANTROL INC.  
FAIRMOUNT WATER SOLUTIONS, LLC   FML ALABAMA RESIN, INC.   FML RESIN, LLC   FML
SAND, LLC   FML TERMINAL LOGISTICS, LLC   FMSA INC.   MINERAL VISIONS INC.  
SELF-SUSPENDING PROPPANT LLC   SHAKOPEE SAND LLC   SPECIALTY SANDS, INC.  
STANDARD SAND CORPORATION   TECHNISAND, INC.   WEDRON SILICA COMPANY   WEST
TEXAS HOUSING LLC   WEXFORD SAND CO.   WISCONSIN INDUSTRIAL SAND COMPANY, L.L.C.
  WISCONSIN SPECIALTY SANDS, INC.,   each as Guarantor   By:  

/s/ Jenniffer D. Deckard

  Name:   Jenniffer D. Deckard   Title:   President and Chief Executive Officer
  of each of the entities set forth above

 

[Signature Page to Covia Credit Agreement]



--------------------------------------------------------------------------------

DEWEY RESOURCES, LLC, as Guarantor By:  

/s/ Matthew I. Pollack

Name:   Matthew I. Pollack Title:   Vice President

 

 

[Signature Page to Covia Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative

Agent, Collateral Agent and a Lender

By:  

/s/ Craig Molson

Name:   Craig Molson Title:   Managing Director

[Signature Page to Covia Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender

By:

 

/s/ Julien Pecoud-Bouvet

Name:

  Julien Pecoud-Bouvet

Title:

  Vice President

By:

 

/s/ Brendan Heneghan

Name:

  Brendan Heneghan

Title:

  Director

[Signature Page to Covia Credit Agreement]



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as a Lender By:  

/s/ Jamie Matos

Name:   Jamie Matos Title:   Vice President ABN AMRO CAPITAL USA LLC, as a
Lender By:  

/s/ John Sullivan

Name:   John Sullivan Title:   Managing Director

[Signature Page to Covia Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA N.A, as a Lender

By:

 

/s/ Marie Alava

Name:

 

Marie Alava

Title:

 

Vice President

[Signature Page to Covia Credit Agreement]



--------------------------------------------------------------------------------

KBC Bank N.V., New York Branch, as a Lender

By:

 

/s/ Francis X. Payne

Name:

  Francis X. Payne

Title:

  Managing Director

By:

 

/s/ Wei-Chun Wang

Name:

  Wei-Chun Wang

Title:

  Director

[Signature Page to Covia Credit Agreement]



--------------------------------------------------------------------------------

PNC Bank, NA, as a Lender By:  

/s/ Keven Larkin

Name:   Keven Larkin Title:   Vice President

[Signature Page to Covia Credit Agreement]

 



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a

Lender

By:  

/s/ Brian P. Fox

Name:   Brian P. Fox Title:   Senior Vice President

[Signature Page to Covia Credit Agreement]

 



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By:  

/s/ Corbin M. Womac

Name:   Corbin M. Womac Title:   Director

[Signature Page to Covia Credit Agreement]

 



--------------------------------------------------------------------------------

Citizens Bank, N.A., as a Lender By:  

/s/ Nicholas Christofer

Name:   Nicholas Christofer Title:   Vice President

[Signature Page to Covia Credit Agreement]

 



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

TO CREDIT AND GUARANTY AGREEMENT

Initial Term Loan Commitments

 

Lender

   Initial Term Loan Commitment  

Barclays Bank PLC

   $ 1,650,000,000  

Total:

   $ 1,650,000,000  



--------------------------------------------------------------------------------

SCHEDULE 1.01(c)

TO CREDIT AND GUARANTY AGREEMENT

Revolving Commitments

 

Lender

   Revolving Commitment  

BNP Paribas

   $ 26,000,000  

Barclays Bank PLC

   $ 26,000,000  

ABN AMRO Capital USA LLC

   $ 24,000,000  

HSBC Bank USA, National Association

   $ 24,000,000  

KBC Bank, N.V.

   $ 24,000,000  

PNC Bank, National Association

   $ 24,000,000  

Keybank National Association

   $ 18,000,000  

Wells Fargo Bank, N.A.

   $ 18,000,000  

Citizens Bank, N.A.

   $ 16,000,000     

 

 

 

Total:

   $ 200,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.01(d)

TO CREDIT AND GUARANTY AGREEMENT

Notice Addresses

If to any Loan Party:

Covia Holdings Corporation

8834 Mayfield Road

Chesterland, Ohio 44026

Attn: Mark Barrus

Facsimile: 440-729-0265

in each case, with a copy to:

Freshfields Bruckhaus Deringer US LLP

601 Lexington Avenue

New York, NY 10022

Attn: David Almroth

Facsimile: (646) 521 5670

If to the Administrative Agent:

Barclays Bank PLC

Attention: Matthew Martins

700 Prides Crossing

Newark, Delaware 19713

Telephone: 302-286-1988

Fax: 917 522-0569

Email: 12145455230@tls.ldsprod.com/matthew.martins@barclays.com

If to the Collateral Agent:

Barclays Bank PLC

Attention: Amy Ehlen

745 7th Avenue

New York, NY 10019

Telephone: + 1 212 526 8527

Fax: + 1 212 526 5115

Email: amy.ehlen@barclays.com/ltmny@barclays.com

 



--------------------------------------------------------------------------------

If to the Swing Line Lender:

Barclays Bank PLC

Attention: Matthew Martins

700 Prides Crossing

Newark, Delaware 19713

Telephone: 302-286-1988

Fax: 917 522-0569

Email: 12145455230@tls.ldsprod.com/matthew.martins@barclays.com

If to an Issuing Bank:

Barclays Bank PLC, New York Branch

Letter of Credit Department

745 Seventh Avenue

New York, NY 10019

Attn: Letters of Credit Dept / Dawn Townsend

Phone: (212) 320-7534

Fax: (212) 412-5011

Email: Dawn.Townsend@barclays.com/xraLetterofCredit@barclays.com

BNP Paribas RCC, Inc., as agent for BNP Paribas

525 Washington Blvd.

Jersey City, NJ 07310

Attn: Trade Finance Operations

Facsimile: (201) 616-7911

Email: dl.nytfstandby@us.bnpparibas.com

PNC Bank, National Association

Attn: Toni Edwards; Loan Support Analyst

Facsimile: (877) 736-6417

Email: ParticipationLA1BRV@pnc.com

If to a Lender, as set forth in the administrative questionnaire delivered to
the Administrative Agent by such Lender.



--------------------------------------------------------------------------------

SCHEDULE 1.01(e)

TO CREDIT AND GUARANTY AGREEMENT

Existing Letters of Credit

 

Account Party

  

Letter of Credit

Number

  

Amount

  

Expiration Date

  

Beneficiary

Fairmount

Santrol, Inc.

   12500188    $10,095,891.00    9/16/2018   

U.S. Bank

National

Association

Shakopee Sand

LLC

   18120594    $783,348.09    12/12/2018   

Scott County

Community

Services

Fairmount

Santrol, Inc.

   18126488    $400,000.00    9/23/2019   

Wells Fargo

Bank, N.A.

Fairmount

Santrol, Inc.

   18126951    $200,000.00    9/1/2019   

Enterprise FM

Trust

Fairmount

Santrol, Inc.

   18127152    $2,695,835.00    2/2/2019   

Aspen American

Insurance

Company

Fairmount

Santrol, Inc.

   18127773    $715,000.00    6/19/2018   

Twin Eagle

Resource

Management,

LLC

Shakopee Sand

LLC

   18128694    $400,000.00    11/15/2018   

Quincunx

Mining LLC



--------------------------------------------------------------------------------

SCHEDULE 4.01

TO CREDIT AND GUARANTY AGREEMENT

Jurisdictions of Organization and Qualification

 

Name of Entity

  

Jurisdiction of Organization

Covia Holdings Corporation (f/k/a Unimin Corporation)

   Delaware

Bison Merger Sub I, LLC

   Delaware

FMSA Inc. (f/k/a Fairmount Minerals Holdings, Inc.)

   Delaware

Fairmount Santrol Inc. (f/k/a Fairmount Minerals, Ltd.)

   Delaware

Unimin Patriot Holdings LLC

   Delaware

Patriot Proppants Arkansas LLC

   Delaware

Aquila Mineral Company

   Delaware

Unimin Wisconsin Equipment Corporation

   Delaware

Blue Earth Properties LLC

   Illinois

Polymorphous Mineral Investment Corporation

   Delaware

Tinaco Feldspar Company LLC

   Delaware

Unisil Corporation

   New Jersey

Unimin Lime LLC (d/b/a Southern Lime)

   Delaware

Unimin Specialty Minerals Inc.

   Delaware

Unimin Finance Company LLC

   Delaware

Winchester and Western Railroad Company

   Virginia

Grupo Materias Primas S. de R.L. de C.V.

   Mexico

Materias Primas Minerales de Ahuazotepec S. de R.L. de C.V.

   Mexico

Materias Primas Monterrey S. de R.L. de C.V.

   Mexico

Servicios Integrales Lampazos S. de R.L. de C.V.

   Mexico

909273 Ontario, Inc.

   Ontario, Canada

Unimin Canada Ltd.

   Ontario, Canada

Wexford Sand Co.

   Michigan

Cheyenne Sand Corp.

   Michigan

Wedron Silica Company

   Ohio

Shakopee Sand LLC

   Minnesota

Mineral Visions Inc.

   Ohio

Fairmount Water Solutions, LLC

   Ohio

Black Lab LLC

   Ohio

TechniSand, Inc.

   Delaware

Fairmount Minerals Sales de Mexico, S. de R.L. de C.V.

   Mexico

Santrol de Mexico, S. de R.L. de C.V.

   Mexico

Fairmount Logistics LLC

   Texas

Self-Suspending Proppant LLC

   Delaware

Fairmount Minerals, LLC

   Ohio

Best Sand Corporation

   Ohio

Best Sand of Pennsylvania, Inc.

   Ohio

FML Sand, LLC

   Ohio

FML Resin, LLC

   Ohio

FML Terminal Logistics, LLC

   Ohio

FML Alabama Resin, Inc.

   Ohio

Dewey Resources, LLC

   Delaware



--------------------------------------------------------------------------------

West Texas Housing LLC

   Delaware

Construction Aggregates Corporation of Michigan, Inc.

   Michigan

Standard Sand Corporation

   Michigan

Specialty Sands, Inc.

   Michigan

Lake Shore Sand Company (Ontario) Ltd.

   Ontario, Canada

Wisconsin Industrial Sand Company, L.L.C.

   Delaware

Wisconsin Specialty Sands, Inc.

   Texas

Alpha Resins, LLC

   Ohio

Technimat LLC

   Ohio

Santrol (Yixing) Proppant Co., Ltd.

   China

Santrol Europe ApS

   Denmark

Technisand Canada Sales Ltd.

   British Columbia, Canada



--------------------------------------------------------------------------------

SCHEDULE 4.02

TO CREDIT AND GUARANTY AGREEMENT

Equity Interests and Ownership

Ownership Interests:    

Covia Holdings Corporation (f/k/a Unimin Corporation):

 

Shareholder

  Ownership Percentage  

SCR-Sibelco N.V.

    65 % 

Fairmount Santrol Holdings Inc. Shareholders

    35 % 

Unimin Patriot Holdings LLC:    

 

Member

  Membership Interests  

Covia Holdings Corporation (f/k/a Unimin Corporation)

    100 % 

Patriot Proppants Arkansas LLC:

 

Member

  Membership Interests  

Unimin Patriot Holdings LLC

    100 % 

Blue Earth Properties LLC:    

 

Member

  Membership Interests  

Covia Holdings Corporation (f/k/a Unimin Corporation)

    100 % 

Aquila Mineral Company:    

 

Shareholder

  Ownership Percentage  

Covia Holdings Corporation (f/k/a Unimin Corporation)

    100 % 

Unimin Specialty Minerals Inc.:    

 

Shareholder

  Ownership Percentage  

Covia Holdings Corporation (f/k/a Unimin Corporation)

    100 % 



--------------------------------------------------------------------------------

Unimin Wisconsin Equipment Corporation:

 

Shareholder

  Ownership Percentage  

Covia Holdings Corporation (f/k/a Unimin Corporation)

    100 % 

Unimin Lime LLC (d/b/a Southern Lime):

 

Member

  Membership Interests  

Covia Holdings Corporation (f/k/a Unimin Corporation)

    100 % 

Polymorphous Mineral Investment Corporation:

 

Shareholder

  Ownership Percentage  

Covia Holdings Corporation (f/k/a Unimin Corporation)

    100 % 

Tinaco Feldspar Company LLC:

 

Member

  Membership Interests  

Polymorphous Mineral Investment Corporation

    100 % 

Winchester and Western Railroad Company:

 

Shareholder

  Ownership Percentage  

Covia Holdings Corporation (f/k/a Unimin Corporation)

    100 % 

Unisil Corporation:    

 

Shareholder

  Ownership Percentage  

Covia Holdings Corporation (f/k/a Unimin Corporation)

    100 % 

Unimin Canada Ltd.:    

 

Shareholder

  Ownership Percentage  

Covia Holdings Corporation (f/k/a Unimin Corporation)

    100 % 

Unimin Finance Company LLC:    

 

Member

  Membership Interests  

Unimin Canada Ltd.

    100 % 



--------------------------------------------------------------------------------

909273 Ontario, Inc.:    

 

Shareholder

  Ownership Percentage  

Covia Holdings Corporation (f/k/a Unimin Corporation)

    100 % 

Grupo Materias Primas S. de R L de C. V.:

 

Shareholder

  Quota in the Capital  

Unimin Finance Company LLC

    50.01 % 

Unimin Canada Ltd.

    49.99 % 

Materias Primas Monterrey S. de R L de C. V.:

 

Shareholder

  Quota in the Capital  

Unimin Finance Company LLC

    0.001 % 

Grupo Materias Primas S. de R L de C. V.

    99.999 % 

Materias Primas Minerales de Ahuazotepec S. de R L de C. V.:

 

Shareholder

  Quota in the Capital  

Unimin Finance Company LLC

    0.001 % 

Grupo Materias Primas S. de R L de C. V.

    99.999 % 

Servicios Integrales Lampazos S. de R L de C. V.:

 

Shareholder

  Quota in the Capital  

Unimin Finance Company LLC

    0.001 % 

Grupo Materias Primas S. de R L de C. V.

    99.999 % 

Bison Merger Sub I, LLC:    

 

Member

  Membership Interests  

Covia Holdings Corporation (f/k/a Unimin Corporation)

    100 % 



--------------------------------------------------------------------------------

FMSA Inc.:    

 

Shareholder

  Ownership Percentage  

Bison Merger Sub I, LLC

    100 % 

Fairmount Santrol Inc.:    

 

Shareholder

  Ownership Percentage  

FMSA Inc.

    100 % 

Lake Shore Sand Company (Ontario) Ltd.:

 

Shareholder

  Ownership Percentage  

Cheyenne Sand Corp.

    100 % 

Best Sand Corporation:    

 

Shareholder

  Ownership Percentage  

Fairmount Santrol Inc.

    100 % 

Best Sand of Pennsylvania, Inc.:    

 

Shareholder

  Ownership Percentage  

Best Sand Corporation

    100 % 

Cheyenne Sand Corp.:    

 

Shareholder

  Ownership Percentage  

Fairmount Santrol Inc.

    100 % 

Standard Sand Corporation:    

 

Shareholder

  Ownership Percentage  

Cheyenne Sand Corp.

    100 % 

Construction Aggregates Corporation of Michigan, Inc.:

 

Shareholder

  Ownership Percentage  

Cheyenne Sand Corp.

    100 % 

Fairmount Logistics LLC:    

 

Shareholder

  Ownership Percentage  

Fairmount Santrol Inc.

    100 % 



--------------------------------------------------------------------------------

Specialty Sands, Inc.:    

 

Shareholder

  Ownership Percentage  

Cheyenne Sand Corp.

    100 % 

Wedron Silica Company:    

 

Shareholder

  Ownership Percentage  

Fairmount Santrol Inc.

    100 % 

Wexford Sand Co.:    

 

Shareholder

  Ownership Percentage  

Fairmount Santrol Inc.

    100 % 

Mineral Visions Inc.:    

 

Shareholder

  Ownership Percentage  

Fairmount Santrol Inc.

    100 % 

Fairmount Water Solutions, LLC:

 

Member

  Membership Interests  

Fairmount Santrol Inc.

    100 % 

TechniSand, Inc.:    

 

Stockholder

  Ownership Percentage  

Fairmount Santrol Inc.

    100 % 

Wisconsin Industrial Sand Company, L.L.C.:

 

Member

  Membership Interests  

TechniSand, Inc.

    100 % 

Wisconsin Specialty Sands, Inc.:

 

Shareholder

  Ownership Percentage  

Wisconsin Industrial Sand Company, L.L.C.

    100 % 

Technimat LLC:    

 

Member

  Membership Interests  

TechniSand, Inc.

    90 % 



--------------------------------------------------------------------------------

Fairmount Minerals, LLC:

 

Member

  Membership Interests  

Fairmount Santrol Inc.

    100 % 

Alpha Resins, LLC:

 

Member

  Membership Interests  

Technisand, Inc.

    100 % 

Black Lab LLC:

 

Member

  Membership Interests  

Fairmount Santrol Inc.

    100 % 

Self-Suspending Proppant LLC:

 

Member

  Membership Interests  

Fairmount Santrol Inc.

    100 %*** 

 

*** Fairmount Santrol Inc.’s share ownership could be reduced in the event
certain earn-out calculation thresholds are not met in the future.

Shakopee Sand LLC:

 

Member

  Membership Interests  

Fairmount Santrol Inc.

    100 % 

FML Sand, LLC:

 

Member

  Membership Interests  

Fairmount Santrol Inc.

    100 % 

Dewey Resources LLC:

 

Member

  Membership Interests  

FML Sand, LLC

    100 % 

West Texas Housing LLC:

 

Member

  Membership Interests  

FML Sand, LLC

    100 % 

FML Resin, LLC:

 

Member

  Membership Interests  

Fairmount Santrol Inc.

    100 % 



--------------------------------------------------------------------------------

FML Terminal Logistics, LLC:

 

Member

  Membership Interests  

Fairmount Santrol Inc.

    100 % 

FML Alabama Resin, Inc.:

 

Member

  Ownership Percentage  

Fairmount Santrol Inc.

    100 % 

Santrol (Yixing) Proppant Company, Ltd.:

 

Shareholder

  Interests  

Technimat LLC

    70 % 

Fairmount Minerals Sales de Mexico, S. de R.L. de C.V. :

 

Shareholder

  Quota in the Capital  

Fairmount Santrol Inc.

    99.67 % 

TechniSand, Inc.

    0.33 % 

Santrol de Mexico, S. de R.L. de C.V. :

 

Shareholder

  Series A Equity Quota
(fixed and variable)     Series B Equity Quota
(fixed)  

Fairmount Minerals Sales de Mexico, S. de R.L. de C.V.

    99.985 %      —    

Fairmount Santrol Inc.

    —         0.015 % 

Santrol Europe ApS:

 

Shareholder

  Interests  

Technisand, Inc.

    100 % 

Technisand Canada Sales Ltd.:

 

Shareholder

  Ownership Percentage  

Technisand, Inc.

    100 % 



--------------------------------------------------------------------------------

SCHEDULE 4.12

TO CREDIT AND GUARANTY AGREEMENT

Real Estate Assets

 

    

PROPERTY

  

COUNTY

  

STATE

  

APN/LEGAL

DESCRIPTION

1.   

Wedron Plant

3450 E. 2056 Road

Wedron, IL

   LaSalle    Illinois    See attached 2.   

Chardon Plant

12100 Claridon Troy Road

Chardon, OH

   Geauga    Ohio    See attached 3.   

Maiden Rock Plant

Maiden Rock, WI

   Pierce    Wisconsin    See attached 4.   

Voca Plant

Voca, TX

  

Mason;

McCulloch

   Texas    See attached 5.   

Katemcy Plant

Mason, TX

   Mason    Texas    See attached 6.   

Dividing Creek Plant

Haleyville Road

Dividing Creek, NJ

   Cumberland    New Jersey    See attached 7.   

Kasota Plant

35496 468 Street

Kasota, MN

  

Blue Earth;

LeSueur

   Minnesota    See attached 8.   

Ottawa Plant

39770 Ottawa Road

Le Sueur, MN

   LeSueur    Minnesota    See attached 9.   

Tunnel City Plant

20319 St. Hwy 21

Tomah, WI

   Monroe    Wisconsin    See attached 10.   

Utica Plant

402 Mill Street

Utica, IL

   LaSalle    Illinois    See attached



--------------------------------------------------------------------------------

SCHEDULE 5.16(b)

TO CREDIT AND GUARANTY AGREEMENT

Post-Closing Matters

 

1. To the extent required by Section 6.01(b) of the Credit Agreement, no later
than thirty (30) days after the Closing Date (or such longer period as agreed to
by the Administrative Agent in its sole discretion), the Administrative Agent
shall have received signature pages to the Intercompany Note executed by each of
the following Subsidiaries:

 

  a. Grupo Materias Primas S. de R.L. de C.V.

 

  b. Materias Primas Minerales de Ahuazotepec S. de R.L. de C.V.

 

  c. Materias Primas Monterrey S. de R.L. de C.V.

 

  d. Servicios Integrales Lampazos S. de R.L. de C.V.

 

  e. 909273 Ontario, Inc.

 

  f. Unimin Canada Ltd.

 

  g. Fairmount Minerals Sales de Mexico, S. de R.L. de C.V.

 

  h. Santrol de Mexico, S. de R.L. de C.V.

 

  i. Lake Shore Sand Company (Ontario) Ltd.

 

  j. Santrol (Yixing) Proppant Co., Ltd.

 

  k. Santrol Europe ApS

 

  l. Technisand Canada Sales Ltd.

 

  m. Technimat LLC.

 

2. Subject to Section 5.05(b) of the Credit Agreement, no later than thirty
(30) days after the Closing Date (or such longer period as agreed to by the
Administrative Agent in its sole discretion), the Administrative Agent or the
Collateral Agent (as applicable) shall have received insurance certificates and
endorsements naming the Administrative Agent or the Collateral Agent (as
applicable), for the benefit of the Secured Parties, as additional insured or
loss payee (as applicable) under the general commercial liability and property
insurance policies of the Borrower.

 

3. No later than ten (10) Business Days after the Closing Date (or such longer
period as agreed to by the Administrative Agent in its sole discretion), the
Administrative Agent shall have received:

 

  a. an original stock power relating to Bison Merger Sub I, LLC’s Equity
Interests in FMSA Inc.

 

  b. an original stock certificate and stock power relating to Covia Holdings
Corporation’s Equity Interests in Unimin Canada Ltd.

 

  c. an original stock certificate and stock power relating to Covia Holdings
Corporation’s Equity Interests in 909273 Ontario, Inc.



--------------------------------------------------------------------------------

SCHEDULE 6.01

TO CREDIT AND GUARANTY AGREEMENT

Certain Indebtedness

 

1. Loan Agreement, dated as of September 1, 2007, between Town of Red Cedar,
Wisconsin (the “Issuer”) and Wisconsin Industrial Sand Company, L.L.C. relating
to the Issuer’s Variable Rate Demand Industrial Development Revenue Bonds
(Fairmount Santrol Inc. Project), Series 2007, in the aggregate principal amount
of $10,000,000.

 

2. Stock Purchase Agreement, dated as of March 20, 2001, among Fairmount Santrol
Inc., Jack Goldfarb and David Sensibar, pursuant to which there is a deferred
purchase price to be paid in 20 annual installments, together with a contingent
purchase amount to be paid in 20 annual installments based on the tonnage of
industrial sand mined and sold. The current outstanding amount of the deferred
purchase price is $56,093.

 

3. Equipment Lease Agreement 002, dated as of November 25, 2017, by and between
Komatsu Financial Limited Partnership, as lessor, and Fairmount Santrol Inc, as
lessee, for the lease of a Rosco RB50 Broom/Serial No. 166103 in the original
amount of $69,280.

 

4. Equipment Lease Agreement 001, dated as of November 25, 2017, by and between
Komatsu Financial Limited Partnership, as lessor, and Fairmount Santrol Inc, as
lessee, for the lease of a GD 655-6 Motor Grader/Serial No. 60240 in the
original amount of $274,144.

 

5. Security Agreement 94843 dated as of December 31, 2017, by and between
Komatsu Financial Limited Partnership, as seller, and Fairmount Santrol Inc, as
buyer for the purchase of a D155AX-8 Crawler Dozer/Serial No. 100175 in the
original amount of $530,341.

 

6. Security Agreement 94845 dated as of December 31, 2017, by and between
Komatsu Financial Limited Partnership, as seller, and Fairmount Santrol Inc, as
buyer, for the purchase of a D155AX-8 Crawler Dozer/Serial No. 100176 in the
original amount of $530,341.

 

7. Security Agreement 94847 dated as of December 31, 2017, by and between
Komatsu Financial Limited Partnership, as seller, and Fairmount Santrol Inc, as
buyer, for the purchase of a HM300-5 Haul Truck/Serial No. 10623 in the original
amount of $410,258.

 

8. Security Agreement 94848 dated as of December 31, 2017, by and between
Komatsu Financial Limited Partnership, as seller, and Fairmount Santrol Inc, as
buyer, for the purchase of a HM300-5 Haul Truck/Serial No. 10624 in the original
amount of $410,258.

 

9. Equipment Lease Agreement 000 dated as of November 25, 2017, by and between
Komatsu Financial Limited Partnership, as lessor, and Fairmount Santrol Inc, as
lessee, for the lease of a HM300-5 Haul Truck/Serial No. 10509 in the original
amount of $410,719.



--------------------------------------------------------------------------------

10. Acceptance Certificate and Financing Lease Schedule No. 098 to Master Lease
Agreement No. 1184, dated as of November 30, 2015, by and between The Huntington
National Bank, as lessor, and Wisconsin Industrial Sand LLC, as lessee, for the
lease of a DPI I HD Jumbo Drill in the original amount of $427,182.

 

11. Equipment Lease Agreement 777-0089619-000, dated as of March 15, 2017, by
and between Komatsu Financial Limited Partnership, as lessor, and FML Sand, LLC,
as lessee, for the lease of a PC490LC-11 Excavator/Serial No. A41388 in the
original amount of $384,685.

 

12. Equipment Lease Agreement 777-0089619-001, dated as of March 15, 2017, by
and between Komatsu Financial Limited Partnership, as lessor, and FML Sand, LLC,
as lessee, for the lease of a WA500-8 Front End Loader/Serial No. A96255 in the
original amount of $393,855.

 

13. Equipment Lease Agreement 777-0089619-002, dated as of March 15, 2017, by
and between Komatsu Financial Limited Partnership, as lessor, and FML Sand, LLC,
as lessee, for the lease of a WA500-8 Front End Loader/Serial No. A96256 in the
original amount of $406,707.

 

14. Equipment Lease Agreement 777-0089619-003, dated as of March 15, 2017, by
and between Komatsu Financial Limited Partnership, as lessor, and FML Sand, LLC,
as lessee, for the lease of a WA500-8 Front End Loader/Serial No. A96257 in the
original amount of $406,707.

 

15. Equipment Lease Agreement 777-0089619-004, dated as of March 15, 2017, by
and between Komatsu Financial Limited Partnership, as lessor, and FML Sand, LLC,
as lessee, for the lease of a HM400-3 Haul Truck/Serial No. 3356 in the original
amount of $314,200.

 

16. Equipment Lease Agreement 777-0089619-005, dated as of March 15, 2017, by
and between Komatsu Financial Limited Partnership, as lessor, and FML Sand, LLC,
as lessee, for the lease of a HM400-3 Haul Truck/Serial No. 3357 in the original
amount of $318,565.

 

17. Equipment Lease Agreement 777-0089619-006, dated as of March 15, 2017, by
and between Komatsu Financial Limited Partnership, as lessor, and FML Sand, LLC,
as lessee, for the lease of a HM400-3 Haul Truck/Serial No. 3360 in the original
amount of $332,533.

 

18. Equipment Lease Agreement 777-0081709-000, dated as of March 15, 2017, by
and between Komatsu Financial Limited Partnership, as lessor, and Wisconsin
Industrial Sand LLC, as lessee, for the lease of a HM300-5 Articulated
Truck/Serial No. 10453 in the original amount of $407,626.



--------------------------------------------------------------------------------

19. Equipment Lease Agreement 777-0089619-007, dated as of March 15, 2017, by
and between Komatsu Financial Limited Partnership, as lessor, and FML Sand, LLC,
as lessee, for the lease of a HM400-3 Haul Truck/Serial No. 3222 in the original
amount of $275,400.

 

20. Equipment Lease Agreement 777-0089619-008, dated as of March 15, 2017, by
and between Komatsu Financial Limited Partnership, as lessor, and FML Sand, LLC,
as lessee, for the lease of a HM400-3 Haul Truck/Serial No. 3221 in the original
amount of $265,700.

 

21. Equipment Lease Agreement 777-0089619-009, dated as of March 15, 2017, by
and between Komatsu Financial Limited Partnership, as lessor, and FML Sand, LLC,
as lessee, for the lease of a HM300-5 Articulated Truck/Serial No. 10140 in the
original amount of $340,450.

 

22. Equipment Lease Agreement 777-0089619-010, dated March 15, 2017, by and
between Komatsu Financial Limited Partnership, as lessor, and FML Sand, LLC, as
lessee, for the lease of a HM300-3 Water Wagon / Serial No. 3167 in the original
amount of $328,750.

 

23. Finance Lease Transaction Number 3044401, dated April 17, 2017, by and
between Caterpillar Financial Services Corporation, as lessor, and FML Sand,
LLC, as lessee, for the lease of a D8T Dozer / Serial No. FMC00456 in the
original amount of $621,210.

 

24. Finance Lease Transaction Number 3063974, dated April 20, 2017, by and
between Caterpillar Financial Services Corporation, as lessor, and Best Sand
Corporation, as lessee, for the lease of a 980M Wheel Loader/Serial No. KRS01703
in the original amount of $344,400.

 

25. Finance Lease Transaction Number 3074360, dated May 18, 2017, by and between
Caterpillar Financial Services Corporation, as lessor, and Wedron Silica
Company, as lessee, for the lease of a D9T Dozer/Serial No. REX00502 in the
original amount of $756,003.

 

26. Finance Lease Transaction Number 3045563, dated April 17, 2017, by and
between Caterpillar Financial Services Corporation, as lessor, and Wisconsin
Industrial Sand LLC, as lessee, for the lease of two 982M Wheel Loaders, one TL
1055C Telehandler, and one 226D Skid Steer in the original total amount of
$1,100,701.

 

27. Rental Agreement (with Purchase Option) Number 9907576001, dated March 14,
2017, by and between Wells Fargo Vendor Financial Services, as lessor, and
Fairmount Santrol Inc, as lessee, for the lease of a Tennant Sentinel Diesel
Sweeper in the original amount of $187,156.

 

28. Master Lease Agreement (MLA) and Schedule No. 1 to the MLA, dated May 12,
2017, by and between Varilease Finance Inc., as lessor, and Fairmount Santrol
Inc, Wisconsin Industrial Sand Company, L.L.C., and FML Sand, LLC, as
co-lessees, for the lease of a Genie SX-135 Boom Lift, JD 672G Motor Grader, JD
232E Skid Steer, two JD XUV 825I Gators, Cornell Diesel Pump, JD 200/DLC
Excavator, Titan Trackmobile, and JD 316GR Skid Steer in the original total
amount of $1,114,296.



--------------------------------------------------------------------------------

29. Promissory Note No. 002, dated October 27, 2014, issued pursuant to Master
Locomotive Loan and Security Agreement No. 1184-A, by and between The Huntington
National Bank, as lender, and Technisand, Inc., as borrower for the purchase of
a LEAF Locomotive with Remote Control System (Railcar No. RSSX 575) in the
original amount of $1,010,812.

 

30. Equipment Lease Agreement, dated 30 April 2018, by and between Covia
Holdings Corporation (f/k/a Unimin Corporation) as lessee and United Rentals,
Inc. as lessor, for the lease of a JLG 2646ES Scissor Lift in the original total
amount of $17,001.75 with $1 buyout at the end of the lease.

 

31. Equipment Lease Agreement, dated 30 April 2018, by and between Covia
Holdings Corporation (f/k/a Unimin Corporation) as lessee and United Rentals,
Inc. as lessor, for the lease of a Doosan D25S-7 Forklift in the original total
amount of $30,063.23 with $1 buyout at the end of the lease.

 

32. Equipment Lease Agreement, dated 30 April 2018, by and between Covia
Holdings Corporation (f/k/a Unimin Corporation) as lessee and United Rentals,
Inc. as lessor, for the lease of a JLG 600AJ AWD Boom Lift in the original total
amount of $104,357.99 $1 buyout at the end of the lease.

 

33. 2,000,000 Canadian dollar overdraft facility by and between Unimin Canada,
Limited and Bank of Montreal dated June 6, 2003.

 

34. Promissory Note, dated January 17, 2011, by and between Winchester and
Western Railroad Company and Argos USA LLC in a principal outstanding amount of
$1,790,000.

 

35. The following Letters of Credit:

 

Issuing Bank

  

Beneficiary

   Amount  

Bank of America

  

Ace American Insurance Company

   $ 1,330,500  

Bank of America

  

Zurich Insurance Company

   $ 200,000  

Bank of America

  

National Union Fire Insurance

   $ 345,000  

Bank of Montreal

  

Her Majesty the Queen/

   $ 80,817     

Ministry of Environment

  



--------------------------------------------------------------------------------

SCHEDULE 6.03

TO CREDIT AND GUARANTY AGREEMENT

Certain Negative Pledges

None.



--------------------------------------------------------------------------------

SCHEDULE 6.05

TO CREDIT AND GUARANTY AGREEMENT

Certain Restrictions on Subsidiary Distributions

None.



--------------------------------------------------------------------------------

SCHEDULE 6.06

TO CREDIT AND GUARANTY AGREEMENT

Certain Investments

 

1. An Investment-Rabbi Trust-SERP maintained at Huntington Bank in the name of
Fairmount Santrol Inc.

 

2. Pursuant to a subscription agreement between Covia Holdings Corporation
(f/k/a Unimin Corporation) and CSL Energy Opportunities Fund I, L.P., acting by
is general partner, CSL Energy Opportunity GP I, LLC, Covia Holdings Corporation
(f/k/a Unimin Corporation) made a capital commitment to CSL Energy Opportunities
Fund I, L.P. of $5,000,000. The corresponding limited partnership agreement
between Covia Holdings Corporation (f/k/a Unimin Corporation), CSL Energy
Opportunity GP I, LLC, and the limited partners, pursuant to which Covia
Holdings Corporation (f/k/a Unimin Corporation) became a limited partner of CSL
Energy Opportunities Fund I, L.P., is dated as of September 29, 2011.

 

3. Covia Holdings Corporation’s (f/k/a Unimin Corporation) $4,000,000 guarantee
of Unimin Canada Limited’s 2,000,000 Canadian dollar overdraft facility with
Bank of Montreal dated June 6, 2003.



--------------------------------------------------------------------------------

SCHEDULE 6.11

TO CREDIT AND GUARANTY AGREEMENT

Certain Transactions with Affiliates

None.



--------------------------------------------------------------------------------

EXHIBIT A-1 TO

CREDIT AND GUARANTY AGREEMENT

BORROWING NOTICE

Reference is made to that certain Credit and Guaranty Agreement, dated as of
June 1, 2018 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Covia Holdings Corporation
(formerly known as Unimin Corporation) (the “Borrower”), certain Subsidiaries of
the Borrower, as Guarantors, the Lenders party thereto from time to time,
Barclays Bank PLC, as Administrative Agent and Collateral Agent, ABN AMRO
Capital USA LLC, HSBC Bank USA, National Association, KBC Bank, N.V. and PNC
Bank, National Association, as Co-Syndication Agents, and Keybank National
Association and Wells Fargo Bank, N.A., as Co-Documentation Agents.

Pursuant to Section 2.01, 2.02 and 2.03 of the Credit Agreement, as applicable,
the Borrower desires that Lenders make the following Loans to the Borrower in
accordance with the applicable terms and conditions of the Credit Agreement on
[mm/dd/yy] (the “Credit Date”):

 

Initial Term Loans

     

•  Base Rate Loans:

   $[    ,    ,    ]   

•  Eurodollar Rate Loans, with an initial Interest Period of [one] [two] [three]
[six]1 month(s):

   $[    ,    ,    ]   

Revolving Loans

     

•  Base Rate Loans:

   $[    ,    ,    ]   

•  Eurodollar Rate Loans, with an initial Interest Period of [one] [two] [three]
[six]1 month(s):

   $[    ,    ,    ]   

Swing Line Loans

   $[    ,    ,    ]   

 

1  If available to all of the Lenders, twelve months, or any shorter period.



--------------------------------------------------------------------------------

[The Loans requested above shall be funded to those accounts instructed by the
Borrower in the funds flow memorandum as of the Closing Date attached hereto.]1

[The Loans requested above shall be funded to the following account:

Bank:

ABA #:

Account #:

Account Name:

Reference:]2

The Borrower hereby certifies that:

(i) as of such Credit Date, the representations and warranties contained herein
and in the other Loan Documents shall be true and correct in all material
respects on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; provided, that to the extent any such representation or
warranty is already qualified by materiality or Material Adverse Effect, such
representation or warranty shall be true and correct in all respects[; provided,
further, that for purposes of the initial extensions of credit on the Closing
Date and in the case of any extension of credit under any Incremental Facility
in connection with any Limited Conditionality Transaction, the representations
and warranties for purposes of Section 3.02(a)(ii) of the Credit Agreement shall
be limited to the Specified Representations and the applicable Specified Merger
Agreement Representations (or, with respect to any extension of credit under any
Incremental Facility in connection with any Limited Conditionality Transaction,
the equivalent representations under the applicable definitive document with
respect to such Limited Conditionality Transaction)];3 and

(ii) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute a Default or an Event of Default [(provided that both immediately
before and immediately after the effectiveness of any Incremental Facility (or,
in the case of any extension of credit under any Incremental Facility in
connection with any Limited Conditionality Transaction, at the option of the
Borrower if agreed by the lenders providing such Incremental Facility, at the
time of an LCA Election or at the time of the consummation of the relevant
Acquisition or Investment) no Default or Event of Default exists or would exist
after giving effect to such Incremental Facility (or, in the case of any
extension of credit under any Incremental Facility in connection with any
Limited Conditionality Transaction, if agreed by the lenders providing such
Incremental Facility, no Event of Default under Section 8.01(a), (f) or (g) of
the Credit Agreement exists or would exist after giving effect to such
Incremental Facility)].4

 

Date: [mm/dd/yy]     COVIA HOLDINGS CORPORATION     By:  

                                                               
                   

    Name:       Title:  

 

1  Bracketed language to be included solely in connection with the initial
extensions of credit on the Closing Date.

2  Bracketed language to be included in connection with extension of credit
after the initial extension of credit on the Closing Date.

3  Bracketed language to be included solely in connection with the initial
extensions of credit on the Closing Date and any extension of credit under any
Incremental Facility in connection with any Limited Conditionality Transaction.

4  Applicable only to extensions of credit after the initial extension of credit
on the Closing Date. Bracketed language to be included solely in connection with
an extension of credit under an Incremental Facility.

 

EXHIBIT A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2 TO

CREDIT AND GUARANTY AGREEMENT

CONVERSION/CONTINUATION NOTICE

Reference is made to that certain Credit and Guaranty Agreement, dated as of
June 1, 2018 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Covia Holdings Corporation
(formerly known as Unimin Corporation) (the “Borrower”), certain Subsidiaries of
the Borrower, as Guarantors, the Lenders party thereto from time to time,
Barclays Bank PLC, as Administrative Agent and Collateral Agent, ABN AMRO
Capital USA LLC, HSBC Bank USA, National Association, KBC Bank, N.V. and PNC
Bank, National Association, as Co-Syndication Agents, and Keybank National
Association and Wells Fargo Bank, N.A., as Co-Documentation Agents.

Pursuant to Section 2.09 of the Credit Agreement, the Borrower desires to
convert or to continue the following Loans, each such conversion and/or
continuation to be effective as of [mm/dd/yy]:

 

1. Initial Term Loans:

$ [    ,    ,    ]    Eurodollar Rate Loans, with an initial Interest Period of
[one] [two] [three] [six] 1 month(s): $ [    ,    ,    ]    Base Rate Loans to
be converted to Eurodollar Rate Loans with Interest Period of [one] [two]
[three] [six ] 1 month(s) $ [    ,    ,    ]    Eurodollar Rate Loans to be
converted to Base Rate Loans

 

1  If available to all of the Lenders, twelve months, or any shorter period.

 

2. Revolving Loans: $ [    ,    ,    ]    Eurodollar Rate Loans, with an initial
Interest Period of [one] [two] [three] [six] 1 month(s): $ [    ,    ,    ]   
Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
[one] [two] [three] [six ] 1 month(s) $ [    ,    ,    ]    Eurodollar Rate
Loans to be converted to Base Rate Loans

 

1  If available to all of the Lenders, twelve months, or any shorter period.

The Borrower hereby certifies that as of the date hereof, no Event of Default or
Default has occurred and is continuing.

 

Date: [mm/dd/yy]     COVIA HOLDINGS CORPORATION,     as Borrower     By:  

                                                               
                       

    Name:       Title:  

 

EXHIBIT A-2-1



--------------------------------------------------------------------------------

EXHIBIT A-3 TO

CREDIT AND GUARANTY AGREEMENT

ISSUANCE NOTICE

Reference is made to that certain Credit and Guaranty Agreement, dated as of
June 1, 2018 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Covia Holdings Corporation
(formerly known as Unimin Corporation) (the “Borrower”), certain Subsidiaries of
the Borrower, as Guarantors, the Lenders party thereto from time to time,
Barclays Bank PLC, as Administrative Agent and Collateral Agent, ABN AMRO
Capital USA LLC, HSBC Bank USA, National Association, KBC Bank, N.V. and PNC
Bank, National Association, as Co-Syndication Agents, and Keybank National
Association and Wells Fargo Bank, N.A., as Co-Documentation Agents.

Pursuant to Section 2.04 of the Credit Agreement, the Borrower desires a Letter
of Credit to be issued in accordance with the terms and conditions of the Credit
Agreement on [mm/dd/yy] (the “Credit Date”) in an aggregate face amount of
$[        ,        ,        ].

Attached hereto for each such Letter of Credit are the following:

(a) the stated amount of such Letter of Credit;

(b) the name and address of the beneficiary;

(c) the expiration date; and

(d) either (i) the verbatim text of such proposed Letter of Credit, or (ii) a
description of the proposed terms and conditions of such Letter of Credit,
including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Lender to make payment under
such Letter of Credit.

The Borrower hereby certifies that:

(i) as of such Credit Date, the representations and warranties contained herein
and in the other Loan Documents shall be true and correct in all material
respects on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; provided, that to the extent any such representation or
warranty is already qualified by materiality or Material Adverse Effect, such
representation or warranty shall be true and correct in all respects; [provided,
further, that for purposes of the initial extensions of credit on the Closing
Date, the representations and warranties for purposes of Section 3.02(a)(ii) of
the Credit Agreement shall be limited to the Specified Representations and the
applicable Specified Merger Agreement Representations];1 and

(ii) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute a Default or an Event of Default.2

 

Date: [mm/dd/yy]           COVIA HOLDINGS CORPORATION

    By:  

 

    Name:       Title:  

 

1  Bracketed language to be included solely in connection with the initial
extensions of credit on the Closing Date.

2  Applicable only to extensions of credit after the initial extension of credit
on the Closing Date.

 

EXHIBIT A-3-1



--------------------------------------------------------------------------------

EXHIBIT B-1 TO

CREDIT AND GUARANTY AGREEMENT

INITIAL TERM LOAN NOTE

 

$[1][    ,    ,    ]    [        ] [    ], 201[    ]    New York, New York

FOR VALUE RECEIVED, Covia Holdings Corporation (formerly known as Unimin
Corporation), a Delaware corporation (the “Borrower”), promises to pay [NAME OF
LENDER] (together with its permitted registered assigns, “Payee”) the principal
amount of [    ] DOLLARS ($[    ,    ,    ])1 in the installments referred to
below.

The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Credit and Guaranty Agreement, dated as of June 1, 2018 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among the Borrower, certain Subsidiaries of the Borrower, as Guarantors,
the Lenders party thereto from time to time, Barclays Bank PLC, as
Administrative Agent and Collateral Agent, ABN AMRO Capital USA LLC, HSBC Bank
USA, National Association, KBC Bank, N.V. and PNC Bank, National Association, as
Co-Syndication Agents, and Keybank National Association and Wells Fargo Bank,
N.A., as Co-Documentation Agents.

The Borrower shall make scheduled principal payments on this Note as set forth
in Section 2.12 of the Credit Agreement.

This Note is one of the “Initial Term Loan Notes” issued pursuant to and
entitled to the benefits of the Credit Agreement, to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Initial Term Loan evidenced hereby was made and is to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Term Loan Register, the Borrower, each Agent and
Lenders shall be entitled to deem and treat Payee as the owner and holder of
this Note and the obligations evidenced hereby. Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, the failure to
make a notation of any payment made on this Note shall not limit or otherwise
affect the obligations of the Borrower hereunder with respect to payments of
principal of or interest on this Note.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.

Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

1  Lender’s Initial Term Loan Commitment

 

EXHIBIT B-1-1



--------------------------------------------------------------------------------

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.

The Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Credit Agreement and subject to the
limitations therein, incurred in the collection and enforcement of this Note.
The Borrower and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive, to the extent permitted by applicable law, diligence, presentment,
protest, demand notice of every kind and, to the full extent permitted by law,
the right to plead any statute of limitations as a defense to any demand
hereunder.

[Remainder of page intentionally left blank]

 

EXHIBIT B-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

COVIA HOLDINGS CORPORATION

By:

 

                                                                       

Name:

 

Title:

 

 

EXHIBIT B-1-3



--------------------------------------------------------------------------------

TRANSACTIONS ON

INITIAL TERM LOAN NOTE

 

Date

  

Principal Amount of

Loan Made

  

Amount of

Principal/Interest Paid

  

Outstanding Principal
Balance

  

Notation Made By

                                                           

 

EXHIBIT B-1-4



--------------------------------------------------------------------------------

EXHIBIT B-2 TO

CREDIT AND GUARANTY AGREEMENT

REVOLVING LOAN NOTE

$[1][        ,        ,        ]

[    ], 2018 New York, New York

FOR VALUE RECEIVED, Covia Holdings Corporation (formerly known as Unimin
Corporation), a Delaware corporation (the “Borrower”), promises to pay [NAME OF
LENDER] (together with its permitted registered assigns, “Payee”), on or before
the Revolving Commitment Termination Date, the lesser of (a) [    ]1 DOLLARS
($[1] [        ,        ,        ]) and (b) the unpaid principal amount of all
advances made by Payee to the Borrower as Revolving Loans under the Credit
Agreement referred to below.

The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the interest rates and at
the times which shall be determined in accordance with the provisions of that
certain Credit and Guaranty Agreement, dated as of June 1, 2018 (as it may be
amended, supplemented or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among the Borrower, certain Subsidiaries of the Borrower, as
Guarantors, the Lenders party thereto from time to time, Barclays Bank PLC, as
Administrative Agent and Collateral Agent, ABN AMRO Capital USA LLC, HSBC Bank
USA, National Association, KBC Bank, N.V. and PNC Bank, National Association, as
Co-Syndication Agents, and Keybank National Association and Wells Fargo Bank,
N.A., as Co-Documentation Agents.

This Note is one of the “Revolving Loan Notes” issued pursuant to and entitled
to the benefits of the Credit Agreement, to which reference is hereby made for a
more complete statement of the terms and conditions under which the Revolving
Loans evidenced hereby were or will be made and are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of the Administrative Agent or at such other place as shall be designated
in writing for such purpose in accordance with the terms of the Credit
Agreement. Unless and until an Assignment Agreement effecting the assignment or
transfer of the obligations evidenced hereby shall have been accepted by
Administrative Agent and recorded in the Revolving Commitment Register, the
Borrower, each Agent and Lenders shall be entitled to deem and treat Payee as
the owner and holder of this Note and the obligations evidenced hereby. Payee
hereby agrees, by its acceptance hereof, that before disposing of this Note or
any part hereof it will make a notation hereon of all principal payments
previously made hereunder and of the date to which interest hereon has been
paid; provided, the failure to make a notation of any payment made on this Note
shall not limit or otherwise affect the obligations of the Borrower hereunder
with respect to payments of principal of or interest on this Note.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.

Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

1  Lender’s Revolving Credit Commitment

 

EXHIBIT B-2-1



--------------------------------------------------------------------------------

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.

The Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Credit Agreement and subject to the
limitations therein, incurred in the collection and enforcement of this Note.
The Borrower and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder.

[Remainder of page intentionally left blank]

 

EXHIBIT B-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

COVIA HOLDINGS CORPORATION

By:  

                                                                       

Name:   Title:  

 

EXHIBIT B-2-3



--------------------------------------------------------------------------------

TRANSACTIONS ON

REVOLVING LOAN NOTE

 

Date

  

Principal Amount of

Loan Made

  

Amount of

Principal/Interest Paid

  

Outstanding Principal
Balance

  

Notation Made By

                                                           

 

EXHIBIT B-2-4



--------------------------------------------------------------------------------

EXHIBIT B-3TO

CREDIT AND GUARANTY AGREEMENT

SWING LINE NOTE

$[1][    ,    ,    ]

[    ], 2018 New York, New York

FOR VALUE RECEIVED, Covia Holdings Corporation (formerly known as Unimin
Corporation), a Delaware corporation (the “Borrower”), promises to pay to
Barclays Bank PLC, as Swing Line Lender (“Payee”), on or before the earlier of
(x) [ ] and (y) the Revolving Commitment Termination Date, the lesser of (a)
[    ]1 DOLLARS $[    ,    ,    ]) and (b) the unpaid principal amount of all
advances made by Payee to the Borrower as Swing Line Loans under the Credit
Agreement.

The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the interest rates and at
the times which shall be determined in accordance with the provisions of that
certain Credit and Guaranty Agreement, dated as of June 1, 2018 (as it may be
amended, supplemented or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among the Borrower, certain Subsidiaries of the Borrower, as
Guarantors, the Lenders party thereto from time to time, Barclays Bank PLC, as
Administrative Agent and Collateral Agent, ABN AMRO Capital USA LLC, HSBC Bank
USA, National Association, KBC Bank, N.V. and PNC Bank, National Association, as
Co-Syndication Agents, and Keybank National Association and Wells Fargo Bank,
N.A., as Co-Documentation Agents.

This Note is the “Swing Line Note” issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Swing Line Loans
evidenced hereby were made and are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Swing Line Lender or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.

Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.

The Borrower promises to pay all costs and expenses, including reasonable
attorneys’ fees, all as provided in the Credit Agreement and subject to the
limitations therein, incurred in the collection and enforcement of this Note.
The Borrower and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive, to the extent permitted by applicable law, diligence, presentment,
protest, demand notice of every kind and, to the full extent permitted by law,
the right to plead any statute of limitations as a defense to any demand
hereunder.

[Remainder of page intentionally left blank]

 

1  Swing Line Sublimit

 

EXHIBIT B-3-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

COVIA HOLDINGS CORPORATION By:  

                                                                           

Name:   Title:  

 

EXHIBIT B-3-2



--------------------------------------------------------------------------------

TRANSACTIONS ON

SWING LINE NOTE

 

Date

  

Principal Amount of

Loan Made

  

Amount of

Principal/Interest Paid

  

Outstanding Principal
Balance

  

Notation Made By

                                                           

 

EXHIBIT B-3-3



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS OF THE DATE HEREOF (ON BEHALF OF THE
BORROWER (AS DEFINED BELOW) AND NOT IN AN INDIVIDUAL CAPACITY) AS FOLLOWS:

1. I am the [        ]1 of Covia Holdings Corporation (formerly known as Unimin
Corporation) (the “Borrower”).

2. I have reviewed the terms of that certain Credit and Guaranty Agreement,
dated as of June 1, 2018 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among the Borrower,
certain Subsidiaries of the Borrower, as Guarantors, the Lenders party thereto
from time to time, Barclays Bank PLC, as Administrative Agent and Collateral
Agent, ABN AMRO Capital USA LLC, HSBC Bank USA, National Association, KBC Bank,
N.V. and PNC Bank, National Association, as Co-Syndication Agents, and Keybank
National Association and Wells Fargo Bank, N.A., as Co-Documentation Agents, and
I have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
attached hereto as Annex A.

3. To the best of my knowledge no Default or Event of Default has occurred and
is continuing on the date of this Certificate, except as set forth on Annex C
attached hereto, if any, to this Certificate, describing in detail, the nature
of the condition or event, the period during which it has existed and the action
which the Borrower and/or the applicable Loan Party has taken, is taking, or
proposes to take with respect to each such condition or event.

4. No change in GAAP or in the application thereof has occurred since the date
of the consolidated balance sheet of the Borrower most recently theretofore
delivered under Section 5.01(a) or Section 5.01(b) of the Credit Agreement (or,
prior to the first such delivery, referred to in Section 4.07 of the Credit
Agreement) that has had, or would reasonably be expected to have, a material
effect on the calculation of the Leverage Ratio, except as set forth on Annex D
attached hereto, if any, to this Certificate, describing the nature of such
change and the effect thereof on such calculation.

The foregoing certifications, together with the computations set forth in the
Annex B attached hereto and the financial statements attached hereto as Annex A,
are made and delivered on [mm/dd/yy] pursuant to Section 5.01(d) of the Credit
Agreement.

 

COVIA HOLDINGS CORPORATION

By:  

                                                                           

Name:   Title:  

 

1  To be signed by an “Authorized Officer” of the Borrower.

 

EXHIBIT C-1



--------------------------------------------------------------------------------

ANNEX A TO

COMPLIANCE CERTIFICATE

FINANCIAL STATEMENTS FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy].

 

EXHIBIT C-2



--------------------------------------------------------------------------------

ANNEX B TO

COMPLIANCE CERTIFICATE

FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy].

 

1. Consolidated EBITDA2: (i) - (ii) - (iii) =    $[    ,    ,    ]         (i)
   for such period:       (a)    Consolidated Net Income:    $[    ,    ,    ]
   (b)    consolidated interest expense:    $[    ,    ,    ]    (c)   
provisions for taxes based on income, profits or capital:    $[    ,    ,    ]
   (d)    total depreciation and depletion expense:    $[    ,    ,    ]    (e)
   total amortization expense:    $[    ,    ,    ]    (f)    costs, fees and
expenses incurred in connection with the Transactions and any related
transactions:    $[    ,    ,    ]    (g)    all extraordinary losses and
unusual or non-recurring charges and expenses and restructuring costs:   
$[    ,    ,    ]    (h)    transaction costs, fees, losses and expenses
(including rationalization, legal, tax and structuring fees, costs and expenses)
incurred in connection with the incurrence of indebtedness, disposition of
assets, the making of Permitted Acquisitions or other Investments or
transactions permitted hereunder (in each case whether or not consummated,
including any such attempted transactions which are not consummated), including
any equity offering, Restricted Junior Payment, dispositions, recapitalizations,
mergers, consolidations or amalgamations, option buyouts or incurrences,
repurchases, repayments, refinancings, amendments, waivers or modifications of
Indebtedness (including any amortization or write-off of debt issuance or
deferred financings costs, premiums and prepayment penalties or similar
transactions) or any amendment, waiver or other modification of the Loans or
other Indebtedness, including (x) such fees, expenses or charges (including
rating agency fees and costs) related to the Loans and the transactions
contemplated hereby and thereby, (y) letter of credit fees and (z) commissions,
discounts, yield and other fees and charges:    $[    ,    ,    ]    (i)   
without duplication of any expenses or charges included in any other subclause
of this clause (i), the amount of “run rate” cost savings, operating expense
reductions and synergies related to the Transactions or any other Specified
Transaction, any restructuring, cost saving initiative or other initiative
projected by the Borrower in good faith to be realized as a result of actions
that have been taken or initiated or are expected to be taken (in the good faith
determination of the Borrower), including any cost savings, expenses and charges
(including restructuring and integration charges) in connection with, or
incurred by or on behalf of, any Joint Venture of the Borrower or any of the
Subsidiaries (whether accounted for on the financial statements of any such
Joint Venture or the Borrower) (i) with respect to the Transactions, on or prior
to the date that is 24 months after the Closing Date (including actions
initiated prior to the Closing Date) and (ii) with respect to any other
Specified Transaction, any restructuring, cost saving initiative or other
initiative whether initiated before, on or after the Closing Date, within 24
months after such Specified Transaction, restructuring, cost saving initiative
or other initiative (which cost savings shall be added to Consolidated EBITDA
until fully realized and calculated on a Pro Forma Basis as though such cost
savings had been realized on the first day of the relevant period), net   
$[    ,    ,    ]

 

2  For the avoidance of doubt, the Consolidated EBITDA for the Borrower and its
Subsidiaries (including the Target) for the fiscal quarters ended June 30, 2017,
September 30, 2017, December 31, 2017 and March 31, 2018, was $118,675,000,
$144,197,000, $130,044,000, and $151,705,000, respectively.

 

EXHIBIT C-3



--------------------------------------------------------------------------------

     of the amount of actual benefits realized from such actions; provided that
such amount shall not be greater than 20% of Consolidated EBITDA for any
applicable period; provided further that (A) such cost savings are reasonably
identifiable and factually supportable and (B) the share of any such cost
savings, expenses and charges with respect to a Joint Venture that are to be
allocated to the Borrower or any of the Subsidiaries shall not exceed the total
amount thereof for any such Joint Venture multiplied by the percentage of income
of such venture expected to be included in Consolidated EBITDA for the relevant
Test Period:      (j)    other non-Cash charges reducing Consolidated Net Income
for such period including (i) any write offs or write downs, (ii) losses on
sales, disposals or abandonment of, or any impairment charges or asset write off
related to, intangible assets, long-lived assets and investments in debt and
equity securities, (iii) all losses from investments recorded using the equity
method (other than to the extent funded with cash), (iv) non-cash asset
impairment or goodwill write downs and (v) other non-cash charges, non- cash
expenses or non-cash losses reducing Consolidated Net Income for such period
(provided that if any such non-cash charges, expenses or losses represent an
accrual or reserve for potential cash items in any future period, (A) the
Borrower may determine not to add back such non-cash charge, loss or expense in
the current period or (B) to the extent the Borrower does decide to add back
such non-cash charge, loss, or expense, the cash payment in respect thereof in
such future period shall be subtracted from Consolidated EBITDA to such extent,
and excluding amortization of a prepaid cash item that was paid in a prior
period):    $[    ,    ,    ]   (k)    Public Company Costs:   
$[    ,    ,    ]   (l)    charges, losses, lost profits, expenses (including
litigation expenses, fee and charges) or write offs to the extent indemnified or
insured by a third party, including expenses or losses covered by
indemnification provisions or by any insurance provider in connection with the
Transactions, a Permitted Acquisition or any other acquisition or Investment,
disposition or any casualty or similar event, in each case, to the extent that
coverage has not been denied and so long as such amounts are actually reimbursed
in cash within one year after the related amount is first added to Consolidated
EBITDA pursuant to this clause (k) (and if not so reimbursed within one year,
such amount shall be deducted from Consolidated EBITDA during the next
measurement period):    $[    ,    ,    ]   (m)    any net pension or other
post-employment benefit costs representing amortization of unrecognized prior
service costs, actuarial losses, including amortization of such amounts arising
in prior periods, amortization of the unrecognized net obligation (and loss or
cost) existing at the date of initial application of FASB Accounting Standards
Codification 715, and any other items of a similar nature:    $[    ,    ,    ]
  (n)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or net income in any period
to the extent non-cash gains relating to such income were deducted in the
calculation of Consolidated EBITDA pursuant to clauses (ii) through (iv) below
for any previous period and not added back:    $[    ,    ,    ]   (o)    stock
option, restricted or performance stock unit and other equity-based compensation
expenses, to the extent the same was deducted (and not added back) in
calculating Consolidated Net Income:    $[    ,    ,    ]   (p)    the amount of
any expense, loss or deduction associated with any subsidiary of such Person
attributable to non-controlling interests or minority interests of third
parties:    $[    ,    ,    ]   (q)    non-recurring transaction costs, fees and
expenses in connection with equity issuances by Borrower:    $[    ,    ,    ]  
(r)    reasonable costs and expenses directly incurred during such period in
connection with (a) the opening of any new sand processing or mining facilities
or facilities relating to transportation or logistics or (b) any substantial
expansions of existing sand processing or mining facilities or facilities
relating to transportation or logistics with a capital cost in excess of
$5,000,000:    $[    ,    ,    ]

 

EXHIBIT C-4



--------------------------------------------------------------------------------

        (ii)    other non-Cash gains increasing Consolidated Net Income3:   
$[    ,    ,    ]         (iii)    all extraordinary gains and non-recurring
gains increasing Consolidated Net Income for such period) 4:   
$[    ,    ,    ]

2. Consolidated Current Assets:   

total assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents:

   $[    ,    ,    ] 3. Consolidated Current Liabilities:   

total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt:

   $[    ,    ,    ] 4. Consolidated Excess Cash Flow5: (i) - (ii) =   

    (i)   

(a)   Consolidated Net Income:

   $[    ,    ,    ]     

(b)   to the extent reducing Consolidated Net Income, the sum, without
duplication, of amounts for non-Cash charges reducing Consolidated Net Income,
including for depreciation and amortization and depletion (excluding any such
non-Cash charge to the extent that it represents an accrual or reserve for
potential Cash charge in any future period or amortization of a prepaid Cash
charge that was paid in a prior period):

   $[    ,    ,    ]     

(c)   Consolidated Working Capital Adjustment:

   $[    ,    ,    ]     (ii)    less: (a) + (b) + (c) + (d) + (e) + (f) + (g) =
   $[    ,    ,    ]

 

3  Excluding any such non-Cash gain to the extent it represents the reversal of
an accrual or reserve for potential Cash gain in any prior period.

4  Provided that, (I) there shall be included in determining Consolidated EBITDA
for any period, without duplication, the Acquired EBITDA of any Person,
property, business or asset acquired by the Borrower or any Subsidiary during
such period (other than any Unrestricted Subsidiary) whether such acquisition
occurred before or after the Closing Date to the extent not subsequently sold,
transferred or otherwise disposed of (but not including the Acquired EBITDA of
any related Person, property, business or assets to the extent not so acquired)
(each such Person, property, business or asset acquired, including pursuant to
the Transactions or pursuant to a transaction consummated prior to the Closing
Date, and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), in
each case based on the Acquired EBITDA of such Pro Forma Entity for such period
(including the portion thereof occurring prior to such acquisition or
conversion) determined on a historical Pro Forma Basis, and (II) there shall be
(A) excluded in determining Consolidated EBITDA for any period the Disposed
EBITDA of any Person, property, business or asset (other than any Unrestricted
Subsidiary) sold, transferred or otherwise disposed of, closed or classified as
discontinued operations by the Borrower or any Subsidiary during such period
(but if such operations are classified as discontinued due to the fact that they
are subject to an agreement to dispose of such operations, only when and to the
extent such operations are actually disposed of) (each such Person, property,
business or asset so sold, transferred or otherwise disposed of, closed or
classified, a “Sold Entity or Business”), and the Disposed EBITDA of any
Subsidiary that is converted into an Unrestricted Subsidiary during such period
(each, a “Converted Unrestricted Subsidiary”), in each case based on the
Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period (including the portion thereof occurring prior to
such sale, transfer, disposition, closure, classification or conversion)
determined on a historical Pro Forma Basis and (B) included in determining
Consolidated EBITDA for any period in which a Sold Entity or Business is
disposed, an adjustment equal to the Pro Forma Disposal Adjustment with respect
to such Sold Entity or Business (including the portion thereof occurring prior
to such disposal) as specified in the Pro Forma Disposal Adjustment certificate
delivered to the Administrative Agent (for further delivery to the Lenders).

5  Calculation of Consolidated Excess Cash Flow (and calculation of related
definitions) to be delivered commencing with Fiscal Year ending December 31,
2019.

 

EXHIBIT C-5



--------------------------------------------------------------------------------

   the amounts for such period paid in cash from operating cash flow (for the
avoidance of doubt, not from the proceeds of indebtedness) of:       (a)   
scheduled repayments of Indebtedness for borrowed money (excluding repayments of
Revolving Loans or Swing Line Loans except to the extent the Revolving
Commitments are permanently reduced in connection with such repayments) and
scheduled repayments of obligations under Capital Leases (excluding any interest
expense portion thereof):    $[    ,    ,    ]    (b)    Capital Expenditures,
including Capital Expenditures which are contracted to be made during the next
Fiscal Year so long as (1) such amounts are contractually committed by
December 31 of the applicable Fiscal Year for which Consolidated Excess Cash
Flow is being calculated (the “ECF Calculation Year”) to be utilized during the
Fiscal Year immediately following such ECF Calculation Year and (2) any amounts
not utilized during the Fiscal Year immediately following such ECF Calculation
Year shall be included in the calculation of Consolidated Excess Cash Flow for
the Fiscal Year immediately following such ECF Calculation Year   
$[    ,    ,    ]    (c)    other non-Cash gains increasing Consolidated Net
Income for such period (excluding any such non-Cash gain to the extent it
represents the reversal of an accrual or reserve for potential Cash gain in any
prior period):    $[    ,    ,    ]    (d)    the aggregate amount of any
premium, make-whole or penalty payments actually paid in cash by the Borrower or
any of its Subsidiaries during such period that are required to be made in
connection with any prepayment of Indebtedness:    $[    ,    ,    ]    (e)   
the aggregate amount of Restricted Junior Payments made in cash by Borrower or
any of its Subsidiaries during such period pursuant to clause (d) of
Section 6.04 of the Credit Agreement:    $[    ,    ,    ]    (f)    the
aggregate amount of Investments or other acquisitions made in cash by Borrower
or any of its Subsidiaries during such period pursuant to clauses (h), (i), (j),
(o), (p), (q), (u) and (bb) of Section 6.06 (other than any intercompany
Investments):    $[    ,    ,    ]    (g)    fees and out-of-pocket expenses
paid to directors of the Borrower and its Subsidiaries.    $[    ,    ,    ] 5.
Consolidated Net Income6: (i) - (ii) =    $[    ,    ,    ]         (i)    the
net income (or loss) of the Borrower and its Subsidiaries on a consolidated
basis for such period taken as a single accounting period determined in
conformity with GAAP:    $[    ,    ,    ]         (ii)    (a) the income (or
loss) of any Person (other than a Subsidiary of the Borrower) in which any other
Person (other than the Borrower or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to the Borrower or any of its Subsidiaries by such Person during
such period:    $[    ,    ,    ]    (b)    income of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary:    $[    ,    ,    ]    (c)    after-tax non-Cash gains or losses
attributable to Asset Sales or returned surplus assets of any Pension Plan:   
$[ , , ]

 

6  The amount of any cash dividends paid by any Unrestricted Subsidiary and
received by the Borrower or the Subsidiaries during any such period shall be
included, without duplication and subject to clause (ii) of this calculation, in
the calculation of Consolidated Net Income for such period

 

EXHIBIT C-6



--------------------------------------------------------------------------------

6. Consolidated Total Debt:

the aggregate stated balance sheet amount of all Indebtedness of the Borrower
and its Subsidiaries (or, if higher, the par value or stated face amount of all
such Indebtedness (other than zero coupon Indebtedness)) consisting of debt for
borrowed money, Capital Leases and debt evidenced by bonds, notes or similar
instruments determined on a consolidated basis in accordance with GAAP:

   $[    ,    ,    ]

7. Consolidated Working Capital: (i) - (ii) =

   $[    ,    ,    ]

            (i)

  

Consolidated Current Assets:

   $[    ,    ,    ]

            (ii)

  

Consolidated Current Liabilities:

   $[    ,    ,    ]

8. Consolidated Working Capital Adjustment: (i) - (ii) =

   $[    ,    ,    ]             (i)    Consolidated Working Capital as of the
beginning of such period:    $[    ,    ,    ]             (ii)    Consolidated
Working Capital as of the end of such period:    $[    ,    ,    ]

9. Leverage Ratio: ((i)-(ii))/(iii) =

  

            (i)

   Consolidated Total Debt:    $[    ,    ,    ]

            (ii)

   Unrestricted Cash:7    $[    ,    ,    ]             (ii)    Consolidated
EBITDA for the four-Fiscal Quarter period then ended:    $[    ,    ,    ]   
Actual:    .     :1.00    Required:    .     :1.00

 

7  In an aggregate amount not to exceed $150,000,000.

 

EXHIBIT C-7



--------------------------------------------------------------------------------

ANNEX C TO

COMPLIANCE CERTIFICATE

 

EXHIBIT C-8



--------------------------------------------------------------------------------

ANNEX D TO

COMPLIANCE CERTIFICATE

 

EXHIBIT C-9



--------------------------------------------------------------------------------

EXHIBIT D-1 TO

CREDIT AND GUARANTY AGREEMENT

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit and Guaranty Agreement, dated as of
[            ], 2018 (as it may be amended, supplemented or otherwise modified,
the “Credit Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among Covia Holdings
Corporation (formerly known as Unimin Corporation) (the “Borrower”), certain
Subsidiaries of the Borrower, as Guarantors, the Lenders party thereto from time
to time, Barclays Bank PLC and BNP Paribas Securities Corp. as Joint Lead
Arrangers and Joint Bookrunners, HSBC Bank USA, National Association, KBC Bank
N.V. and PNC Bank, National Association as Co-Syndication Agents, KeyBank
National Association and Wells Fargo Bank, N.A. as Co-Documentation Agents,
Citizens Bank, N.A. as Managing Agent and Barclays Bank PLC as administrative
agent and Collateral Agent.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
in writing, and (2) the undersigned shall have at all times furnished the
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                                                              

Name:   Title:  

Date:             , 20[    ]

 

EXHIBIT D-1



--------------------------------------------------------------------------------

EXHIBIT D-2 TO

CREDIT AND GUARANTY AGREEMENT

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit and Guaranty Agreement, dated as of
[            ], 2018 (as it may be amended, supplemented or otherwise modified,
the “Credit Agreement”; the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among Covia Holdings
Corporation (formerly known as Unimin Corporation) (the “Borrower”), certain
Subsidiaries of the Borrower, as Guarantors, the Lenders party thereto from time
to time, Barclays Bank PLC and BNP Paribas Securities Corp. as Joint Lead
Arrangers and Joint Bookrunners, HSBC Bank USA, National Association, KBC Bank
N.V. and PNC Bank, National Association as Co-Syndication Agents, KeyBank
National Association and Wells Fargo Bank, N.A. as Co-Documentation Agents,
Citizens Bank, N.A. as Managing Agent and Barclays Bank PLC as administrative
agent and Collateral Agent.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

Name:   Title:  

Date:             , 20[    ]

 

EXHIBIT D-2



--------------------------------------------------------------------------------

EXHIBIT D-3 TO

CREDIT AND GUARANTY AGREEMENT

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit and Guaranty Agreement, dated as of
[    ], 2018 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Covia Holdings Corporation
(formerly known as Unimin Corporation) (the “Borrower”), certain Subsidiaries of
the Borrower, as Guarantors, the Lenders party thereto from time to time,
Barclays Bank PLC and BNP Paribas Securities Corp. as Joint Lead Arrangers and
Joint Bookrunners, HSBC Bank USA, National Association, KBC Bank N.V. and PNC
Bank, National Association as Co-Syndication Agents, KeyBank National
Association and Wells Fargo Bank, N.A. as Co-Documentation Agents, Citizens
Bank, N.A. as Managing Agent and Barclays Bank PLC as administrative agent and
Collateral Agent.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:   Name:   Title:  

Date:             , 20[    ]

 

EXHIBIT D-3



--------------------------------------------------------------------------------

EXHIBIT D-4 TO

CREDIT AND GUARANTY AGREEMENT

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit and Guaranty Agreement, dated as of
[    ], 2018 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Covia Holdings Corporation
(formerly known as Unimin Corporation) (the “Borrower”), certain Subsidiaries of
the Borrower, as Guarantors, the Lenders party thereto from time to time,
Barclays Bank PLC and BNP Paribas Securities Corp. as Joint Lead Arrangers and
Joint Bookrunners, HSBC Bank USA, National Association, KBC Bank N.V. and PNC
Bank, National Association as Co-Syndication Agents, KeyBank National
Association and Wells Fargo Bank, N.A. as Co-Documentation Agents, Citizens
Bank, N.A. as Managing Agent and Barclays Bank PLC as administrative agent and
Collateral Agent.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its direct or
indirect partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:   Name:   Title:  

Date:             , 20[    ]

 

EXHIBIT D-4



--------------------------------------------------------------------------------

EXHIBIT E TO

CREDIT AND GUARANTY AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto (the “Standard Terms
and Conditions”) are hereby agreed to and incorporated herein by reference and
made a part of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including, to the extent included in any such
facilities, any letters of credit and swingline loans) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and the Credit Agreement, without representation or warranty
by the Assignor.

 

1.    Assignor:    2.    Assignee:    [and is an Affiliate/Approved Fund1] 3.   
Borrower:    Covia Holdings Corporation (formerly known as Unimin Corporation)
4.    Administrative Agent:    Barclays Bank PLC, as the administrative agent
under the Credit Agreement 5.    Credit Agreement:    Credit and Guaranty
Agreement dated as of June 1, 2018, among Covia Holdings Corporation (formerly
known as Unimin Corporation, certain Subsidiaries of Covia Holdings Corporation,
as Guarantors, the Lenders parties thereto from time to time, Barclays Bank PLC,
as Administrative Agent and the other agents parties thereto. 6.    Assigned
Interest:   

 

 

1  Select as applicable

 

EXHIBIT E-1



--------------------------------------------------------------------------------

Facility Assigned

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans2  

Initial Term Loan

   $      $             % 

Revolving Commitment

   $      $             % 

Effective Date:         , 20     3

 

7. Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]      [NAME OF ASSIGNEE] Notices:         Notices:   

 

       

 

  

 

       

 

  

 

       

 

   Attention:         Attention:    Telecopier:         Telecopier: with a copy
to:      with a copy to:   

 

       

 

  

 

       

 

  

 

       

 

   Attention:         Attention:    Telecopier:         Telecopier: Wire
Instructions:      Wire Instructions:

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE
OF RECORDATION OF TRANSFER IN THE TERM LOAN REGISTER AND/OR REVOLVING COMMITMENT
REGISTER, AS APPLICABLE.

 

EXHIBIT E-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:  

 

Title:  

ASSIGNEE

[NAME OF ASSIGNEE]

By:  

 

Title:  

 

[Consented to and]4 Accepted:

BARCLAYS BANK PLC, as Administrative

Agent

By:

 

 

Title:

 

[Consented to and]5 Accepted:

BARCLAYS BANK PLC, as Revolving

Administrative Agent

By:

 

 

Title:

 

[Consented to:]6

COVIA HOLDINGS CORPORATION, as Borrower

By:

 

 

Title:

 

 

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

6  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

EXHIBIT E-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

 

1. Representations and Warranties.

 

  1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with the Credit Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

  1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it satisfies the requirements
and conditions specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
and upon becoming a Lender as of the Effective Date, it is not a Defaulting
Lender, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received and/or had the
opportunity to review a copy of the Credit Agreement and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest on
the basis of which it has made such analysis and decision, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and to
purchase the Assigned Interest, (vii) if it is a Non-U.S. Lender, attached to
the Assignment is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (viii) this Assignment constitutes a legal, valid and binding obligation of
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at that
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.    Payments. All payments with respect to the Assigned Interests shall be
made on the Effective Date as follows:

With respect to Assigned Interests for Loans, from and after the Effective Date,
the Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.

 

EXHIBIT E-4



--------------------------------------------------------------------------------

3.    General Provisions. This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by telecopy or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Assignment. This Assignment and the rights and obligations of the parties under
this Assignment shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York without regard to principles
of conflicts of laws that would result in the application of any law other than
the law of the State of New York.

[Remainder of page intentionally left blank]

 

EXHIBIT E-5



--------------------------------------------------------------------------------

EXHIBIT F TO

CREDIT AND GUARANTY AGREEMENT

JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of [             , 20 ] (this “Agreement”), by
and among [NEW LENDERS] (each a “Lender” and collectively the “Lenders”), Covia
Holdings Corporation (formerly known as Unimin Corporation) (in such capacity,
the “Borrower”) and Barclays Bank PLC (“Barclays”), as Administrative Agent
(together with its successors and permitted assigns, the “Administrative
Agent”).

RECITALS:

WHEREAS, reference is hereby made to that certain Credit and Guaranty Agreement,
dated as of June 1, 2018 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among the Borrower, certain Subsidiaries of the Borrower, as Guarantors,
the Lenders party thereto from time to time, Barclays Bank PLC, as
Administrative Agent and Collateral Agent, ABN AMRO Capital USA LLC, HSBC Bank
USA, National Association, KBC Bank, N.V. and PNC Bank, National Association, as
Co-Syndication Agents, and Keybank National Association and Wells Fargo Bank,
N.A., as Co-Documentation Agents; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may request an increase to the existing Revolving Commitments and/or
the establishment of Term Loan Commitments, with such increase or establishment
becoming effective by the Borrower entering into one or more Joinder Agreements
with the Incremental Term Loan Lender(s) and/or Incremental Revolving Loan
Lender(s), as applicable, and the Administrative Agent.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Lender party hereto hereby agrees to commit to provide its respective
Commitment as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth herein and in the Credit Agreement.

Each Lender (i) confirms that it has received a copy of the Credit Agreement and
the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes Administrative Agent, Collateral Agent and
Syndication Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to Administrative Agent, Collateral Agent and Syndication Agent, as
the case may be, by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

Each Lender hereby agrees to make its Commitment on the following terms and
conditions and in accordance with the terms and provisions of the Credit
Agreement. 1

1. In accordance with Section 2.24 of the Credit Agreement, the Borrower has
requested an [increase in the existing Revolving Commitments in the amount of
$[                 ]] [Incremental Term Loan in the amount of
$[                ] to be made to the Borrower] on [                 ], 20[    ]
(the “Increased Amount Date”).

 

 

1  Insert completed items 1-7 as applicable, with respect to Incremental Term
Loans with such modifications as may be agreed to by the parties hereto to the
extent consistent with Section 2.24 of the Credit Agreement.

 

EXHIBIT F-1



--------------------------------------------------------------------------------

 

a.  

  

Interest rate option:    

  ☐         

a.

  

Base Rate Loan(s)

       ☐         

b.

  

Eurodollar Rate Loans with an initial Interest Period of month(s)

 

2. Incremental Term Loan:

 

  a. The Incremental Term Loan made on the Increased Amount Date shall be
designated Series [                ].

 

  b. The Incremental Term Loan Maturity Date for the Series [                ]
Incremental Term Loan shall be [                 ].

 

3. Applicable Margin.

 

  i. Base Rate Loans: The Applicable Margin for each Series [                ]
Incremental Term Loan that is a Base Rate Loan shall mean, as of any date of
determination, [    ]% per annum.

 

  ii. Eurodollar Rate Loans: The Applicable Margin for each Series
[                ] Incremental Term Loan that is a Eurodollar Rate Loan shall
mean, as of any date of determination, [    ]% per annum.

 

4. Principal Payments. The Borrower shall make principal payments on the Series
[                ] Incremental Term Loans in accordance with Section 2.12 of the
Credit Agreement in installments on the dates and in the amounts set forth
below:

 

(A)

Payment

Date

   (B)
Scheduled
Repayment
of
Series [    ]
Incremental
Term
Loans      $      $      $      $      $      $      $      $      $  

 

(A)

Payment

Date

   (B)
Scheduled
Repayment
of
Series [    ]
Incremental
Term
Loans      $      $      $      $      $  

TOTAL

   $  

 

 

EXHIBIT F-2



--------------------------------------------------------------------------------

5. Voluntary and Mandatory Prepayments. Scheduled installments of principal of
the [Series [                ]] incremental Loans set forth above shall be
reduced in connection with any voluntary or mandatory prepayments of the [Series
[                ]] Incremental Term Loans in accordance with Sections 2.13,
2.14 and 2.15 of the Credit Agreement; provided further, that the [Series
[                ]] Incremental Term Loans and all other amounts under the
Credit Agreement with respect to the [Series [                ]] Incremental
Term Loans shall be paid in full no later than the Incremental Term Loan
Maturity Date.

 

6. Prepayment Fees. The Borrower agrees to pay to each [Incremental Term Loan
Lender] the following prepayment fees: [                 ].

[Insert other additional prepayment provisions with respect to Incremental Term
Loans]

 

7. Other Fees. The Borrower agrees to pay each [Incremental Term Loan Lender]
[Incremental Revolving Lender] its Pro Rata Share of an aggregate fee equal to
[                 ,                ] on [                 ,                ].

 

8. [Incremental Lenders. Each [Incremental Term Loan Lender] [Incremental
Revolving Loan Lender] acknowledges and agrees that upon its execution of this
Agreement [and the making of [Incremental Term Loans]
Series                Incremental Term Loans] that such [Incremental Term Loan
Lender] [Incremental Revolving Loan Lender] shall become a “Lender” under, and
for all purposes of, the Credit Agreement and the other Loan Credit Documents,
and shall be subject to and bound by the terms thereof, and shall perform all
the obligations of and shall have all rights of a Lender thereunder.]2

 

9. Credit Agreement Governs. Except as set forth in this Agreement, the
[Incremental Revolving Loans] [Series [                ] Incremental Term Loans]
shall otherwise be subject to the terms and provisions of the Credit Agreement
and the other Loan Documents.

 

10. Borrower’s Certifications. By its execution of this Agreement, the
undersigned officer, to the best of his or her knowledge, and the Borrower
hereby certify that:

 

  i. The representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects on and as
of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date;
provided, that to the extent any such representation or warranty is already
qualified by materiality or Material Adverse Effect, such representation or
warranty is true and correct in all respects; provided, further, that in the
case of any extension of credit under any Incremental Facility in connection
with any Limited Conditionality Transaction, the representations and warranties
for purposes of this Section 10(i) shall be limited to the Specified
Representations and equivalent representations under the applicable definitive
document with respect to such Limited Conditionality Transaction to the
Specified Merger Agreement Representations;

 

 

2  Insert bracketed language if the lending institution is not already a Lender.

 

EXHIBIT F-3



--------------------------------------------------------------------------------

  ii. No Default or Event of Default exists on such Increased Amount Date before
or after giving effect to the Proposed Borrowing contemplated hereby;3 and

 

  iii. As of the date hereof, the undersigned officer of the Borrower hereby
certifies that the conditions to lending specified in Section 3.02(a)(ii) of the
Credit Agreement have been or will be, as the case may be, satisfied (or waived
in accordance with the Credit Agreement);

 

  iv. The Borrower has performed in all material respects all agreements and
satisfied all conditions which the Credit Agreement provides shall be performed
or satisfied by it on or before the date hereof; and

 

  v. The Borrower is in pro forma compliance with each of the covenants set
forth in Section 6.07 of the Credit Agreement as of the last day of the most
recently ended Fiscal Quarter after giving effect to such [Incremental Revolving
Commitments] [Incremental Term Loan Commitments], the calculations of which are
set forth in reasonable detail on Annex A attached hereto.

 

12. Borrower Covenants. By its execution of this Agreement, the Borrower hereby
covenants that:

 

  i. The Borrower shall make (or cause to be made) any payments required
pursuant to Section 2.18(c) of the Credit Agreement in connection with the
[Incremental Revolving Loan Commitments] [Incremental Term Loan Commitments];4

 

  ii. The Borrower shall deliver or cause to be delivered the following legal
opinions and documents: [ ], together with all other legal opinions and other
documents reasonably requested by Administrative Agent in connection with this
Agreement; and

 

13. Eligible Assignee. By its execution of this Agreement, each [Incremental
Term Loan Lender] [Incremental Revolving Loan Lender] represents and warrants
that it is an Eligible Assignee.

 

14. Notice. For purposes of the Credit Agreement, the initial notice address of
each [Incremental Term Loan Lender] [Incremental Revolving Loan Lender] shall be
as set forth below its signature below, which may be changed in accordance with
Section 10.01 of the Credit Agreement.

 

15. Non-U.S. Lenders. For each [Incremental Revolving Loan Lender] [Incremental
Term Loan Lender] that is a Non-U.S. Lender, has delivered herewith to the
Administrative Agent are such forms, certificates or other evidence with respect
to United States federal income tax withholding matters as such [Incremental
Revolving Loan Lender] [Incremental Term Loan Lender] may be required to deliver
to the Administrative Agent pursuant to subsection 2.20(c) of the Credit
Agreement.

 

16. Recordation of the New Loans. Upon execution and delivery hereof, the
Administrative Agent will record the [Series [                ] Incremental Term
Loans] [Incremental Revolving Loans] made by [Incremental Term Loan Lenders]
[Incremental Revolving Loan Lenders] in the [Term Loan] [Revolving Commitment]
Register.

 

17. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 

 

3  In the case of any extension of credit under any Incremental Facility in
connection with any Limited Conditionality Transaction, at the option of the
Borrower if agreed by the lenders providing such Incremental Facility, may be
determined at the time of an LCA Election or at the time of the consummation of
the relevant Acquisition or Investment and may be limited to no Event of Default
under Section 8.01(a), (f) or (g).

4  Select this provision in the circumstance where the Lender is a Incremental
Revolving Loan Lender.

 

EXHIBIT F-4



--------------------------------------------------------------------------------

18. Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties hereto with respect
to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

 

19. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.

 

20. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

21. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other electronic transmission will be effective as
delivery of a manually executed counterpart thereof.

[Remainder of page intentionally left blank]

 

EXHIBIT F-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [                 ,
        ].

 

[NAME OF LENDER]

By:

 

 

Name:

 

Title:

 

Notice Address:

Attention:

Telephone:

Facsimile:

COVIA HOLDINGS CORPORATION, as

Borrower

By:

 

 

Name:

 

Title:

 

 

EXHIBIT F-6



--------------------------------------------------------------------------------

Consented to by: BARCLAYS BANK PLC, as Administrative Agent

By:  

 

Name:   Title:  

 

EXHIBIT F-7



--------------------------------------------------------------------------------

SCHEDULE A

TO JOINDER AGREEMENT

 

Name of Lender

  

Type of Commitment

  

Amount

[                                                              ]

   [Incremental Term Loan Commitment]       [Incremental Revolving Commitment]
   $       Total: $

 

EXHIBIT F-8



--------------------------------------------------------------------------------

EXHIBIT G-1 TO

CREDIT AND GUARANTY AGREEMENT

CLOSING DATE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFIES AS OF THE DATE HEREOF AS FOLLOWS:

1. I am the [            ] of Covia Holdings Corporation (formerly known as
Unimin Corporation) (the “Borrower”).

2. We have reviewed the terms of Section 3 of the Credit and Guaranty Agreement,
dated as of June 1, 2018 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among the Borrower,
certain Subsidiaries of the Borrower, as Guarantors, the Lenders party thereto
from time to time, Barclays Bank PLC, as Administrative Agent and Collateral
Agent, ABN AMRO Capital USA LLC, HSBC Bank USA, National Association, KBC Bank,
N.V. and PNC Bank, National Association, as Co-Syndication Agents, and Keybank
National Association and Wells Fargo Bank, N.A., as Co-Documentation Agents, and
the definitions and provisions contained in such Credit Agreement relating
thereto, and in our opinion we have made, or have caused to be made under our
supervision, such examination or investigation as is necessary to enable us to
express an informed opinion as to the matters referred to herein.

3. Based upon our review and examination described in paragraph 2 above, we
certify, on behalf of the Borrower, that as of the date hereof each of the
conditions precedent described in Section 3.01 and Section 3.02 of the Credit
Agreement have been satisfied (or waived in accordance with the Credit
Agreement), except that no opinion is expressed as to the Administrative Agent’s
or Required Lenders’ satisfaction with any document, instrument or other
matter1.

The foregoing certifications are made and delivered, in the undersigned’s
capacity as [            ] of the Borrower and not in his/her individual
capacity, as of [    ], 2018.

 

COVIA HOLDINGS CORPORATION

 

Name:

 

Title:

 

 

 

1  Note to Simpson: subclauses (i) and (iii) deleted as duplicative of subclause
(ii).

 

EXHIBIT G-1-1



--------------------------------------------------------------------------------

EXHIBIT G-2 TO

CREDIT AND GUARANTY AGREEMENT

Form of Solvency Certificate

Date:             , 2018

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned, the Chief Financial Officer of Covia Holdings Corporation
(formerly known as Unimin Corporation) (the “Company”), in that capacity only
and not in my individual capacity (and without personal liability), do hereby
certify as of the date hereof, and based upon facts and circumstances as they
exist as of the date hereof (and disclaiming any responsibility for changes in
such facts and circumstances after the date hereof), that:

1. This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 3.01(i) of the Credit Agreement, dated as of June 1, 2018
(as the same may be amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), by and among the Company,
certain Subsidiaries of the Company, as Guarantors, the Lenders party thereto
from time to time, Barclays Bank PLC, as Administrative Agent and Collateral
Agent, ABN AMRO Capital USA LLC, HSBC Bank USA, National Association, KBC Bank,
N.V. and PNC Bank, National Association, as Co-Syndication Agents, and Keybank
National Association and Wells Fargo Bank, N.A., as Co-Documentation Agents.

2. Unless otherwise defined herein, capitalized terms used in this Certificate
shall have the meanings set forth in the Credit Agreement.

3. For purposes of this certificate, the terms below shall have the following
definitions:

(a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Company and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

(b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Company and its Subsidiaries
taken as a whole are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

(c) “Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Company and its Subsidiaries taken as a
whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

 

EXHIBIT G-2-1



--------------------------------------------------------------------------------

(d) “Will be able to pay their Liabilities as they mature”

For the period from the date hereof through the Stated Maturity Date, the
Company and its Subsidiaries on a consolidated basis taken as a whole will have
sufficient assets and cash flow to pay their Liabilities as those liabilities
mature or (in the case of contingent Liabilities) otherwise become payable, in
light of business conducted or anticipated to be conducted by the Company and
its Subsidiaries as reflected in the projected financial statements and in light
of the anticipated credit capacity.

(e) “Do not have Unreasonably Small Capital”

The Company and its Subsidiaries on a consolidated basis taken as a whole after
consummation of the Transactions is a going concern and has sufficient capital
to reasonably ensure that it will continue to be a going concern for the period
from the date hereof through the Stated Maturity Date. I understand that
“unreasonably small capital” depends upon the nature of the particular business
or businesses conducted or to be conducted, and I have reached my conclusion
based on the needs and anticipated needs for capital of the business conducted
or anticipated to be conducted by the Company and its subsidiaries on a
consolidated basis as reflected in the projected financial statements and in
light of the anticipated credit capacity.

4. Based on and subject to the foregoing, I hereby certify on behalf of the
Company that after giving effect to the consummation of the Transactions, it is
my opinion that (i) the Fair Value of the assets of the Company and its
Subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities,
(ii) the Present Fair Salable Value of the assets of the Company and its
Subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities;
(iii) the Company and its Subsidiaries on a consolidated basis taken as a whole
do not have Unreasonably Small Capital; and (iv) the Company and its
Subsidiaries taken as a whole will be able to pay their Liabilities as they
mature.

5. In reaching the conclusions set forth in this Certificate, the undersigned
has made such investigations and inquiries as the undersigned has deemed
appropriate, having taken into account the nature of the particular business
anticipated to be conducted by the Company and the Subsidiaries after
consummation of the transactions contemplated by the Credit Agreement.

IN WITNESS WHEREOF, the Company has caused this certificate to be executed on
its behalf by

the Chief Financial Officer as of the date first written above.

 

COVIA HOLDINGS CORPORATION

By:

 

 

Name:

 

Title:

 

Chief Financial Officer

 

EXHIBIT G-2



--------------------------------------------------------------------------------

EXHIBIT H TO

CREDIT AND GUARANTY AGREEMENT

COUNTERPART AGREEMENT

This COUNTERPART AGREEMENT, dated [mm/dd/yy] (this “Counterpart Agreement”) is
delivered pursuant to that certain Credit and Guaranty Agreement, dated as of
June 1, 2018 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Covia Holdings Corporation
(formerly known as Unimin Corporation) (the “Borrower”), certain Subsidiaries of
the Borrower, as Guarantors, the Lenders party thereto from time to time,
Barclays Bank PLC, as Administrative Agent and Collateral Agent, ABN AMRO
Capital USA LLC, HSBC Bank USA, National Association, KBC Bank, N.V. and PNC
Bank, National Association, as Co-Syndication Agents, and Keybank National
Association and Wells Fargo Bank, N.A., as Co-Documentation Agents.

Section 1. Pursuant to Section 5.09 of the Credit Agreement, the undersigned
hereby:

(a) agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;

(b) represents and warrants that each of the representations and warranties
applicable to the undersigned set forth in the Credit Agreement and each other
Loan Document is true and correct in all material respects (without duplication
of any materiality qualifier contained in such representation and warranty) on
and as of the date hereof, except to the extent that any such representation and
warranty relates solely to any earlier date, in which case such representation
and warranty is true and correct in all material respects as of such earlier
date;

(c) represents and warrants that no Default or Event of Default has occurred and
is continuing as of the date hereof, or would result from the transactions
contemplated hereby on the date hereof;

(d) agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations of the Borrower when the same shall become
due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)) and in accordance with Article VII of the Credit
Agreement; and

(e) the undersigned hereby (i) agrees that this Counterpart Agreement may be
attached to the Pledge and Security Agreement, (ii) agrees that the undersigned
will comply with all the terms and conditions of the Pledge and Security
Agreement as if it were an original signatory thereto, (iii) grants to
Collateral Agent a security interest in all of the undersigned’s right, title
and interest in and to all “Collateral” (as such term is defined in the Pledge
and Security Agreement) of the undersigned, subject to the terms of Section 2 of
the Pledge and Security Agreement, in each case whether now or hereafter
existing or in which the undersigned now has or hereafter acquires an interest
and wherever the same may be located and (iv) delivers to Collateral Agent
supplements to all schedules attached to the Pledge and Security Agreement. All
such Collateral shall be deemed to be part of the “Collateral” and hereafter
subject to each of the terms and conditions of the Pledge and Security
Agreement.

Section 2. The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may request to
effect the transactions contemplated by, and to carry out the intent of, this
Counterpart Agreement. Neither this Counterpart Agreement nor any term hereof
may be changed, waived, discharged or terminated, except by an instrument in
writing signed by the party (including, if applicable, any party required to
evidence its consent to or acceptance of this Counterpart Agreement) against
whom enforcement of such change, waiver, discharge or termination is sought. Any
notice or other communication herein required or permitted to be given shall be
given pursuant to Section 10.01 of the Credit Agreement, and for all purposes
thereof, the notice address of the undersigned shall be the address as set forth
on the signature page hereof. In case any provision in or obligation under this
Counterpart Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

EXHIBIT H-1



--------------------------------------------------------------------------------

THIS COUNTERPART AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]

 

EXHIBIT H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

[NAME OF SUBSIDIARY]

By:

 

 

Name:

 

Title:

 

 

Address for Notices:  

 

 

 

 

 

  Attention:   Telecopier

with a copy to:

 

 

 

 

 

 

  Attention:   Telecopier

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent

By:  

 

Name:   Title:  

 

EXHIBIT H-3



--------------------------------------------------------------------------------

Exhibit I

Pledge and Security Agreement

[Attached]

 

EXHIBIT I-1



--------------------------------------------------------------------------------

EXECUTION VERSION

Dated as of June 1, 2018

EACH OF THE GRANTORS PARTY HERETO

and

BARCLAYS BANK PLC,

as Collateral Agent

 

 

PLEDGE AND SECURITY AGREEMENT

 

 

 

LOGO [g586536img28.jpg]

 



--------------------------------------------------------------------------------

CONTENTS

 

CLAUSE         PAGE   1.    DEFINITIONS; GRANT OF SECURITY      1      1.1   
General Definitions      1      1.2    Definitions; Interpretation      7   2.
   GRANT OF SECURITY      8      2.1    Grant of Security      8      2.2   
Certain Limited Exclusions      9   3.    SECURITY FOR OBLIGATIONS; GRANTORS
REMAIN LIABLE      10      3.1    Security for Obligations      10      3.2   
Continuing Liability Under Collateral      10   4.    CERTAIN PERFECTION
REQUIREMENTS      10      4.1    Filing Requirements      10      4.2   
Delivery Requirements      10      4.3    Control Requirements      11      4.4
   Intellectual Property Recording Requirements      11      4.5    Timing and
Notice      12   5.    REPRESENTATIONS AND WARRANTIES      12      5.1   
Grantor Information & Status      12      5.2    Collateral Identification,
Special Collateral      12      5.3    Ownership of Collateral and Absence of
Other Liens      13      5.4    Status of Security Interest      13      5.5   
Pledged Equity Interests, Investment Related Property      14      5.6   
Intellectual Property      15   6.    COVENANTS AND AGREEMENTS      15      6.1
   Grantor Information & Status      15      6.2    Collateral Identification;
Special Collateral      15      6.3    Ownership of Collateral and Absence of
Other Liens      16      6.4    [Intentionally Omitted]      16      6.5   
Receivables      16      6.6    Pledged Equity Interests, Investment Related
Property      17      6.7    Intellectual Property      19   7.    ACCESS; RIGHT
OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS      20  

 

- i -



--------------------------------------------------------------------------------

   7.1    Access; Right of Inspection    20    7.2    Further Assurances    20
   7.3    Additional Grantors    21 8.    COLLATERAL AGENT APPOINTED
ATTORNEY-IN-FACT    21    8.1    Power of Attorney    21    8.2    No Duty on
the Part of Collateral Agent or Secured Parties    22    8.3    Appointment
Pursuant to Credit Agreement    22 9.    REMEDIES    23    9.1    Generally   
23    9.2    Application of Proceeds    24    9.3    Investment Related Property
   25    9.4    Grant of Intellectual Property License    25    9.5   
Intellectual Property    26    9.6    Cash Proceeds    27 10.    COLLATERAL
AGENT    27 11.    CONTINUING SECURITY INTEREST; TRANSFER OF LOANS    28 12.   
STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM    28 13.    MISCELLANEOUS    29

SCHEDULE 5.1 — GENERAL INFORMATION

SCHEDULE 5.2 — COLLATERAL IDENTIFICATION

SCHEDULE 5.4 — FINANCING STATEMENTS

EXHIBIT A — PLEDGE SUPPLEMENT

EXHIBIT B — TRADEMARK SECURITY AGREEMENT

EXHIBIT C — PATENT SECURITY AGREEMENT

EXHIBIT D — COPYRIGHT SECURITY AGREEMENT

 

- ii -



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT, dated as of June 1, 2018 (as it may be
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), between Covia Holdings Corporation, a Delaware corporation (the
“Borrower”) and each of the subsidiaries of the Borrower party hereto from time
to time, whether as an original signatory hereto or as an Additional Grantor (as
herein defined) (each, a “Grantor”), and Barclays Bank PLC as collateral agent
for the Secured Parties (as herein defined) (in such capacity as collateral
agent, together with its successors and permitted assigns, the “Collateral
Agent”).

RECITALS:

WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
certain subsidiaries of the Borrower, as guarantors, the lenders party thereto
from time to time (the “Lenders”), Barclays Bank PLC and BNP Paribas Securities
Corp. as Joint Lead Arrangers and Joint Bookrunners, ABN AMRO Bank N.V., HSBC
Bank USA, National Association, KBC Bank, N.V. and PNC Bank, National
Association as Co-Syndication Agents (the “Co-Syndication Agents”), Keybank
National Association and Wells Fargo Bank, N.A. as Co-Documentation Agents,
Citizens Bank, N.A. as Managing Agent and Barclays Bank PLC as Administrative
Agent and Collateral Agent; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into one or more Hedge Agreements with one or more Lender
Counterparties;

WHEREAS, in consideration of the extensions of credit and other accommodations
of Secured Parties as set forth in the Credit Agreement and the Hedge
Agreements, respectively, each Grantor has agreed to secure such Grantor’s
Obligations (as defined in the Credit Agreement) as set forth herein; and

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Collateral Agent agree as follows:

 

1. DEFINITIONS; GRANT OF SECURITY

 

1.1 General Definitions

In this Agreement, the following terms shall have the following meanings:

“Additional Grantors” shall have the meaning assigned in Section 7.3.

“Agreement” shall have the meaning set forth in the preamble.

“Borrower” shall have the meaning set forth in the preamble.

“Cash Proceeds” shall have the meaning assigned in Section 9.6.

“Collateral” shall have the meaning assigned in Section 2.1.



--------------------------------------------------------------------------------

“Collateral Account” shall mean any account established by the Collateral Agent.

“Collateral Agent” shall have the meaning set forth in the preamble.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Control” shall mean: (i) ) with respect to any Uncertificated Securities,
control within the meaning of Section 8-106(c) of the UCC, (ii) with respect to
any Certificated Security, control within the meaning of Section 8-106(a) or
(b) of the UCC, (iii) with respect to any Electronic Chattel Paper, control
within the meaning of Section 9-105 of the UCC and (iv) ) with respect to any
“transferable record”(as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction), control within the meaning of Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or in Section 16 of
the Uniform Electronic Transactions Act as in effect in the jurisdiction
relevant to such transferable record.

“Copyright Licenses” shall mean, with respect to any Grantor, any and all
agreements, licenses and covenants providing for the granting of any right in or
to any Copyright or otherwise providing for a covenant not to sue for
infringement or other violation of any Copyright (whether such Grantor is
licensee or licensor thereunder) including, without limitation, each agreement
required to be listed in Schedule 5.2(II) under the heading “Copyright Licenses”
(as such schedule may be amended or supplemented from time to time).

“Copyrights” shall mean all copyrights (whether or not the underlying works of
authorship have been published), including but not limited to copyrights in
software and all rights in and to databases, all designs (including but not
limited to industrial designs, Protected Designs within the meaning of 17 U.S.C.
1301 et. Seq. and Community designs), and all Mask Works (as defined under 17
U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered, as
well as all moral rights, reversionary interests, and termination rights, and,
with respect to any and all of the foregoing: (i) all registrations and
applications therefor including, without limitation, the registrations and
applications required to be listed in Schedule 5.2(II) under the heading
“Copyrights” (as such schedule may be amended or supplemented from time to
time), (ii) all extensions and renewals thereof, (iii) the right to sue or
otherwise recover for any past, present and future infringement or other
violation thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(v) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

 

Page 2



--------------------------------------------------------------------------------

“Credit Agreement” shall have the meaning set forth in the recitals.

“Excluded Accounts” means (a) payroll and other employee wage and benefit
accounts, (b) tax accounts, including sales tax accounts, (c) escrow, fiduciary
or trust accounts and (d) the funds or other property held in or maintained in
any such account identified in clauses (a) through (c).

“Excluded Asset” shall mean any asset of any Grantor excluded from the
Collateral and from the security interest hereunder by virtue of Section 2.2
hereof but only to the extent, and for so long as, so excluded thereunder.

“Excluded Equity Interest” shall mean (i) margin stock, (ii) Equity Interests of
any Person that is not a Wholly Owned Subsidiary of the Grantors, (iii) any
Equity Interests to the extent the pledge thereof would be prohibited by
(x) applicable law, rule or regulation or (y) contractual obligation (only to
the extent such restriction is binding on such Equity Interests on the Closing
Date or on the date of the acquisition of such Equity Interests and, in each
case, such restriction was not entered into in contemplation of this Agreement)
(in each case with respect to this clause (iii), excluding any prohibition or
restriction that is ineffective under the UCC), (iv) more than 65.0% of the
voting Equity Interests and 100% of the non-voting Equity Interests of any
Excluded Subsidiary and (v) Equity Interests of Patriot Proppants Arkansas LLC,
for so long as Patriot Proppants Arkansas LLC is an Immaterial Subsidiary.

“Excluded Receivable” shall have the meaning set forth in Section 2.2.

“Grantors” shall have the meaning set forth in the preamble.

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

“Intellectual Property” shall mean, the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under the United States, multinational or foreign laws or otherwise, including
without limitation, Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks, Trademark Licenses, Trade Secrets, and Trade Secret Licenses, and
the right to sue or otherwise recover for any past, present and future
infringement, dilution, misappropriation, or other violation or impairment
thereof, including the right to receive all Proceeds therefrom, including
without limitation license fees, royalties, income, payments, claims, damages
and proceeds of suit, now or hereafter due and/or payable with respect thereto.

“Intellectual Property Security Agreement” shall mean each intellectual property
security agreement executed and delivered by the applicable Grantors,
substantially in the form set forth in Exhibit B, Exhibit C and Exhibit D, as
applicable.

 

Page 3



--------------------------------------------------------------------------------

“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodity Accounts and Deposit Accounts.

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.

“Lenders” shall have the meaning set forth in the recitals.

“Material Intellectual Property” shall mean any Intellectual Property included
in the Collateral that is material to the business of any Grantor.

“Patent Licenses” shall mean, with respect to any Grantor, all agreements,
licenses and covenants providing for the granting of any right in or to any
Patent or otherwise providing for a covenant not to sue for infringement or
other violation of any Patent (whether such Grantor is licensee or licensor
thereunder) including, without limitation, each agreement required to be listed
in Schedule 5.2(II) under the heading “Patent Licenses” (as such schedule may be
amended or supplemented from time to time).

“Patents” shall mean, with respect to any Grantor, all patents and certificates
of invention, or similar industrial property rights, and applications for any of
the foregoing, including, without limitation: (i) each patent and patent
application required to be listed in Schedule 5.2(II) under the heading
“Patents” (as such schedule may be amended or supplemented from time to time),
(ii) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations thereof, (iii) all patentable inventions and
improvements thereto, (iv) the right to sue or otherwise recover for any past,
present and future infringement or other violation thereof, (v) all Proceeds of
the foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto, and (vi) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world.

“Pledge Supplement” shall mean any supplement to this Agreement in substantially
the form of Exhibit A.

“Pledged Debt” shall mean, with respect to any Grantor, all indebtedness for
borrowed money owed to such Grantor, whether or not evidenced by any Instrument,
including, without limitation, all indebtedness described on Schedule 5.2(I)
under the heading “Pledged Debt” (as such schedule may be amended or
supplemented from time to time), issued by the obligors named therein, the
instruments, if any, evidencing such any of the foregoing, and all interest,
cash, instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation or interests in any
equity or profits of any business entity including, without limitation, any
trust and all management rights relating to any entity whose equity interests
are included as Pledged Equity Interests, in each case to the extent not
constituting an Excluded Asset.

 

Page 4



--------------------------------------------------------------------------------

“Pledged LLC Interests” shall mean all interests in any limited liability
company and each series thereof including, without limitation, all limited
liability company interests listed on Schedule 5.2(I) under the heading “Pledged
LLC Interests” (as such schedule may be amended or supplemented from time to
time) and the certificates, if any, representing such limited liability company
interests and any interest of any Grantor on the books and records of such
limited liability company or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests and all rights as a member of the related limited liability company.

“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 5.2(I) under the heading “Pledged Partnership Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such partnership interests and any interest of any Grantor
on the books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests and all rights as a partner of the related partnership.

“Pledged Stock” shall mean, with respect to any Grantor, all shares of capital
stock owned by such Grantor, including, without limitation, all shares of
capital stock described on Schedule 5.2(I) under the heading “Pledged Stock” (as
such schedule may be amended or supplemented from time to time), and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or on the books of any
securities intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares.

“Receivables” shall mean, with respect to any Grantor, all rights to payment,
whether or not earned by performance, for goods or other property sold, leased,
licensed, assigned or otherwise disposed of, or services rendered or to be
rendered, including, without limitation all such rights constituting or
evidenced by any Account, Chattel Paper, Instrument, General Intangible or
Investment Related Property, together with all of such Grantor’s rights, if any,
in any goods or other property giving rise to such right to payment and all
Collateral Support and Supporting Obligations related thereto and all
Receivables Records.

“Receivables Records” shall mean, with respect to any Grantor, (i) all original
copies of all documents, instruments or other writings or electronic records or
other Records evidencing the Receivables, (ii) all books, correspondence, credit
or other files, Records, ledger sheets or cards, invoices, and other papers
relating to Receivables, including, without limitation, all tapes, cards,
computer tapes, computer discs, computer runs, record keeping systems and other
papers and documents relating to the Receivables, whether in the possession or

 

Page 5



--------------------------------------------------------------------------------

under the control of such Grantor or any computer bureau or agent from time to
time acting for such Grantor or otherwise, (iii) all evidences of the filing of
financing statements and the registration of other instruments in connection
therewith, and amendments, supplements or other modifications thereto, notices
to other creditors, secured parties or agents thereof, and certificates,
acknowledgments, or other writings, including, without limitation, lien search
reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or
non-written forms of information related in any way to the foregoing or any
Receivable.

“Secured Obligations” shall have the meaning assigned in Section 3.1.

“Secured Parties” shall mean the Agents, Lenders and the Lender Counterparties
and shall include, without limitation, all former Agents, Lenders and Lender
Counterparties to the extent that any Obligations owing to such Persons were
incurred while such Persons were Agents, Lenders or Lender Counterparties and
such Obligations have not been Paid in Full.

“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Trademark Licenses” shall mean, with respect to any Grantor, any and all
agreements, licenses and covenants providing for the granting of any right in or
to any Trademark or otherwise providing for a covenant not to sue for
infringement dilution or other violation of any Trademark or permitting
co-existence with respect to a Trademark (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement required to
be listed in Schedule 5.2(II) under the heading “Trademark Licenses” (as such
schedule may be amended or supplemented from time to time).

“Trademarks” shall mean all trademarks, trade names, trade dress, corporate
names, company names, business names, fictitious business names, Internet domain
names, service marks, certification marks, collective marks, logos, other source
or business identifiers, designs and general intangibles of a like nature,
whether or not registered, and with respect to any and all of the foregoing:
(i) all registrations and applications therefor including, without limitation,
the registrations and applications required to be listed in Schedule 5.2(II)
under the heading “Trademarks”(as such schedule may be amended or supplemented
from time to time), (ii) all extensions or renewals of any of the foregoing,
(iii) all of the goodwill of the business connected with the use of and
symbolized by any of the foregoing, (iv) the right to sue or otherwise recover
for any past, present and future infringement, dilution or other violation of
any of the foregoing or for any injury to the related goodwill, (v) all Proceeds
of the foregoing, including, without limitation, license fees, royalties,
income, payments, claims, damages, and proceeds of suit now or hereafter due
and/or payable with respect thereto, and (vi) all other rights of any kind
accruing thereunder or pertaining thereto throughout the world.

 

Page 6



--------------------------------------------------------------------------------

“Trade Secret Licenses” shall mean, with respect to any Grantor, any and all
agreements providing for the granting of any right in or to Trade Secrets
(whether such Grantor is licensee or licensor thereunder) including, without
limitation, each agreement required to be listed in Schedule 5.2(II) under the
heading “Trade Secret Licenses” (as such schedule may be amended or supplemented
from time to time).

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not the foregoing has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to the foregoing, and with
respect to any and all of the foregoing: (i) the right to sue or otherwise
recover for any past, present and future misappropriation or other violation
thereof, (ii) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages, and proceeds of suit
now or hereafter due and/or payable with respect thereto; and (iii) all other
rights of any kind accruing thereunder or pertaining thereto throughout the
world.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

“United States” shall mean the United States of America.

 

1.2 Definitions; Interpretation

 

(a) In this Agreement, the following capitalized terms shall have the meaning
given to them in the UCC (and, if defined in more than one Article of the UCC,
shall have the meaning given in Article 9 thereof): Account, Account Debtor,
As-Extracted Collateral, Bank, Certificated Security, Chattel Paper, Consignee,
Consignment, Consignor, Commercial Tort Claims, Commodity Account, Commodity
Contract, Commodity Intermediary, Deposit Account, Document, Entitlement Order,
Equipment, Electronic Chattel Paper, Farm Products, Fixtures, General
Intangibles, Goods, Health-Care-Insurance Receivable, Instrument, Inventory,
Letter of Credit Right, Manufactured Home, Money, Payment Intangible, Proceeds,
Record, Securities Account, Securities Intermediary, Security Certificate,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security.

 

(b)

All other capitalized terms used herein (including the preamble and recitals
hereto) and not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement. The incorporation by reference of terms defined
in the Credit Agreement shall survive any termination of the Credit Agreement
until this Agreement is terminated as provided in Section 11 hereof. Any of the
terms defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference. References herein to any
Section,

 

Page 7



--------------------------------------------------------------------------------

  Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a Schedule
or an Exhibit, as the case may be, hereof unless otherwise specifically
provided. The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. The terms lease and license shall
include sub-lease and sub-license, as applicable. If any conflict or
inconsistency exists between this Agreement and the Credit Agreement, the Credit
Agreement shall govern. All references herein to provisions of the UCC shall
include all successor provisions under any subsequent version or amendment to
any Article of the UCC.

 

2. GRANT OF SECURITY

 

2.1 Grant of Security

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under all personal property of
such Grantor including, but not limited to the following, in each case whether
now or hereafter existing or in which any Grantor now has or hereafter acquires
an interest and wherever the same may be located (all of which, subject to the
limitations set forth in Section 2.2, being hereinafter collectively referred to
as the “Collateral”):

 

(a) Accounts;

 

(b) Chattel Paper;

 

(c) Documents;

 

(d) General Intangibles;

 

(e) Goods (including, without limitation, Inventory and Equipment);

 

(f) Instruments;

 

(g) Insurance;

 

(h) Intellectual Property;

 

(i) Investment Related Property (including, without limitation, Deposit
Accounts);

 

(j) Letter of Credit Rights;

 

(k) Money;

 

(l) Receivables and Receivable Records;

 

(m) As-Extracted Collateral;

 

Page 8



--------------------------------------------------------------------------------

(n) Commercial Tort Claims now or hereafter described on Schedule 5.2

 

(o) to the extent not otherwise included above, all other personal property of
any kind and all Collateral Records, Collateral Support and Supporting
Obligations relating to any of the foregoing; and

 

(p) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

 

2.2 Certain Limited Exclusions

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include or the security interest granted under Section 2.1 hereof
attach to (a) any lease, license or other agreement or any property subject to a
purchase money security interest or similar arrangement to the extent that a
grant of a security interest therein would violate or invalidate such lease,
license or agreement or purchase money security interest or similar arrangement
or create a right of termination in favor of any other party thereto (other than
the Borrower or any other Grantor) after giving effect to the applicable
anti-assignment provisions of the UCC, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the UCC
notwithstanding such prohibition; (b) Excluded Equity Interests; (c) any
“intent-to-use” application for registration of a Trademark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law; (d) all leasehold interests; (e) all
motor vehicles and other assets subject to certificates of title (but only to
the extent that a security interest therein cannot be perfected by the filing of
a UCC financing statement); (f) any specifically identified assets with respect
to which the Administrative Agent and the Borrower reasonably agree that the
costs of obtaining such a security interest or perfection thereof are excessive
in view of the benefits to be obtained by the Lenders of the security to be
afforded thereby; (g) any assets to the extent a security interest in such
assets would result in material adverse tax consequences; (h) pledges and
security interests prohibited or restricted by applicable laws, including any
requirement to obtain consent of any governmental authority or third party
unless such consent has been obtained (excluding any prohibition or restriction
that is ineffective under the UCC); (i) Receivables and any related assets
securing a Permitted Receivables Financing (an “Excluded Receivable”); (j)
As-Extracted Collateral from a wellhead or minehead to the extent such wellhead
or minehead is valued at less than $1,500,000 individually and (k) Excluded
Accounts and the funds or other property held in or maintained in any Excluded
Accounts.

 

Page 9



--------------------------------------------------------------------------------

3. SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

 

3.1 Security for Obligations

This Agreement secures, and the Collateral is collateral security for, the
prompt and complete payment or performance in full when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including the payment of amounts that would become due but for the operation of
the automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C.
§362(a) (and any successor provision thereof)), of all Obligations (the “Secured
Obligations”).

 

3.2 Continuing Liability Under Collateral

Notwithstanding anything herein to the contrary, (i) each Grantor shall remain
liable for all obligations under the Collateral and nothing contained herein is
intended or shall be a delegation of duties to the Collateral Agent or any other
Secured Party, (ii) each Grantor shall remain liable under each of the
agreements included in the Collateral, including, without limitation, any
agreements relating to Pledged Partnership Interests or Pledged LLC Interests,
to perform all of the obligations undertaken by it thereunder all in accordance
with and pursuant to the terms and provisions thereof and neither the Collateral
Agent nor any Secured Party shall have any obligation or liability under any of
such agreements by reason of or arising out of this Agreement or any other
document related thereto nor shall the Collateral Agent nor any Secured Party
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to Pledged Partnership Interests or
Pledged LLC Interests, and (iii) the exercise by the Collateral Agent of any of
its rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

 

4. CERTAIN PERFECTION REQUIREMENTS

 

4.1 Filing Requirements

With respect to As-Extracted Collateral included in the Collateral, each Grantor
shall file within 90 days of the Closing Date (or such longer period as the
Administrative Agent may determine in its reasonable discretion), UCC financing
statements naming each Grantor as “debtor” and the Collateral Agent as “secured
party” and describing the As-Extracted Collateral with the appropriate filing
offices of each jurisdiction for the purposes of perfecting the Collateral
Agent’s security interest in such As-Extracted Collateral.

 

4.2 Delivery Requirements

 

(a)

With respect to any Certificated Securities included in the Collateral, each
Grantor shall deliver to the Collateral Agent the Security Certificates
evidencing such Certificated Securities duly indorsed by an effective
endorsement (within the meaning of Section 8-107 of the UCC), or accompanied by
share transfer powers or other instruments of transfer duly endorsed by such an
effective endorsement, in

 

Page 10



--------------------------------------------------------------------------------

  each case, to the Collateral Agent or in blank. In addition, each Grantor
shall cause any certificates evidencing any Pledged Equity Interests, including,
without limitation, any Pledged Partnership Interests or Pledged LLC Interests,
to be similarly delivered to the Collateral Agent regardless of whether such
Pledged Equity Interests constitute Certificated Securities.

 

(b) With respect to any Instruments or Tangible Chattel Paper included in the
Collateral, each Grantor shall deliver to the Collateral Agent all such
Instruments or Tangible Chattel Paper to the Collateral Agent duly indorsed in
blank; provided, however, that such delivery requirement shall not apply to any
Instruments or Tangible Chattel Paper having a face amount of less than
$1,500,000 individually and $3,000,000 in the aggregate.

 

4.3 Control Requirements

With respect to any Uncertificated Security included in the Collateral, the
applicable Grantor shall cause the issuer of such Uncertificated Security to
either (i) register the Collateral Agent as the registered owner thereof on the
books and records of the issuer or (ii) execute an agreement in form and
substance reasonably satisfactory to the Collateral Agent, pursuant to which
such issuer agrees to comply with the Collateral Agent’s instructions with
respect to such Uncertificated Security without further consent by such Grantor;
provided that, the Collateral Agent agrees with the Grantors that it shall not
give any such instructions unless an Event of Default has occurred and is
continuing.

 

4.4 Intellectual Property Recording Requirements

 

(a) In the case of any Collateral consisting of issued U.S. Patents and
applications therefor, each applicable Grantor shall execute and deliver to the
Collateral Agent a Patent Security Agreement in substantially the form of
Exhibit C hereto (or a supplement thereto) covering all such Patents in
appropriate form for recordation with the U.S. Patent and Trademark Office with
respect to the security interest of the Collateral Agent hereunder.

 

(b) In the case of any Collateral consisting of registered U.S. Trademarks and
applications therefor, each applicable Grantor shall execute and deliver to the
Collateral Agent a Trademark Security Agreement in substantially the form of
Exhibit B hereto (or a supplement thereto) covering all such Trademarks in
appropriate form for recordation with the U.S. Patent and Trademark Office with
respect to the security interest of the Collateral Agent hereunder.

 

(c) In the case of any Collateral consisting of registered U.S. Copyrights each
applicable Grantor shall, each applicable Grantor shall execute and deliver to
the Collateral Agent a Copyright Security Agreement in substantially the form of
Exhibit D hereto (or a supplement thereto) covering all such Copyrights and
Copyright Licenses in appropriate form for recordation with the U.S. Copyright
Office with respect to the security interest of the Collateral Agent hereunder.

 

Page 11



--------------------------------------------------------------------------------

4.5 Timing and Notice

Subject to the limitations set forth in the Credit Agreement: (x) with respect
to any Collateral in existence on the Closing Date, each Grantor shall comply
with the requirements of Section 4 on the date hereof, (y) with respect to any
Collateral hereafter owned or acquired, such Grantor shall comply with such
requirements as promptly as possible, but in any event, within thirty (30) days
(or such longer period of time agreed by the Collateral Agent in its discretion)
of such Grantor acquiring rights therein, provided that any supplement agreement
required to be executed and delivered pursuant to Section 4.4 above shall be
delivered to the Collateral Agent with respect to Collateral consisting of
material U.S. Patents and applications therefor, material U.S. Trademarks and
applications therefor, and material U.S. Copyrights, within 10 business days of
the end of each calendar quarter, and (z) with respect to the accession of an
Additional Grantor, such Grantor will comply with the requirements set forth in
Section 5.09 of the Credit Agreement. Each Grantor shall promptly inform the
Collateral Agent of its acquisition of any Collateral for which any action is
required by Section 4 hereof (including, for the avoidance of doubt, the filing
of any applications for, or the issuance or registration of, any U.S. Patents,
U.S. Copyrights or U.S. Trademarks).

 

5. REPRESENTATIONS AND WARRANTIES

Each Grantor hereby represents and warrants, on the Closing Date and on each
Credit Date (and, in the case of any information relating to an Additional
Grantor, on the date such Additional Grantor becomes a party hereto and each
Credit Date thereafter), that:

 

5.1 Grantor Information & Status

 

(a) Schedule 5.1(A) & (B) (as such schedule may be amended or supplemented from
time to time) sets forth under the appropriate headings: (1) the full legal name
of such Grantor, (2) all trade names or other names under which such Grantor
currently conducts business, (3) the type of organization of such Grantor,
(4) the jurisdiction of organization of such Grantor and (5) its organizational
identification number, if any;

 

(b) except as provided on Schedule 5.1(C), it has not changed its name,
jurisdiction of organization or its corporate structure in any way (e.g., by
merger, consolidation, change in corporate form or otherwise) and has not done
business under any other name, in each case, within the five (5) years prior to
the Closing Date; and

 

(c) except as set forth in Schedule 5.1(D), no Grantor is a “transmitting
utility” (as defined in Section 9-102(a)(81) of the UCC.

 

5.2 Collateral Identification, Special Collateral

 

(a)

as of the Closing Date and as of each date specified in the last sentence of
this clause (a), Schedule 5.2 (as such schedule may be amended or supplemented
from time to time) sets forth under the appropriate headings all of such
Grantor’s: (1) Pledged Equity Interests, (2) Pledged Debt, (3) Commodity
Contracts and Commodity Accounts, (4) United States registrations and issuances
of and

 

Page 12



--------------------------------------------------------------------------------

  applications for Patents, Trademarks, and Copyrights owned by each Grantor,
(5) Patent Licenses, Trademark Licenses, Trade Secret Licenses and Copyright
Licenses constituting Material Intellectual Property, (6) Commercial Tort Claims
other than any Commercial Tort Claims having a value of less than $1,500,000
individually and $3,000,000 in the aggregate, (7) Letter of Credit Rights for
letters of credit other than any Letters of Credit Rights worth less than
$1,500,000 individually and $3,000,000 in the aggregate and (8) As-Extracted
Collateral, other than any As-Extracted Collateral from a wellhead or minehead
to the extent such wellhead or minehead is valued at less than $1,500,000
individually. Each Grantor shall supplement such schedules from time to time in
accordance with Section 5.13 of the Credit Agreement and at the time any
Additional Grantor becomes a party hereto in accordance with Section 5.09 of the
Credit Agreement.

 

(b) none of the Collateral constitutes, or is the Proceeds of, (1) Farm
Products, (2) Manufactured Homes, (3) Health-Care-Insurance Receivables;
(4) timber to be cut, and (5) aircraft, aircraft engines, satellites or ships;
and (c) all information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects.

 

5.3 Ownership of Collateral and Absence of Other Liens

 

(a) it owns the Collateral purported to be owned by it or otherwise has the
rights it purports to have in each item of Collateral and, as to all Collateral
whether now existing or hereafter acquired, developed or created (including by
way of lease or license), will continue to own or have such rights in each item
of the Collateral (except as otherwise permitted by the Credit Agreement), in
each case free and clear of any and all Liens, rights or claims of all other
Persons, including, without limitation, liens arising as a result of such
Grantor becoming bound (as a result of merger or otherwise) as debtor under a
security agreement entered into by another Person other than any Permitted
Liens; and

 

(b) other than any financing statements filed in favor of the Collateral Agent,
it has not filed or consented to the filing of any financing statement or other
analogous document under the UCC covering the Collateral except for
(x) financing statements for which duly authorized proper termination statements
have been delivered to the Collateral Agent for filing and (y) financing
statements filed in connection with Permitted Liens.

 

5.4 Status of Security Interest

 

(a) upon (i) the filing of such UCC financing statements naming each Grantor as
“debtor” and the Collateral Agent as “secured party” and describing the
Collateral with the appropriate filing offices of each jurisdiction set forth
opposite such Grantor’s name on Schedule 5.4 hereof (as such schedule may be
amended or supplemented from time to time) and (ii) except as otherwise provided
in Section 7.2(b) of this Agreement, the taking of possession or Control by the
Collateral Agent of the Collateral, the Collateral Agent, for the ratable
benefit of the Secured

 

Page 13



--------------------------------------------------------------------------------

  Parties, will have a perfected First Priority security interest in respect of
all Collateral, to the extent such security interest can be perfected under the
UCC by such filings, possession or Control. Such security interests are and
shall be prior to any other Lien on any of the Collateral, subject to Permitted
Liens;

 

(b) with respect to all Collateral consisting of United States issued and
applied for Patents, United States Trademark registrations and applications
therefor and United States registered Copyrights in the name of any Grantor as
of the date hereof, fully executed Intellectual Property Security Agreements,
containing a description of all such Collateral have been delivered to the
Collateral Agent for recordation with the United States Patent and Trademark
Office or for recordation with the United States Copyright Office, as
applicable, pursuant to 35 U.S.C. § 261 15 U.S.C. § 1060 or 17 U.S.C. § 205 and
the regulations thereunder, as applicable. To the extent perfection or priority
of the security interest therein is not subject to Article 9 of the UCC, upon
the recordation of such security agreements with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, and the
filing of proper UCC financing statements with the appropriate filing offices of
each jurisdiction set forth opposite the applicable Grantor’s name on Schedule
5.4 hereof (as such schedule may be amended or supplemented from time to time),
the Collateral Agent, for the ratable benefit of the Secured Parties, will have
perfected first priority security interests in respect of all Collateral
consisting of United States Patents, United States Trademarks and United States
Copyrights registered in the name of any Grantors as of the date hereof, subject
in the case of priority only, to Permitted Liens; and

 

(c) no material authorization, consent, approval or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body or any
other Person is required for either (i) the pledge or grant by any Grantor of
the Liens purported to be created in favor of the Collateral Agent hereunder or
(ii) the exercise by Collateral Agent of any rights or remedies in respect of
any Collateral (whether specifically granted or created hereunder or created or
provided for by applicable law), except (A) for the filings, recordings and
agreements contemplated by clauses (a) and (b) above, (B) as may be required, in
connection with the disposition of any Investment Related Property, by laws
generally affecting the offering and sale of Securities and (C) such actions as
may be required by applicable foreign laws affecting the pledge of the Pledged
Equity Interests of Foreign Subsidiaries (which, for avoidance of doubt, shall
be subject to the limitations set forth in this Agreement and the Credit
Agreement); and (d) each Grantor is in compliance with its obligations under
Section 4 hereof.

 

5.5 Pledged Equity Interests, Investment Related Property

 

(a) it is the record and beneficial owner of the Pledged Equity Interests free
of all Liens, rights or claims of other Persons and there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any Pledged Equity Interests
other than (x) Liens created by this Agreement and (y) inchoate tax liens; and

 

Page 14



--------------------------------------------------------------------------------

(b) the Pledged LLC Interests and Pledged Partnership Interests on which liens
are granted hereunder do not represent interests (i) that by their terms provide
that they are securities governed by Article 8 of the UCC of an applicable
jurisdiction or (ii) that are dealt in or traded on securities exchanges or
markets.

 

5.6 Intellectual Property

 

(a) such Grantor has taken commercially reasonable steps to protect the
confidentiality of its Trade Secrets in accordance in all material respects with
industry standards;

 

(b) no settlement or consents, covenants not to sue, co-existence agreements,
non-assertion assurances, or releases have been entered into by such Grantor or
bind such Grantor in a manner that could materially adversely affect such
Grantor’s rights to own, license or use any Material Intellectual Property.

 

6. COVENANTS AND AGREEMENTS

Each Grantor hereby covenants and agrees that:

 

6.1 Grantor Information & Status

 

(a) Without limiting any prohibitions or restrictions on mergers or other
transactions set forth in the Credit Agreement, it shall not change such
Grantor’s name (e.g. by merger, consolidation, change in corporate form or
otherwise), type of organization or jurisdiction of organization or establish
any trade names unless it shall have (a) notified the Collateral Agent in
writing at least ten (10) days (or such shorter period of time agreed by the
Collateral Agent in its discretion) prior to any such change or establishment,
identifying such new proposed name, type of organization, jurisdiction of
organization or trade name and providing such other information in connection
therewith as the Collateral Agent may reasonably request and (b) taken all
actions necessary or advisable to maintain the continuous validity, perfection
and the same or better priority of the Collateral Agent’s security interest in
the Collateral granted or intended to be granted and agreed to hereby.

 

6.2 Collateral Identification; Special Collateral

 

(a) In the event that it hereafter acquires any Collateral of a type described
in Section 5.2(b) hereof, it shall promptly notify the Collateral Agent thereof
in writing and take such actions and execute such documents and make such
filings all at the Grantors’ expense as the Collateral Agent may reasonably
request in order to ensure that the Collateral Agent has a valid, perfected,
first priority security interest in such Collateral, subject in the case of
priority only, to any Permitted Liens; and

 

(b) In the event that it hereafter acquires or has any Commercial Tort Claim in
excess of $1,500,000 individually or $3,000,000 in the aggregate it shall
deliver to the Collateral Agent a completed Pledge Supplement together with all
Supplements to Schedules thereto, identifying such new Commercial Tort Claims.

 

Page 15



--------------------------------------------------------------------------------

6.3 Ownership of Collateral and Absence of Other Liens

 

(a) Except for the security interest created by this Agreement, it shall not
create or suffer to exist any Lien upon or with respect to any of the
Collateral, other than Permitted Liens, and such Grantor shall defend the
Collateral against all Persons at any time claiming any interest therein (other
than Permitted Liens); and

 

(b) upon such Grantor or any officer of such Grantor obtaining knowledge
thereof, it shall promptly notify the Collateral Agent in writing of any event
that may have a Material Adverse Effect on the value of the Collateral or any
portion thereof, the ability of any Grantor or the Collateral Agent to dispose
of the Collateral or any portion thereof, or the rights and remedies of the
Collateral Agent in relation thereto, including, without limitation, the levy of
any legal process against the Collateral or any portion thereof; and

 

(c) it shall not sell, transfer or assign (by operation of law or otherwise) or
exclusively license to another Person any Collateral except as otherwise
permitted by the Credit Agreement.

 

6.4 [Intentionally Omitted]

 

6.5 Receivables

 

(a) Following and during the continuation of an Event of Default, such Grantor
shall not (w) grant any extension or renewal of the time of payment of any
Receivable, (x) compromise or settle any dispute, claim or legal proceeding with
respect to any Receivable for less than the total unpaid balance thereof,
(y) release, wholly or partially, any Person liable for the payment thereof, or
(z) allow any credit or discount thereon;

 

(b)

the Collateral Agent shall have the right at any time following the occurrence
and during the continuance of an Event of Default to notify, or require any
Grantor to notify, any Account Debtor of the Collateral Agent’s security
interest in the Receivables and any Supporting Obligation and, in addition, at
any time following the occurrence and during the continuation of an Event of
Default, the Collateral Agent may: (i) direct the Account Debtors under any
Receivables to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Collateral Agent; (ii) notify, or require any Grantor
to notify, each Person maintaining a lockbox or similar arrangement to which
Account Debtors under any Receivables have been directed to make payment to
remit all amounts representing collections on checks and other payment items
from time to time sent to or deposited in such lockbox or other arrangement
directly to the Collateral Agent; and (iii) enforce, at the expense of such
Grantor, collection of any such Receivables and to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done. If the Collateral Agent notifies any Grantor that it
has elected to collect the Receivables in

 

Page 16



--------------------------------------------------------------------------------

  accordance with the preceding sentence (which, for the avoidance of doubt,
shall only take place following the occurrence and during the continuation of an
Event of Default), any payments of Receivables received by such Grantor shall be
forthwith (and in any event within two (2) Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent if required, in a Collateral Account maintained under the sole
dominion and control of the Collateral Agent, and until so turned over, all
amounts and proceeds (including checks and other instruments) received by such
Grantor in respect of the Receivables, any Supporting Obligation or Collateral
Support shall be received in trust for the benefit of the Collateral Agent
hereunder and shall be segregated from other funds of such Grantor and such
Grantor shall not adjust, settle or compromise the amount or payment of any
Receivable, or release wholly or partly any Account Debtor or obligor thereof,
or allow any credit or discount thereon; and

 

(c) for the avoidance of doubt, the limitations set forth in this Section 6.5
shall not apply to any Excluded Receivables.

 

6.6 Pledged Equity Interests, Investment Related Property

 

(a) Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Equity Interests to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable law; provided,
however, that any non-cash dividends, interest, principal or other distributions
that would constitute Pledged Equity Interests, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Equity Interests or received in exchange for
Pledged Equity Interests or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Equity Interests, and, if received by any Grantor, shall not be
commingled by such Grantor with any of its other funds or property but shall be
held separate and apart therefrom, shall be held in trust for the benefit of the
Secured Parties and shall be forthwith delivered to the Collateral Agent (or its
non-fiduciary agent or designee) in the same form as so received (with any
necessary endorsement or instrument of assignment);

 

(b)

 

  (i)

so long as no Event of Default shall have occurred and be continuing, except as
otherwise provided under the covenants and agreements relating to Investment
Related Property in this Agreement or elsewhere herein or in the Credit
Agreement, each Grantor shall be entitled to exercise or refrain from exercising
any and all voting and other consensual rights pertaining to the Investment
Related Property or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the Credit Agreement; provided, no Grantor shall
exercise or refrain from exercising any such right

 

Page 17



--------------------------------------------------------------------------------

  if it would violate or result in breach of any covenant contained in, or be
inconsistent with, any of the terms of this Agreement, the Credit Agreement or
any other Loan Document, or, which would have the effect of materially
compromising the value of such Investment Related Property or the Collateral or
any material part thereof or the position or interests of the Collateral Agent
or any other Secured Party therein in any material respect; it being understood,
however, that neither the voting by such Grantor of any Pledged Stock for, or
such Grantor’s consent to, the election of directors (or similar governing body)
at a regularly scheduled annual or other meeting of stockholders or with respect
to incidental matters at any such meeting, nor such Grantor’s consent to or
approval of any action otherwise permitted under this Agreement and the Credit
Agreement, shall be deemed inconsistent with the terms of this Agreement or the
Credit Agreement within the meaning of this Section 6.6(b)(i); and

 

  (ii) upon the occurrence and during the continuation of an Event of Default:

 

  (A) all rights of each Grantor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in the Collateral Agent who shall thereupon have the sole right to
exercise such voting and other consensual rights; and

 

  (B) in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 8.1.

 

(c) except as expressly permitted by the Credit Agreement, without the prior
written consent of the Collateral Agent (which such consent shall not be
unreasonably withheld or denied), it shall not vote to enable or take any other
action to cause any issuer of any Pledged Partnership Interests or Pledged LLC
Interests which are not securities (for purposes of the UCC) on the date hereof
to elect or otherwise take any action to cause such Pledged Partnership
Interests or Pledged LLC Interests to be treated as securities for purposes of
the UCC; provided, however, notwithstanding the foregoing, if any issuer of any
Pledged Partnership Interests or Pledged LLC Interests takes any such action in
violation of the foregoing in this clause (c), such Grantor shall promptly
notify the Collateral Agent in writing of any such election or action and, in
such event, shall take all steps necessary or advisable to establish the
Collateral Agent’s Control thereof; and

 

Page 18



--------------------------------------------------------------------------------

(d) the Collateral Agent agrees to notify each applicable Grantor promptly after
the exercise of its rights pursuant to clause (b)(ii) above; provided that
failure to give such notice shall not affect the validity of any such actions.

 

6.7 Intellectual Property

 

(a) it shall not do any act or omit to do any act whereby any of the Material
Intellectual Property or the security interest granted therein may lapse, or
become abandoned, canceled, dedicated to the public, forfeited, unenforceable or
otherwise impaired, or which would adversely affect the validity, grant, or
enforceability of in each case except as such Grantor determines is appropriate
in its commercially reasonable judgment;

 

(b) it shall notify the Collateral Agent as promptly as reasonably practicable
upon becoming aware of any item of Material Intellectual Property that has
become (i) abandoned or dedicated to the public or placed in the public domain,
(ii) invalid or unenforceable, (iii) subject to any adverse determination or
development regarding such Grantor’s ownership, registration or use or the
validity or enforceability of such item of Intellectual Property (including the
institution of, or any adverse development with respect to, any action or
proceeding in the United States Patent and Trademark Office, or the United
States Copyright Office, or any foreign counterpart of the foregoing), or
(iv) the subject of any reversion or termination rights;

 

(c) it shall take all actions that are appropriate as determined by its
reasonable judgment, including in any proceeding before the United States Patent
and Trademark Office, or the United States Copyright Office, or any foreign
counterpart of the foregoing, to pursue any application and maintain any
registration or issuance of each Trademark, Patent, and Copyright owned by or
exclusively licensed to any Grantor and constituting Material Intellectual
Property;

 

(d) in the event that any Material Intellectual Property owned by or exclusively
licensed to any Grantor is infringed, misappropriated, diluted or otherwise
violated by a third party, such Grantor shall, as promptly as reasonably
practicable, take actions as appropriate in its reasonable judgment to stop such
infringement, misappropriation, dilution or other violation and protect its
rights in such Material Intellectual Property;

 

(e) it shall take all actions as appropriate in its reasonable judgment to
protect the secrecy of any material Trade Secrets, including, without
limitation, entering into confidentiality agreements with employees and
consultants and restricting access to secret information and documents;

 

Page 19



--------------------------------------------------------------------------------

7. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS

 

7.1 Access; Right of Inspection. Subject to the provisions and limitations set
forth in Section 5.06 of the Credit Agreement, the Collateral Agent shall have
access during normal business hours to all the books, correspondence and records
of each Grantor, and the Collateral Agent and its representatives may examine
the same, take extracts therefrom and make photocopies thereof, and each Grantor
agrees to render to the Collateral Agent, at the Collateral Agent’s cost and
expense, such clerical and other assistance as may be reasonably requested with
regard thereto. The Collateral Agent and its representatives shall also have the
right to enter any premises of each Grantor and inspect any property of each
Grantor where any of the Collateral of such Grantor granted pursuant to this
Agreement is located for the purpose of inspecting the same, observing its use
or otherwise protecting its interests therein.

 

7.2 Further Assurances

 

(a) Each Grantor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
Intellectual Property Security Agreements and amendments and supplements to any
of the foregoing, in any jurisdictions in the United States and with any filing
offices as the Collateral Agent may determine are necessary or advisable to
perfect or otherwise protect the security interest granted to the Collateral
Agent herein. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the Collateral
Agent may determine is necessary, advisable or prudent to ensure the perfection
of the security interest in the Collateral granted to the Collateral Agent
herein, including, without limitation, describing such property as “all assets,
whether now owned or hereafter acquired, developed or created” or words of
similar effect.

 

(b) Notwithstanding anything herein or in any Loan Document to the contrary, no
Grantor shall be required to (v) grant the Collateral Agent perfection through
control agreements or similar arrangements with respect to any Deposit Accounts
or Securities Accounts, (w) perfect any letter of credit rights or commercial
tort claims (except to the extent perfected through the filing of a UCC
financing statement), (x) obtain any landlord waivers, estoppels or collateral
access letters or other similar agreements with respect to leasehold interests,
(y) take any actions (other than the filing of a UCC financing statement) to
perfect the Collateral Agent’s security interest in any railroad rolling stock
or (z) take any actions under laws outside of the United States or any state
thereof or the District of Columbia to grant, perfect or provide for the
enforcement of any security interest (including any Intellectual Property
registered in any non-U.S. jurisdiction) (it being understood that there shall
be no security agreements or pledge agreements governed under the laws of any
jurisdiction other than the United States or any state thereof or the District
of Columbia, or any requirement to make any filings in any foreign jurisdiction
including with respect to foreign Intellectual Property).

 

Page 20



--------------------------------------------------------------------------------

  Notwithstanding anything herein (including this Section 7.1), no Grantor makes
any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Collateral Agent or any Secured Party with respect thereto,
under foreign law.

 

7.3 Additional Grantors

Pursuant to and in accordance with Section 5.09 of the Credit Agreement, any
Person that desires to become a Grantor hereunder, or is required to grant
security in the Collateral after the date hereof, shall become a party to this
Agreement as a Grantor (each, an “Additional Grantor”), by executing a Pledge
Supplement.    Upon delivery of any such Pledge Supplement to the Collateral
Agent, notice of which is hereby waived by Grantors, each Additional Grantor
shall be a Grantor and shall be as fully a party hereto as if Additional Grantor
were an original signatory hereto. Each Grantor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Grantor hereunder, nor by any election of
Collateral Agent not to cause any Subsidiary of Borrower to become an Additional
Grantor hereunder. This Agreement shall be fully effective as to any Grantor
that is or becomes a party hereto regardless of whether any other Person becomes
or fails to become or ceases to be a Grantor hereunder.

 

8. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

 

8.1 Power of Attorney

Each Grantor hereby irrevocably appoints the Collateral Agent (such appointment
being coupled with an interest) as such Grantor’s attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such
Grantor, the Collateral Agent or otherwise, from time to time as an Event of
Default has occurred and is continuing in the Collateral Agent’s discretion to
take any action and to execute any instrument that the Collateral Agent may deem
reasonably necessary or advisable to accomplish the purposes of this Agreement,
in each case in accordance with applicable law, including, without limitation,
the following:

 

(a) to obtain and adjust insurance required to be maintained by such Grantor or
paid to the Collateral Agent pursuant to the Credit Agreement;

 

(b) to ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

(c) to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with clause (b) above;

 

(d) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

 

Page 21



--------------------------------------------------------------------------------

(e) to prepare, sign, and file for recordation in any intellectual property
registry, appropriate evidence of the lien and security interest granted herein
in any Intellectual Property in the name of such Grantor as debtor;

 

(f) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than
Permitted Liens) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and

 

(g) generally to sell, transfer, lease, license, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Collateral Agent were the absolute owner thereof for all purposes,
and to do, at the Collateral Agent’s option and such Grantor’s expense, at any
time or from time to time, all acts and things that the Collateral Agent deems
reasonably necessary to protect, preserve or realize upon the Collateral and the
Collateral Agent’s security interest therein in order to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do.

This power of attorney is coupled with an interest and shall be irrevocable
until this Agreement is terminated.

 

8.2 No Duty on the Part of Collateral Agent or Secured Parties

The powers conferred on the Collateral Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon the Collateral Agent or any other Secured Party to exercise any such
powers. The Collateral Agent and the other Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.

 

8.3 Appointment Pursuant to Credit Agreement

The Collateral Agent has been appointed as collateral agent pursuant to the
Credit Agreement. The rights, duties, privileges, immunities and indemnities of
the Collateral Agent hereunder are subject to the provisions of the Credit
Agreement.

 

Page 22



--------------------------------------------------------------------------------

9. REMEDIES

 

9.1 Generally

 

(a) If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may pursue any of the following separately,
successively or simultaneously:

 

  (i) require any Grantor to, and each Grantor hereby agrees that it shall at
its expense and promptly upon request of the Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent at a place to be designated by the
Collateral Agent that is reasonably convenient to both parties;

 

  (ii) enter onto the property where any Collateral is located and take
possession thereof with or without judicial process;

 

  (iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and

 

  (iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable.

 

(b)

The Collateral Agent or any other Secured Party may be the purchaser of any or
all of the Collateral at any public or private (to the extent to the portion of
the Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets

 

Page 23



--------------------------------------------------------------------------------

  of the types included in the Collateral or that have the reasonable capability
of doing so, or that match buyers and sellers of assets. To the maximum extent
permitted by applicable law, each Grantor hereby waives any claims against the
Collateral Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if the Collateral Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree. If the proceeds of any sale or other disposition of the Collateral
are insufficient to pay all the Secured Obligations, Grantors shall be liable
for the deficiency and the fees of any attorneys employed by the Collateral
Agent to collect such deficiency. Each Grantor further agrees that a breach of
any of the covenants contained in this Section will cause irreparable injury to
the Collateral Agent, that the Collateral Agent has no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities. Nothing in this
Section shall in any way limit the rights of the Collateral Agent hereunder.

 

(c) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

 

9.2 Application of Proceeds

Except as expressly provided elsewhere in this Agreement, all proceeds received
by the Collateral Agent, while an Event of Default exists and all or any portion
of the Loans have been accelerated under the Credit Agreement, in respect of any
sale of, any collection from, or other realization upon all or any part of the
Collateral shall be applied in full or in part by the Collateral Agent against,
the Secured Obligations in the following order of priority: first, to the
payment of all costs and expenses of such sale, collection or other realization,
including reasonable compensation to the Collateral Agent and the Administrative
Agent and their respective agents and counsel, and all other expenses,
liabilities and advances made or incurred by the Collateral Agent and the
Administrative Agent in connection therewith, and all amounts for which the
Collateral Agent and the Administrative Agent are entitled to indemnification
hereunder (in their respective capacities as Collateral Agent and the
Administrative Agent and not as a Lender) and all advances made by the
Collateral Agent or the Administrative Agent for the account of the applicable
Grantor, and to the payment of all costs and expenses paid or incurred by the
Collateral Agent or the Administrative Agent in connection with the exercise of
any right or remedy hereunder or under the Credit Agreement, all in accordance
with the terms hereof or thereof; second, to the extent of any excess of such
proceeds, to the payment of all other Secured Obligations for the ratable

 

Page 24



--------------------------------------------------------------------------------

benefit of the Lenders and the Lender Counterparties; and third, to the extent
of any excess of such proceeds, to the payment to or upon the order of the
applicable Grantor or to whosoever may be lawfully entitled to receive the same
or as a court of competent jurisdiction may direct.

 

9.3 Investment Related Property

Each Grantor recognizes that, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws, the Collateral Agent may be
compelled, with respect to any sale of all or any part of the Investment Related
Property conducted without prior registration or qualification of such
Investment Related Property under the Securities Act and/or such state
securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Investment Related Property for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private sale may be at prices and on terms
less favorable than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Investment Related Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it. If the Collateral Agent
determines to exercise its right to sell any or all of the Investment Related
Property, upon written request, each Grantor shall and shall cause each issuer
of any Pledged Stock to be sold hereunder, each partnership and each limited
liability company from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may request in order to determine the number
and nature of interest, shares or other instruments included in the Investment
Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

 

9.4 Grant of Intellectual Property License

For the purpose of enabling the Collateral Agent, during the continuance of an
Event of Default, to exercise rights and remedies under Section 9 hereof at such
time as the Collateral Agent shall be lawfully entitled to exercise such rights
and remedies, and for no other purpose, each Grantor hereby grants to the
Collateral Agent, to the extent assignable, an irrevocable, non-exclusive
license (exercisable only during an Event of Default and without payment of
royalty or other compensation to such Grantor), subject, in the case of
Trademarks, to sufficient rights to quality control and inspection in favor of
such Grantor to avoid the risk of invalidation of such Trademarks, to use,
assign, license or sublicense any of the Intellectual Property now owned or
hereafter acquired, developed or created by such Grantor, wherever the same may
be located. Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout hereof and shall terminate upon Payment in Full of
the Obligations.

 

Page 25



--------------------------------------------------------------------------------

9.5 Intellectual Property

 

(a) Anything contained herein to the contrary notwithstanding, in addition to
the other rights and remedies provided herein, upon the occurrence and during
the continuation of an Event of Default:

 

  (i) the Collateral Agent shall have the right (but not the obligation) to
bring suit or otherwise commence any action or proceeding in the name of any
Grantor, the Collateral Agent or otherwise, in the Collateral Agent’s sole
discretion, to enforce any Intellectual Property rights of such Grantor, in
which event such Grantor shall, at the request of the Collateral Agent, do any
and all lawful acts and execute any and all documents required by the Collateral
Agent in aid of such enforcement, and such Grantor shall promptly, upon demand,
reimburse and indemnify the Collateral Agent as provided in Section 12 hereof in
connection with the exercise of its rights under this Section 9.5, and, to the
extent that the Collateral Agent shall elect not to bring suit to enforce any
Intellectual Property rights as provided in this Section 9.5, each Grantor
agrees to use all reasonable measures, whether by action, suit, proceeding or
otherwise, to prevent the infringement, misappropriation, dilution or other
violation of any of such Grantor’s rights in the Intellectual Property by others
and for that purpose agrees to diligently maintain any action, suit or
proceeding against any Person so infringing, misappropriating, diluting or
otherwise violating as shall be necessary to prevent such infringement,
misappropriation, dilution or other violation;

 

  (ii) upon written demand from the Collateral Agent, each Grantor shall grant,
assign, convey or otherwise transfer to the Collateral Agent or such Collateral
Agent’s designee all of such Grantor’s right, title and interest in and to any
Intellectual Property and shall execute and deliver to the Collateral Agent such
documents as are necessary or appropriate to carry out the intent and purposes
of this Agreement;

 

  (iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Collateral Agent (or any other Secured Party) receives cash proceeds in
respect of the sale of, or other realization upon, any such Intellectual
Property; and

 

  (iv)

the Collateral Agent shall have the right to notify, or require each Grantor to
notify, any obligors with respect to amounts due or to become due to such
Grantor in respect of any Intellectual Property of such Grantor, of the
existence of the security interest created herein, to direct such obligors to
make payment of all such amounts directly to the Collateral Agent, and, upon
such notification and at the expense of such Grantor, to enforce

 

Page 26



--------------------------------------------------------------------------------

  collection of any such amounts and to adjust, settle or compromise the amount
or payment thereof, in the same manner and to the same extent as such Grantor
might have done.

 

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to any Intellectual Property of such Grantor shall have been
previously made and shall have become absolute and effective, and (iv) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, the Collateral Agent shall promptly execute and
deliver to such Grantor, at such Grantor’s sole cost and expense, such
assignments or other transfer as may be necessary to reassign to such Grantor
any such rights, title and interests as may have been assigned to the Collateral
Agent as aforesaid, subject to any disposition thereof that may have been made
by the Collateral Agent; provided, after giving effect to such reassignment, the
Collateral Agent’s security interest granted pursuant hereto, as well as all
other rights and remedies of the Collateral Agent granted hereunder, shall
continue to be in full force and effect; and provided further, the rights, title
and interests so reassigned shall be free and clear of any other Liens granted
by or on behalf of the Collateral Agent and the Secured Parties.

 

9.6 Cash Proceeds

If any Event of Default shall have occurred and be continuing, in addition to
the rights of the Collateral Agent specified in Section 6.5 with respect to
payments of Receivables, all proceeds of any Collateral received by any Grantor
consisting of cash, checks and other near-cash items (collectively, “Cash
Proceeds”) shall be held by such Grantor in trust for the Collateral Agent,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Collateral Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Collateral Agent,
if required) and held by the Collateral Agent in a Collateral Account. Any Cash
Proceeds received by the Collateral Agent (whether from a Grantor or otherwise)
may, in the sole discretion of the Collateral Agent, (A) be held by the
Collateral Agent for the ratable benefit of the Secured Parties, as collateral
security for the Secured Obligations (whether matured or unmatured) and/or
(B) then or at any time thereafter may be applied by the Collateral Agent
against the Secured Obligations then due and owing.

 

10. COLLATERAL AGENT

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties. The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement. In furtherance of the
foregoing provisions of this Section, each Secured Party, by its acceptance of
the benefits hereof, agrees that it shall have no right individually to realize
upon any of the Collateral

 

Page 27



--------------------------------------------------------------------------------

hereunder, it being understood and agreed by such Secured Party that all rights
and remedies hereunder may be exercised solely by the Collateral Agent for the
benefit of Secured Parties in accordance with the terms of this Section.

 

11. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the Payment in Full of all Secured
Obligations, be binding upon each Grantor, its successors and assigns, and
inure, together with the rights and remedies of the Collateral Agent hereunder,
to the benefit of the Collateral Agent and its successors, transferees and
assigns. Without limiting the generality of the foregoing, but subject to the
terms of the Credit Agreement, any Lender may assign or otherwise transfer any
Loans held by it to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to Lenders herein
or otherwise. Upon the Payment in Full of all Secured Obligations, the security
interest granted hereby shall automatically terminate hereunder without delivery
of any instrument or performance of any act by any party and all rights to the
Collateral shall revert to the Grantors. Upon any such termination the
Collateral Agent shall, at the Grantors’ expense, execute and deliver to the
Grantors or otherwise authorize the filing of such documents as the Grantors
shall reasonably request, including financing statement amendments to evidence
such termination and shall deliver to the applicable Grantor any Collateral of
such Grantor held by the Collateral Agent hereunder. Upon the occurrence of any
of the other circumstances set forth in Section 9.08(d) of the Credit Agreement,
the Liens granted herein on the property that is the subject of such
circumstance shall be deemed to be automatically released and such property
shall automatically revert to the applicable Grantor with no further action on
the part of any Person. The Collateral Agent shall, at the applicable Grantor’s
expense, execute and deliver or otherwise authorize the filing of such documents
as such Grantor shall reasonably request, in form and substance reasonably
satisfactory to the Collateral Agent, including financing statement amendments
to evidence such release and shall deliver to the applicable Grantor any
Collateral of such Grantor held by the Collateral Agent hereunder, to the extent
applicable.

 

12. STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property
and in compliance with applicable laws. Neither the Collateral Agent nor any of
its directors, officers, employees or agents shall be liable for failure to
demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or otherwise. If any Grantor
fails to perform

 

Page 28



--------------------------------------------------------------------------------

any agreement contained herein after the applicable cure period with respect
thereto, the Collateral Agent may itself perform, or cause performance of, such
agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by each Grantor under Section 10.02 of the Credit
Agreement.

 

13. MISCELLANEOUS

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.01 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Loan Documents are cumulative to, and not exclusive of, any rights or
remedies otherwise available. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.    This Agreement shall be
binding upon and inure to the benefit of the Collateral Agent and the Grantors
and their respective successors and permitted assigns. No Grantor shall, without
the prior written consent of the Collateral Agent given in accordance with the
Credit Agreement, assign any right, duty or obligation hereunder. This Agreement
and the other Loan Documents embody the entire agreement and understanding
between the Grantors and the Collateral Agent and supersede all prior agreements
and understandings between such parties relating to the subject matter hereof
and thereof. This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other electronic transmission will be effective as
delivery of a manually executed counterpart hereof.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST GRANTED HEREBY).

 

Page 29



--------------------------------------------------------------------------------

THE PROVISIONS OF THE CREDIT AGREEMENT UNDER THE HEADINGS “CONSENT TO
JURISDICTION” AND “WAIVER OF JURY TRIAL” ARE INCORPORATED HEREIN BY THIS
REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT
AGREEMENT.

[Remainder of page intentionally left blank]

 

Page 30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

UNIMIN CORPORATION, as Grantor

By:  

 

Name:   Title:  

[NAME OF OTHER GRANTORS],

as Grantor

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Collateral Agent

By:  

 

Name:   Title:  

 

Page 32



--------------------------------------------------------------------------------

SCHEDULE 5.1

TO PLEDGE AND SECURITY AGREEMENT

GENERAL INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization and
Organizational Identification Number of each Grantor:

 

Full Legal Name

 

Type of Organization

 

Jurisdiction of Organization

 

Organization I.D.#

 

(B) Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:

 

Full Legal Name

 

Trade Name or Fictitious Business Name

 

(C) Changes in Name, Jurisdiction of Organization and Corporate Structure within
past five (5) years:

 

Grantor    Date of Change    Description of Change

 

(D) “Transmitting Utility” Grantors:

 

SCHEDULE 5.1-1



--------------------------------------------------------------------------------

SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

I. INVESTMENT RELATED PROPERTY

 

(A) Pledged Stock:

 

                                   Percentage of                     Stock     
        Outstanding      Stock    Class of    Certificated    Certificate    Par
   No. of    Stock of the

Grantor

   Issuer    Stock    (Y/N)    No.    Value    Pledged Stock    Stock Issuer

Pledged LLC Interests:

 

                         Percentage of                          Outstanding     
Limited                   LLC Interests of      Liability    Certificated   
Certificate No.    No. of Pledged    the Limited

Grantor

   Company    (Y/N)    (if any)    Units    Liability Company

Pledged Partnership Interests:

 

          Type of                          Partnership             
Percentage of           Interests (e.g.,              Outstanding          
general or    Certificated    Certificate No.    Partnership Interests

Grantor

   Partnership    limited)    (Y/N)    (if any)    of the Partnership

Trust Interests or other Equity Interests not listed above:

 

                         Percentage of                          Outstanding     
                    Trust Interests           Class of Trust    Certificated   
Certificate No.    of the

Grantor

   Trust    Interests    (Y/N)    (if any)    Trust

Pledged Debt:

 

          Original    Outstanding                     Principal    Principal   
      

Grantor

   Issuer    Amount    Balance    Issue Date    Maturity Date

Commodity Contracts and Commodity Accounts:

 

     Name of Commodity          

Grantor

   Intermediary    Account Number    Account Name

 

SCHEDULE 5.2-1



--------------------------------------------------------------------------------

II. INTELLECTUAL PROPERTY

 

(A) Copyrights

 

            Registration Number   Registration Date

Grantor

 

Jurisdiction

 

Title of Work

 

(if any)

 

(if any)

 

(B) Copyright Licenses

 

        Registration Number         Description of   (if any) of    

Grantor

 

Copyright License

 

underlying Copyright

 

Name of Licensor

 

(C) Patents

 

            Patent Number/   Issue Date/(Filing

Grantor

 

Jurisdiction

 

Title of Patent

 

(Application

Number)

 

Date)

 

(D) Patent Licenses

 

        Patent Number of         Description of Patent   underlying    

Grantor

 

License

 

Patent

 

Name of Licensor

 

(E) Trademarks

 

            Registration Number/   Registration

Grantor

 

Jurisdiction

 

Trademark

 

(Serial Number)

 

Date/(Filing Date)

 

(F) Trademark Licenses

 

        Registration Number         Description of   of underlying    

Grantor

 

Trademark License

 

Trademark

 

Name of Licensor

 

(G) Trade Secret Licenses

 

SCHEDULE 5.2-2



--------------------------------------------------------------------------------

III. COMMERCIAL TORT CLAIMS

 

Grantor

 

Commercial Tort Claims

IV. LETTER OF CREDIT RIGHTS

 

Grantor

 

Description of Letters of Credit

 

SCHEDULE 5.2-3



--------------------------------------------------------------------------------

SCHEDULE 5.4 TO

PLEDGE AND SECURITY AGREEMENT

FINANCING STATEMENTS:

 

Grantor

   Filing Jurisdiction(s)

 

SCHEDULE 5.4-1



--------------------------------------------------------------------------------

EXHIBIT A

TO PLEDGE AND SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF INCORPORATION] [corporation] (the “Grantor”) pursuant to the
Pledge and Security Agreement, dated as of [                    ], 2018 (as it
may be from time to time amended, restated, modified or supplemented, the
“Security Agreement”), among Unimin Corporation, the other Grantors named
therein, and Barclays Bank PLC, as the Collateral Agent. Capitalized terms used
herein not otherwise defined herein shall have the meanings ascribed thereto in
the Security Agreement.

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in, to and under all
Collateral to secure the Secured Obligations, in each case whether now or
hereafter existing or in which Grantor now has or hereafter acquires an interest
and wherever the same may be located. Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely set forth all
additional information required to be provided pursuant to the Security
Agreement and hereby agrees that such Supplements to Schedules shall constitute
part of the Schedules to the Security Agreement.

THIS PLEDGE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
AND ALL CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF
WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST GRANTED PURSUANT TO THE SECURITY AGREEMENT).

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

[NAME OF GRANTOR]

By:  

 

Name:   Title:  

 

EXHIBIT A-1



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.1

TO PLEDGE AND SECURITY AGREEMENT

Additional Information:

GENERAL INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization and
Organizational Identification Number of each Grantor:

 

Full Legal Name

 

Type of Organization

 

Jurisdiction of Organization

 

Organization I.D.#

 

(B) Other Names (including any Trade Name or Fictitious Business Name) under
which each Grantor currently conducts business:

 

    Trade Name or Fictitious

Full Legal Name

 

Business Name

 

(C) Changes in Name, Jurisdiction of Organization and Corporate Structure within
past five (5) years:

 

Grantor

 

Date of Change

 

Description of Change

 

(D) “Transmitting Utility” Grantors:



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.2

TO PLEDGE AND SECURITY AGREEMENT

COLLATERAL IDENTIFICATION

 

I. INVESTMENT RELATED PROPERTY

 

(A) Pledged Stock:

 

                                   Percentage of                     Stock     
        Outstanding      Stock    Class of    Certificated    Certificate    Par
   No. of    Stock of the

Grantor

  

Issuer

  

Stock

  

(Y/N)

  

No.

  

Value

  

Pledged Stock

  

Stock Issuer

Pledged LLC Interests:

 

                    Percentage of                     Outstanding     Limited  
            LLC Interests of     Liability   Certificated   Certificate No.  
No. of Pledged   the Limited

Grantor

 

Company

 

(Y/N)

 

(if any)

 

Units

 

Liability Company

Pledged Partnership Interests:

 

        Type of           Percentage of         Partnership          
Outstanding         Interests (e.g.,           Partnership         general or  
Certificated   Certificate No.   Interests of the

Grantor

 

Partnership

 

limited)

 

(Y/N)

 

(if any)

 

Partnership

Pledged Trust Interests:

 

                    [Percentage of                     Outstanding              
      Partnership         [Class of Trust   [Certificated   [Certificate No.  
Interests of the

Grantor

 

[Trust]

 

Interests]

 

(Y/N)]

 

(if any)]

 

Partnership]

Pledged Debt:

 

        Original   Outstanding                 Principal   Principal        

Grantor

 

Issuer

 

Amount

 

Balance

 

Issue Date

 

Maturity Date



--------------------------------------------------------------------------------

Commodities Accounts:

 

    Name of Commodities        

Grantor

 

Intermediary

 

Account Number

 

Account Name

(B)

 

        Description of

Grantor

 

Date of Acquisition

 

Acquisition



--------------------------------------------------------------------------------

II. INTELLECTUAL PROPERTY

 

(A) Copyrights

 

               Registration Number    Registration Date

Grantor

  

Jurisdiction

  

Title of Work

  

(if any)

  

(if any)

 

(B) Copyright Licenses

 

          Registration Number           Description of    (if any) of     

Grantor

  

Copyright License

  

underlying Copyright

  

Name of Licensor

 

(C) Patents

 

               Patent Number/                     (Application    Issue
Date/(Filing

Grantor

  

Jurisdiction

  

Title of Patent

  

Number)

  

Date)

 

(D) Patent Licenses

 

          Patent Number of           Description of Patent    underlying     

Grantor

  

License

  

Patent

  

Name of Licensor

 

(E) Trademarks

 

               Registration Number/    Registration

Grantor

  

Jurisdiction

  

Trademark

  

(Serial Number)

  

Date/(Filing Date)

 

(F) Trademark Licenses

 

          Registration Number           Description of    of underlying     

Grantor

  

Trademark License

  

Trademark

  

Name of Licensor

 

(G) Trade Secret Licenses



--------------------------------------------------------------------------------

III. COMMERCIAL TORT CLAIMS

 

Grantor

  

Commercial Tort Claims

IV. LETTER OF CREDIT RIGHTS

 

Grantor

  

Description of Letters of Credit



--------------------------------------------------------------------------------

SUPPLEMENT TO SCHEDULE 5.4 TO

PLEDGE AND SECURITY AGREEMENT

Financing Statements:

 

Grantor

 

Filing Jurisdiction(s)



--------------------------------------------------------------------------------

EXHIBIT B

TO PLEDGE AND SECURITY AGREEMENT

FORM OF TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of [            ], 20[    ] (as it
may be amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of Barclays Bank
PLC, as collateral agent (in such capacity, together with its successors and
permitted assigns, the “Collateral Agent”) for the Secured Parties.

WHEREAS, the Grantors are party to the Pledge and Security Agreement dated as of
[            ], 2018 (the “Pledge and Security Agreement”) between each of the
Grantors and the other grantors party thereto and the Collateral Agent pursuant
to which the Grantors granted a security interest to the Collateral Agent in the
Trademark Collateral (as defined below) and are required to execute and deliver
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral

SECTION 2.1 Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in and
continuing lien on all of such Grantor’s rights, title and interest in, to and
under the following, in each case whether now owned or existing or hereafter
acquired, developed, created or arising and wherever located (collectively, the
“Trademark Collateral”): the trademarks, trade dress, service marks,
certification marks, and collective marks listed in Schedule A attached hereto,
and with respect to any and all of the foregoing: (i) all registrations and
applications therefor, (ii) all extensions or renewals of any of the foregoing,
(iii) all of the goodwill of the business connected with the use of and
symbolized by any of the foregoing, (iv) the right to sue or otherwise recover
for any past, present and future infringement, dilution or other violation of
any of the foregoing or for any injury to the related goodwill, (v) all Proceeds
of the foregoing, including, without limitation, license fees, royalties,
income, payments, claims, damages, and proceeds of suit now or hereafter due
and/or payable with respect thereto, and (vi) all other rights of any kind
accruing thereunder or pertaining thereto throughout the world.

SECTION 2.2 Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Trademark Collateral include or the security
interest granted under this Section attach to any “intent-to-use” application
for registration of a Trademark filed pursuant to Section 1(b) of the Lanham
Act, 15 U.S.C. § 1051, prior to the filing of a

 

EXHIBIT B-1



--------------------------------------------------------------------------------

“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law.

SECTION 4. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. In the event that any provision of this Agreement is
deemed to conflict with the Pledge and Security Agreement, the provisions of the
Pledge and Security Agreement shall control.

SECTION 5. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF LAW
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST GRANTED HEREBY).

SECTION 6. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

EXHIBIT B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR] By:  

 

  Name:   Title:

 

EXHIBIT B-3



--------------------------------------------------------------------------------

Accepted and Agreed:

 

BARCLAYS BANK PLC,

as Collateral Agent

By:  

 

  Name:   Title:

 

EXHIBIT B-4



--------------------------------------------------------------------------------

SCHEDULE A

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

 

Serial No.

 

Filing Date

 

Registration No.

 

Registration

Date

 

EXHIBIT B-5



--------------------------------------------------------------------------------

EXHIBIT C

TO PLEDGE AND SECURITY AGREEMENT

FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of [            ], 20[    ] (as it may
be amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by the entities identified as grantors on the signature
pages hereto (collectively, the “Grantors”) in favor of Barclays Bank PLC as
collateral agent (in such capacity, together with its successors and permitted
assigns, the “Collateral Agent”) for the Secured Parties.

WHEREAS, the Grantors are party to the Pledge and Security Agreement dated as of
[            ], 2018 (the “Pledge and Security Agreement”) between the Grantors
and the other grantors party thereto and the Collateral Agent pursuant to which
the Grantors granted a security interest to the Collateral Agent in the Patent
Collateral (as defined below) and are required to execute and deliver this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION. 1. Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2. Grant of Security Interest

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under the following, in each case
whether now owned or existing or hereafter acquired, developed, created or
arising and wherever located (collectively, the “Patent Collateral”): (i) each
patent and patent application listed in Schedule A attached hereto, (ii) all
reissues, divisions, continuations, continuations-in-part, extensions, renewals,
and reexaminations thereof, (iii) all improvements thereto, (iv) the right to
sue or otherwise recover for any past, present and future infringement or other
violation thereof, (v) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(vi) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Patent Collateral made and
granted hereby are more fully set forth in the Pledge and Security

 

EXHIBIT C-1



--------------------------------------------------------------------------------

Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Agreement is deemed to conflict with the Pledge and Security Agreement, the
provisions of the Pledge and Security Agreement shall control.

SECTION 5. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF LAW
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST GRANTED HEREBY).

SECTION 6. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

EXHIBIT C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR]

By:

 

 

Name:

 

Title:

 

 

EXHIBIT C-3



--------------------------------------------------------------------------------

Accepted and Agreed:

BARCLAYS BANK PLC,

as Collateral Agent

By:  

 

Name:   Title:  

 

 

EXHIBIT C-4



--------------------------------------------------------------------------------

SCHEDULE A

to

PATENT SECURITY AGREEMENT

PATENTS AND PATENT APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

 

EXHIBIT C-5



--------------------------------------------------------------------------------

EXHIBIT D

TO PLEDGE AND SECURITY AGREEMENT

FORM OF COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of [            ], 20[    ] (as it
may be amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”), is made by the entities identified as grantors on the
signature pages hereto (collectively, the “Grantors”) in favor of Barclays Bank
PLC, as collateral agent (in such capacity, together with its successors and
permitted assigns, the “Collateral Agent”) for the Secured Parties.

WHEREAS, the Grantors are party to a Pledge and Security Agreement dated as of
[            ], 2018 (the “Pledge and Security Agreement”) between the Grantors
and the other grantors party thereto and the Collateral Agent pursuant to which
the Grantors granted a security interest to the Collateral Agent in the
Copyright Collateral (as defined below) and are required to execute and deliver
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

SECTION 2. Grant of Security Interest

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under the following, in each case
whether now owned or existing or hereafter acquired, developed, created or
arising and wherever located (collectively, the “Copyright Collateral”):

The copyrights and Mask Works (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act) listed in Schedule A attached hereto, as well as all moral
rights, reversionary interests, and termination rights therein, and, with
respect to any and all of the foregoing: (i) all registrations and applications
therefor, (ii) all extensions and renewals thereof, (iii) the right to sue or
otherwise recover for any past, present and future infringement or other
violation thereof, (iv) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(v) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

 

EXHIBIT D-1



--------------------------------------------------------------------------------

SECTION 3. Security Agreement

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Copyright Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. In the event that any provision of this Agreement is
deemed to conflict with the Pledge and Security Agreement, the provisions of the
Pledge and Security Agreement shall control.

SECTION 4. Termination

Upon the Payment in Full of the Obligations in accordance with Section 9.08(d)
of the Credit Agreement and termination of the Pledge and Security Agreement,
the Collateral Agent shall execute, acknowledge and deliver to the Grantors a
written instrument in recordable form releasing the collateral pledge, grant,
assignment, lien and security interest in the Copyright Collateral under this
Agreement.

SECTION 5. Governing Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ALL
CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF ANY OTHER LAW (OTHER THAN ANY MANDATORY PROVISIONS OF LAW
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE
SECURITY INTEREST GRANTED HEREBY).

SECTION 6. Counterparts

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

EXHIBIT D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

[NAME OF GRANTOR]

By:  

 

Name:   Title:  

 

EXHIBIT D-3



--------------------------------------------------------------------------------

Accepted and Agreed:

BARCLAYS BANK PLC,

as Collateral Agent

By:  

 

Name:   Title:  

 

EXHIBIT D-4



--------------------------------------------------------------------------------

SCHEDULE A

to

COPYRIGHT SECURITY AGREEMENT    

COPYRIGHT REGISTRATIONS AND APPLICATIONS    

 

Title

 

Application No.

 

Filing Date

 

Registration No.

 

Registration Date

EXCLUSIVE COPYRIGHT LICENSES

 

   

Description of Copyright

License

  

Name of Licensor

  

Registration Number of

underlying Copyright

   

 

EXHIBIT D-5



--------------------------------------------------------------------------------

EXHIBIT J TO

CREDIT AND GUARANTY AGREEMENT

INTERCOMPANY NOTE

 

Note Number: 1       Dated: [            ], 20[    ]

FOR VALUE RECEIVED, the Borrower and certain Subsidiaries of the Borrower
(collectively, the “Group Members” and each, a “Group Member”) which are party
to this intercompany note (the “Promissory Note”) promises to pay to the order
of such other Group Member as makes loans to such Group Member (each Group
Member which borrows money pursuant to this Promissory Note is referred to
herein as a “Payor” and each Group Member which makes loans and advances
pursuant to this Promissory Note is referred to herein as a “Payee”), on demand,
in lawful money of the United States of America, in immediately available funds
and at the appropriate office of the Payee, the aggregate unpaid principal
amount of all loans and advances heretofore and hereafter made by such Payee to
such Payor and any other indebtedness now or hereafter owing by such Payor to
such Payee as shown either on Schedule A attached hereto (and any continuation
thereof) or in the books and records of such Payee. The failure to show any such
Indebtedness or any error in showing such Indebtedness shall not affect the
obligations of any Payor hereunder. Capitalized terms used herein but not
otherwise defined herein shall have the meanings given to such terms in the
Credit and Guaranty Agreement, dated as of June 1, 2018 (as it may be amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Covia Holdings Corporation (formerly known as Unimin Corporation)
(the “Borrower”), certain Subsidiaries of the Borrower, as Guarantors, the
Lenders party thereto from time to time, Barclays Bank PLC, as Administrative
Agent and Collateral Agent, ABN AMRO Capital USA LLC, HSBC Bank USA, National
Association, KBC Bank, N.V. and PNC Bank, National Association, as
Co-Syndication Agents, and Keybank National Association and Wells Fargo Bank,
N.A., as Co-Documentation Agents.

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee. Interest shall be due and payable as
may be agreed upon in writing from time to time by the relevant Payor and Payee.
Upon demand for payment of any principal amount hereof, accrued but unpaid
interest on such principal amount shall also be due and payable. Interest shall
be paid in lawful money of the United States of America and in immediately
available funds. Interest shall be computed for the actual number of days
elapsed on the basis of a year consisting of 365 days.

Each Payor and any endorser of this Promissory Note hereby waives presentment,
demand, protest and notice of any kind (other than the written notice of Default
or Event of Default under the Credit Agreement expressly described in the second
succeeding paragraph below). No failure to exercise, and no delay in exercising,
any rights hereunder on the part of the holder hereof shall operate as a waiver
of such rights.

This Promissory Note has been pledged by each Payee that is a Borrower or a
Guarantor to the Collateral Agent, for the benefit of the Secured Parties, as
security for such Payee’s Obligations, if any, under the Credit Agreement, the
Pledge and Security Agreement and the other Loan Documents to which such Payee
is a party and subject to the terms of the Pledge and Security Agreement. Each
Payor acknowledges and agrees that the Collateral Agent may exercise all the
rights of the Payees under this Promissory Note and will not be subject to any
abatement, reduction, recoupment, defense, setoff or counterclaim available to
such Payor.

Each Payee agrees that any and all claims of such Payee against any Payor or any
endorser of this Promissory Note, or against any of their respective properties,
shall be subordinate and subject in right of payment to the Obligations of such
Payor that is a Borrower or a Guarantor until all of the Obligations have been
performed and Paid in Full. Notwithstanding any right of any Payee to ask,
demand, sue for, take or receive any payment from any Payor, all rights, Liens
and security interests of such Payee, whether now or hereafter arising and
howsoever existing, in any assets of any Payor that is a Borrower or a Guarantor
(whether constituting part of the security or collateral given to the Collateral
Agent or any other Secured Party to secure payment of all or any part of the
Obligations or otherwise) shall be and hereby are subordinated to the rights of
the Collateral Agent or any Secured Party in such assets. Except as expressly
permitted by the Credit Agreement, the Payees shall have no right to possession
of any such asset or to foreclose upon, or exercise any other remedy in respect
of, any such asset, whether by judicial action or otherwise, unless and until
all of the Obligations shall have been Paid in Full. If written notice has been
received by any Payor

 

EXHIBIT J-1



--------------------------------------------------------------------------------

from the Administrative Agent that any Default or Event of Default under the
Credit Agreement is then in existence or would result therefrom, no Payor may,
directly or indirectly, make any payment in respect of any indebtedness arising
under this Promissory Note or acquire any indebtedness arising under this
Promissory Note for cash or property until all of the Obligations have been
performed and Paid in Full. Each Payee hereby agrees that, so long as any such
Default or Event of Default under the Credit Agreement for which such written
notice has been given exists, it will not ask, demand, sue for, or otherwise
take, accept or receive, any amounts owing in respect of this Promissory Note.

Notwithstanding anything to the contrary contained herein, in any other Loan
Document or in any such promissory note or other instrument, this Promissory
Note (i) replaces and supersedes any and all promissory notes or other
instruments which create or evidence any loans or advances made on or before the
date hereof by any Group Member to any other Group Member, and (ii) shall not be
deemed replaced, superseded or in any way modified by any promissory note or
other instrument entered into on or after the date hereof which purports to
create or evidence any loan or advance by any Group Member to any other Group
Member.

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.

From time to time after the date hereof, additional Subsidiaries of the Group
Members may become parties hereto by executing a counterpart signature page to
this Promissory Note (each additional Subsidiary, an “Additional Payor”). Upon
delivery of such counterpart signature page to the Payees, notice of which is
hereby waived by the other Payors, each Additional Payor shall be a Payor and
shall be as fully a party hereto as if such Additional Payor were an original
signatory hereof. Each Payor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Payor hereunder. This Promissory Note shall be fully effective as to any
Payor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payor hereunder.

Each Payee is hereby authorized to record all loans and advances made by such
Payee to any Payor (all of which shall be evidenced by this Promissory Note) and
all repayments or prepayments thereof, on its books and records, such books and
records constituting prima facie evidence of the accuracy of the information
contained therein.

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

[Remainder of page intentionally left blank]

 

EXHIBIT J-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Payor has caused this Promissory Note to be executed
and delivered by its proper

and duly authorized officer as of the date set forth above.

 

COVIA HOLDINGS CORPORATION

By:  

 

Name:   Title:   FAIRMOUNT SANTROL INC.

By:  

 

Name:   Title:   FAIRMOUNT MINERALS, LLC

By:  

 

Name:   Title:   FAIRMOUNT LOGISTICS LLC

By:  

 

Name:   Title:   CONSTRUCTION AGGREGATES CORPORATION OF MICHIGAN, INC.

By:  

 

Name:   Title:   CHEYENNE SAND CORP.

By:  

 

Name:   Title:  

 

EXHIBIT J-3



--------------------------------------------------------------------------------

BLACK LAB LLC

By:  

 

Name:   Title:   BEST SAND OF PENNSYLVANIA, INC.

By:  

 

Name:   Title:   BEST SAND CORPORATION

By:  

 

Name:   Title:   ALPHA RESINS, LLC

By:  

 

Name:   Title:   SHAKOPEE SAND LLC

By:  

 

Name:   Title:   SELF-SUSPENDING PROPPANT LLC

By:  

 

Name:   Title:   MINERAL VISIONS INC.

By:  

 

Name:   Title:  

 

EXHIBIT J-4



--------------------------------------------------------------------------------

FMSA INC.

By:  

 

Name:   Title:   FML TERMINAL LOGISTICS, LLC

By:  

 

Name:   Title:   FML SAND, LLC

By:  

 

Name:   Title:   FML RESIN, LLC

By:  

 

Name:   Title:   FML ALABAMA RESIN, INC.

By:  

 

Name:   Title:   FAIRMOUNT WATER SOLUTIONS, LLC

By:  

 

Name:   Title:  

 

EXHIBIT J-5



--------------------------------------------------------------------------------

WISCONSIN SPECIALTY SANDS, INC.

By:  

 

Name:   Title:   WISCONSIN INDUSTRIAL SAND COMPANY, L.L.C.

By:  

 

Name:   Title:   WEXFORD SAND CO.

By:  

 

Name:   Title:   WEDRON SILICA COMPANY

By:  

 

Name:   Title:   TECHNISAND, INC.

By:  

 

Name:   Title:   STANDARD SAND CORPORATION

By:  

 

Name:   Title:   SPECIALTY SANDS, INC.

By:  

 

Name:   Title:  

 

EXHIBIT J-6



--------------------------------------------------------------------------------

WINCHESTER AND WESTERN RAILROAD COMPANY

By:  

 

Name:   Title:   UNISIL CORPORATION

By:  

 

Name:   Title:   UNIMIN WISCONSIN EQUIPMENT CORPORATION

By:  

 

Name:   Title:   UNIMIN SPECIALTY MINERALS INC.

By:  

 

Name:   Title:   UNIMIN PATRIOT HOLDINGS LLC

By:  

 

Name:   Title:   UNIMIN LIME LLC

By:  

 

Name:   Title:   UNIMIN FINANCE COMPANY L.L.C.

By:  

 

Name:  

Title:

 

 

EXHIBIT J-7



--------------------------------------------------------------------------------

TINACO FELDSPAR COMPANY LLC

By:  

 

Name:   Title:   POLYMORPHOUS MINERAL INVESTMENT CORPORATION

By:  

 

Name:   Title:   PATRIOT PROPPANTS ARKANSAS LLC

By:  

 

Name:   Title:   BLUE EARTH PROPERTIES LLC

By:  

 

Name:   Title:   AQUILA MINERAL COMPANY

By:  

 

Name:   Title:   DEWEY RESOURCES, LLC

By:  

 

Name:   Title:  

 

EXHIBIT J-8



--------------------------------------------------------------------------------

WEST TEXAS HOUSING LLC

By:  

 

Name:   Title:   BISON MERGER SUB I, LLC

By:  

 

Name:   Title:  

 

EXHIBIT J-9



--------------------------------------------------------------------------------

SCHEDULE A

TRANSACTIONS ON INTERCOMPANY NOTE

 

Date

 

Name of

Payor

 

Name of

Payee

 

Amount of

Advance

 

Amount of
Principal/

Interest

Paid

 

Outstanding
Principal

Balance

from Payor

to Payee

 

Notation Made

By

 

EXHIBIT J-10



--------------------------------------------------------------------------------

ENDORSEMENT

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to [                     ] all of its right, title and interest in and
to the Intercompany Note, dated [             ], 20[     ] (as amended,
supplemented, replaced or otherwise modified from time to time, the “Promissory
Note”), made by Covia Holdings Corporation (formerly known as Unimin
Corporation) (the “ Borrower”), and each other Subsidiary of the Borrower or any
other Person that becomes a party thereto, and payable to the undersigned and
hereby irrevocably constitutes and appoints to transfer the Promissory Note on
the books kept for registration thereof with full power of substitution in the
premises. This endorsement is intended to be attached to the Promissory Note
and, when so attached, shall constitute an endorsement thereof.

Dated:

[Remainder of page intentionally left blank]

 

EXHIBIT J-11



--------------------------------------------------------------------------------

COVIA HOLDINGS CORPORATION

By:  

 

Name:   Title:  

FAIRMOUNT SANTROL INC.

By:  

 

Name:   Title:  

FAIRMOUNT MINERALS, LLC

By:  

 

Name:   Title:  

FAIRMOUNT LOGISTICS LLC

By:  

 

Name:   Title:  

CONSTRUCTION AGGREGATES CORPORATION OF MICHIGAN, INC.

By:  

 

Name:   Title:  

CHEYENNE SAND CORP.

By:  

 

Name:   Title:  

 

EXHIBIT J-12



--------------------------------------------------------------------------------

BLACK LAB LLC

By:  

 

Name:   Title:  

BEST SAND OF PENNSYLVANIA, INC.

By:  

 

Name:   Title:  

BEST SAND CORPORATION

By:  

 

Name:   Title:  

ALPHA RESINS, LLC

By:  

 

Name:   Title:  

SHAKOPEE SAND LLC

By:  

 

Name:   Title:  

SELF-SUSPENDING PROPPANT LLC

By:  

 

Name:   Title:  

MINERAL VISIONS INC.

By:  

 

Name:  

Title:

 

 

EXHIBIT J-13



--------------------------------------------------------------------------------

FMSA INC.

By:  

 

Name:   Title:   FML TERMINAL LOGISTICS, LLC

By:  

 

Name:   Title:   FML SAND, LLC

By:  

 

Name:   Title:   FML RESIN, LLC

By:  

 

Name:   Title:   FML ALABAMA RESIN, INC.

By:  

 

Name:   Title:   FAIRMOUNT WATER SOLUTIONS, LLC

By:  

 

Name:   Title:  

 

EXHIBIT J-14



--------------------------------------------------------------------------------

WISCONSIN SPECIALTY SANDS, INC.

By:  

 

Name:   Title:   WISCONSIN INDUSTRIAL SAND COMPANY, L.L.C.

By:  

 

Name:   Title:   WEXFORD SAND CO.

By:  

 

Name:   Title:   WEDRON SILICA COMPANY

By:  

 

Name:   Title:   TECHNISAND, INC.

By:  

 

Name:   Title:   STANDARD SAND CORPORATION

By:  

 

Name:   Title:   SPECIALTY SANDS, INC.

By:  

 

Name:   Title:  

 

EXHIBIT J-15



--------------------------------------------------------------------------------

WINCHESTER AND WESTERN RAILROAD COMPANY

By:  

 

Name:   Title:   UNISIL CORPORATION

By:  

 

Name:   Title:   UNIMIN WISCONSIN EQUIPMENT CORPORATION

By:  

 

Name:   Title:   UNIMIN SPECIALTY MINERALS INC.

By:  

 

Name:   Title:   UNIMIN PATRIOT HOLDINGS LLC

By:  

 

Name:   Title:   UNIMIN LIME LLC

By:  

 

Name:   Title:   UNIMIN FINANCE COMPANY L.L.C.

By:  

 

Name:   Title:  

 

EXHIBIT J-16



--------------------------------------------------------------------------------

TINACO FELDSPAR COMPANY LLC

By:  

 

Name:   Title:  

POLYMORPHOUS MINERAL

INVESTMENT CORPORATION

By:  

 

Name:   Title:  

PATRIOT PROPPANTS ARKANSAS

LLC

By:  

 

Name:   Title:   BLUE EARTH PROPERTIES LLC

By:  

 

Name:   Title:   AQUILA MINERAL COMPANY

By:  

 

Name:   Title:   DEWEY RESOURCES, LLC

By:  

 

Name:   Title:  

 

EXHIBIT J-17



--------------------------------------------------------------------------------

WEST TEXAS HOUSING LLC

By:  

 

Name:   Title:   BISON MERGER SUB I, LLC

By:  

 

Name:   Title:  

 

EXHIBIT J-18